Case 18-12012-LSS   Doc 271   Filed 11/02/18   Page 1 of 135
    Case 18-12012-LSS   Doc 271   Filed 11/02/18   Page 2 of 135



.




                         EXHIBIT 1
                                      Case 18-12012-LSS                    Doc 271    Filed 11/02/18             Page 3 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 1 of 133                                                                                                                                 10/26/2018 04:42:28 PM
003180P001-1400A-037                  000592P001-1400A-037                             002424P001-1400A-037                         000652P001-1400A-037
127 WALL PRODUCTIONS LIMITED          135TH STREET AGENCY                              15/40 PRODUCTIONS LTD                        20TH CENTURY FOX NY SCREENING ROOM
HENRY LI                              WEALTH MANAGEMENT ASSOCIATES                     3133 JACK NORTHROP AVE                       FOX NY SCREENING ROOM
PO BOX 309                            45 BROADWAY STE 2230                             HAWTHORNE CA 90250                           1211 6TH AVE 3FL
UGLAND HOUSE                          NEW YORK NY 10006                                                                             4748 S
GRAND CAYMAN KY1-1104                                                                                                               NEW YORK NY 10036
CAYMAN ISLANDS


003955P001-1400A-037                  002962P001-1400A-037                             002962S002-1400A-037                         002962S001-1400A-037
21ST CENTURY FOX                      29 FILM DISTRIBUTION LIMITED                     29 FILM DISTRIBUTION LIMITED                 29 FILM DISTRIBUTION LTD
10201 W PICO BLVD                     DIMITRI RASAM                                    NATIONAL BANK OF CANADA                      NATIXIS COFICINE
LOS ANGELES CA 90067                  FIELDFISHER RIVERBANK HOUSE                      600 DE LA GAUCHETIÈRE ST WEST                6 RUE DE L'AMIRAL HAMELIN
                                      2 SWAN LN                                        MONTREAL QC H3B 4L2                          PARIS 75116
                                      LONDON EC4R 3TT                                  CANADA                                       FRANCE
                                      UNITED KINGDOM


002367P001-1400A-037                  000702P001-1400A-037                             000475P001-1400A-037                         003655P001-1400A-037
34X118 HOLDINGS LLC                   360 DEGREE COMMUNICATIONS                        42 WEST LLC                                  42 WEST LLC
DBA RHYTHM AND HUES                   15407 ALBRIGHT ST                                FINANCE DEPT                                 600 THIRD AVE 23RD FLR
2100 E GRAND AVE                      PACIFIC PALISADES CA 90272                       600 THIRD AVE 23RD FLR                       NEW YORK NY 10016
EL SEGUNDO CA 90245                                                                    NEW YORK NY 10016




002232P001-1400A-037                  000640P001-1400A-037                             000633P001-1400A-037                         002606P001-1400A-037
5 ALARM MUSIC                         500 PARK AVENUE SCREENING ROOM LLC               56TH STREET HOTEL LLC DBA THE WHITBY HOTEL   5FT GIANT LLC
3500 W OLIVE AVE STE 810              500 PARK AVE LOBBY LEVEL                         18 WEST 56TH ST                              1031 N CRESCENT HEIGHTS BL UNIT 1B
BURBANK CA 91505                      NEW YORK NY 10022                                NEW YORK NY 10019                            LOS ANGELES CA 90046




003806P001-1400A-037                  000501P001-1400A-037                             002170P001-1400A-037                         002147P001-1400A-037
615 MUSIC LIBRARY LLC                 8020 CONSULTING LLC                              97TH STREET FILMS INC F S O ROBERT ELSWIT    999 HOLDINGS LLC
1030 16TH AVE SOUTH                   6303 OWENSMOUTH AVE 10TH FLR                     WME ENTERTAINMENT                            9378 WILSHIRE BLVD STE 210
NASHVILLE TN 37212                    WOODLAND HILLS CA 91367                          MATT MEUSE                                   BEVERLY HILLS CA 90212
                                                                                       9601 WILSHIRE BLVD 3RD FLR
                                                                                       BEVERLY HILLS CA 90210



002190P001-1400A-037                  003966P001-1400A-037                             000678P001-1400A-037                         003729P001-1400A-037
999 NY PRODUCTIONS CORP               A AND E NETWORKS                                 A AND E TELEVISION NETWORKS                  A AND E TELEVISION NETWORKS LLC
SIERRA                                2049 CENTURY PK EAST                             PO BOX 184668                                2049 CENTURY PK EAST #1000
9378 WILSHIRE BLVD STE 210            #1000                                            NEWARK NJ 07191                              LOS ANGELES CA 90067
BEVERLY HILLS CA 90212                LOS ANGELES CA 90067




003730P001-1400A-037                  003731P001-1400A-037                             003859P001-1400A-037                         000553P001-1400A-037
A AND E TELEVISION NETWORKS LLC AND   A AND E TELEVISION NETWORKS LLC AND VVS FILMS    A MILES MOSLEY                               A SIDE MUSIC LLC
ELEVATION PICTURES CORP               2049 CENTURY PK EAST #1000                       TAMING BEAR PUBLISHING                       PO BOX 120365
2049 CENTURY PK EAST #1000            LOS ANGELES CA 90067                             17 TOPSAIL ST #2                             NASHVILLE TN 37212
LOS ANGELES CA 90067                                                                   MARINA DEL REY CA 90292
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18               Page 4 of 135
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 2 of 133                                                                                                                        10/26/2018 04:42:28 PM
003771P001-1400A-037                003868P001-1400A-037                        002389P001-1400A-037                        002294P001-1400A-037
A SIDE MUSIC LLC                    A SIDE MUSIC LLC                            AARON WERTHEIMER                            ABA JOURNAL
DBA MODERN WORKS MUSIC PUBLISHING   DBA MODERN WORKS PUBLISHING                 9001 EAST PRAIRIE RD                        CASH RECEIPTS DEPT
OBO RUBBER BAND MUSIC BMI           OBO BAD CANDY MUSIC ASCAP                   EVANSTON IL 60203                           321 NORTH CLARK ST
PO BOX 120365                       PO BOX 120365                                                                           CHICAGO IL 60654
NASHVILLE TN 37212                  NASHVILLE TN 37212



002793P001-1400A-037                002636P001-1400A-037                        002516P001-1400A-037                        002680P001-1400A-037
ABIGAIL BERRY                       ABM INDUSTRY GROUPS LLC                     ABM PARKING SVC INC                         ABM SVC INC
ADDRESS INTENTIONALLY OMITTED       2049 CENTURY PK EAST LEVEL D                1150 SOUTH OLIVE ST 19TH FL                 FILE # 53120
                                    LOS ANGELES CA 90067                        LOS ANGELES CA 90015                        LOS ANGELES CA 90074




001922P001-1400A-037                002747P001-1400A-037                        000593P001-1400A-037                        002184P001-1400A-037
ABSOLUTE MOBILITY CENTER            ABSOLUTE SECURITY OF IDAHO                  ABTP SVC LLC                                ACADEMY OF MOTION PICTURES ARTS AND SCIENCES
21704 87TH AVE SE                   717 RIODOSA DR                              19 W21ST ST STE 401                         8949 WILSHIRE BLVD
WOODINVILLE WA 98072                MERIDIAN ID 83642                           NEW YORK NY 10010                           BEVERLY HILLS CA 90211




002688P001-1400A-037                000787P001-1400A-037                        002624P001-1400A-037                        002420P001-1400A-037
ACCOUNTEMPS                         ACME PR                                     ACME TRAILER CO LLC                         ACT ONE SCRIPT CLEARANCE
PO BOX 743295                       1158 26TH ST STE 881                        6330 SAN VICENTE BLVD STE 400               230 N MARYLAND AVE
LOS ANGELES CA 90074-3295           SANTA MONICA CA 90403                       LOS ANGELES CA 90048                        STE 201
                                                                                                                            GLENDALE CA 91206




002156P001-1400A-037                000746P001-1400A-037                        000765P001-1400A-037                        000892P001-1400A-037
ACT V THEATRES                      ACTION EMBROIDERY AND DESIGN                ACTIVE WELLNESS                             ACTUARIAL BENEFITS CORP
16055 SW WALKER RD #425             4390 LONGLEY LN # 42                        600 CALIFORNIA ST 11TH FL                   2790 SKYPARK DR 300
BEAVERTON OR 97006                  RENO NV 89502                               SAN FRANCISCO CA 94109                      TORRANCE CA 90505-5345




002895P001-1400A-037                003263P002-1400A-037                        003793P001-1400A-037                        002576P001-1400A-037
ADAM BITTNER                        ADAM BITTNER                                ADAM F LASUS                                ADAM KASSAN
ADDRESS INTENTIONALLY OMITTED       4243 MARY ELLEN AVE                         4524 ETHEL AVE                              107 S CITRUS AVE
                                    STUDIO CITY CA 91604                        STUDIO CITY CA 91604                        LOS ANGELES CA 90036




000856P001-1400A-037                002234P001-1400A-037                        001935P001-1400A-037                        002604P001-1400A-037
ADAM LASUS                          ADAM PETERS GORFAINE/SCHWARTZ AGENCY        ADAMS AND ADAMS                             ADAPTABLE ARTS INC
4524 ETHEL AVE                      4111 W ALAMEDA AVE 509                      PO BOX 1014                                 7884 NAYLOR AVE
STUDIO CITY CA 91604                BURBANK CA 91505                            PRETORIA 0001                               LOS ANGELES CA 90045
                                                                                SOUTH AFRICA
                               Case 18-12012-LSS                     Doc 271   Filed 11/02/18              Page 5 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 3 of 133                                                                                                                        10/26/2018 04:42:28 PM
000788P001-1400A-037           002519P001-1400A-037                             002306P001-1400A-037                       002010P001-1400A-037
ADDROID INC                    ADETOYE ADEWOLE ADEDIPE                          ADP                                        ADP LLC
1223 WILSHIRE BLVD #313        4911 W 20TH ST 2                                 504 CLINTON CTR STE 4400                   ONE ADP DRIVE
SANTA MONICA CA 90403          LOS ANGELES CA 90016                             CLINTON MS 39056-5610                      AUGUSTA GA 30909




002015P001-1400A-037           003689P001-1400A-037                             002060P001-1400A-037                       002817P001-1400A-037
ADP SCREENING AND SELECTION    ADP SCREENING AND SELECTION SVC                  ADR SVC INC                                ADRIENNE GARY
PO BOX 645177                  PO BOX 645177                                    1900 AVENUE OF THE STARS STE 200           ADDRESS INTENTIONALLY OMITTED
CINCINNATI OH 45264-5177       CINC.INNATI OH 45264-5177                        LOS ANGELES CA 90067




000899P001-1400A-037           002104P001-1400A-037                             000900P001-1400A-037                       000901P001-1400A-037
ADSTREAM NORTH AMERICA INC     ADVANCED CABLE AND COMMUNICATIONS INC            ADVANCED DIGITAL SVC INC                   ADVANCED DISCOVERY INC
PO BOX 74008348                2610 S CRODDY WAY UNIT M                         948 N CAHUENGA BLVD                        PO BOX 102242
CHICAGO IL 60674-8348          SANTA ANA CA 92704                               LOS ANGELES CA 90038                       ATLANTA GA 30368




000902P001-1400A-037           000631P002-1400A-037                             003666P001-1400A-037                       000778P001-1400A-037
ADVANCED PROJECTION SYSTEMS    ADWEEK LLC                                       ADWEEK LLC                                 AEM
2416 W VICTORY BLVD 577        MATTHEW C PASS                                   825 8TH AVE                                710 WILSHIRE BLVD
BURBANK CA 91506               825 8TH AVE 29TH FL                              29TH FL                                    STE 410
                               NEW YORK NY 10019                                NEW YORK NY 10019                          SANTA MONICA CA 90401




002432P001-1400A-037           002077P001-1400A-037                             001871P001-1400A-037                       001936P001-1400A-037
AFM AND EP FUND                AGILITY FINANCIAL PARTNERS                       AH2                                        AIDIKOFF
817 VINE ST                    TRIPLEF VENTURES INC 6615 PACIFIC AVENUE 104     28322 CONSTELLATION RD                     150 S RODEO DR STE 140
HOLLYWOOD CA 90038             PLAYA DEL REY CA 90293                           VALENCIA CA 91355                          BEVERLY HILLS CA 90212




002991P001-1400A-037           000903P001-1400A-037                             000904P001-1400A-037                       000697P001-1400A-037
AIG EUROPE LIMITED             AIM ARTISTS AGENCY                               AIMEE V PITTA                              AJ PARK
2 ALTYRE RD                    10846 BAIRD AVE                                  6022 GRACIOSA DR                           PO BOX 949
CROYDON CR9 2LG                NORTHRIDGE CA 91326                              LOS ANGELES CA 90068                       WELLINGTON 6140
UNITED KINGDOM                                                                                                             NEW ZEALAND




000905P001-1400A-037           000513P001-1400A-037                             000111P001-1400S-037                       002638P001-1400A-037
AJILON PROFESSIONAL STAFFING   AKIN GUMP                                        AKIN GUMP STRAUSS HAUER & FELD LLP         AKTION FITNESS
DEPT CH 14031                  2029 CENTURY PK EAST STE 2400                    DAVID F. STABER, ESQ.                      11980 SAN VICENTE BLVD 106
PALATINE IL 60055              LOS ANGELES CA 90067                             1700 PACIFIC AVENUE                        LOS ANGELES CA 90049
                                                                                DALLAS TX 75201-4624
                                      Case 18-12012-LSS                Doc 271    Filed 11/02/18            Page 6 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 4 of 133                                                                                                                             10/26/2018 04:42:28 PM
000277P001-1400A-037                  000073P001-1400A-037                         000074P001-1400A-037                           000007P001-1400A-037
ALABAMA ATTORNEY GENERAL              ALABAMA DEPT OF                              ALABAMA DEPT OF                                ALABAMA DEPT OF LABOR
STEVE MARSHALL                        ENVIRONMENTAL MANAGEMENT                     CONSERVATION AND NATURAL RESOURSES             COMMISSIONER
501 WASHINGTON AVE                    1400 COLISEUM BLVD                           N GUNTER GUY JR COMMISSIONER OF CONSERVATION   649 MONROE ST
MONTGOMERY AL 36130                   MONTGOMERY AL 36130-1463                     64 N UNION ST                                  MONTGOMERY AL 36131
                                                                                   MONTGOMERY AL 36130



000167P001-1400A-037                  000386P001-1400A-037                         002140P001-1400A-037                           002141P001-1400A-037
ALABAMA DEPT OF REVENUE               ALABAMA STATE TREASURY                       ALAMO DOWNTOWN INC                             ALAMO DRAFTHOUSE CINEMA LITTLETON
50 NORTH RIPLEY ST                    UNCLAIMED PROPERTY DIVISION                  612A E 6TH STREET                              C O ALAMO ASPEN GROVE LLC
MONTGOMERY AL 36132                   RSA UNION BUILDING                           AUSTIN TX 78701                                612A E 6TH STREET
                                      100 NORTH UNION ST                                                                          AUSTIN TX 78701
                                      STE 636
                                      MONTGOMERY AL 36104


003940P001-1400A-037                  003660P002-1400A-037                         000758P001-1400A-037                           002144P001-1400A-037
ALAMO DRAFTHOUSE CINEMA LITTLETON     ALAMO DRAFTHOUSE CINEMA LLC                  ALAMO IMAX THEATRE                             ALAMO SLAUGHTER LANE LTD
612A E 6TH STREET                     612A E 6TH ST                                849 E COMMERCE ST                              1717 W 6TH ST STE 351
AUSTIN TX 78701                       AUSTIN TX 78701                              STE 285                                        AUSTIN TX 78703
                                                                                   SAN ANTONIO TX 78205




000278P001-1400A-037                  000075P001-1400A-037                         000008P001-1400A-037                           000387P001-1400A-037
ALASKA ATTORNEY GENERAL               ALASKA DEPT OF ENVIRONMENTAL CONSERVATION    ALASKA DEPT OF LABOR AND                       ALASKA DEPT OF REVENUE
JAHNA LINDEMUTH                       DEPT OF NATURAL RESOURCES                    WORKFORCE DEVELOPMENT                          UNCLAIMED PROPERTY
1031 W 4TH AVE                        550 W 7TH AVE                                COMMISSIONER                                   TREASURY DIVISION
STE 200                               STE 1260                                     PO BOX 11149                                   PO BOX 110405
ANCHORAGE AK 99501-1994               ANCHORAGE AK 99501-3557                      JENEAU AK 99811                                JUNEAU AK 99811-0405



000168P001-1400A-037                  002607P001-1400A-037                         001920P001-1400A-037                           000767P001-1400A-037
ALASKA JUNEAU COMMISSIONER'S OFFICE   ALEC NEMSER                                  ALEETHA CLANTON                                ALEJANDRO ARROYO
PO BOX 110400                         1125 N FAIRFAX AVE 461694                    1911 LEWIS DR                                  1422 19TH AVE
JUNEAU AK 99811                       LOS ANGELES CA 90046                         WILLINGBORO NJ 08046                           SAN FRANCISCO CA 94122




000580P001-1400A-037                  002545P001-1400A-037                         002549P002-1400A-037                           003690P001-1400A-037
ALEJANDRO BADIA                       ALEJANDRO FURTH                              ALEJANDRO MONTEVERDE                           ALEX CRAMER WRITING SVC INC
23 EAST 10TH ST APT 1001              4436 FRANKLIN AVE APT 206                    DIANE SUTTON AND ASSOC
NEW YORK NY 10003                     LOS ANGELES CA 90027                         672 S LA FAYETTE PARK PL STE 37
                                                                                   LOS ANGELES CA 90057-3234




003875P001-1400A-037                  003687P002-1400A-037                         003912P001-1400A-037                           002916P001-1400A-037
ALEX PITSCHKA / MONTAGE MUSIC         ALEXA PLATT                                  ALEXA PLATT                                    ALEXANDRA LIPPINCOTT
20485 ROCA CHICA DR                   682 MUSKINGUM AVE                            2049 CENTURY PK EAST                           ADDRESS INTENTIONALLY OMITTED
MALIBU CA 90265                       PACIFIC PALISADES CA 90272                   4TH FL
                                                                                   LOS ANGELES CA 90067
                             Case 18-12012-LSS                  Doc 271   Filed 11/02/18            Page 7 of 135
                                                            Open Road Films, LLC, et al.
                                                                  Exhibit Pages

Page # : 5 of 133                                                                                                                10/26/2018 04:42:28 PM
000888P001-1400A-037         002225P001-1400A-037                          000563P001-1400A-037                     002165P002-1400A-037
ALEXANDRA PATHAK             ALEXIS JAMES THOMAKOS                         ALFORD ADVERTISING INC                   ALIBI MUSIC LP
73 INDIAN RD                 545 THROOP AVE                                1055 ST CHARES AVE STE 201               70 E BROAD ST
TORONTO ON M6R 2V5           APT 4                                         NEW ORLEANS LA 70130                     BETHLEHEM PA 18018-5916
CANADA                       BROOKLYN NY 11216




003913P001-1400A-037         000879P001-1400A-037                          000713P001-1400A-037                     002639P001-1400A-037
ALIBI MUSIC LP               ALICE KILPATRICK                              ALICIA STOCKMAN                          ALISON PISTORESI
731 W BROAD ST               33 BAGEROW AVE                                900 BITNER RD APT F37                    11669 CHENAULT ST APT 10
BETHLEHEM PA 18018           TORONTO ON                                    PARK CITY UT 84098                       LOS ANGELES CA 90049
                             CANADA




003596P001-1400A-037         002948P001-1400A-037                          002252P001-1400A-037                     002280P001-1400A-037
ALL I SEE PARTNERS 2015 LP   ALL I SEE PARTNERS 2015 LP                    ALL MEDIA MUSIC GROUP INC                ALL TEMPERATURES CONTROLLED INC
9200 SUNSET BLVD             LICHTER GROSMAN NICHOLS ADLER AND FELDMAN     23679 CALABASAS RD 1042                  9720 TOPANGA CANYON PL
STE 1200                     LINDA LICHTER                                 CALABASAS CA 91302                       CHATSWORTH CA 91311-4134
WEST HOLLYWOOD CA 90069      9200 SUNSET BLVD
                             STE 1200
                             WEST HOLLYWOOD CA 90069


002203P001-1400A-037         002947P001-1400A-037                          002211P001-1400A-037                     003645P001-1400A-037
ALLA PLOTKIN                 ALLIANCE OF CANADIAN CINEMA TELEVISION AND    ALLIED INTEGRATED MARKETING              ALLIED INTEGRATED MARKETING
1840 E 13 ST #24             RADIO ARTISTS                                 ALLIED ADVERTISING LP                    6908 HOLLYWOOD BLVD
BROOKLYN NY 11229            300 - 380 WEST 2ND AVE                        PO BOX 845382                            HOLLYWOOD CA 90028
                             VANCOUVER BC V5Y 1C8                          BOSTON MA 02284
                             CANADA



002430P001-1400A-037         002782P001-1400A-037                          002993P001-1400A-037                     000682P001-1400A-037
ALLIED THA                   ALLIED WORLD ASSURANCE CO                     ALLIED WORLD SPECIALTY INSURANCE CO      ALLOY TRACKS
6908 HOLLYWOOD BLVD 3RD FL   AON ALBERT G RUBEN INSURANCE SVC INC          550 S HOPE ST                            5650 CAMELLIA AVE
HOLLYWOOD CA 90028           ERIN GREEN                                    STE 1825                                 NORTH HOLLYWOOD CA 91601
                             15303 VENTURA BLVD                            LOS ANGELES CA 90071
                             STE 1200
                             SHERMAN OAKS CA 91403


001882P001-1400A-037         002556P001-1400A-037                          003766P001-1400A-037                     002131P001-1400A-037
ALLY B ENTERTAINMENT         ALLYSON SPIEGELMAN MANAGEMENT                 ALMO MUSIC CORP ON BEHALF OF ITSELF      ALTA LANGUAGE SVC INC
940 VENICE BLVD 9            6253 HOLLYWOOD BLVD #1203                     AND PRODUCER PIZZA PUBLISHING            3355 LENOX RD NE STE 510
VENICE CA 90291              LOS ANGELES CA 90028                          2100 COLORADO AVE                        ATLANTA GA 30326
                                                                           SANTA MONICA CA 90404




000841P001-1400A-037         002506P001-1400A-037                          002532P001-1400A-037                     002418P001-1400A-037
AMANDA GLASSMAN              AMANDA LEVIN                                  AMANDA OLSON                             AMAZON
40 PINNACLE MOUNTAIN RD      408 N GOWER ST                                1327 S WESTGATE #203                     16920 W COMMERCE DR
SIMSBURY CT 06070            LOS ANGELES CA 90004                          LOS ANGELES CA 90025                     GOODYEAR AZ 85338
                                              Case 18-12012-LSS                    Doc 271   Filed 11/02/18            Page 8 of 135
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 6 of 133                                                                                                                                  10/26/2018 04:42:28 PM
003961P001-1400A-037                          000439P001-1400A-037                            003601P001-1400A-037                     003911P001-1400A-037
AMAZON                                        AMAZON CONTENT SVC LLC                          AMAZON CONTENT SVC LLC                   AMAZON CONTENT SVC LLC
1620 26TH ST                                  AMAZON STUDIOS                                  1620 26TH ST STE 4000N                   1620 26H ST
NORTH BUILDING                                1620 26TH ST STE 4000N                          SANTA MONICA CA 90404                    STE 4000N
SANTA MONICA CA 90404                         SANTA MONICA CA 90404                                                                    SANTA MONICA CA 90404




002949P001-1400A-037                          002950P001-1400A-037                            003732P001-1400A-037                     000816P001-1400A-037
AMAZON DIGITAL SVC LLC                        AMAZON DIGITAL SVC LLC                          AMAZON DIGITAL SVC LLC                   AMAZON STUDIOS LLC
RYAN PIROZZI                                  BRAD BEALE                                      410 TERRY AVE NORTH                      410 TERRY AVE NORTH
VP                                            VP                                              SEATTLE WA 98109-5210                    SEATTLE WA 98109
410 TERRY AVE NORTH                           410 TERRY AVE NORTH
SEATTLE WA 98109-5210                         SEATTLE WA 98109-5210



000753P001-1400A-037                          002886P001-1400A-037                            002148P001-1400A-037                     003266P003-1400A-037
AMBASSADOR INTELLIGENCE AND SECURITY AGENCY   AMBER RASBERRY                                  AMBI EXCLUSIVE ACQUISITION CO LLC        AMC NETWORK ENTERTAINMENT LLC
66 MINEOLA AVE 232                            ADDRESS INTENTIONALLY OMITTED                   9454 WILSHIRE BLVD STE 208               STANLEY KOPEC
ROSLYN HEIGHTS NY 11577                                                                       BEVERLY HILLS CA 90212                   11 PENN PLAZA 16TH FLOOR
                                                                                                                                       NEW YORK NY 10001




002298P001-1400A-037                          003646P001-1400A-037                            003957P001-1400A-037                     002570P002-1400A-037
AMC THEATRES                                  AMC THEATRES                                    AMCN                                     AMELIA AGENCY INC DBA GREYSCALE MGMT
13731 COLLECTIONS CTR DR                      11500 ASH ST                                    2425 OLYMPIC BLVD                        CLOUTIER REMIX ADRIENNE NOVAK
CHICAGO IL 60693                              LEAWOOD KS 66211                                SANTA MONICA CA 90404                    8952 ELLIS AVE
                                                                                                                                       LOS ANGELES CA 90034




000692P001-1400A-037                          002710P001-1400A-037                            002118P002-1400A-037                     000779P001-1400A-037
AMERICAN CINEMA EDITORS                       AMERICAN CINEMATHEQUE                           AMERICAN DIABETES ASSOCIATION            AMERICAN ENTERTAINMENT MARKETING
100 UNIVERSAL CITY PLZ                        6712 HOLLYWOOD BLVD                             2451 CRYSTAL DR STE 900                  710 WILSHIRE BLVD STE 410
VERNA FIELDS BLDG 2282 STE 190                LOS ANGELES CA 90028                            ARLINGTON VA 22202-4804                  SANTA MONICA CA 90401
NORTH HOLLYWOOD CA 91606




001883P001-1400A-037                          002433P001-1400A-037                            002335P001-1400A-037                     001880P001-1400A-037
AMERICAN ENTERTAINMENT MARKETING              AMERICAN FEDERATION OF MUSICIANS                AMERICAN HEART ASSOCIATION INC           AMERICAN HI DEFINITION
IVETTE RODRIGUEZ                              817 VINE ST                                     7272 GREENVILLE AVE                      7635 AIRPORT BUSINESS PKWY
465 28TH AVE                                  HOLLYWOOD CA 90038                              DALLAS TX 75231                          VAN NUYS CA 91406
VENICE CA 90291




002572P001-1400A-037                          000279P001-1400A-037                            002557P001-1400A-037                     003795P001-1400A-037
AMERICAN JEWISH COMMITTEE                     AMERICAN SAMOA ATTORNEY GENERAL                 AMERICAN SOCIETY OF CINEMATOGRAPHERS     AMERITZ MUSIC LTD
11766 WILSHIRE BLVD 800                       LEMAUL HERMANN P RETZLAFF                       1782 N ORANGE DR                         WILDERSPOOL PARK GREENHALLS AVE
LOS ANGELES CA 90035                          AMERICAN SAMOA GOV'T EXEC OFC BLDG              LOS ANGELES CA 90028                     WARRINGTON, CHESHIRE WA4 6HL
                                              UTULE TERRITORY OF AMERICAN SAMOA                                                        UNITED KINGDOM
                                              PAGO PAGO AS 96799
                                         Case 18-12012-LSS                 Doc 271   Filed 11/02/18              Page 9 of 135
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 7 of 133                                                                                                                            10/26/2018 04:42:28 PM
001897P001-1400A-037                     003931P001-1400A-037                         002558P001-1400A-037                       002359P001-1400A-037
AMERITZ MUSIC LTD THE BREWHOUSE          AMIR AGAM                                    AMMO CREATIVE LLC                          AMPHIBIOUS ZOO ENTERTAINMENT GROUP LLC
WILDERSPOOL PARK GREENHALLS AVE          350 S GRAND AVE                              6725 SUNSET BLVD STE 380                   12350 S 900 E STE 101
WARRINGTON, CHESHIRE WA4 6HL             STE 3000                                     LOS ANGELES CA 90028                       DRAPER UT 84020
UNITED KINGDOM                           LOS ANGELES CA 90071




003796P001-1400A-037                     000689P001-1400A-037                         000703P002-1400A-037                       002608P001-1400A-037
AMPLIFIED ADMINISTRATION LLC             AMPM MOBILE BILLBOARD ADVERTISING INC        AMY NADINE ENTERPRISES LLC                 AMY NEUNSINGER PHOTOGRAPHER INC
PO BOX 120099                            10755 KLING ST 107                           942 OLD CHURCH RD                          8467 BRIER DR
NASHVILLE TN 37212                       NORTH HOLLYWOOD CA 91602                     CORRALES NM 87048-8634                     LOS ANGELES CA 90046




000826P001-1400A-037                     002542P001-1400A-037                         000827P001-1400A-037                       002609P001-1400A-037
AMY OSTROWER                             AMY SEGAL-BURKE                              ANAPAMU FILMS INC F/S/O WHITNEY JAMES      AND CO LLC
4321 MATILIJA AVE #18                    933 LUCILE AVE                               4842 SYLMAR AVE                            8240 W SUNSET BLVD
SHERMAN OAKS CA 91423                    LOS ANGELES CA 90026                         SHERMAN OAKS CA 91423                      LOS ANGELES CA 90046




000530P001-1400A-037                     002198P001-1400A-037                         000824P001-1400A-037                       000673P001-1400A-037
ANDERSEN TAX LLC                         ANDREA LIVOLSI                               ANDREW ALLEN                               ANDREW ECCLES PHOTOGRAPHY INC
1861 INTERNATIONAL DR STE 501            320 N CRESCENT DR 11                         15339 WEDDINGTON ST APT 10                 FORTE MANAGEMENT
MCLEAN VA 22102                          BEVERLY HILLS CA 90210                       SHERMAN OAKS CA 91411                      170 VARICK ST 2ND FL
                                                                                                                                 NEW YORK NY 10013




002290P001-1400A-037                     002844P001-1400A-037                         002218P001-1400A-037                       000637P001-1400A-037
ANDREW HENDERSON DBA DREWTHEBARBER LLC   ANDREW MELICHAR                              ANDREW PERLOFF                             ANDREW SAFFIR D/B/A CINEMA SOCIETY
2715 W WASHINGTON UNIT 2                 ADDRESS INTENTIONALLY OMITTED                42 MAIN ST APT 8E                          11 EAST 76TH ST
CHICAGO IL 60612                                                                      BROOKLYN NY 11201                          NEW YORK NY 10021




002601P001-1400A-037                     001906P001-1400A-037                         000499P001-1400A-037                       002603P001-1400A-037
ANDREW STACHLER DBA MAX STAX MEDIA       ANDREW THOMAS                                ANDREW THOMAS PR INC                       ANDREW THOMAS VOTTERO
PO BOX 411232                            8581 SANTA MONICA BLVD 573                   8581 SANTA MONICA BLVD #583                1895 NORTH AVE 52
LOS ANGELES CA 90041                     WEST HOLLYWOOD CA 90069                      WEST HOLLYWOOD CA 90069                    LOS ANGELES CA 90042




000617P001-1400A-037                     000730P001-1400A-037                         002233P001-1400A-037                       002733P001-1400A-037
ANDREW W BAILEY                          ANDREWS INTERNATIONAL LLC                    ANE PRODUCTIONS INC                        ANGE TODOROV
91 BEDFORD ST 3FS                        200 MANSELL CT STE 500                       3500 OLIVE AVE 10TH FL                     13924 PANAY WAY APT 508
NEW YORK NY 10014                        ROSWELL GA 30076                             BURBANK CA 91505                           MARINA DEL REY CA 90292
                                       Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 10 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 8 of 133                                                                                                                          10/26/2018 04:42:28 PM
002226P001-1400A-037                   002745P001-1400A-037                         002610P001-1400A-037                     001874P001-1400A-037
ANGELA YEE INC                         ANGELCOM MEDIA GROUP INC                     ANGELIKA SCHUBERT DBA CELESTINE          ANGELS MAKE UP INC
793 GREENE AVE #2                      804 PARKWOOD CT                              7250 MELROSE AVE STE 6                   4804 LAUREL CANYON BLVD #515
BROOKLYN NY 11221                      MCKINNEY TX 75070                            LOS ANGELES CA 90046                     VALLEY VILLAGE CA 91607




002533P001-1400A-037                   002387P001-1400A-037                         002573P001-1400A-037                     002757P001-1400A-037
ANGRY MOB MUSIC LLC                    ANITA GIBSON                                 ANNA FENTISOVA                           ANNA VOSBIGIAN
11601 WILSHIRE BLVD STE 2490           378 LANTANA AVE                              1614 STEARNS DR                          26942 SALAZAR DR
LOS ANGELES CA 90025                   ENGLEWOOD NJ 07631                           LOS ANGELES CA 90035                     MISSION VIEJO CA 92691




002345P001-1400A-037                   002794P001-1400A-037                         002702P001-1400A-037                     000641P001-1400A-037
ANNALISA BLANCO                        ANNE BINGHAM                                 ANNETTE DAVIS                            ANNETTE INSDORF
4550 CHERRY CHEEK S DR APT 813         ADDRESS INTENTIONALLY OMITTED                12301 WILSHIRE BLVD STE 311              153 E 57 ST APT 3E
DENVER CO 80246                                                                     LOS ANGELES CA 90025                     NEW YORK NY 10022




002611P001-1400A-037                   002154P001-1400A-037                         002318P001-1400A-037                     002512P001-1400A-037
ANNIE CAMPBELL INC                     ANNIE RAY CREATIVE LLC                       ANONYMOUS CONTENT LLC                    ANQI JIANG
8211 LOOKOUT MOUNTAIN AVE              1000 SAN MARCOS ST # 442                     3532 HAYDEN AVE                          550 N FIGUEROA ST
LOS ANGELES CA 90046                   AUSTIN TX 78702                              CULVER CITY CA 90232                     APT 7024
                                                                                                                             LOS ANGELES CA 90012




002695P001-1400A-037                   002492P001-1400A-037                         002591P001-1400A-037                     002408P001-1400A-037
ANTELOPE ENTERTAINMENT INC             ANTHEM                                       ANTHESIS INC                             ANTHONY CHENG
1901 AVENE OF THE STARS                PO BOX 51011                                 1880 CENTURY PK EAST STE 200             1994 PALMETTO
STE 1050                               LOS ANGELES CA 90051-5311                    LOS ANGELES CA 90067                     FULLERTON CA 92831
LOS ANGELES CA 90067




002568P001-1400A-037                   003799P001-1400A-037                         003815P001-1400A-037                     002925P001-1400A-037
ANTI-HERO                              ANTIC INC                                    ANTIC INC DBA POSTHASTE MUSIC LIBRARY    ANTONIO SALAS
3712 WESTWOOD BLVD 210                 842 N FAIRFAX AVE 2ND FL                     842 N FAIRFAX AVE 2ND FL                 ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90034                   LOS ANGELES CA 90046                         LOS ANGELES CA 90046




002697P001-1400A-037                   002446P001-1400A-037                         002245P001-1400A-037                     002246P001-1400A-037
AON ALBERT G RUBEN INSURANCE SVC INC   AON RISK SVC SOUTH INC                       AOPATL LLC                               AOPNBTL LLC
PO BOX 849832                          ONE PIEDMONT CENTER SUITE 700                PO BOX 7837                              PO BOX 7837
LOS ANGELES CA 90084                   3565 PIEDMONT RD NE                          BURBANK CA 91510                         BURBANK CA 91510
                                       INGLEWOOD CA 90305
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18              Page 11 of 135
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 9 of 133                                                                                                                         10/26/2018 04:42:28 PM
000850P001-1400A-037                000568P001-1400A-037                         002559P001-1400A-037                       000709P001-1400A-037
AP FACILITIES PTY LTD               AP WIDE WORLD PHOTOS INC                     APM MUSIC                                  APOLLO COVENTRY CINEMAS LLC
180 BANK ST                         450 WEST 33RD ST                             6255 SUNSET BLVD                           280 IDAHO ST
SOUTH MELBOURNE VIC3205             NEW YORK NY 10001                            STE 900                                    PARAMUS NJ 07306
AUSTRALIA                                                                        LOS ANGELES CA 90028




000653P001-1400A-037                000666P001-1400A-037                         003181P001-1400A-037                       003733P001-1400A-037
APOLLO JETS LLC                     APOLLO MANAGEMENT V LP                       APPLAUSE ENTERTAINMENT LIMITED             APPLE INC
220 W 42ND ST 10TH FLR              9 WEST 57TH ST 43RD FL                       JOY CHAI                                   ONE INFINITE LOOP
NEW YORK NY 10036                   NEW YORK NY 10019                            UNIT F 17 F MG TOWER                       CUPERTINO CA 95014
                                                                                 133 HOI BUN RD
                                                                                 KWUN TONG, KOWLOON
                                                                                 HONG KONG


002659P001-1400A-037                002413P001-1400A-037                         002507P001-1400A-037                       002451P002-1400A-037
APPLES AND SHOVELS INC              APRIL ROUVEYROL                              APUJE KALU                                 ARBELA TECHNOLOGIES CORP
1880 CENTURY PK EAST                1608 EL RITO AVE                             5015 CLINTON ST APT 313                    STEPHANIE HAMILTON
LOS ANGELES CA 90067                GLENDALE CA 91208                            LOS ANGELES CA 90004                       7700 IRVINE CTR DR STE 950
                                                                                                                            IRVINE CA 92618




003643P001-1400A-037                002999P001-1400A-037                         002185P001-1400A-037                       002360P001-1400A-037
ARBELA TECHNOLOGIES CORP            ARCH INSURANCE GROUP                         ARCHITECTURE 350                           ARDMORE SOUND LTD
7700 IRVINE CTR DR STE 950          2345 GRAND BLVD                              339 S ROBERTSON BLVD 103                   31 UPPER MOUND ST
IRVINE CA 92618                     STE 900                                      BEVERLY HILLS CA 90211                     DUBLIN 2
                                    KANSAS CITY MO 64108                                                                    IRELAND




002670P001-1400A-037                000638P001-1400A-037                         002370P001-1400A-037                       000280P001-1400A-037
ARENAS ENTERTAINMENT LLC            ARIELE ELIA                                  ARIYELA WALD-COHAIN                        ARIZONA ATTORNEY GENERAL
3375 BARHAM BLVD                    402 E 69TH ST 26                             18000 BULLOCK ST                           MARK BRNOVICH
LOS ANGELES CA 90068                NEW YORK NY 10021                            ENCINO CA 91316                            1275 WEST WASHINGTON ST
                                                                                                                            PHOENIX AZ 85007




000014P001-1400S-037                000076P001-1400A-037                         000169P001-1400A-037                       000388P001-1400A-037
ARIZONA ATTORNEY GENERAL'S OFFICE   ARIZONA DEPT OF ENVIRONMENTAL QUALITY        ARIZONA DEPT OF REVENUE                    ARIZONA DEPT OF REVENUE
PO BOX 6123                         1110 W WASHINGTON ST                         1600 W MONROE                              UNCLAIMED PROPERTY UNIT
MD 7611                             PHOENIX AZ 85007                             PHOENIX AZ 85007                           PO BOX 29026
PHOENIX AZ 85005-6123                                                                                                       PHOENIX AZ 85038-9026




000077P001-1400A-037                000009P001-1400A-037                         000010P001-1400A-037                       000281P001-1400A-037
ARIZONA GAME AND FISH DEPT          ARIZONA INDUSTRIAL COMMISSION PHOENIX        ARIZONA INDUSTRIAL COMMISSION TUCSON       ARKANSAS ATTORNEY GENERAL
5000 W CAREFREE HWY                 CHAIRMAN                                     CHAIRMAN                                   LESLIE RUTLEDGE
PHOENIX AZ 85086-5000               800 WEST WASHINGTON ST                       2675 E BROADWAY BLVD                       323 CENTER ST
                                    PHOENIX AZ 85007                             TUCSON AZ 85716                            STE 200
                                                                                                                            LITTLE ROCK AR 72201-2610
                                  Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 12 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 10 of 133                                                                                                                          10/26/2018 04:42:28 PM
000389P001-1400A-037              000078P001-1400A-037                           000170P001-1400A-037                          000011P001-1400A-037
ARKANSAS AUDITOR OF STATE         ARKANSAS DEPT OF                               ARKANSAS DEPT OF FINANCE AND ADMINISTRATION   ARKANSAS DEPT OF LABOR
UNCLAIMED PROPERTY DIVISION       ENVIRONMENTAL QUALITY                          1509 WEST 7TH ST                              DIRECTOR
1401 WEST CAPITAL AVE             5301 NORTHSHORE DR                             LITTLE ROCK AR 72201                          10421 WEST MARKHAM
STE 325                           NORTH LITTLE ROCK AR 72118-5317                                                              LITTLE ROCK AR 77205
LITTLE ROCK AR 72201



002493P001-1400A-037              001876P001-1400A-037                           002319P001-1400A-037                          000793P001-1400A-037
ARMANINO LLP                      AROMA CAFE CULTURE INC                         ARSONAL DESIGN LLC                            ART DEPT LA INC
11766 WILSHIRE BLVD               14141 COVELLO ST                               3524 HAYDEN AVE                               2900 COLORADO AVE
LOS ANGELES CA 90025              VAN NUYS CA 91405                              CULVER CITY CA 90232                          SANTA MONICA CA 90404




002693P001-1400A-037              001878P001-1400A-037                           000473P001-1400A-037                          002742P001-1400A-037
ART MACHINE                       ARTFX MUSIC DESIGN                             ARTHUR J GALLAGHER AND CO                     ARTIST UNTIED
PO BOX 2950                       6616 MATILIJA AV                               PO BOX 742886                                 1155C ARNOLD DR 386
LOS ANGELES CA 90078              VAN NUYS CA 91405                              LOS ANGELES CA 90074-2886                     MARTINEZ CA 94553




000578P001-1400A-037              002152P001-1400A-037                           002396P001-1400A-037                          000105P002-1400S-037
ARTLIST INC                       ARTS+LABOR                                     ASAP COURIER AND LOGISTICS INC                ASHBY & GEDDES, P.A.
195 CHRYSTIE ST STE 700E          PO BOX 9464                                    3811 SW 47TH AVE                              WILLIAM P BOWDEN, ESQ
NEW YORK NY 10002                 AUSTIN TX 78766                                STE 601                                       500 DELAWARE AVE
                                                                                 FORT LAUDERDALE FL 33314                      8TH FLOOR
                                                                                                                               WILMINGTON DE 19801-1150



003271P001-1400A-037              002496P001-1400A-037                           002765P001-1400A-037                          000683P001-1400A-037
ASHBY AND GEDDES PA               ASIA SOCIETY SOUTHERN CALIFORNIA               ASLEIGH F MARZYNSKI                           ASPECT RATIO
BILL BOWDEN ESQ                   244 S SAN PEDRO ST STE 201                     709 18TH ST                                   5161 LANKERSHIM BLVD 300
500 DELAWARE AVE 8TH FL           LOS ANGELES CA 90012                           MOSINEE WI 54455                              NORTH HOLLYWOOD CA 91601
WILMINGTON DE 19801




003642P001-1400A-037              002514P001-1400A-037                           002127P001-1400A-037                          002388P001-1400A-037
ASSOCIATED PRODUCTION MUSIC LLC   ATELIER MANAGEMENT                             ATLANTA'S ROYAL PHOTOGRAPHY                   ATLAS CINEMAS GREAT LAKES
6255 SUNSET BOULEDVARD STE 820    529 S BROADWAY STE 305                         170 BLVD SE LOFT C418                         22624 LAKESHORE BLVD
HOLLYWOOD CA 90028                LOS ANGELES CA 90013                           ATLANTA GA 30312                              EUCLID OH 44123




000794P001-1400A-037              000671P001-1400A-037                           000355P001-1400A-037                          000357P001-1400A-037
ATOM TICKETS LLC                  ATTITUDE NEW YORK                              ATTORNEY GENERAL'S OFFICE                     ATTORNEY GENERAL'S OFFICE
2700 COLORADO AVE 4TH FL          PO BOX 1974                                    CONSUMER SVC DIVISION                         CONSUMER PROTECTION DIVISION
SANTA MONICA CA 90404             NEW YORK NY 10161                              1400 BREMER TOWER                             PO BOX 22947
                                                                                 445 MINNESOTA ST                              JACKSON MS 39225-2947
                                                                                 ST. PAUL MN 55101
                                           Case 18-12012-LSS               Doc 271   Filed 11/02/18              Page 13 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 11 of 133                                                                                                                             10/26/2018 04:42:28 PM
000362P001-1400A-037                       000367P001-1400A-037                        002429P002-1400A-037                       003639P001-1400A-037
ATTORNEY GENERAL'S OFFICE                  ATTORNEY GENERAL'S OFFICE                   AUDIO BREWERY LLC                          AUDIO BREWERY LLC
CONSUMER PROTECTION AND ANTITRUST BUREAU   CONSUMER PROTECTION SECTION                 MICHAEL MASTRANGELO                        407 11TH ST
33 CAPITOL ST                              30 EAST BROAD ST                            407 11TH ST                                HERMOSA BEACH CA 90254
CONCORD NH 03301                           17TH FL                                     HERMOSA BEACH CA 90254
                                           COLUMBUS OH 43215-3428



000674P002-1400A-037                       002374P001-1400A-037                        000594P001-1400A-037                       003864P001-1400A-037
AUDIO DEPT                                 AUDIO MACHINE                               AUDIO NETWORK                              AUDIO NETWORK US INC
119 WEST 57TH ST                           H2 MANAGEMENT                               48 WEST 25TH ST 10TH FL                    48 WEST 25TH ST 10TH FL
STE 400                                    15760 VENTURA BLVD                          NEW YORK NY 10010                          NEW YORK NY 10010
NEW YORK NY 10019                          STE 1020
                                           ENCINO CA 91436



002734P001-1400A-037                       001907P001-1400A-037                        003636P001-1400A-037                       003854P001-1400A-037
AUDIO PRECISION DESIGN LLC                 AUDIO VIDEO INTERIORS LTD                   AUDIOMACHINE                               AUDIOSOCKET OBO LEOPONA INC
14108 TAHITI WAY 631                       8687 MELROSE AVE G275                       15760 VENTURA BLVD                         LEOPONA SUB A AND
MARINA DEL REY CA 90292                    WEST HOLLYWOOD CA 90069                     STE 1020                                   MARK PETRIE MUSIC PUBLISHING
                                                                                       ENCINO CA 91436                            9100 WILSHIRE BLVD STE 100W
                                                                                                                                  BEVERLY HILLS CA 90212



002115P001-1400A-037                       000851P001-1400A-037                        002153P001-1400A-037                       000619P001-1400A-037
AUDIOWITHIN LLC                            AUDREY JAYME RENEE KAVANAUGH                AUSTIN THEATRE ALLIANCE                    AUTISM SPEAKS INC
30110 DIANA CT                             1720 HUNTINGTON DR APT 11                   PO BOX 1566                                1 EAST 33RD ST 4TH FLR
AGOURA HILLS CA 91301                      SOUTH PASADENA CA 91030                     AUSTIN TX 78767-1566                       NEW YORK NY 10016




002612P001-1400A-037                       002313P002-1400A-037                        003672P001-1400A-037                       002459P001-1400A-037
AV SQUAD INC                               AVALON TRANSPORTATION LLC                   AVALON TRANSPORTATION LLC                  AVALON ZERO
7750 SUNSET BLVD                           MARISSA LAGUDA                              1000 CORPORATE POINTE 150                  3 ZI ZARE ILOT OUEST
LOS ANGELES CA 90046                       1000 CORPORATE POINTE 150                   CULVER CITY CA 90230                       L-4384 EHLERANGE,
                                           CULVER CITY CA 90230                                                                   LUXEMBOURG




003865P001-1400A-037                       002569P001-1400A-037                        002786P001-1400A-037                       002338P001-1400A-037
AVALON ZERO SARL                           AVI ABIKZER                                 AVI ABIKZER                                AVIATION CINEMAS INC
3 ZI ZARE ILOT OUEST                       2942 BEVERWILL DR                           ADDRESS INTENTIONALLY OMITTED              631 W JEFFERSON BLVD
L-4384 EHLERANGE,                          LOS ANGELES CA 90034                                                                   DALLAS TX 75208
LUXEMBOURG




002615P001-1400A-037                       000742P001-1400A-037                        000440P001-1400A-037                       002534P001-1400A-037
AVIVA FAMILY AND CHILDRENS SVC             AVON CINEMA                                 AWESOMENESS DISTRIBUTION LLC               AWESOMENESS LLC
GRANT ASSOCIATES                           PO BOX 2301                                 11821 MISSISSIPPI AVE                      11821 MISSISSIPPI AVE
7120 FRANKLIN AVE                          PROVIDENCE RI 02906                         LOS ANGELES CA 90025                       LOS ANGELES CA 90025
LOS ANGELES CA 90046
                                           Case 18-12012-LSS                      Doc 271   Filed 11/02/18            Page 14 of 135
                                                                                 Open Road Films, LLC, et al.
                                                                                       Exhibit Pages

Page # : 12 of 133                                                                                                                                  10/26/2018 04:42:28 PM
000795P001-1400A-037                       002743P001-1400A-037                               002988P001-1400A-037                     000828P001-1400A-037
AWESOMENESSTV HOLDINGS LLC                 AXIS GLOBAL LOGISTICS                              AXIS INSURANCE CO                        AYNAR VAZQUEZ
2701 OLYMPIC BLVD BLDG B                   46-35 54TH ROAD                                    111 S WACKER DR                          14140 MOORPARK ST 303
SANTA MONICA CA 90404                      PO BOX 780108                                      STE 3500                                 SHERMAN OAKS CA 91423
                                           MASPETH NY 11378                                   CHICAGO IL 60606




000665P001-1400A-037                       002219P001-1400A-037                               000535P001-1400A-037                     002942P001-1400A-037
B AND H PHOTO                              BACKSTAGE LLC                                      BANK HAPOALIM BM                         BANK LEUMI USA
420 NINTH AVE                              45 MAIN ST STE 416                                 555 S FLOWER ST 4210                     555 W 5TH ST
NEW YORK NY 10001                          BROOKLYN NY 11201                                  LOS ANGELES CA 90017                     STE 3300
                                                                                                                                       LOS ANGELES CA 90013




002942S001-1400A-037                       002942S002-1400A-037                               003935P001-1400A-037                     003935S001-1400A-037
BANK LEUMI USA                             BANK LEUMI USA                                     BANK LEUMI USA                           BANK LEUMI USA
QUINN EMANUEL URQUHART & SULLIVAN, LLP     REED SMITH                                         QUINN EMANUEL URQUHART                   REED SMITH LLP
GARY E GANS;DIANE CAFFERATA;WILLIAM ODOM   Michael S. Sherman                                 865 S FIGUEROA ST                        MICHAEL S SHERMAN
865 S. FIGUEROA ST                         1901 Avenue of the Stars, 7th Floor                10TH FLOOR                               1901 AVE OF THE STARS STE 700
10TH FLOOR                                 LOS ANGELES CA 90067                               LOS ANGELES CA 90017                     LOS ANGELES CA 90067
LOS ANGELES CA 90017-2543


003935S002-1400A-037                       002716P001-1400A-037                               000017P001-1400S-037                     000441P001-1400A-037
BANK LEUMI USA                             BANK OF AMERICA -RANCHO PARK                       BANK OF AMERICA AS ADMIN. AGENT          BANK OF AMERICA AS ADMINISTRATIVE AGENT
REED SMITH LLP                             RANCHO PARK                                        333 S HOPE ST                            333 S HOPE ST 13TH FL
MARSHA A HOUSTON;CHRISTOPHER O RIVAS       10731 W PICO BLVD                                  13TH FL                                  LOS ANGELES CA 90071
355 SOUTH GRAND AVE STE 2900               LOS ANGELES CA 90064                               LOS ANGELES CA 90071
LOS ANGELES CA 90071-1514



000469P001-1400A-037                       000534P001-1400A-037                               000536P001-1400A-037                     003182P001-1400A-037
BANK OF AMERICA MERRILL LYNCH              BANK OF AMERICA NA                                 BANK OF AMERICA NA                       BANK OF AMERICA NA
333 S HOPE ST STE 1900                     901 MAIN ST                                        1000 W TEMPLE ST                         TIFFANY SHIN
LOS ANGELES CA 90071                       DALLAS TX 75202                                    LOS ANGELES CA 90012                     HOUGHTON BANKING CENTER
                                                                                                                                       10623 NE 68TH ST
                                                                                                                                       WA3-132-01-01
                                                                                                                                       KIRKLAND WA 98033


003907P001-1400A-037                       003907S001-1400A-037                               003907S002-1400A-037                     003907S003-1400A-037
BANK OF AMERICA NA                         BANK OF AMERICA NA                                 BANK OF AMERICA NA                       BANK OF AMERICA NA
ANDRE BATALLER                             ASHBY AND GEDDES PA                                PAUL HASTINGS LLP                        PAUL HASTINGS LLP
2000 CLAYTON RD                            WILLIAM P BOWDEN ESQ                               SUSAN WILLIAMS                           ANDREW V TENZER
CONCORD CA 94520-2425                      500 DELAWARE AVE                                   1999 AVE OF THE STARS                    200 PARK AVE
                                           8TH FL                                             27TH FL                                  NEW YORK NY 10166
                                           WILMINGTON DE 19801-1150                           LOS ANGELES CA 90067


003915P001-1400A-037                       000059P002-1400S-037                               000590P002-1400A-037                     003627P001-1400A-037
BANK OF AMERICA NA                         BANK OF AMERICA, N.A.                              BANK ROBBER MUSIC LLC                    BANK ROBBER MUSIC LLC
333 S HOPE ST 13TH FL                      TIFFANY SHIN/AGENCY MANAGEMENT                     DOUGLAS SMITH                            40 EXCHANGE PL
LOS ANGELES CA 90071                       HOUGHTON BANK. CTR MC WA3-132-01-01                40 EXCHANGE PL                           STE 1900
                                           10623 NE 68TH STREET                               STE 1900                                 NEW YORK NY 10005
                                           KIRKLAND WA 98033                                  NEW YORK NY 10005
                                              Case 18-12012-LSS                  Doc 271   Filed 11/02/18             Page 15 of 135
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 13 of 133                                                                                                                                  10/26/2018 04:42:28 PM
003803P001-1400A-037                          002171P001-1400A-037                           000825P001-1400A-037                      000823P001-1400A-037
BANK ROBBER MUSIC LLC OBO DRAG CITY RECORDS   BARAN BO ODAR DAVID FLYNN AT UTA               BARBARA AUGUSTUS JOHNSON                  BARC PRODUCTS LTD
40 EXCHANGE PL                                9336 CIVIC CTR DR                              5735 WOODMAN AVE # 207                    9 DIXON RD
STE 1900                                      BEVERLY HILLS CA 90210                         SHERMAN OAKS CA 91401                     SHEFFIELD S6 4FY UK
NEW YORK NY 10005                                                                                                                      UNITED KINGDOM




000129P001-1400S-037                          000130P001-1400S-037                           000681P001-1400A-037                      003183P001-1400A-037
BARNES & THORNBURG LLP                        BARNES & THORNBURG LLP                         BASIC WHITE SHIRT LTD                     BATRAX ENTERTAINMENT BV
DAVID M POWLEN;KEVIN G COLLINS                PAUL LAURIN;JONATHAN WIGHT                     9519 27TH BAY ST                          SAID BOUDARGA
1000 N WEST ST STE 1500                       2029 CENTURY PARK E STE 300                    NORFOLK VA 23518                          STATIONSWEG 32
WILMINGTON DE 19801                           LOS ANGELES CA 90067                                                                     2312 AV LEIDEN
                                                                                                                                       THE NETHERLANDS



003718P001-1400A-037                          001917P001-1400A-037                           000625P001-1400A-037                      001908P001-1400A-037
BATRAX ENTERTAINMENT BV                       BAZAN ENTERTAINMENT MARKETING INC              BBC RETAIL AND INTERNET LLC               BBG HOME AGAIN
STATIONSWEG 32                                4 RAINBOW TER                                  C O GR REID ASSOCIATES                    9255 SUNSENT BLVD STE 310
LEIDEN 2312 AV                                WEST ORANGE NJ 07052                           780 THIRD AVE 7TH FLR                     WEST HOLLYWOOD CA 90069
THE NETHERLANDS                                                                              NEW YORK NY 10017




003606P001-1400A-037                          003606S001-1400A-037                           003606S002-1400A-037                      002735P001-1400A-037
BBG HOME AGAIN LLC                            BBG HOME AGAIN LLC                             BBG HOME AGAIN LLC                        BCREATIVE
9255 SUNSET BLVD                              BARNES AND THORNBURG LLP                       BARNES AND THORNBURG LLP                  117 REEF MALL
STE 310                                       DAVID M POWLEN;KEVIN G COLLINS                 PAUL LAURIN;JONATHAN WIGHT                MARINA DEL REY CA 90292
LOS ANGELES CA 90069                          1000 N WEST ST STE 1500                        2029 CENTURY PK EAST STE 300
                                              WILMINGTON DE 19801                            LOS ANGELES CA 90067



003978P001-1400A-037                          001893P002-1400A-037                           002172P001-1400A-037                      002513P001-1400A-037
BDG MEDIA INC                                 BEACH CINEMA BISTRO GROUP INC                  BEAU SWAYZE                               BEBE BOOTH
559 DRIGGS AVE                                1340 N GREAT NECK RD STE 1272                  MANAGEMENT 360                            505 N FIGUEROA ST
SUITE 2                                       VIRGINIA BEACH, VA 23454-2268                  9111 WILSHIRE BLVD                        APT 750
BROOKLYN NY 11211                                                                            BEVERLY HILLS CA 90210                    LOS ANGELES CA 90012




003829P001-1400A-037                          002485P002-1400A-037                           002486P001-1400A-037                      002486S001-1400A-037
BEFORE YOU EXIT LLC                           BEGGARS GROUP MEDIA LIMITED                    BEKBER PRODCUTIONS LIMITED                BEKBER PRODCUTIONS LIMITED
911 VENTURA AVE                               17-19 ALMA RD                                  72 WELLS ST                               Bruns Brennan & Berry, PLLC
ORLANDO FL 32804                              LONDON SW18 1AA                                LONDON W1T 3QF                            Hamish Berry
                                              UNITED KINGDOM                                 UNITED KINGDOM                            99 Madison Avenue, 5th Fl.
                                                                                                                                       NEW YORK NY 10016



003184P001-1400A-037                          000554P001-1400A-037                           000442P001-1400A-037                      002309P001-1400A-037
BEKBER PRODUCTIONS LIMITED                    BELCOURT THEATRE INC                           BELIEVE FILM PARTNERS LLC                 BELIEVE FILM PARTNERS LLC
THE DIRECTORS                                 2102 BELCOURT AVE                              345 N MAPLE DR STE 105                    2151 S LEJEUNE RD 150
15 GOLDEN SQUARE                              NASHVILLE TN 37212                             BEVERLY HILLS CA 90210                    CORAL GABLES FL 33134
LONDON W1F 9JG
UNITED KINGDOM
                             Case 18-12012-LSS                 Doc 271      Filed 11/02/18                Page 16 of 135
                                                             Open Road Films, LLC, et al.
                                                                   Exhibit Pages

Page # : 14 of 133                                                                                                                      10/26/2018 04:42:28 PM
000831P001-1400A-037         002871P001-1400A-037                             002320P001-1400A-037                         002625P001-1400A-037
BELLA THORNE                 BELLA VILLEDA                                    BELVEDERE MUSIC INC                          BEMIS BALKIND LLC
5044 FULTON AVE              ADDRESS INTENTIONALLY OMITTED                    DBA JOANN KANE MUSIC SVC                     6135 WILSHIRE BLVD
SHERMAN OAKS CA 91423                                                         3623 HAYDEN AVE                              LOS ANGELES CA 90048
                                                                              CULVER CITY CA 90232




002259P002-1400A-037         000704P001-1400A-037                             002797P001-1400A-037                         002560P001-1400A-037
BEN BRADLEE JR               BEN COTNER                                       BENJAMIN BROWER                              BENJAMIN HALL
276 PALFREY ST               1009 BIENVENEDA AVE                              ADDRESS INTENTIONALLY OMITTED                1314 1/2 N SYCAMORE AVE
WATERTOWN MA 02472-1837      PACIFIC PALISADES CA 90272                                                                    LOS ANGELES CA 90028




002768P001-1400A-037         002736P001-1400A-037                             002163P001-1400A-037                         000522P001-1400A-037
BENJAMIN YOUNGER             BENJAMIN Z COPLON DBA BC CREATIVE LLC            BERKELEY REPERTORY THEATRE                   BERKELEY RESEARCH GROUP
404 GABLES RD                117 REEF MALL                                    999 HARRISON ST                              550 S HOPE ST 2150
NARROWSBURG NY 12764         MARINA DEL REY CA 90292                          BERKELEY CA 94710                            LOS ANGELES CA 90071




002426P001-1400A-037         002124P001-1400A-037                             002820P001-1400A-037                         002801P001-1400A-037
BERKELEY THEATRES INC        BERKEMEYER ATTORNEYS AND COUNSELORS              BERNIE HEINZE                                BETTY CHEN
647 LITTLE GEOGETOWN RD      835 JACARANDA BLDG 4TH FL                        ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED
HEDGESVILLE WV 25427         ASUNCION, 1206
                             PARAGUAY




002731P001-1400A-037         002173P002-1400A-037                             002613P001-1400A-037                         003809P001-1400A-037
BETTY MAE INC                BEVERLY HILLS INTEGRATED WELLNESS CENTER LLC     BEYER MUSIC GROUP INC                        BIG CHOCOLATE LLC
F/S/O MARY VERNIEU           C O V VLACHONIS                                  2412 ZORADA DR                               850 LARCHWOOD WAY
13375 BEACH AVE              9646 HEATHER RD                                  LOS ANGELES CA 90046                         MINDEN NV 89423
MARINA DEL REY CA 90291      BEVERLY HILLS CA 90210-1757




003654P001-1400A-037         002321P003-1400A-037                             002577P001-1400A-037                         002769P001-1400A-037
BIG PICTURE ENTERTAINMENT    BIG PICTURE ENTERTAINMENT LLC                    BIG PICTURE GROUP                            BIG VISUAL GROUP
3524 HAYDEN AVE              JESSICA JOSEPH                                   110 S FAIRFAX AVE STE 355                    5764 CROSSINGS BLVD
CULVER CITY CA 90232         3524 HAYDEN AVE                                  LOS ANGELES CA 90036                         NASHVILLE TN 37013
                             CULVER CITY CA 90232




002524P001-1400A-037         002247P001-1400A-037                             003185P001-1400A-037                         003185S001-1400A-037
BIRDIE PRODUCTIONS           BISCHOFFS                                        BLACK BICYCLE ENTERTAINMENT                  BLACK BICYCLE ENTERTAINMENT
10960 WILSHIRE BLVD 5TH FL   54 EAST MAGNOLIA BLVD                            ERIKA OLDE                                   STROOCK AND STROOCK AND LAVAN LLP
LOS ANGELES CA 90024         BURBANK CA 91502                                 9255 SUNSET BLVD STE 310                     NEIL SACKER
                                                                              LOS ANGELES CA 90069                         2029 CENTURY PK EAST
                                                                                                                           LOS ANGELES CA 90067
                                              Case 18-12012-LSS               Doc 271   Filed 11/02/18              Page 17 of 135
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 15 of 133                                                                                                                                10/26/2018 04:42:28 PM
002527P001-1400A-037                          002588P001-1400A-037                        002235P001-1400A-037                       000650P001-1400A-037
BLACK BICYCLE GROUP                           BLACK BOX CREATIVE GROUP LLC                BLACK BULL MUSIC                           BLACK ENTERTAINMENT TELEVISION
FINTAGE COLLECTION ACC MGMT                   1020 COLE AVE 4375                          STEVLAND MORRIS                            PO BOX 33026
10880 WILSHIRE BLVD STE 2100                  LOS ANGELES CA 90038                        4616 MAGNOLIA BLVD                         NEWARK NJ 07188
LOS ANGELES CA 90024                                                                      BURBANK CA 91505




001884P001-1400A-037                          000802P002-1400A-037                        000620P001-1400A-037                       002660P001-1400A-037
BLACK SHEEP MUSIC                             BLACK TOP FILMS INC                         BLACKBOARD GROUP INC                       BLACKED OUT FICTION
563 WESTMINSTER AVE 3                         PROVIDENT FINANCIAL MGMT                    245 FIFTH AVE 10TH FLR                     1875 CENTURY PK EAST
VENICE CA 90291                               3130 WILSHIRE BLVD STE 600                  NEW YORK NY 10016                          STE 260
                                              SANTA MONICA CA 90403-2349                                                             LOS ANGELES CA 90067




003939P001-1400A-037                          003917P001-1400A-037                        000843P001-1400A-037                       000569P001-1400A-037
BLACKED OUT FICTION FSO SHAFER AND VICKNAIR   BLACKED OUT FICTION LLC                     BLAIR GYAMFI DBA IMPAQ BEAUTY LLC          BLEED FOR THIS LLC
1875 CENTURY PK EAST                          UNITED TALENT AGENCY                        3108 BOLDMERE TRL SE                       TREVANNA POST
STE 260                                       MAX MICHAEL                                 SMYRNA GA 30080                            260 WEST 35TH ST 10TH FLR
LOS ANGELES CA 90067                          9336 CIVIC CTR DR                                                                      NEW YORK NY 10001
                                              BEVERLY HILLS CA 90210



003597P001-1400A-037                          002162P001-1400A-037                        000829P001-1400A-037                       003649P001-1400A-037
BLEED FOR THIS LLC                            BLOGHER INC                                 BLOOD AND CHOCOLATE INC                    BLT COMMUNICATIONS
260 WEST 35TH ST 10TH FLR                     301 SHOREWAY RD                             15973 VALLEY WOOD RD                       6430 SUNSET BLVD 8TH FL
NEW YORK NY 10001                             STE 340                                     SHERMAN OAKS CA 91403                      LOS ANGELES CA 90028
                                              BELMONT CA 94002




002497P002-1400A-037                          003186P001-1400A-037                        000474P001-1400A-037                       000863P001-1400A-037
BLT COMMUNICATIONS LLC                        BLUE LANTERN LLC                            BLUE SHIELD                                BLUES TUNES
LAW OFFCS OF JEFFREY A SLOTT                  DAN TRAN                                    PO BOX 749415                              11720 LAURELCREST DR
JEFFREY A SLOTT                               24551 DEL PRADO #3733                       LOS ANGELES CA 90074-9415                  STUDIO CITY CA 91604
15760 VENTURA BLVD STE 1600                   DANA POINT CA 92629
ENCINO CA 91436



002645P001-1400A-037                          002161P001-1400A-037                        002626P001-1400A-037                       000634P001-1400A-037
BLUMHOUSE PRODUCTIONS LLC                     BLZBSZ855 LLC                               BMG PRODUCTION MUSIC INC                   BMG RIGHTS MANAGEMENT LLC
2401 BEVERLY BLVD                             3355 WARD NEAL RD                           6100 WILSHIRE BLVD STE 1600                1745 BROADWAY 19TH FL
LOS ANGELES CA 90057                          BELLS TX 75414                              LOS ANGELES CA 90048                       NEW YORK NY 10019




003943P001-1400A-037                          003631P001-1400A-037                        002312P001-1400A-037                       000705P001-1400A-037
BMG RIGHTS MANAGEMENT LLC                     BMG RIGHTS MANAGEMENT US LLC                BOARDWALK BUILDERS                         BOBBIE MILLER
6100 WILSHIRE BLVD STE 1600                   1745 BROADWAY 19TH FL                       3805 CANFILED AVE STE B                    2042 PALISADES DR
LOS ANGELES CA 90048                          NEW YORK NY 10019                           CULVER CITY CA 90212                       PACIFIC PALISADES CA 90272
                                             Case 18-12012-LSS                 Doc 271   Filed 11/02/18                Page 18 of 135
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 16 of 133                                                                                                                                   10/26/2018 04:42:28 PM
002889P001-1400A-037                         002561P001-1400A-037                          002756P001-1400A-037                         003187P001-1400A-037
BOBBY GERBER                                 BOLD FILMS PRODUCTIONS LLC                    BOLET AND TERRERO                            BONA ENTERTAINMENT CO LTD
ADDRESS INTENTIONALLY OMITTED                6464 SUNSET BLVD STE 800                      CARACAS 1060                                 LILY JIANG
                                             LOS ANGELES CA 90028                          MIRANDA                                      UNIT 215 2F INNO CENTRE
                                                                                           VENEZUELA                                    72 TAT CHEE AVE
                                                                                                                                        KOWLOON
                                                                                                                                        HONG KONG


003187S001-1400A-037                         002589P002-1400A-037                          003659P001-1400A-037                         002627P001-1400A-037
BONA ENTERTAINMENT CO LTD                    BOND CREATIVE LLC                             BOND CREATIVE LLC                            BOO FATZ INC
ALEXANDER LAWRENCE FRUMES AND LABOWITZ LLP   SETH ALTHOFF                                  1157 N HIGHLAND AVE                          LOGAN MILLER
HOWARD M FRUMES                              1157 N HIGHLAND AVE                           LOS ANGELES CA 90038                         BWA
1880 CENTURY PK EAST STE 914                 LOS ANGELES CA 90038                                                                       6300 WILSHIRE BLVD 1460
LOS ANGELES CA 90067                                                                                                                    LOS ANGELES CA 90048



003780P001-1400A-037                         002236P001-1400A-037                          002223P001-1400A-037                         002375P001-1400A-037
BOOMERANG MUSIC LLC                          BOOMERANG!                                    BOOMGEN STUDIOS LLC                          BOUTIQUE PUBLICITY INC
514 SOUTH GAYLORD DR                         514 SOUTH GAYLORD DR                          5 DEVOE ST 2ND FL                            16000 VENTURA BLVD STE 1102
BURBANK CA 91505                             BURBANK CA 91505                              BROOKLYN NY 11211                            ENCINO CA 91436




000748P001-1400A-037                         000712P001-1400A-037                          000768P001-1400A-037                         002462P002-1400A-037
BOW TIE CINEMAS LLC                          BOWEN TAX LAW                                 BOX INC                                      BOX OFFICE ANALYST LLC
641 DANBURY RD                               719 YARMOUTH RD STE 103                       DEPT 34666                                   7301 MISSION RD STE 234
RIDGEFIELD CT 06877                          PALOS VERDES ESTATES CA 90274                 PO BOX 39000                                 PRAIRIE VILLAGE KS 66208-3031
                                                                                           SAN FRANCISCO CA 94139




003678P001-1400A-037                         001877P001-1400A-037                          002578P001-1400A-037                         000789P001-1400A-037
BOX OFFICE ANALYST LLC                       BP DESIGN GROUP INC                           BPG INTERACTIVE LLC                          BRABAZON INC
801 W 47TH ST STE 400                        14303 TIARA ST                                110 S FAIRFAX AVE STE 355                    THE SKOURAS AGENCY
KANSAS CITY MO 64112                         VAN NUYS CA 91401                             LOS ANGELES CA 90036                         1149 3RD ST 3RD FL
                                                                                                                                        SANTA MONICA CA 90403




000857P001-1400A-037                         002832P001-1400A-037                          002208P001-1400A-037                         000664P001-1400A-037
BRAD HAUGEN                                  BRADFORD KEMBEL                               BRAINERD ENTERTAINMENT LLC                   BRANCHED CHAIN INC
4219 LAURELGROVE AVE                         ADDRESS INTENTIONALLY OMITTED                 900 EAST 80TH ST                             340 MADISON AVE 19TH FL
STUDIO CITY CA 91604                                                                       BLOOMINGTON MN 55420                         NEW YORK NY 10173




002614P001-1400A-037                         000647P001-1400A-037                          002033P001-1400A-037                         000906P001-1400A-037
BRAND X MUSIC LLC                            BRANDNICE INC                                 BRANDOW AND JOHNSTON                         BRATTLE FILM FOUNDATION INC
842 N FAIRFAX AVE 2FL                        DUCKETT FINANCIAL SVC                         700 S FLOWER ST STE 1800                     40 BRATTLE ST
LOS ANGELES CA 90046                         121 STAINT NICHOLAS AVE STE 3D                LOS ANGELES CA 90017                         CAMBRIDGE MA 02138
                                             NEW YORK NY 10026
                                      Case 18-12012-LSS              Doc 271   Filed 11/02/18              Page 19 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 17 of 133                                                                                                                       10/26/2018 04:42:28 PM
000907P001-1400A-037                  000911P001-1400A-037                       003734P001-1400A-037                       003188P001-1400A-037
BRAUN CREATIVE INC                    BRAVADO INTERNATIONAL GROUP                BRAVO MEDIA LLC                            BRAVOS PICTURES LTD
2825 SEATTLE DR                       32206 COLLECTION CTR DR                    145 WEST 28TH ST 2ND FL                    RICKY TSE
LOS ANGELES CA 90046                  CHICAGO IL 60693                           NEW YORK NY 10001                          ROOM 2206 KODAK HOUSE II
                                                                                                                            39 HEALTHY ST EAST NORTH PT
                                                                                                                            HONG KONG
                                                                                                                            CHINA


000908P001-1400A-037                  000909P001-1400A-037                       002535P001-1400A-037                       003898P001-1400A-037
BREAD AND BUTTER                      BRENDEN THEATERS                           BRENTWOOD PRODUCTIONS LLC                  BRETT FREEDMAN
5001 WEST WASHINGTON BLVD             4321 WEST FLAMINGO RD                      C O TREVANNA POST INC                      CELESTINE AGENCY
LOS ANGELES CA 90016                  LAS VEGAS NV 89103                         11833 MISSISSIPPI AVE # 101                7250 MELROSE AVE STE 6
                                                                                 LOS ANGELES CA 90025                       LOS ANGELES CA 90046




000910P001-1400A-037                  000912P001-1400A-037                       000913P001-1400A-037                       000914P001-1400A-037
BRETTS NU DU 4 U INC                  BRIAN D'ARCY JAMES                         BRIAN DIEDERICH DBA TORQUE DESIGN          BRIAN GROSS
5715 8TH AVE                          41 W 83RD ST APT 4D                        11928 NORTH RICASOLI WAY                   6633 W 6TH ST
LOS ANGELES CA 90043                  NEW YORK NY 10024                          NORTHRIDGE CA 91326                        LOS ANGELES CA 90048




000915P001-1400A-037                  000916P001-1400A-037                       002981P001-1400A-037                       000917P001-1400A-037
BRIAN PALMER                          BRIAN ROSE                                 BRIARCLIFF LLC                             BRIDGE AND TUNNEL LLC
2820 GRIFFITH PK BLVD 14              221 BALTIC ST                              2049 CENTURY PK EAST                       7365 OAKWOOD AVE
LOS ANGELES CA 90027                  BROOKLYN NY 11201                          4TH FL                                     LOS ANGELES CA 90036
                                                                                 LOS ANGELES CA 90067




000918P001-1400A-037                  000919P001-1400A-037                       000920P001-1400A-037                       000921P001-1400A-037
BRIDGEPORT MUSIC INC                  BRIGADE MARKETING LLC                      BRILLIANT CONSULTING GROUP                 BRITISH BULLDOG LLC
18500 W 10 MILE RD                    116 W 23RD ST STE 500                      1420 AMBASSADOR ST #2101                   630 SOUTH PARISH PL
SOUTHFIELD MI 48075                   NEW YORK NY 10011                          LOS ANGELES CA 90035                       BURBANK CA 91506




003170P002-1400A-037                  001937P001-1400A-037                       000922P001-1400A-037                       000923P001-1400A-037
BRITISH BULLDOG LLC                   BRITTANY ANN PENEBRE                       BRITTANY M MACOFSKY                        BROADCAST FILM CRITICS ASSOCIATION
A/K/A ALLYSON SPIEGELMAN MANAGEMENT   654 MARINE ST UNIT B                       1446 ARMACOST AVE #104                     9220 SUNSET BLVD STE 220
ALLYSON SPIEGELMAN                    SANTA MONICA CA 90405                      LOS ANGELES CA 90025                       LOS ANGELES CA 90069
6253 HOLLYWOOD BLVD
APT 1203
LOS ANGELES CA 90028


000924P001-1400A-037                  001938P001-1400A-037                       002812P001-1400A-037                       000925P001-1400A-037
BROADWAY SCREENING ROOM               BROOK FURNITURE RENTAL                     BROOKE FORD                                BRUCE WAYNE FISHER
1619 BROADWAY # 5                     100 N FIELD DR STE 220                     ADDRESS INTENTIONALLY OMITTED              12 EAST 97TH ST APT 1E
NEW YORK NY 10019                     LAKE FOREST IL 60045                                                                  NEW YORK NY 10029
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 20 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 18 of 133                                                                                                                                10/26/2018 04:42:28 PM
000581P001-1400A-037                002030P001-1400A-037                         002061P001-1400A-037                                 002887P001-1400A-037
BRYAN BANTRY INC                    BRYAN EDWARD HILL                            BRYAN HILL ICM                                       BRYCE CAMPBELL
900 BROADWAY                        232 EAST 2ND ST #435                         10250 CONSTELLATION BLVD 31ST FL                     ADDRESS INTENTIONALLY OMITTED
STE 400                             LOS ANGELES CA 90012                         LOS ANGELES CA 90067
NEW YORK NY 10003




000926P001-1400A-037                000142P001-1400S-037                         000927P001-1400A-037                                 003175P001-1400A-037
BRYDGES AND MACKINNEY               BUCHALTER, A PROFESSIONAL CORPORATION        BUDDHA JONES                                         BUDDHA JONES LLC
48 GREENE ST 4TH FL                 PAMELA K WEBSTER                             1741 IVAR AVE                                        MARINA MILLER
NEW YORK NY 10013                   1000 WILSHIRE BLVD STE 1500                  LOS ANGELES CA 90028                                 1741 IVAR AVE
                                    LOS ANGELES CA 90017                                                                              HOLLYWOOD CA 90028




002281P001-1400A-037                000928P001-1400A-037                         000108P001-1400S-037                                 002365P001-1400A-037
BUGNION SA                          BURSON-MARSTELLER                            BUSH GOTTLIEB, A LAW CORPORATION                     BUSTAMANTE AND BUSTAMANTE PATENTES Y MARCAS
ROUTE DE FLORISSANT 10              PO BOX 101880                                JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   AV AMAZONAS E469 Y PATRIA
GENEVA 1206                         ATLANTA GA 30392                             801 NORTH BRAND BLVD STE 950                         COFIEC BUILDING 4TH FLR
SWITZERLAND                                                                      GLENDALE CA 91203                                    QUITO
                                                                                                                                      ECUADOR



003824P001-1400A-037                000595P001-1400A-037                         002717P001-1400A-037                                 003899P002-1400A-037
BUTAMUSE                            BYSTORM TECHNOLOGIES INC                     C MAJOR                                              CA- LOS ANGELES COUNTY TREASURER
1832 N KENWOOD ST                   25 MADISON AVE                               2440 S SEPULVEDA BLVD                                AND TAX COLLECTOR
BURBANK CA 91505                    23RD FL                                      STE 152                                              PO BOX 54110
                                    NEW YORK NY 10010                            LOS ANGELES CA 90064                                 LOS ANGELES CA 90054




003899S001-1400A-037                001939P001-1400A-037                         000738P001-1400A-037                                 000929P001-1400A-037
CA- LOS ANGELES COUNTY TREASURER    CACTUS COMMUNICATIONS                        CAESARS PALACE                                       CAHUENGA THEATER
AND TAX COLLECTOR                   PO BOX 3210                                  BUSINESS SVC                                         1415 N CAHUENGA BLVD
PO BOX 5110                         SAN DIMAS CA 91773                           PO BOX 96118                                         HOLLYWOOD CA 90028
LOS ANGELES CA 90054                                                             LAS VEGAS NV 89193




000930P001-1400A-037                000931P001-1400A-037                         000079P001-1400A-037                                 000282P001-1400A-037
CAITLIN MARTINI                     CALE SCHULTZ                                 CALIFORNIA AIR RESOURCES BOARD                       CALIFORNIA ATTORNEY GENERAL
28631 WINTERDALE DR                 8711 AVIATION BLVD                           1001 I ST                                            XAVIER BACERRA
CANYON COUNTRY CA 91387             INGLEWOOD CA 90301                           PO BOX 2815                                          1300 I ST
                                                                                 SACRAMENTO CA 95814                                  STE 1740
                                                                                                                                      SACRAMENTO CA 95814



000933P001-1400A-037                000080P001-1400A-037                         000081P001-1400A-037                                 000012P001-1400A-037
CALIFORNIA CINEMA INVESTMENTS LLC   CALIFORNIA DEPT OF                           CALIFORNIA DEPT OF CONSERVATION                      CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
14951 N DALLAS PKWY STE 300         TOXIC SUBSTANCES CONTROL                     801 K ST                                             SAN FRANCISCO
DALLAS TX 75254                     1001 I ST                                    MS 24-01                                             DIRECTOR
                                    11TH FL                                      SACRAMENTO CA 95814                                  455 GOLDEN GATE AVE 10TH FL
                                    SACRAMENTO CA 95814                                                                               SAN FRANCISCO CA 94102
                                          Case 18-12012-LSS                 Doc 271   Filed 11/02/18           Page 21 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 19 of 133                                                                                                                                 10/26/2018 04:42:28 PM
000013P001-1400A-037                      000082P001-1400A-037                          000083P001-1400A-037                          000171P001-1400A-037
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF WATER RESOURCES            CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY    CALIFORNIA FRANCHISE TAX BOARD
LOS ANGELES                               PO BOX 942836                                 1001 I ST                                     BANKRUPTCY BE MS A345
DIRECTOR                                  SACRAMENTO CA 94236                           PO BOX 2815                                   PO BOX 2952
320 W FOURTH ST                                                                         SACRAMENTO CA 95812-2815                      SACRAMENTO CA 95812-2952
LOS ANGELES CA 90013



002929P001-1400A-037                      000084P001-1400A-037                          000172P001-1400A-037                          000390P001-1400A-037
CALIFORNIA FRANCHISE TAX BOARD            CALIFORNIA INTEGRATED WASTE                   CALIFORNIA STATE BOARD OF EQUALIZATION SBOE   CALIFORNIA STATE CONTROLLER'S OFFICE
PO BOX 942857                             MANAGEMENT BOARD                              SPECIAL OPERATIONS BANKRUPTCY TEAM            UNCLAIMED PROPERTY DIVISION
SACRAMENTO CA 94257-4040                  1001 I ST                                     MIC 74 PO BOX 942879                          10600 WHITE ROCK RD
                                          PO BOX 2815                                   SACRAMENTO CA 94279-0074                      STE 141
                                          SACRAMENTO CA 95812-2815                                                                    RANCHO CORDOVA CA 95670



002025P001-1400A-037                      002876P001-1400A-037                          000934P001-1400A-037                          000935P001-1400A-037
CALLTOWER INC                             CAMERON WEST                                  CAMP DEL CORAZON                              CAMP WILSON INC
10701 S RIVER FRONT PKWY STE 450          ADDRESS INTENTIONALLY OMITTED                 11615 HESBY ST                                8383 WILSHIRE BLVD STE 500
SOUTH JORDAN UT 84095                                                                   NORTH HOLLYWOOD CA 91601                      BEVERLY HILLS CA 90211




000936P001-1400A-037                      000937P001-1400A-037                          002261P001-1400A-037                          002386P001-1400A-037
CAMPOS COMMUNICATIONS                     CAMPUS CIRCLE INC                             CANADA WORLDWIDE SVC INC                      CAPILLARY MUSIC
1555 RISING GLEN RD                       5042 WILSHIRE BLVD # 600                      7699 BATH RD                                  C O KIMMEL ROGOVIN AND CO
LOS ANGELES CA 90069                      LOS ANGELES CA 90036                          MISSISSAUGA ON L4T 3T1                        16255 VENTURA BLVD STE 509
                                                                                        CANADA                                        ENCINO CA 91436




003858P001-1400A-037                      000938P001-1400A-037                          000939P001-1400A-037                          000940P001-1400A-037
CAPILLARY MUSIC INC                       CAPRI 8 THEATRE                               CAPRI THEATRE                                 CAPTION MEDIA SVC LLC
16255 VENTURA BLVD STE 509                1215 THEATRE DR                               1045 E FAIRVIEW AVE                           PO BOX 7517
ENCINO CA 91436                           OTTUMWA IA 52501                              MONTGOMERY AL 36106                           SANTA MONICA CA 90401




000941P001-1400A-037                      000626P001-1400A-037                          002024P001-1400A-037                          002661P001-1400A-037
CAPTIONS INC                              CARDINAL COMMUNICATIONS USA INC               CAREER GROUP INC                              CAREER GROUP INC
640 SOUTH GLENWOOD PL                     295 MADISON AVE                               PO BOX 203654                                 10100 SANTA MONICA BLVD
BURBANK CA 91506                          33RD FL                                       DALLAS TX 75320-3654                          STE 900
                                          NEW YORK NY 10017                                                                           LOS ANGELES CA 90067




000724P001-1400A-037                      002458P001-1400A-037                          000158P001-1400A-037                          002646P001-1400A-037
CAREN LTD                                 CAREY OLSEN                                   CARIBBEAN ENVIRONMENTAL PROTECTION DIVISION   CARINA PERRY
THE WHITE COTTAGE                         PO BOX 10008                                  CITY VIEW PLZ II                              11835 W OLYMPIC BLVD
HAMMERSLEY LANE                           WILLOW HOUSE CRICKET SQ                       STE 7000 #48 RD KM 1.2                        STE 640E
PENN 4P1 0MB                              GRAND CAYMAN KY1-1001                         GUAYNABO PR 00968-8069                        LOS ANGELES CA 90064
UNITED KINGDOM                            CAYMAN ISLANDS
                                Case 18-12012-LSS                  Doc 271   Filed 11/02/18            Page 22 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 20 of 133                                                                                                                  10/26/2018 04:42:28 PM
000942P001-1400A-037            000943P001-1400A-037                           002835P001-1400A-037                     000944P001-1400A-037
CARL ANDREW JAEGER              CARLA PINTO                                    CARLMICHEL LAGUERRE                      CARLOS ESPINOZA
1404 ECHO DR                    4758 WEST 8TH ST                               ADDRESS INTENTIONALLY OMITTED            18537 7TH ST
BURNSVILLE MN 55337             LOS ANGELES CA 90005                                                                    BLOOMINGTON CA 92316




002275P001-1400A-037            002911P001-1400A-037                           000945P001-1400A-037                     002470P001-1400A-037
CARMEL CINEMA                   CARMEN LEWIS                                   CARMIKE CINEMAS INC                      CAROL HAYES MANAGEMENT
PUTNAM COUNTY MOVIE THEATRE     ADDRESS INTENTIONALLY OMITTED                  PO BOX 391                               5-6 UNDERHILL STREET
150 ROUTE 52                                                                   COLUMBUS GA 31902                        LONDON NW1 7HS
CARMEL NY 10512                                                                                                         UNITED KINGDOM




000946P001-1400A-037            000947P003-1400A-037                           000948P001-1400A-037                     002081P001-1400A-037
CARTOON NETWORK/ADULT SWIM      CARVE CREATIVE ADVERTISING LLC                 CARYL CHINN                              CAS COMMUNICATIONS INC
PO BOX 32183                    14044 ROBLAR RD                                1906 S CRESENT HEIGHTS BLVD              4067 HARDWICK ST #373
NEW YORK NY 10087               SHERMAN OAKS CA 91423-4616                     LOS ANGELES CA 90034                     LAKEWOOD CA 90712




002831P001-1400A-037            000949P001-1400A-037                           000950P001-1400A-037                     000951P001-1400A-037
CASEY KELLY                     CASHET CARD LLC                                CASSANDRA DITTMAR INC                    CAST AND CREW ENTERTAINMENT SVC LLC
ADDRESS INTENTIONALLY OMITTED   9000 SUNSET BLVD 950                           9703 NATIONAL BLVD #1                    2300 EMPIRE AVE 5TH FL
                                LOS ANGELES CA 90069                           LOS ANGELES CA 90034                     BURBANK CA 91504-3350




002884P001-1400A-037            002055P001-1400A-037                           003991P001-1400A-037                     000952P001-1400A-037
CATHERINE GOODE                 CBREI ITF CALSTRS                              CBS                                      CCS LOS ANGELES JANITORIAL INC
ADDRESS INTENTIONALLY OMITTED   1840 CENTURY PK EAST 600                       MULLENLOWE                               PO BOX 845112
                                LOS ANGELES CA 90067                           99 WASHINGTON ST                         LOS ANGELES CA 90084
                                                                               SOUTH NORWALK CT 06854-3818




000953P002-1400A-037            003674P001-1400A-037                           000954P001-1400A-037                     000955P002-1400A-037
CDW LLC                         CDW LLC                                        CEDAR LEE THEATRE                        CELEBRITY FOOTAGE
VIDA KRUG                       PO BOX 75723                                   2163 LEE RD STE 107                      MICHAEL GOLDBERG
200 N MILWAUKEE AVE             CHICAGO IL 60675                               CLEVELAND OH 44118                       320 SOUTH ALMONT DR
VERNON HILLS IL 60061                                                                                                   BEVERLY HILLS CA 90211




003675P001-1400A-037            002471P001-1400A-037                           000932P001-1400A-037                     000956P001-1400A-037
CELEBRITY FOOTAGE               CENTRAL DIRECT MAILING (EURO) LIMITED          CENTRE CINEMAS LLC                       CENTURY DOWNTOWN PLAZA
320 SOUTH ALMONT DR             FLORENTIA VILLAGE                              3070 LAKECREST CIR 400269                445 DOWNTOWN PLZ
BEVERLY HILLS CA 90211          PRINCESS ANNE COTTAGE VALE RD                  LEXINGTON KY 40513                       SACRAMENTO CA 95814
                                LONDON N4 1TD
                                UNITED KINGDOM
                                 Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 23 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 21 of 133                                                                                                                  10/26/2018 04:42:28 PM
000957P001-1400A-037             000770P001-1400A-037                           000958P001-1400A-037                    002590P001-1400A-037
CENTURY MONTEREY 13              CENTURY SAN FRANCISCO CENTRE 9                 CENTURY THEATRES                        CHAINSAW INC
1700 DEL MONTE CTR               845 MARKET ST                                  3900 DALLAS PKWY STE 500                940 N ORANGE DR
MONTEREY CA 93940                STE 500                                        PLANO TX 75093                          2ND FL
                                 SAN FRANCISCO CA 94103                                                                 LOS ANGELES CA 90038




000959P001-1400A-037             000960P001-1400A-037                           000961P001-1400A-037                    000962P001-1400A-037
CHAKERES THEATRES                CHALKA INC                                     CHAMPION COACH LLC                      CHARLENE MONTANTE
222 N MURRAY ST                  10960 WILSHIRE BLVD STE 1900                   930 IRVING DR                           9950 BARNSBURY RD
SPRINGFIELD OH 45503             LOS ANGELES CA 90024                           BURBANK CA 91504                        DOUGLASVILLE GA 30135




002376P001-1400A-037             000963P001-1400A-037                           000964P001-1400A-037                    000965P001-1400A-037
CHARLES CHRISTOPHER INC          CHARLES FIORELLO DBA KABUKIMAGIC               CHARLES HART                            CHARLES KEVIN STEINCROSS
16027 VENTURA BLVD               466 WASHINGTON AVE EXT                         438 TOWNE HILL RD                       3892 CONNECTICUT ST
STE 301                          SAUGERTIES NY 12477                            MONTPELIER VT 05602                     SAINT LOUIS MO 63116
ENCINO CA 91436




000966P001-1400A-037             002062P001-1400A-037                           000967P001-1400A-037                    002870P001-1400A-037
CHARLES NELSON                   CHARLIE COHEN                                  CHARLOTTE STAUFFER                      CHARLOTTE VAN WEEDE
14635 SUTTON ST                  1800 CENTURY PK EAST STE 580                   795 LAKE TOP WAY                        ADDRESS INTENTIONALLY OMITTED
SHERMAN OAKS CA 91403            LOS ANGELES CA 90067                           ROSWELL GA 30076




003973P001-1400A-037             002237P001-1400A-037                           002800P001-1400A-037                    000968P001-1400A-037
CHEETAH MEDIALINK                CHEF PRODUCTIONS LLC                           CHELSEA CHARLES                         CHELSEA CONNORS
91 AVENUE LEDRU ROLLIN           THE ACCOUNTING GROUP                           ADDRESS INTENTIONALLY OMITTED           1436 S SHENANDOAH
PARIS 75011                      4100 W BURBANK BLVD 2ND FL                                                             LOS ANGELES CA 90034
FRANCE                           BURBANK CA 91505




003881P001-1400A-037             000969P001-1400A-037                           000970P001-1400A-037                    000971P001-1400A-037
CHESKY PRODUCTIONS INC           CHESTNUT RIDGE PRODUCTIONS INC                 CHEVY CHEVIS ENTERTAINMENT LLC          CHICAGO COMIC AND ENTERTAINMENT EXPO
DBA MANHATTAN PRODUCTION MUSIC   1880 CENTURY PK EAST #512                      45 ROCKEFELLER PLZ 20TH FLR             PO BOX 72477585
1650 BROADWAY STE 900            LOS ANGELES CA 90067                           NEW YORK NY 10111                       PHILADELPHIA PA 19170
NEW YORK NY 10019




002776P001-1400A-037             002778P001-1400A-037                           000972P001-1400A-037                    002080P001-1400A-037
CHINA EVERBRIGHT LIMITED         CHINA HARVEST PARTNERS LP                      CHINESE THEATRES LLC                    CHINOIS ON MAIN
16 HARCOURT RD                   2 ICE HOUSE ST                                 6925 HOLLYWOOD BLVD                     CHINOIS ON MAIN 2709 MAIN STREET
46TH FL                          STE 305                                        LOS ANGELES CA 90028                    SANTA MONICA CA 90405
HONG KONG                        HONG KONG
HONG KONG                        HONG KONG
                                       Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 24 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 22 of 133                                                                                                                          10/26/2018 04:42:28 PM
003902P001-1400A-037                   002092P001-1400A-037                           000973P001-1400A-037                    002860P001-1400A-037
CHRIS SHAFER                           CHRISTIAN PETER GOSSETT                        CHRISTIE DIGITAL SYSTEMS USA INC        CHRISTINA SIEBENEICHER KARLSSON
ZIFFREN BRITTENHAM LLP                 918 N PASS AVE                                 10550 CAMDEN DR                         ADDRESS INTENTIONALLY OMITTED
ATTN: JULIAN ZAJFEN                    BURBANK CA 91505                               CYPRESS CA 90630
1801 CENTURY PARK WEST
LOS ANGELES CA 90067-6406



000974P001-1400A-037                   001940P001-1400A-037                           000975P001-1400A-037                    002151P001-1400A-037
CHRISTOPHER BRAGG                      CHRISTOPHER CAMERON CUBBISON                   CHRISTOPHER FALIN                       CHRISTOPHER GARCIA
DBA GHOSTWRITER MUSIC LLC INC          430 S UNION AVE                                10204 W GEDDES CIR                      DBA CAPITAL SIGNS
26910 CUATRO MILPAS ST                 LOS ANGELES CA 90017                           LITTLETON CO 80127                      1823 W ANDERSON LN
VALENCIA CA 91354                                                                                                             AUSTIN TX 78757




002262P001-1400A-037                   000977P001-1400A-037                           002901P001-1400A-037                    000976P001-1400A-037
CHRISTOPHER MEESEN                     CHRISTOPHER ROBERT WHITAKER JR                 CHRISTOPHER SANDA                       CHROMA MUSIC LLC
124 MARTINEDALE CRES                   407 1 4 N BIXEL ST                             ADDRESS INTENTIONALLY OMITTED           211 WINDWARD AVE
BRAMPTON ON L6X 2V1                    LOS ANGELES CA 90026                                                                   VENICE CA 90291
CANADA




002989P001-1400A-037                   000482P001-1400A-037                           000470P001-1400A-037                    000978P001-1400A-037
CHUBB NATIONAL INSURANCE CO            CHUN FRUTO LAW CORP                            CIGNA HEALTH AND LIFE INSURANCE         CINEDIGM DIGITAL CINEMA CORP
555 S FLOWER ST                        155 N LAKE AVE 8TH FLR                         900 COTTAGE GROVE RD                    PO BOX 26606
3RD FL                                 PASADENA CA 91101                              BLOOMFIELD CT 06002                     NEW YORK NY 10087
LOS ANGELES CA 90071




000979P001-1400A-037                   000980P001-1400A-037                           000981P001-1400A-037                    002128P001-1400A-037
CINEDIGM DIGITAL FUNDING PHASE 1 LLC   CINEDIGM PHASE 2 DIGITAL CINEMA CORP           CINEMA ART PRODUCTIONS LTD              CINEMA CONCEPTS
PO BOX 100346                          PO BOX 950003760                               82 JEFFERSON ST                         2030 POWERS FERRY RD SE
PASADENA CA 91189                      PHILADELPHIA PA 19195                          BROOKLYN NY 11206                       STE 214
                                                                                                                              ATLANTA GA 30339




000982P001-1400A-037                   000983P001-1400A-037                           000984P001-1400A-037                    000740P001-1400A-037
CINEMA ENTERTAINMENT CORP              CINEMA PROPERTIES GROUP                        CINEMA SCENE MARKETING                  CINEMA TECHNOLOGY SVC
1621 W DIVISION ST                     251 SOUTH MAIN ST                              9200 INDIAN CREEK PKWY #200             PO BOX D400
WAITE PARK MN 56387                    LOS ANGELES CA 90012                           SHAWNEE MISSION KS 66210                245 QUAKER RD
                                                                                                                              POMONA NY 10970




002394P001-1400A-037                   000985P001-1400A-037                           000986P001-1400A-037                    000987P001-1400A-037
CINEMACON LLC                          CINEMAJESTIC LLC                               CINEMARK USA                            CINEMASCORE
60 CUTTER MILL RD                      628 SOUTHWIND DR                               3900 DALLAS PKWY STE 500                8812 RAINBOW RIDGE DR
STE 413                                MICHIGAN CITY IN 46360                         PLANO TX 75093                          LAS VEGAS NV 89117
GREAT NECK NY 11020
                                     Case 18-12012-LSS                  Doc 271   Filed 11/02/18               Page 25 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 23 of 133                                                                                                                          10/26/2018 04:42:28 PM
002397P001-1400A-037                 001941P002-1400A-037                           000988P001-1400A-037                        000989P001-1400A-037
CINEPHASE                            CINEPLEX ENTERTAINMENT LIMITED PARTNERSHIP     CINETRAX                                    CINEVIZION LLC
20 AVENUE MARCEL MARTINIE            1303 YONGE ST                                  8033 SUNSET BLVD STE 400                    5300 MELROSE AVE STE B210
VANVES 92170                         TORONTO ON M5B 1T2                             LOS ANGELES CA 90046                        LOS ANGELES CA 90038
FRANCE                               CANADA




000531P001-1400A-037                 002985P003-1400A-037                           003002P002-1400A-037                        003984P001-1400A-037
CIT BANK NA                          CIT BANK NA                                    CIT BANK NA                                 CITIZENNET
11 WEST 42ND ST                      PO BOX 471                                     75 NORTH FAIR OAKS AVE                      6300 WILSHIRE BLVD
NEW YORK NY 10036                    SANTA MONICA CA 90401                          PASADENIA CA 91103                          LOS ANGELES CA 90048




000990P001-1400A-037                 000443P001-1400A-037                           000443S001-1400A-037                        002288P001-1400A-037
CITY CINEMAS LLC DBA PARIS THEATRE   CITY NATIONAL BANK NA                          CITY NATIONAL BANK NA                       CITY OF CHICAGO DEPT OF FINANCE
189 SECOND AVE STE 2N                400 NORTH ROXBURY DR STE 400                   DLA PIPER                                   TAX DIVISION
NEW YORK NY 10003                    BEVERLY HILLS CA 90210                         Chris Hanson                                121 NORTH LASALLE ST #700
                                                                                    3 NOBLE STREET                              CHICAGO IL 60602
                                                                                    LONDON EC2V 7EE
                                                                                    UNITED KINGDOM


002935P001-1400A-037                 002936P001-1400A-037                           002174P001-1400A-037                        000991P001-1400A-037
CITY OF CHICAGO DEPT OF FINANCE      CITY OF CHICAGO DEPT OF FINANCE                CITY ROOM CREATIVE LLC                      CKX INC
22149 NETWORK PL                     121 N LASALLE ST 7TH FL                        OLC LLP                                     650 MADISON AVE 16TH FL
CHICAGO IL 60673-1221                CHICAGO IL 60602                               9301 WILSHIRE BLVD STE 507                  NEW YORK NY 10022
                                                                                    BEVERLY HILLS CA 90210




000992P001-1400A-037                 000993P001-1400A-037                           000997P001-1400A-037                        000998P001-1400A-037
CLAUDIA PUIG                         CLAY LACY AVIATION                             CLEAN FUN PROMOTIONAL MARKETING LLC         CLEARED BY ASHLEY INC
2327 HOLLISTER TERR                  7435 VALJEAN                                   3187 PULLMAN ST                             6049 LAKE LINDERO DR
GLENDALE CA 91206                    VAN NUYS CA 91406                              COSTA MESA CA 92626                         AGOURA HILLS CA 91301




000999P001-1400A-037                 001000P001-1400A-037                           001001P001-1400A-037                        001002P001-1400A-037
CLEARVIEW CINEMAS                    CLEVELAND CINEMAS MANAGEMENT CO LTD            CLIMATE RIDE                                CLOUD SOURCE MEDIA INC
200 PARK AVE                         2163 LEE RD STE 107                            114 WEST PINE ST                            23672 OAKFIELD RD
FLORHAM PARK NJ 07932                CLEVELAND OH 44118                             MISSOULA MT 59802                           HIDDEN HILLS CA 91302




001003P001-1400A-037                 001004P001-1400A-037                           002201P001-1400A-037                        001005P001-1400A-037
CLOUTIER REMIX                       CNMK TEXAS PROPERTIES LLC                      COBB THEATRES III LLC                       COCA COLA REFRESHMENTS
8952 ELLIS AVE                       3900 DALLAS PKWY STE 500                       2000 B SOUTHBRIDGE PKWY                     PO BOX 740214
LOS ANGELES CA 90034                 PLANO TX 75093                                 STE 100                                     LOS ANGELES CA 90074
                                                                                    BIRMINGHAM AL 35209
                                         Case 18-12012-LSS                 Doc 271   Filed 11/02/18           Page 26 of 135
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 24 of 133                                                                                                                           10/26/2018 04:42:28 PM
001006P001-1400A-037                     001007P001-1400A-037                          002006P001-1400A-037                    001942P001-1400A-037
CODE42 SOFTWARE INC                      CODIGO MUSIC LLC                              COGENT COMMUNICATIONS                   COLD OPEN
100 WASHINGTON AVE SOUTH 20TH FLR        5400 NE 4TH CT STUDIO 1A                      PO BOX 791087                           1313 INNES PL
MINNEAPOLIS MN 55401                     MIAMI FL 33137                                BALTIMORE MD 21279-1087                 VENICE CA 90291




002175P001-1400A-037                     000483P001-1400A-037                          001008P001-1400A-037                    001009P001-1400A-037
COLDWELL BANKER RESIDENTIAL BROKERAGE    COLEMAN AND ASSOCIATES                        COLLAGE FLORAL DESIGN AND EVENTS        COLLEEN ALLISON
301 NORTH CANON DR                       23800 LADRILLO ST                             1084 S FAIRFAX AVE                      951 E BRIARWOOD CIR N
STE E                                    WOODLAND HILLS CA 91367                       LOS ANGELES CA 90019                    CENTENNIAL CO 80122
BEVERLY HILLS CA 90210




001010P001-1400A-037                     000283P001-1400A-037                          000337P001-1400A-037                    000391P001-1400A-037
COLOR ON DEMAND                          COLORADO ATTORNEY GENERAL                     COLORADO ATTORNEY GENERAL               COLORADO DEPT OF PERSONNEL AND ADMINISTRATION
2030 S WESTGATE AVE                      CYNTHIA COFFMAN                               CONSUMER PROTECTION SECTION             UNCLAIMED PROPERTY DIVISION
LOS ANGELES CA 90025                     RALPH L CARR COLORADO JUDICIAL CENTER         COLORAD DEPT OF LAW                     1580 LOGAN ST
                                         1300 BROADWAY 10TH FL                         RALPH L CARR JUDICIAL BLDG              DENVER CO 80203
                                         DENVER CO 80203                               1300 BROADWAY 7TH FL
                                                                                       DENVER CO 80203


000085P001-1400A-037                     000173P001-1400A-037                          000014P001-1400A-037                    002322P001-1400A-037
COLORADO DEPT OF PUBLIC HEALTH           COLORADO DEPT OF REVENUE                      COLORODO DEPT OF LABOR AND EMPLOYMENT   COLORWORKS
AND ENVIRONMENT                          1375 SHERMAN ST                               EXECUTIVE DIRECTOR                      10202 WEST WASHINGTON BLVD
4300 CHERRY CREEK DR SOUTH               DENVER CO 80261                               633 17TH ST                             STAGE 6
DENVER CO 80246-1530                                                                   STE 201                                 CULVER CITY CA 90232
                                                                                       DENVER CO 80202-3660



001011P001-1400A-037                     002013P001-1400A-037                          003699P001-1400A-037                    001943P001-1400A-037
COLUMBUS                                 COMCAST SPORTSNET                             COMEDY PARTNERS                         COMERCIALIZADORA KAZARU SA
600 CORDWAINER                           RICH RODOWICZ                                 345 HUDSON ST 9 FL                      PARIS 84 COL
NORWELL MA 02061                         WELLS FARGO CTR C O ALLIED IM                 NEW YORK NY 10014                       PRADOS DE CUERNAVACA 62239
                                         3601 S BROAD ST                                                                       MEXICO
                                         PHILADELPHIA PA 19148



003189P001-1400A-037                     003189S001-1400A-037                          001012P001-1400A-037                    000174P001-1400A-037
COMERICA ENTERTAINMENT GROUP             COMERICA ENTERTAINMENT GROUP                  COMIC-CON INTERNATIONAL                 COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE
COMERICA BANK                            BABOK AND ROBINSON LLP                        PO BOX 128458                           PO BOX 7010
ADAM J KORN                              ROSE P SHINER                                 SAN DIEGO CA 92112                      BOSTON MA 02204
2000 AVENUE OF THE STARS STE 210         9201 WILSHIRE BLVD STE 303
LOS ANGELES CA 90067                     BEVERLY HILLS CA 90210



000437P001-1400A-037                     002095P001-1400A-037                          001995P001-1400A-037                    000175P001-1400A-037
COMMONWEALTH OF PUERTO RICO              COMP LA TECHNOLOGICAL SOLUTIONS               COMPLETE IT LIMITED                     COMPTROLLER OF MARYLAND REVENUE
COMMISSIONER OF FINANCIAL INSTITUTIONS   4424 WHITSETT AVE #312                        7 THE COURTYARD GLORY PK                REVENUE ADMINISTRATION CENTER
UNCLAIMED PROPERTY DIVISION              STUDIO CITY CA 91604                          BUCKINGHAMSHIRE 0DG UK                  80 CALVERT ST
PO BOX 11855                                                                           ENGLAND                                 ANNAPOLIS MD 21404
SAN JUAN PR 00910-3131
                                               Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 27 of 135
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 25 of 133                                                                                                                                    10/26/2018 04:42:28 PM
002155P001-1400A-037                           001013P001-1400A-037                           001014P001-1400A-037                        001015P001-1400A-037
COMPTROLLER OF PUBLIC ACCOUNTS                 COMPUMARK                                      CONACO LLC                                  CONCEPT ARTS
TEXAS FRANCHISE TAX RETURN                     PO BOX 71892                                   4000 WARNER BLVD BLDG 34 2ND FL             6422 SELMA AVE
PO BOX 149348                                  CHICAGO IL 60694                               BURBANK CA 91522                            LOS ANGELES CA 90028
AUSTIN TX 78714




001019P001-1400A-037                           001016P001-1400A-037                           002022P001-1400A-037                        001017P001-1400A-037
CONCERN FOUNDATION                             CONCERT MEDIA DESIGNS                          CONCUR TECHNOLOGIES INC                     CONEXIS BENEFITS ADMINISTRATORS
1026 S ROBERTSON BLVD STE 300                  1118 3RD ST STE 501                            62157 COLLECTIONS CTR DR                    PO BOX 6241
LOS ANGELES CA 90034                           SANTA MONICA CA 90403                          CHICAGO IL 60693                            ORANGE CA 92863




001944P001-1400A-037                           002592P001-1400A-037                           003819P001-1400A-037                        000284P001-1400A-037
CONFIDENTIAL DATA DESTRUCTION CO               CONFIDENTIAL MUSIC INC                         CONFIDENTIAL MUSIC INC                      CONNECTICUT ATTORNEY GENERAL
28042 AVENUE STANFORD UNIT E                   BRENTWATER PARTNERS                            1255 NORTH CHEROKEE AVE                     GEORGE C JEPSEN
VALENCIA CA 91355                              1255 NORTH CHEROKEE AVE                        LOS ANGELES CA 90038                        55 ELM ST
                                               LOS ANGELES CA 90038                                                                       HARTFORD CT 06141-0120




000086P001-1400A-037                           000015P001-1400A-037                           000392P001-1400A-037                        002447P001-1400A-037
CONNECTICUT DEPT OF ENVIRONMENTAL PROTECTION   CONNECTICUT DEPT OF LABOR                      CONNECTICUT OFFICE OF THE STATE TREASURER   CONOR MC ALLISTER
79 ELM ST                                      COMMISSIONER                                   UNCLAIMED PROPERTY DIVISION                 7 BROWNSTOWN
HARTFORD CT 06106-5127                         200 FOLLY BROOK BLVD                           PO BOX 5065                                 RATOATH COUNTY MEATH
                                               WETHERSFIELD CT 06109                          HARTFORD CT 06102                           IRELAND




001018P001-1400A-037                           000582P001-1400A-037                           002967P001-1400A-037                        002967S001-1400A-037
CONRAD HILTON                                  CONSOLIDATED ENTERTAINMENT INC                 CONSTANTIN FILM VERLEIH GMBH                CONSTANTIN FILM VERLEIH GMBH
4842 SYLMAR AVE                                DBA ANGELIKA FILM CENTER -DALLAS               MARTIN MOSZKOWICZ                           CONSTANTIN FILM DEV INC
SHERMAN OAKS CA 91423                          189 SECOND AVE STE 2S                          FEILITZCHSTRASSE 6                          SEVP BUSINESS AND LEGAL AFFAIRS
                                               NEW YORK NY 10003                              MUNICH D-80802                              9200 SUNSET BLVD
                                                                                              GERMANY                                     STE 800
                                                                                                                                          LOS ANGELES CA 90069


002353P001-1400A-037                           003820P001-1400A-037                           000994P001-1400A-037                        000380P001-1400A-037
CONSTANTIN MUSIC GMBH                          CONSTANTIN MUSIC VERLAGS GMBH                  CONSUMER DIG INC DBA TORQUE DESIGN          CONSUMER PROTECTION
FEILITZSCHSTR 6                                FEILITZSCHSTR 6                                11928 N RICASOLI WAY                        FOOD SAFETY AND CONSUMER PROTECTION
MUENCHEN 80802                                 MUENCHEN 80802                                 NORTHRIDGE CA 91326                         116 STATE ST
GERMANY                                        GERMANY                                                                                    DRAWER 20
                                                                                                                                          MONTPELIER VT 05620-2901



000364P001-1400A-037                           003817P001-1400A-037                           000995P001-1400A-037                        000996P001-1400A-037
CONSUMER PROTECTION DIVISION                   CONSUMERDIG INC TORQUE DESIGN                  CONTEMPORARY VINTAGE INC                    COOLIDGE CORNER THEATRE FOUNDATION
PO BOX 1508                                    11928 NORTH RICASOLI WAY                       10990 WISHIRE BLVD 8TH FL                   290 HARVARD ST
407 GALISTEO                                   NORTHRIDGE CA 91326                            LOS ANGELES CA 90024                        BROOKLINE MA 02446
SANTA FE NM 87504-1508
                                        Case 18-12012-LSS                   Doc 271   Filed 11/02/18            Page 28 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 26 of 133                                                                                                                            10/26/2018 04:42:28 PM
001020P001-1400A-037                    001021P001-1400A-037                            001022P001-1400A-037                     002398P001-1400A-037
COOP ATLAS GREAT LAKES                  COPIOUS MANAGEMENT INC                          CORBIS CORP                              CORENTIN SAUVAGE
7860 MENTOR AVE                         110 S FAIRFAX AVE STE 380                       13159 COLLECTIONS CTR DR                 VILLA 48-LES HAUTS DES
MENTOR OH 44060                         LOS ANGELES CA 90036                            CHICAGO IL 60693                         ISSAMBRES-RES LE VILLAGE
                                                                                                                                 83 380LES ISSAMBRES-VAR
                                                                                                                                 FRANCE



002090P001-1400A-037                    001023P001-1400A-037                            001024P001-1400A-037                     001025P001-1400A-037
COREY SIENEGA                           CORINE GATTI                                    CORNERSTONE AGENCY INC                   CORNERSTONE RECORDS MANAGEMENT
4750 ETHEL AVE 204                      213 HOLBROOK ARCH                               71 WEST 23RD ST FLR 13                   PO BOX 791361
SHERMAN OAKS CA 91423                   SUFFOLK VA 23434                                NEW YORK NY 10010                        BALTIMORE MD 21279




001027P001-1400A-037                    001026P001-1400A-037                            001028P001-1400A-037                     001029P001-1400A-037
CORP SVC CO                             CORPORATE OPTION GROUP                          CORT FURNITURE RENTAL                    COSFORD CINEMA
PO BOX 13397                            DBA LEGAL OPTION GROUP INC                      1641 COBB PKWY SOUTH                     PO BOX 248106
PHILADELPHIA PA 19101-3397              1901 AVENUE OF THE STARS STE 800                MARIETTA GA 30060                        CONTROLLER'S OFFICE
                                        LOS ANGELES CA 90067                                                                     CORAL GABLES FL 33124-2912




001030P001-1400A-037                    001945P001-1400A-037                            000872P001-1400A-037                     001031P001-1400A-037
COSTCO                                  COUNTDOWN MEDIA GMBH                            COUNTRY CARS HIRE LIMITED                COZY CASTLE CINEMA
PO BOX 34783                            WICHMANNSTRABE 4 22607                          ROSE COTTAGE HIGH STREET                 PO BOX 117
SEATTLE WA 98124                        HAMBURG                                         CHESWARDINE                              SAGUACHE CO 81149
                                        GERMANY                                         TF9 2RSSHROPSHIRE
                                                                                        FRANCE



002215P001-1400A-037                    001032P001-1400A-037                            001033P001-1400A-037                     001909P001-1400A-037
COZY TOURING INC                        CRANBERRY THEATERS                              CRASH PAD MUSIC LLC                      CRASHER TUNES
109 WESTPARK DR                         650 SMITHFIELD ST STE 2015                      35630 CLOCHE DR                          817 N ALFRED ST
STE 400                                 PITTSBURGH PA 15222                             WINCHESTER CA 92596                      UNIT 205
BRENTWOOD TN 37027                                                                                                               WEST HOLLYWOOD CA 90069




001034P001-1400A-037                    003190P001-1400A-037                            001035P001-1400A-037                     001036P001-1400A-037
CRAWFORD MEDIA SVC                      CRAYHILL VERSA FUNDING LLC                      CREATE ADVERTISING GROUP                 CREATION ENTERTAINMENT
6 WEST DRUID HILLS DR NE                JOSH EATON PRESIDENT                            6022 WASHINGTON BLVD                     217 S KENWOOD ST
ATLANTA GA 30329                        350 PARK AVE                                    CULVER CITY CA 90232                     GLENDALE CA 91205
                                        NEW YORK NY 10022




001997P001-1400A-037                    001041P001-1400A-037                            001042P001-1400A-037                     001043P001-1400A-037
CREATIVE ARTISTS AGENCY (BEIJING)       CREATIVE IMPACT AGENCY                          CREATIVE SOUNDSCAPES INC                 CREATIVE VISION GRAPHICS INC
10 F STE 1001 CHINA VIEW TOWER 1        16000 VENTURA BLVD STE 750                      1930 N MAIN ST                           11519 LA MAIDA ST
NO 2 JIA EAST GONGTI RD CHAOYANG DIST   ENCINO CA 91436                                 LOS ANGELES CA 90031                     VALLEY VILLAGE CA 91601
BEIJING 100027
CHINA
                               Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 29 of 135
                                                               Open Road Films, LLC, et al.
                                                                     Exhibit Pages

Page # : 27 of 133                                                                                                                10/26/2018 04:42:28 PM
002662P001-1400A-037           003878P001-1400A-037                         001044P001-1400A-037                     003866P001-1400A-037
CREEPING DEATH MUSIC           CREEPING DEATH MUSIC ASCAP                   CREST THEATRECSLM INC                    CRINGE AUDIO
KING HOLMS                     1900 AVE OF STARS 25TH FL                    1013 K ST                                438 TOWNE HILL RD
1900 AVE OF STARS 25TH FL      LOS ANGELES CA 90067                         SACRAMENTO CA 95814                      MONTPELIER VT 05602
LOS ANGELES CA 90067




001045P001-1400A-037           001046P001-1400A-037                         001047P001-1400A-037                     002016P001-1400A-037
CROSBY CARTER MANAGEMENT LLC   CROSBY STREET HOTEL LLC                      CROWD CONTROL GROUP LLC                  CT CORP
16130 VENTURA BLVD STE 320     79 CROSBY ST                                 1040 N LAS PALMAS                        PO BOX 4349
ENCINO CA 91436                NEW YORK NY 10012                            LOS ANGELES CA 90038                     CAROL STREAM IL 60197-4349




001885P001-1400A-037           001948P001-1400A-037                         001048P001-1400A-037                     001946P001-1400A-037
CULTURE JAM                    CURRENT ENTERTAIMENT                         CUSTOM CHARACTERS                        CUSTOME MARBLE MASTER
2434 LINCOLN BLVD              F/S/O PAUL PATTISON                          621 THOMPSON AVE                         15942 ARMINTA ST
FL 2                           10387 LORENZO DR                             GLENDALE CA 91201                        VAN NUYS CA 91406
VENICE CA 90291                LOS ANGELES CA 90064




003962P001-1400A-037           002111P001-1400A-037                         002900P001-1400A-037                     001049P001-1400A-037
CW                             CYBEX SECURITY SOLUTIONS                     CYNTHIA ESKEW                            CYNTHY WU INC
1325 AVENUE OF THE AMERICAS    1334 BLUE OAKS BLVD                          ADDRESS INTENTIONALLY OMITTED            1320 N SIERRA BONITA AVE APT 313
NEW YORK NY 10019              ROSEVILLE CA 95678                                                                    LOS ANGELES CA 90046




002472P001-1400A-037           003825P001-1400A-037                         002106P001-1400A-037                     001050P001-1400A-037
D AND V STYLE LTD              D RANGER PUBLISHING                          D RENEE CHRISTENSEN INC                  DAHLIA ELAINE WARNER
1 LONSDALE RD                  1880 CENTURY PK EAST STE 1600                1413 PHEASANT CT                         103 N 10TH ST #3G
LONDON                         LOS ANGELES CA 90067                         FULLERTON CA 92833                       BROOKLYN NY 11249
UNITED KINGDOM




000464P001-1400A-037           002214P001-1400A-037                         000780P001-1400A-037                     002036P001-1400A-037
DALEY AND TANG                 DAN KLUSMAN DBA SHOWTIME                     DAN NAVARRO                              DANA REBACK
900 N MICHIGAN AVE STE 1720    638 FERGUSON RD                              INNOVATION ARTS COMMERCIALS AND VO       1719 KELTON AVE
CHICAGO IL 60611               STE 3                                        1505 10TH ST                             LOS ANGELES CA 90024
                               BOZEMAN MT 59718-6405                        SANTA MONICA CA 90401




001051P001-1400A-037           003874P001-1400A-037                         001052P001-1400A-037                     003259P001-1400A-037
DANIEL ARMBRUSTER              DANIEL DIAZ ANTI-HERO                        DANIEL JAMES WINKEL                      DANIEL WINKEL
125 LEDGEWOOD DR               3712 WESTWOOD BLVD 210                       1820 DIAMOND AVE                         555 ORANGE GROVE CIR APT 245
ROCHESTER NY 14615             LOS ANGELES CA 90034                         SOUTH PASADENA CA 91030                  PASADENA CA 91105
                                  Case 18-12012-LSS                Doc 271   Filed 11/02/18               Page 30 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 28 of 133                                                                                                                     10/26/2018 04:42:28 PM
001053P001-1400A-037              001054P001-1400A-037                         003194P001-1400A-037                        003194S001-1400A-037
DANIELLE NOE                      DANVILLE STADIUM 8 CINEMAS                   DARBY FINANCIAL PRODUCTS                    DARBY FINANCIAL PRODUCTS
3746 LOMITAS DR                   1001 BEN ALI DR STE 1                        GENERAL COUNSEL                             SUREFIRE ENTERTAINMENT CAPITAL LLC
LOS ANGELES CA 90032              DANVILLE KY 40422                            401 CITY AVE                                ANDREW C ROBINSON
                                                                               BALA CYNWYD PA 19004                        8949 W SUNSET BLVD STE 202
                                                                                                                           WEST HOLLYWOOD CA 90069



001055P001-1400A-037              001056P001-1400A-037                         002112P001-1400A-037                        001057P002-1400A-037
DARONN CARR                       DARTMOUTH COLLEGE                            DATARANK INC                                DATASAT DIGITAL ENTERTAINMENT
7190 SUNSET BLVD #537             6041 WILSON HALL #202                        2211 ELLIOTT AVE STE 310                    4596 ISH DR STE 210
LOS ANGELES CA 90046              HANOVER NH 03755                             SEATTLE WA 98121                            SIMI VALLEY CA 93063-7691




001058P001-1400A-037              003821P001-1400A-037                         001059P002-1400A-037                        003671P001-1400A-037
DAVID COHEN                       DAVID EDWARD ASTHMA                          DAVID FRIEDMAN                              DAVID FRIEDMAN
1539 S SHENANDOAH ST APT 101      DBA SPUNKSHINE PRODUCTIONS                   14431 VENTURA BLVD APT 144                  14431 VENTURA BLVD 144
LOS ANGELES CA 90035              23310 85TH PL                                SHERMAN OAKS CA 91423                       SHERMAN OAKS CA 91423
                                  SALEM WI 53168




002099P001-1400A-037              002856P001-1400A-037                         001060P001-1400A-037                        001061P001-1400A-037
DAVID LUONG                       DAVID RUBIN                                  DAVID W KARGER                              DAVIS WRIGHT TREMAINE LLP
1717 EAST BADILLO ST              ADDRESS INTENTIONALLY OMITTED                9066 SHOREHAM DR 3                          865 SOUTH FIGUEROA ST 2400
COVINA CA 91724                                                                WEST HOLLYWOOD CA 90069                     LOS ANGELES CA 90017




001062P001-1400A-037              001063P001-1400A-037                         001037P001-1400A-037                        001038P001-1400A-037
DAVISVILLE MUSIC PUBLISHING INC   DAX PFT LLC                                  DC BERRIDGE LLC                             DCA BUSINESS MEDIA LLC
5650 YONGE ST                     5750 HANNUM AVE STE 100                      314 VISTA ST                                256 POST RD E 206
TORONTO ON M2M 4H5                CULVER CITY CA 90230                         LOS ANGELES CA 90036                        WESTPORT CT 06880
CANADA




002473P001-1400A-037              001947P001-1400A-037                         002536P001-1400A-037                        003195P001-1400A-037
DDA EVENT MANAGEMENT LTD          DE LAGE LANDEN                               DEA PRODUCTIONS LLC                         DEA PRODUCTIONS LLC
192-198 VAUXHALL BRIDGE ROAD      PO BOX 41602                                 QED HOLDINGS                                PAUL HANSON
LONDON SW1V 1DX                   PHILADELPHIA PA 19101-1602                   11601 WILSHIRE BLVD STE 1900                1800 HIGHLAND AVE 5TH FL
UNITED KINGDOM                                                                 LOS ANGELES CA 90025                        LOS ANGELES CA 90028




003617P001-1400A-037              001039P001-1400A-037                         002103P001-1400A-037                        003885P002-1400A-037
DEA PRODUCTIONS LLC               DEAD PINE MUSIC                              DEAL VALUATION LLC                          DEAPLANETA
11601 WILSHIRE BLVD STE 1900      2420 ASPEN DR                                7700 IRVINE CTR DR STE 800                  AVDA DIAGONAL 662664
LOS ANGELES CA 90025              LOS ANGELES CA 90068                         IRVINE CA 92618                             BARCELONA 08034
                                                                                                                           SPAIN
                                       Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 31 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 29 of 133                                                                                                                      10/26/2018 04:42:28 PM
002707P001-1400A-037                   001040P001-1400A-037                         003801P001-1400A-037                    001064P002-1400A-037
DEBORAH WASHINGTON                     DEBRA SILVERMAN                              DEEP ELM DIGITAL LLC                    DEFY MEDIA LLC
12301 WILSHIRE BLVD                    ADDRESS INTENTIONALLY OMITTED                PO BOX 792197                           366 5TH AVENUE FL 4
STE 600                                                                             PAIA HI 96779-2197                      NEW YORK NY 10001-2241
LOS ANGELES CA 90025




001065P001-1400A-037                   000117P001-1400S-037                         000285P001-1400A-037                    000087P001-1400A-037
DELANCEY STREET FOUNDATION             DELAWARE ATTORNEY GENERAL                    DELAWARE ATTORNEY GENERAL               DELAWARE DEPT OF NATURAL RESOURCES AND
600 EMBARCADERO                        ATTN: BANKRUPTCY DEPARTMENT                  MATTHEW DENN                            ENVIRONMENTAL CONTROL
SAN FRANCISCO CA 94107                 CARVEL STATE OFFICE BUILDING                 CARVEL STATE OFFICE BLDG                89 KINGS HWY
                                       820 N FRENCH ST. 6TH FL                      820 N FRENCH ST                         DOVER DE 19901
                                       WILMINGTON DE 19801                          WILMINGTON DE 19801



000009P001-1400S-037                   002930P001-1400A-037                         000016P001-1400A-037                    000008P001-1400S-037
DELAWARE DIVISION OF REVENUE           DELAWARE DIVISION OF REVENUE                 DELAWARE SECRETARY OF LABOR             DELAWARE SECRETARY OF STATE
ZILLAH A. FRAMPTON, BANKR. ADMIN.      PO BOX 2044                                  SECRETARY                               DIVISION OF CORPORATIONS
CARVEL STATE OFFICE BUILD. 8TH FLOOR   WILMINGTON DE 19801-2044                     4425 N MARKET ST 4TH FL                 401 FEDERAL STREET, SUITE 4
820 N. FRENCH STREET                                                                WILMINGTON DE 19802                     DOVER DE 19901
WILMINGTON DE 19801



000119P001-1400S-037                   000737P001-1400A-037                         000394P001-1400A-037                    000122P001-1400S-037
DELAWARE SECRETARY OF STATE            DELAWARE SECRETARY OF STATE                  DELAWARE STATE ESCHEATOR                DELAWARE STATE TREASURY
CORPORATIONS FRANCHISE TAX             STATE OF DELAWARE                            UNCLAIMED PROPERTY DIVISION             ATTN: BANKRUTPCY DEPARTMENT
PO BOX 898                             DIVISION OF CORPORATIONS                     PO BOX 8931                             820 SILVER LAKE BLVD STE 100
DOVER DE 19903                         PO BOX 5509                                  WILMINGTON DE 19899                     DOVER DE 19904
                                       BINGHAMTON NY 13902



000006P001-1400A-037                   002474P001-1400A-037                         001066P001-1400A-037                    001067P001-1400A-037
DELAWARE STATE TREASURY                DELUXE 142 DBA CO 3 LONDON                   DELUXE ADVERTISING LLC                  DELUXE ADVERTISING SVC LLC
820 SILVER LAKE BLVD STE 100           142 WARDOUR ST                               FILE 56477                              PO BOX 749663
DOVER DE 19904                         LONDON W1F 8DD                               LOS ANGELES CA 90074                    LOS ANGELES CA 90074
                                       UNITED KINGDOM




001068P001-1400A-037                   003622P001-1400A-037                         001069P001-1400A-037                    002690P001-1400A-037
DELUXE DIGITAL CINEMA INC              DELUXE DIGITAL CINEMA INC                    DELUXE DIGITAL MEDIA                    DELUXE EFILM SVC
FILE# 56477                            2130 N HOLLYWOOD WAY                         FILE 56477                              DELUXE MEDIA CREATIVE SVC
LOS ANGELES CA 90074                   BURBANK CA 91505                             LOS ANGELES CA 90074                    PO BOX 749663
                                                                                                                            LOS ANGELES CA 90074-9663




001070P001-1400A-037                   001071P001-1400A-037                         001072P001-1400A-037                    001073P001-1400A-037
DELUXE FILM REJUVENATION INC           DELUXE FILM SVC                              DELUXE LABORATORIES INC                 DELUXE LABS - CINETECH
PO BOX 749663                          PO BOX 749663                                PO BOX 56479                            PO BOX 749663
LOS ANGELES CA 90074                   LOS ANGELES CA 90074                         LOS ANGELES CA 90074-6479               LOS ANGELES CA 90074
                                Case 18-12012-LSS               Doc 271   Filed 11/02/18            Page 32 of 135
                                                               Open Road Films, LLC, et al.
                                                                     Exhibit Pages

Page # : 30 of 133                                                                                                                10/26/2018 04:42:28 PM
001074P001-1400A-037            002681P001-1400A-037                        001075P001-1400A-037                     003623P001-1400A-037
DELUXE MEDIA                    DELUXE MEDIA BY CHACE                       DELUXE MEDIA CREATIVE SVC INC            DELUXE MEDIA CREATIVE SVC INC
PO BOX 749663                   DELUXE MEDIA SVC                            PO BOX 749663                            2130 N HOLLYWOOD WAY
LOS ANGELES CA 90074            PO BOX 749663                               LOS ANGELES CA 90074                     BURBANK CA 91505
                                LOS ANGELES CA 90074




002721P001-1400A-037            001076P001-1400A-037                        001077P001-1400A-037                     003624P001-1400A-037
DELUXE MEDIA GROUP              DELUXE MEDIA MANAGEMENT                     DELUXE MEDIAVU                           DELUXE MEDIAVU
CINETECH LABS                   FILE 56477                                  FILE 56477                               2130 N HOLLYWOOD WAY
PO BOX 749663                   LOS ANGELES CA 90074                        LOS ANGELES CA 90074                     BURBANK CA 91505
LOS ANGELES CA 90074




000618P001-1400A-037            002263P001-1400A-037                        001078P001-1400A-037                     002056P001-1400A-037
DELUXE NEW YORK                 DELUXE TORONTO LTD                          DELUXE TORONTO LTD - LA                  DENISE EVANS
435 HUDSON ST                   901 KING ST W STE 700                       FILE 56474                               1800 CENTURY PK EAST STE 580
9TH FL                          TORONTO ON M5V 3H5                          LOS ANGELES CA 90074                     LOS ANGELES CA 90067
NEW YORK NY 10014               CANADA




002808P001-1400A-037            001079P001-1400A-037                        001080P001-1400A-037                     000383P001-1400A-037
DENISE EVANS                    DENNIS ANGEL                                DENVER FILM SOCIETY                      DEPT OF AGRICULTURE
ADDRESS INTENTIONALLY OMITTED   1075 CENTRAL PK AVE STE 306                 1510 YORK ST 3RD FL                      TRADE AND CONSUMER PROTECTION
                                SCARSDALE NY 10583                          DENVER CO 80206                          2811 AGRICULTURE DR
                                                                                                                     PO BOX 8911
                                                                                                                     MADISON WI 53708-8911



000372P001-1400A-037            000371P001-1400A-037                        000338P001-1400A-037                     000020P001-1400A-037
DEPT OF ATTORNEY                DEPT OF CONSUMER AFFAIRS                    DEPT OF CONSUMER PROTECTION              DEPT OF LABOR GOVERNMENT OF GUAM
CONSUMER PROTECTION UNIT        JOSE ANTONIO                                165 CAPITOL AVE                          DIRECTOR
150 SOUTH MAIN ST               ALICIA RIVERA SECRETARY                     HARTFORD CT 06106                        710 WEST MARINE CORPS DR
PROVIDENCE RI 02903             MINILLAS STATION                                                                     STE 301 3RD FL BELL TOWER PLZ
                                PO BOX 41059                                                                         HAGATNA GU 96910
                                SANTRUCE PR 00940-1059


000379P001-1400A-037            002931P001-1400A-037                        001081P001-1400A-037                     002034P001-1400A-037
DEPT OF LICENSING               DEPT OF TAXATION AND FINANCE                DESCRIPTIVE VIDEO WORKS                  DESIGN PRINTING
AND CONSUMER AFFAIRS            STATE PROCESSING CENTER                     1812 WEST BURBANK BLVD STE 440           5364 VENICE BLVD
PROPERTY AND PROCUREMENT BLDG   PO BOX 16188                                BURBANK CA 91506                         LOS ANGELES CA 90019
NO 1 SUB BASE RM 205            ALBANY NY 12212-6198
ST. THOMAS VI 00802



002078P001-1400A-037            001082P001-1400A-037                        001083P001-1400A-037                     003173P001-1400A-037
DEVASTUDIOS INC                 DEVIN HAWKER                                DEW BEAUTY LLC                           DEW BEAUTY LLC
919 COLORADO AVE                10516 LA MAIDA ST                           4514 VESPER AVE                          ERIN AHLGREN
SANTA MONICA CA 90401           NORTH HOLLYWOOD CA 91601                    SHERMAN OAKS CA 91403                    4538 KRAFT AVE
                                                                                                                     STUDIO CITY CA 91602
                                            Case 18-12012-LSS                Doc 271   Filed 11/02/18             Page 33 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 31 of 133                                                                                                                                    10/26/2018 04:42:28 PM
002987P002-1400A-037                        001087P001-1400A-037                         002228P001-1400A-037                           001084P001-1400A-037
DEWITT STERN                                DEWOLFE MUSIC LIBRARY                        DFL MANAGEMENT LLC                             DFS
500 N BRAND BLVD                            25 WEST 45TH ST STE 401                      DEBBIE FINK                                    FILE 749663
STE 1600                                    NEW YORK NY 10036                            355 WEST DUNDEE RD                             LOS ANGELES CA 90074
GLENDALE CA 91203                                                                        BUFFALO GROVE IL 60089




001085P001-1400A-037                        001086P001-1400A-037                         001088P001-1400A-037                           001089P001-1400A-037
DG                                          DG ENTERTAINMENT                             DHS ASSOCIATES                                 DIANA CHENG
PO BOX 951392                               3280 CAHUENGA BLVD WEST                      5845 WEST 78TH PL                              33 LINDBERG
DALLAS TX 75395-1392                        LOS ANGELES CA 90068                         LOS ANGELES CA 90045                           IRVINE CA 92620




001090P001-1400A-037                        000781P001-1400A-037                         003872P001-1400A-037                           000796P001-1400A-037
DICK CLARK PRODUCTIONS INC                  DIG THE KID LLC                              DIG THE KID LLC                                DIGIHEARIT
2900 OLYMPIC BLVD 2ND FL                    OCEAN PARK MUSIC GROUP                       1119 COLORADO AVE STE 21                       DBA UPDOWN SOUND
SANTA MONICA CA 90404                       1119 COLORADO AVE STE 21                     SANTA MONICA CA 90401                          1825 STANFORD ST
                                            SANTA MONICA CA 90401                                                                       SANTA MONICA CA 90404




001091P001-1400A-037                        001092P001-1400A-037                         003905P002-1400A-037                           001093P001-1400A-037
DIGITAL CINEMA DISTRIBUTION COALITION LLC   DIGITAL MEDIA MANAGEMENT INC                 DIGITAL MEDIA MANAGEMENT INC                   DIGITAL MEDIA SYSTEMS INC
1840 CENTURY PK EAST STE 440                8444 WILSHIRE BLVD 5TH FLR                   FRANK RAZO                                     248 WEST 35TH ST STE 901
LOS ANGELES CA 90067                        BEVERLY HILLS CA 90211                       5670 WILSHIRE BLVD 11TH FL                     NEW YORK NY 10001
                                                                                         LOS ANGELES CA 90036




000752P001-1400A-037                        001094P001-1400A-037                         001095P001-1400A-037                           001096P001-1400A-037
DIGITAL ONE COMMUNICATIONS INC              DIGITAL POST SVC                             DIGITAL PRESENTATIONS INC                      DIGITAL VIDEOSTREAM LLC
904 SILVER SPUR RD                          712 SEWARD ST                                1539 MERRITT BLVD 201                          2625 W OLIVE AVE
STE 393                                     LOS ANGELES CA 90038                         DUNDALK MD 21222                               BURBANK CA 91505
ROLLING HILLS ESTATES CA 90274




001097P001-1400A-037                        002849P001-1400A-037                         001098P001-1400A-037                           001099P002-1400A-037
DIGITOUR MEDIA LLC                          DIMITER NIKOLOV                              DIPSON THEATERS                                DIRECT SEARCH ALLIANCE
13103 VENTURA BLVD STE 101                  ADDRESS INTENTIONALLY OMITTED                388 EVANS ST                                   4311 WILSHIRE BLVD STE 622
STUDIO CITY CA 91604                                                                     BUFFALO NY 14221                               LOS ANGELES CA 90010-3747




002227P001-1400A-037                        001100P001-1400A-037                         001100S001-1400A-037                           001100S002-1400A-037
DIRECTOR'S CUT GROOMING LLC                 DIRECTORS GUILD OF AMERICA                   DIRECTORS GUILD OF AMERICA                     DIRECTORS GUILD OF AMERICA
1601 BEVERLEY RD                            7920 SUNSET BLVD                             BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC
APT 3L                                      LOS ANGELES CA 90046                         JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ
BROOKLYN NY 11226                                                                        KIEL IRELAND                                   919 N MARKET ST STE 460
                                                                                         801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801
                                                                                         GLENDALE CA 91203
                                               Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 34 of 135
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 32 of 133                                                                                                                                      10/26/2018 04:42:28 PM
001101P001-1400A-037                           001102P001-1400A-037                            001103P001-1400A-037                       003953S001-1400A-037
DIRECTORS GUILD OF AMERICA THEATER COMPLEX     DIRTY DEEDZ INC                                 DISCOVERY LICENSING INC                    DISCOVERY SCRIPPS
110 WEST 57TH ST                               10880 WILSHIRE BLVD STE 2100                    ONE DISCOVERY PLACE                        WYATT TARRANT AND COMBS LLP
NEW YORK NY 10019                              LOS ANGELES CA 90024                            SILVER SPRING MD 20910                     MARY L FULLINGTON
                                                                                                                                          250 WEST MAIN ST STE 1600
                                                                                                                                          LEXINGTON KY 40507



001104S001-1400A-037                           003953P001-1400A-037                            001104P001-1400A-037                       001105P001-1400A-037
DISCOVERY.COM LLC                              DISCOVERY/SCRIPPS                               DISCOVERYCOM LLC                           DISHELL MULTIMEDIA GROUP
WYATT TARRANT AND COMBS LLP                    9721 SHERRILL BLVD                              ONE DISCOVERY PLACE                        16350 VENTURA BLVD STE D119
MARY L FULLINGTON                              KNOXVILLE TN 37932                              SILVER SPRING MD 20910                     ENCINO CA 91436
250 WEST MAIN ST STE 1600
LEXINGTON KY 40507



003949P001-1400A-037                           001106P001-1400A-037                            003760P001-1400A-037                       003812P001-1400A-037
DISNEY                                         DISTORTION MUSIC AND SOUND DESIGN               DISTORTION PARTNERSHIP LLC                 DISTORTION PARTNERSHIP LLC
1180 CELEBRATION BLVD                          PO BOX 937                                      DISTORTION MUSIC AND SOUNDS DESIGN         PO BOX 937
SUITE 201                                      BEVERLY HILLS CA 90213                          PO BOX 937                                 BEVERLY HILLS CA 90213
CELEBRATION FL 34747                                                                           BEVERLY HILLS CA 90213




000088P001-1400A-037                           000286P001-1400A-037                            000017P001-1400A-037                       000176P001-1400A-037
DISTRICT DEPT OF THE ENVIRONMENT               DISTRICT OF COLUMBIA ATTORNEY GENERAL           DISTRICT OF COLUMBIA EMPLOYMENT SVC DEPT   DISTRICT OF COLUMBIA OFFICE OF
1200 FIRST ST NE                               KARL A RACINE                                   DIRECTOR                                   TAX AND REVENUE
WASHINGTON DC 20002                            441 4TH ST NW                                   4058 MINNESOTA AVE NE                      941 NORTH CAPITOL ST NE 1ST FL
                                               STE 1100S                                       WASHINGTON DC 20019                        WASHINGTON DC 20002
                                               WASHINGTON DC 20001



001950P001-1400A-037                           000363P001-1400A-037                            000377P001-1400A-037                       002475P001-1400A-037
DIVA LIMOUSINE LTD                             DIVISION OF CONSUMER AFFAIRS                    DIVISION OF CONSUMER PROTECTION            DLA PIPER UK LLP
11132 VENTURA BLVD STE 100                     DEPT OF LAW AND PUBLIC SAFETY                   DEPT OF COMMERCE                           3 NOBLE ST
STUDIO CITY CA 91604                           PO BOX 45027                                    160 EAST 300                               LONDON EC2V 7EE
                                               NEWARK NJ 07101                                 PO BOX 146704                              UNITED KINGDOM
                                                                                               SALT LAKE CITY UT 84114-6704



001109P001-1400A-037                           003178P002-1400A-037                            001110P001-1400A-037                       001111P001-1400A-037
DOCUSOURCE-KONICA MINOLTA BUSINESS SOLUTIONS   DOG AGENCY LLC                                  DOLBY LABORATORIES INC                     DOLPHIN FILMS INC
DEPT LA 22988                                  135 MADISON AVE 5TH FL                          16841 COLLECTIONS CTR DR                   2151 S LE JEUNE RD STE 150
PASADENA CA 91185                              NEW YORK NY 10016                               CHICAGO IL 60693                           MIAMI FL 33134




003156P002-1400A-037                           003614P001-1400A-037                            003628P001-1400A-037                       001112P002-1400A-037
DOLPHIN MAX STEEL HOLDINGS LLC                 DOLPHIN MAX STEEL HOLDINGS LLC                  DOMINO PUBLISHING CO LIMITED               DOMINO PUBLISHING CO OF AMERICA INC
WILLIAM 0'DOWD                                 2151 ST LEJEUNE RD                              20 JAY ST STE 626                          SEIGO TAKESHIMA
2151 S LEJEUNE RD                              STE 150                                         BROOKLYN NY 11201                          20 JAY ST STE 626
STE 150                                        CORAL GABLES FL 33134                                                                      BROOKLYN NY 11201
CORAL GABLES FL 33134
                                      Case 18-12012-LSS                  Doc 271   Filed 11/02/18            Page 35 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 33 of 133                                                                                                                         10/26/2018 04:42:28 PM
003941P001-1400A-037                  002220P001-1400A-037                           001113P001-1400A-037                     002028P001-1400A-037
DOMINO PUBLISHING CO OF AMERICA INC   DOMINO RECORDING CO INC                        DONAHUE PRINTING CO INC                  DONALD TANG
20 JAY ST STE 626                     55 WASHINGTON ST                               5716 W JEFFERSON BLVD                    ADDRESS INTENTIONALLY OMITTED
BROOKLYN NY 11201                     STE 742                                        LOS ANGELES CA 90016
                                      BROOKLYN NY 11201




002867P001-1400A-037                  002879P001-1400A-037                           000503P001-1400A-037                     003918P001-1400A-037
DONALD TANG                           DONALD YEW                                     DONLIN RECANO AND CO INC                 DONLIN RECANO AND CO INC
ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED                  419 PARK AVE #1206                       6201 15TH AVE
                                                                                     NEW YORK NY 10016                        BROOKLYN NY 11219




001114P001-1400A-037                  001115P001-1400A-037                           001116P001-1400A-037                     001117P001-1400A-037
DONNA DICKMAN                         DONNA PREMICK                                  DOODLEBUG INC                            DOPPLER STUDIOS
283 AVENUE C APT 8D                   1381 E ROCK SPRINGS AVE NE                     6 MILLS ST                               1922 PIEDMONT CIR NE
NEW YORK NY 10009                     ATLANTA GA 30306                               WESTPORT CT 06880                        ATLANTA GA 30324




001951P001-1400A-037                  001118P001-1400A-037                           001119P001-1400A-037                     001120P001-1400A-037
DORKA LTD                             DOROTHEA SARGENT AND CO                        DOS BRAINS INC                           DOWNTOWN INDEPENDENT CINEMA LLC
6 BYRON RD                            6509 MURIETTA AVE                              2707 HIGHLAND AVE                        251 S MAIN ST
EALING COMMON                         VALLEY GLEN CA 91401                           SANTA MONICA CA 90405                    LOS ANGELES CA 90012
LONDON W3 3LL
UNITED KINGDOM



001121P001-1400A-037                  001122P001-1400A-037                           001123P001-1400A-037                     002075P001-1400A-037
DOWNTOWN MUSIC PUBLISHING LLC         DP MUSIC PRODUCTION LLC                        DPS-LOUISIANA STATE POLICE               DRAGONFLY TECHNOLOGIES
485 BROADWAY 3RD FL                   814 S WESTGATE AVE STE 119                     2101 L-10 SERVICE RD                     531 MAIN ST 913
NEW YORK NY 10013                     LOS ANGELES CA 90049                           KENNER LA 70065                          EL SEGUNDO CA 90245




001910P001-1400A-037                  001124P001-1400A-037                           001125P001-1400A-037                     001126P001-1400A-037
DREAM ART MUSIC LLC                   DREW BROOKMAN PROTECTION SVC INC               DREW LEACH                               DRISSI ADVERTISING INC
8721 SANTA MONICA BLVD                75 W 22ND ST                                   708 GASKILL ST SE                        6721 ROMAINE ST
STE 135                               HUNTINGTON STATION NY 11746                    ATLANTA GA 30316                         LOS ANGELES CA 90038
WEST HOLLYWOOD CA 90069




001130P001-1400A-037                  003754P001-1400A-037                           001127P001-1400A-037                     001128P001-1400A-037
DRIVE MUSIC PUBLISHING INC            DRIVE MUSIC PUBLISHING INC                     DSG INTERNATIONAL LLC                    DTECNET
12650 RIVERSIDE DR STE 200            OBO DISTORTION MX PUBLISHING                   4302 SPENCER ST                          DEPT CH 17399
VALLEY VILLAGE CA 91607               12650 RIVERSIDE DR STE 200                     TORRANCE CA 90503                        PALATINE IL 60055-7399
                                      VALLEY VILLAGE CA 91607
                               Case 18-12012-LSS                Doc 271   Filed 11/02/18              Page 36 of 135
                                                               Open Road Films, LLC, et al.
                                                                     Exhibit Pages

Page # : 34 of 133                                                                                                                  10/26/2018 04:42:28 PM
002057P001-1400A-037           001129P001-1400A-037                         002476P001-1400A-037                       001107P001-1400A-037
DUESENBERG INVESTMENT CO LLC   DUMB ASS PRODUCTIONS LLC                     DUNCAN BROOKER                             DUSTIN HOWARD
WHOLESALE LOCKBOX #511301      8201 BEVELY BLVD 5TH FL                      KONA 1C SHACKLEWELL LANE                   ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90051-7856      LOS ANGELES CA 90048                         LONDON E82DA
                                                                            UNITED KINGDOM




001108P001-1400A-037           001195P001-1400A-037                         001131P001-1400A-037                       001952P001-1400A-037
DVS INTELESTREAM               E-Z RYDER LIMOUSINE LLC                      EAGLE ROCK STUDIOS ATLANTA                 EAGLESTONE PACIFIC INC
2625 W OLIVE AVE               PO BOX 272                                   6205 BEST FRIEND RD STE C                  15942 ARMINTA ST
BURBANK CA 91505               LEONIA NJ 07605                              NORCROSS GA 30071                          VAN NUYS CA 91406




003831P001-1400A-037           001132P001-1400A-037                         000533P001-1400A-037                       001133P001-1400A-037
EAR CONUNDRUM                  EAR CONUNDRUM SOUND DESIGN AND MUSIC         EAST WEST BANK                             EASTERN NC CINEMAS LLC
10725 OHIO AVE #304            10725 OHIO AVE #304                          9378 WILSHIRE BLVD #100                    2113-A SOUTH GLENBURNIE RD
LOS ANGELES CA 90024           LOS ANGELES CA 90024                         BEVERLY HILLS CA 90212                     NEWBERN NC 28562




001134P001-1400A-037           000684P001-1400A-037                         001135P001-1400A-037                       001136P001-1400A-037
EASTPOINT MULTIPLEX LLC        EBONY BROWN                                  EBONY DESIGN                               ECLIPSE ADVERTISING INC
7938 EASTERN AVE               5062 LANKERSHIM BLVD                         289 7TH AVE #3F                            1329 SCOTT RD
BALTIMORE MD 21224             STE 133                                      NEW YORK NY 10001                          BURBANK CA 91504
                               NORTH HOLLYWOOD CA 91601




001137P001-1400A-037           001953P001-1400A-037                         002096P001-1400A-037                       001138P001-1400A-037
ED SYMKUS                      EDD                                          EDDIE JOFFE                                EDGARD ALEXANDER MARQUEZ
22 DOW RD                      PO BOX 826276                                12400 VENTURA BLVD STE 200                 731 S GRIFFITH PK DR
WEST ROXBURY MA 02132          SACRAMENTO CA 94230-6276                     STUDIO CITY CA 91604                       BURBANK CA 91506




002053P001-1400A-037           002054P001-1400A-037                         002399P001-1400A-037                       003988P001-1400A-037
EDIT SOLUTIONS LLC             EDIT TECHNOLOGY SOLUTIONS INC                EDITIONS LA MARGUERITE                     EDMODO INC
PO BOX 642056                  PO BOX 642056                                30 AVENUE CHARLES DE GAULLE                1200 PARK PL
LOS ANGELES CA 90064           LOS ANGELES CA 90064                         NEUILLY-SUR-SEINE 92200                    SUITE 400
                                                                            FRANCE                                     SAN MATEO CA 94403




002264P001-1400A-037           003807P001-1400A-037                         001140P001-1400A-037                       001139P001-1400A-037
EDWARD KOWAL                   EDWARD PIERSON ATTORNEY AT LAW PLLC          EDWARD'S MARQE                             EDWARDS GREENWAY GRAND PALACE
542 SILVERTHORN AVE            3131 WESTERN STE 605                         7620 KATY FWY                              3839 WESLAYAN
TORONTO ON M6M 3H9             SEATTLE WA 98121                             HOUSTON TX 77024                           HOUSTON TX 77027
CANADA
                                         Case 18-12012-LSS                  Doc 271   Filed 11/02/18              Page 37 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 35 of 133                                                                                                                             10/26/2018 04:42:28 PM
000895P001-1400A-037                     000543P001-1400A-037                           001141P001-1400A-037                       003602P001-1400A-037
EELPIE RECORDING LTD                     EFTPSGOV                                       EIGHTYTWO FILMS INC                        EL PASO PRODUCTIONS INC
4 FRIAS LN                               PO BOX 7704                                    21700 OXNARD ST STE 1770                   STANKEVICH GOCHMAN LLP OBO LIAM NEESON
RICHMOND SURREY TW9 1N1                  SAN FRANCISCO CA 94120                         WOODLAND HILLS CA 91367                    OBO LIAM NEESON
UNITED KINGDOM                                                                                                                     9777 WILSHIRE BLVD # 550
                                                                                                                                   BEVERLY HILLS CA 90212



003947P001-1400A-037                     003735P001-1400A-037                           001142P001-1400A-037                       003995P001-1400A-037
EL PASO PRODUCTIONS INC                  EL REY NETWORK LLC                             EL TIGRE PRODUCTIONS INC                   EL Z ENTERTAINMENT LLC
STANKEVICH GOCHMAN LLP OBO LIAM NEESON   TRES PISTOLEROS STUDIOS                        10573 W PICO BLVD 88                       2144 LINDA FLORA DR
9777 WILSHIRE BLVD # 550                 4900 OLD MANOR RD                              LOS ANGELES CA 90064                       LOS ANGELES CA 90077
BEVERLY HILLS CA 90212                   AUSTIN TX 78723




001143P001-1400A-037                     001144P001-1400A-037                           003736P001-1400A-037                       001145P001-1400A-037
ELEMENT ASSOCIATES                       ELENA GONZALEZ                                 ELEVATION PICTURES CORP                    ELEVENTH HOUR ENTERTAINMENT INC
978 HEATHERSTONE DR                      10140 MOUNTAIN AVE # 102                       110 SPADINA AVE GROUND FL                  PO BOX 100895
BERWYN PA 19312                          TUJUNGA CA 91042                               TORONTO ON M5V 2K4                         ATLANTA GA 30384
                                                                                        CANADA




002859P001-1400A-037                     002525P001-1400A-037                           001146P001-1400A-037                       001147P001-1400A-037
ELI SHIBLEY                              ELI THOMAS                                     ELIAS ARTS MUSIC LIBRARY LLC               ELIAS ENTERTAINMENT
ADDRESS INTENTIONALLY OMITTED            10833 WILSHIRE BLVD #310                       2219 MAIN ST                               4900 OVERLAND AVE 129
                                         LOS ANGELES CA 90024                           SANTA MONICA CA 90405                      CULVER CITY CA 90230




001148P001-1400A-037                     001149P001-1400A-037                           001150P001-1400A-037                       001151P001-1400A-037
ELIZABETH BLALOCK                        ELIZABETH JONES                                ELIZABETH PETIT                            ELLIOT SLUTZKY
15923 DEVONSHIRE ST                      720 HARTZELL ST                                52 BANK ST #3                              2561 CORDELIA RD
GRANADA HILLS CA 91344                   PACIFIC PALISADES CA 90272                     NEW YORK NY 10014                          LOS ANGELES CA 90049




001954P001-1400A-037                     001152P001-1400A-037                           001153P001-1400A-037                       000557P001-1400A-037
ELLIOTT KLEINBERG                        EMAGINE ROYAL OAK AND STAR LANES               EMBRIONYC LLC                              EMI ENTERTAINMENT WORLD INC
ADDRESS INTENTIONALLY OMITTED            200 NORTH MAIN ST                              196 PALISADE AVE                           MSC 410820
                                         ROYAL OAK MI 48067                             CLIFFSIDE PARK NJ 07010                    PO BOX 415000
                                                                                                                                   NASHVILLE TN 37241




003644P001-1400A-037                     001154P001-1400A-037                           001155P001-1400A-037                       001156P001-1400A-037
EMI ENTERTAINMENT WORLD INC              EMILY BEAR DBA EBPR LLC                        EMILY RASENICK                             EMILY ZOE FRANKLIN
PO BOX 415000                            11 RIVERSIDE DR STE 4P EAST                    738 WILCOX AVE # 229                       3352 BENNETT DR
NASHVILLE TN 37241                       NEW YORK NY 10023                              LOS ANGELES CA 90038                       LOS ANGELES CA 90068
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 38 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 36 of 133                                                                                                                     10/26/2018 04:42:28 PM
002926P001-1400A-037                001157P001-1400A-037                         002984P001-1400A-037                     001158P001-1400A-037
EMMANUELLE VALADE                   EMPIRE DESIGN NEW YORK CORP                  EMPIRE PRODUCTIONS LLC                   EMPIRE VISUAL EFFECTS
ADDRESS INTENTIONALLY OMITTED       204 ELIZABETH ST TOP FLR                     2049 CENTURY PK EAST                     2495 MAIN ST STE 540
                                    NEW YORK NY 10012                            4TH FL                                   BUFFALO NY 14214
                                                                                 LOS ANGELES CA 90067




001159P001-1400A-037                001160P001-1400A-037                         000444P002-1400A-037                     001161P001-1400A-037
EMPLOYMENT DEVELOPMENT DEPT         EMPORIO ARMANI                               ENDGAME RELEASING CO LLC                 ENDGAME RELEASING CO LLC
PO BOX 826215 MIC 3A                450 WEST 15TH ST 4TH FL                      9696 WILSHIRE BLVD FL 3                  9100 WILSHIRE BLVD 100W
SACRAMENTO CA 94230                 NEW YORK NY 10011                            `                                        BEVERLY HILLS CA 90212
                                                                                 BEVERLY HILLS CA 90212-2332




001161S002-1400A-037                003603P001-1400A-037                         003603S001-1400A-037                     003603S003-1400A-037
ENDGAME RELEASING CO LLC            ENDGAME RELEASING CO LLC                     ENDGAME RELEASING CO LLC                 ENDGAME RELEASING CO LLC
VENABLE LLP                         9100 WILSHIRE BLVD STE 100W                  BANK OF AMERICA NA                       VENABLE LLP
KEITH C OWENS                       BEVERLY HILLS CA 90212                       333 S HOPE ST 13TH FL                    KEITH C OWENS
2049 CENTURY PARK EAST STE 2300                                                  LOS ANGELES CA 90071                     2029 CENTURY PK EAST STE 300
STE 2300                                                                                                                  STE 2300
LOS ANGELES CA 90067                                                                                                      LOS ANGELES CA 90067


001161S001-1400A-037                003196P002-1400A-037                         003609P001-1400A-037                     003609S001-1400A-037
ENDGAME RELEASING COMPANY LLC       ENDGAME RELEASING FUNDING LLC                ENDGAME RELEASING FUNDING LLC            ENDGAME RELEASING FUNDING LLC
VENABLE LLP                         CINDY WILKINSON KIRVEN                       9100 WILSHIRE BLVD 100W                  VENABLE LLP
JAMIE L EDMONSON DANIEL A O'BRIEN   9696 WILSHIRE BLVD FL 3                      BEVERLY HILLS CA 90212                   KEITH C OWENS
1201 N MARKET ST STE 1400           BEVERLY HILLS CA 90212-2332                                                           2029 CENTURY PK EAST STE 300
WILMINGTON DE 19801                                                                                                       STE 2300
                                                                                                                          LOS ANGELES CA 90067


003609S002-1400A-037                001162P001-1400A-037                         001163P001-1400A-037                     001164P001-1400A-037
ENDGAME RELEASING FUNDING LLC       ENDLESS NOISE                                ENGINE ROOM                              ENTERTAINMENT CLEARANCES INC
VENABLE LLP                         1825 STANFORD ST                             1925 CENTURY PK E 950                    535 PANAMA AVE
JAMIE L EDMONSON;DANIEL A O'BRIEN   SANTA MONICA CA 90404                        LOS ANGELES CA 90067                     LONG BEACH CA 90814
1201 N MARKET ST STE 1400
WILMINGTON DE 19801



000803P001-1400A-037                001165P001-1400A-037                         002746P001-1400A-037                     003197P001-1400A-037
ENTERTAINMENT DATA ORACLE INC       ENTERTAINMENT MARKETING INC                  ENTERTAINMENT MARKETING INC              ENTERTAINMENT ONE BENELUX BV
2110 MAIN ST                        DBA NATO GENEVA CONVENTION                   DBA GENEVA CONVENTION                    CEO
STE 303                             N64 W24801 MAIN ST STE 104                   W168 N8936 APPLETON AVE                  BERGWEG 46
SANTA MONICA CA 90405               SUSSEX WI 53089                              MENOMONEE FALLS WI 53051                 1217 SC HILVERSUM
                                                                                                                          THE NETHERLANDS



003693P001-1400A-037                000138P003-1400S-037                         003701P001-1400A-037                     001895P001-1400A-037
ENTERTAINMENT ONE BENELUX BV        ENTERTAINMENT ONE FILMS CANADA INC           ENTERTAINMENT ONE FILMS CANADA INC       ENTERTAINMENT ONE UK LIMITED
BERGWEG 46                          LAUREN BLAIWAIS;EMILY HARRIS                 134 PETER ST STE 700                     45 WARREN ST
HILVERSUM 1217 SC                   134 PETER STREET STE 700                     TORONTO ON M5V 2H2                       LONDON W1T6AG
NETHERLANDS                         TORONTO ON M5V 2H2                           CANADA                                   UNITED KINGDOM
                                    CANADA
                                           Case 18-12012-LSS                 Doc 271   Filed 11/02/18           Page 39 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 37 of 133                                                                                                                                10/26/2018 04:42:28 PM
001166P001-1400A-037                       001167P001-1400A-037                          001168P001-1400A-037                       001169P001-1400A-037
ENTERTAINMENT PARTNERS                     ENTERTAINMENT PRINTING SVC                    ENTERTAINMENT RESEARCH AND MARKETING LLC   ENTERTAINMENT RETAIL GROUP
2835 N NAOMI ST BURBANK                    1400 CRESTDALE                                5 PENN PLZ 21ST FL                         7 HUTCHINSON DR
BURBANK CA 91504                           HOUSTON TX 77080                              NEW YORK NY 10001                          DANVERS MA 01923




002691P001-1400A-037                       000155P001-1400A-037                          000156P001-1400A-037                       000157P001-1400A-037
ENTERTAINMENT TRANSPORTATION SPECIALISTS   ENVIRONMENTAL PROTECTION AGENCY               ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY
DELUXE FILM SVC                            ARIEL RIOS BLDG                               5 POST OFFICE SQUARE                       290 BROADWAY
PO BOX 749663                              1200 PENNSYLVANIA AVE NW                      STE 1100                                   NEW YORK NY 10007-1866
LOS ANGELES CA 90074-9663                  WASHINGTON DC 20460                           BOSTON MA 02109-7341




000159P001-1400A-037                       000160P001-1400A-037                          000161P001-1400A-037                       000162P001-1400A-037
ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY               ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY
1650 ARCH ST                               ATLANTA FEDERAL CTR                           77 WEST JACKSON BLVD                       FOUNTAIN PL 12TH FL
PHILADELPHIA PA 19103-2029                 61 FORSYTH ST SW                              CHICAGO IL 60604-3507                      1445 ROSS AVE STE 1200
                                           ATLANTA GA 30303-3104                                                                    DALLAS TX 75202-2733




000163P001-1400A-037                       000164P001-1400A-037                          000165P001-1400A-037                       000166P001-1400A-037
ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY               ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY
11201 RENNER BLVD                          1595 WYNKOOP ST                               75 HAWTHORNE ST                            1200 SIXTH AVE
LENEXA KS 66219                            DENVER CO 80202-1129                          SAN FRANCISCO CA 94105                     STE 900
                                                                                                                                    SEATTLE WA 98101




001173P001-1400A-037                       001174P001-1400A-037                          001170P003-1400A-037                       001171P001-1400A-037
ENVISION CINEMAS BAR AND GRILLE            EPILEPSY FOUNDATIN OF GREATER LOS ANGELES     EPIPHANY ARTIST GROUP INC                  EPKTV
4780 CORNELL RD                            5777 W CENTURY BLVD STE 820                   5482 WILSHIRE BLVD #152                    550 NORTH 3RD ST
CINCINNATI OH 45241                        LOS ANGELES CA 90045                          LOS ANGELES CA 90036-4218                  BURBANK CA 91502




002087P001-1400A-037                       001172P001-1400A-037                          001175P001-1400A-037                       002899P001-1400A-037
EQ INC                                     ERIC MCCORMICK                                ERIC MCCORMICK DBA ONQ MUSIC               ERIC PODELL
21300 VICTORY BLVD 420                     12736 SARAH ST                                12735 SARAH MUSIC                          ADDRESS INTENTIONALLY OMITTED
WOODLAND HILLS CA 91367                    STUDIO CITY CA 91604                          STUDIO CITY CA 91604




002791P001-1400A-037                       000506P001-1400A-037                          001176P001-1400A-037                       003651P001-1400A-037
ERIK ANDREASEN                             ERNST AND YOUNG LLP                           ERWIN PENLAND LLC                          ERWIN PENLAND LLC
ADDRESS INTENTIONALLY OMITTED              200 PLAZA DR                                  PO BOX 74008479                            110 E CT ST #400
                                           SECAUCUS NJ 07094                             CHICAGO IL 60674                           GREENVILLE SC 29601
                                   Case 18-12012-LSS                  Doc 271   Filed 11/02/18             Page 40 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 38 of 133                                                                                                                        10/26/2018 04:42:28 PM
001177P001-1400A-037               001178P001-1400A-037                           001179P001-1400A-037                      001180P001-1400A-037
ESB NY LLC                         ESGI SECURITY                                  ESME INC                                  ESPN INC
4080 TIVOLI AVE                    PO BOX 3471                                    12188 CENTRAL AVE #518                    PO BOX 732527
LOS ANGELES CA 90066               FALL RIVER MA 02722                            CHINO CA 91710                            DALLAS TX 75373




002705P001-1400A-037               001181P001-1400A-037                           001182P001-1400A-037                      001183P001-1400A-037
ESPN ZONE                          ESQUIRE THEATRE LTD                            ETC LIMOUSINE                             EUROFINS DIGITAL MEDIA SVC LLC
1011 S FIGUEROA ST                 125 EAST CT ST STE 1000                        PO BOX 882395                             2425 NEW HOLLAND PIKE
STE B101                           CINCINNATI OH 45202                            LOS ANGELES CA 90009                      LANCASTER PA 17601
LOS ANGELES CA 90015




001184P001-1400A-037               001185P001-1400A-037                           002100P002-1400A-037                      001186P001-1400A-037
EVE PEARL                          EVELYNS KITCHEN INC                            EVENT HORIZON PVDC INC                    EVER ORTIZ TRANSPORTATION
59 MCGREGOR AVE                    2317 1ST AVE                                   320 ISTHMUS WAY UNIT 24                   45-20 JUNCTION BLVD
MOUNT ARLINGTON NJ 07856           NEW YORK NY 10035                              OCEANSIDE CA 92058-2781                   CORONA NY 11368




001187P001-1400A-037               001188P001-1400A-037                           001189P001-1400A-037                      001190P001-1400A-037
EVOLUTION MEDIA CAPITAL LLC        EXACTA SVC INC                                 EXCALIBUR INTERNATIONAL COURIERS INC      EXCLUSIVE ACCESS
405 LEXINGTON AVE 20TH FL          8909 W OLYMPIC BLVD STE 100                    235 S GLASGOW AVE                         PO BOX 415283
NEW YORK NY 10174                  BEVERLY HILLS CA 90211                         INGLEWOOD CA 90301                        MIAMI FL 33141




001191P001-1400A-037               003600P001-1400A-037                           002200P001-1400A-037                      001192P001-1400A-037
EXCLUSIVE ARTISTS MANAGEMENT INC   EXCLUSIVE MEDIA DISTRIBUTION LLC               EXCLUSIVE MEDIA GROUP HOLDINGS INC        EXCLUSIVE SUVS TRANSPORT
7700 SUNSET BLVD 205               52 HAYMARKET                                   9100 WILSHIRE BLVD                        28 PINEWOOD DR
LOS ANGELES CA 90046               LONDON SW1Y                                    STE 300                                   COMMACK NY 11725
                                   UNITED KINGDOM                                 BEVERLY HILLS CA 90212




002049P001-1400A-037               001193P001-1400A-037                           001955P001-1400A-037                      003785P001-1400A-037
EXPERIENCE CAPITAL LLC             EXPERIENCE HENDRIX LLC                         EXQUISITE AIR TRAVEL                      EXTREME GROUP HOLDINGS LLC
693 ELKINS RD                      PO BOX 88070                                   28830 OAK SPRING CANYON RD                PO BOX 11407 DEPT 1520
LOS ANGELES CA 90049               SEATTLE WA 98138                               CANYON COUNTRY CA 91387                   BIRMINGHAM AL 35246-1520




003775P001-1400A-037               001194P001-1400A-037                           003956P001-1400A-037                      001196P001-1400A-037
EXTREME PRODUCTION MUSIC           EXTREME REACH INC                              FACEBOOK                                  FACTORY DOWNTOWN
1531 14TH ST                       75 SECOND AVE STE 720                          12777 W JEFFERSON BLVD                    261 WEST 28TH ST #7B
SANTA MONICA CA 90404              NEEDHAM MA 02494                               LOS ANGELES CA 90066                      NEW YORK NY 10001
                                Case 18-12012-LSS                 Doc 271   Filed 11/02/18            Page 41 of 135
                                                               Open Road Films, LLC, et al.
                                                                     Exhibit Pages

Page # : 39 of 133                                                                                                                   10/26/2018 04:42:28 PM
000733P001-1400A-037            001197P001-1400A-037                          001198P001-1400A-037                     001199P002-1400A-037
FAIRSPLIT MUSIC LIMITED         FAIRVIEW CINEMA INC                           FAIRVIEW ENTERTAINMENT INC               FALL ON YOUR SWORD LLC
VILLAGE UNDERGROUND             PO BOX 688                                    9200 SUNSET BLVD PENTHOUSE 22            10707 BURBANK BLVD
54 HOLYWELL LN                  BERWICK LA 70342                              LOS ANGELES CA 90069                     N HOLLYWOOD CA 91601-2515
PLATFORM 2 LONDON EC2A 3PQ
UNITED KINGDOM



001200P001-1400A-037            001201P001-1400A-037                          001202P001-1400A-037                     001203P001-1400A-037
FALLBROOK CREDIT FINANCE LLC    FAMOUS FRAMES INC                             FANTASTIC FEST                           FATHOM EVENTS
26610 AGOURA RD 120             5839 GREEN VLY CIR STE 104                    612A EAST 6TH ST                         ONE INTERNATIONAL BLVD 9TH FL
CALABASAS CA 91302              CULVER CITY CA 90230                          AUSTIN TX 78701                          MAHWAH NJ 07495




002409P001-1400A-037            003681P001-1400A-037                          001204P001-1400A-037                     001205P001-1400A-037
FATTS UK LTD                    FATTS UK LTD                                  FAVOR INTERNATIONAL LLC                  FEATURES WHILEUWAIT LLC
WHIDDON FARM HOUSE              WHIDDON FARM HOUSE MILLTOWN                   3523 MCKINNEY AVE STE 428                PO BOX 1090
BARNSTAPLE DEVON EX314HF        MUDDIFORD                                     DALLAS TX 75204                          POINT ARENA CA 95468
UNITED KINGDOM                  BARNSTAPLE EX31 4HF
                                UNITED KINGDOM



002997P001-1400A-037            001206P001-1400A-037                          001207P001-1400A-037                     003198P001-1400A-037
FEDERAL INSURANCE CO            FEDEX                                         FENWAY STRATEGIES LLC                    FERMION FILMS LIMITED
15 MOUNTAIN VIEW RD             PO BOX 7221                                   8923 DORRINGTON AVE                      THE DIRECTORS
WARREN NJ 07059                 PASADENA CA 91109                             WEST HOLLYWOOD CA 90048                  15 GOLDEN SQUARE
                                                                                                                       LONDON W1F 9JG
                                                                                                                       UNITED KINGDOM



001208P001-1400A-037            003161P001-1400A-037                          001209P001-1400A-037                     001210P001-1400A-037
FIFTH BRAIN INC                 FIFTY SHADES PRODUCTIONS LLC                  FIGURE AND GROOVE PRODUCTIONS LLC        FILEMAKER INC
4900 OLD MANOR RD               THE BEVERLY QUEST BUILDING                    255 WASHINGTON AVE                       5201 PATRICK HENRY DR
AUSTIN TX 78723                 8201 BEVERLY BLVD 5TH FL                      PLEASANTVILLE NY 10570                   SANTA CLARA CA 95054
                                LOS ANGELES CA 90048




003199P001-1400A-037            003719P001-1400A-037                          000445P001-1400A-037                     000445S001-1400A-037
FILM AND TV HOUSE LIMITED       FILM AND TV HOUSE LIMITED                     FILM FINANCES INC                        FILM FINANCES INC
GAVIN JAMES                     3638 WESTBOURNE GROVE NEWTON RD               9000 SUNSET BLVD STE 1400                Film Finances Limited
4TH FLOOR 18 BROADWICK STREET   LONDON W2 5SH                                 WEST HOLLYWOOD CA 90069                  James Shirras
LONDON W1F 8HS                  UNITED KINGDOM                                                                         15 Conduit Street
UNITED KINGDOM                                                                                                         LONDON W1S 2XJ
                                                                                                                       UNITED KINGDOM


003910P001-1400A-037            003200P001-1400A-037                          001211P002-1400A-037                     001212P001-1400A-037
FILM FINANCES INC               FILM FINANCES LOUISIANA LLC                   FILM INDEPENDENT                         FILM SOCIETY OF LINCOLN CENTER INC
9000 W SUNSET BLVD              STEVE RANSOHOFF                               5670 WILSHIRE BLVD FL 9                  165 WEST 65TH ST
STE 1400                        201 ST CHARLES AVE STE 4400                   LOS ANGELES CA 90036-5679                NEW YORK NY 10023
WEST HOLLYWOOD CA 90069         NEW ORLEANS LA 70170
                                     Case 18-12012-LSS                  Doc 271   Filed 11/02/18               Page 42 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 40 of 133                                                                                                                            10/26/2018 04:42:28 PM
001213P001-1400A-037                 001214P001-1400A-037                           000782P001-1400A-037                        001215P001-1400A-037
FILM SOLUTIONS LLC                   FILMBAR                                        FILMDISTRICT PICTURES LLC                   FILMNATION INTERNATIONAL LLC
1121 S FLOWER ST                     90 W VIRGINIA AVE                              1520 2ND ST                                 150 WEST 22ND ST 9TH FLR
BURBANK CA 91502                     PHOENIX AZ 85003                               STE 200                                     NEW YORK NY 10011
                                                                                    SANTA MONICA CA 90401




003692P001-1400A-037                 003709P001-1400A-037                           003710P001-1400A-037                        003711P001-1400A-037
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND               FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND
TF1 VIDEO SAS                        PT PRIMA CINEMA MULTIMEDIA                     BLUE LANTERN LLC                            BONA ENTERTAINMENT CO LTD
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                       150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                    NEW YORK NY 10011                              NEW YORK NY 10011                           NEW YORK NY 10011




003712P001-1400A-037                 003713P001-1400A-037                           003714P001-1400A-037                        003720P001-1400A-037
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND               FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND
FREEMAN FILM TRADE AND FINANCE LTD   INTERCONTINENTAL FILM DISTRIBUTORS HK LTD      VIVA COMMUNICATIONS INC                     APPLAUSE ENTERTAINMENT LIMITED
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                       150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                    NEW YORK NY 10011                              NEW YORK NY 10011                           NEW YORK NY 10011




003721P001-1400A-037                 003722P001-1400A-037                           003723P001-1400A-037                        003724P001-1400A-037
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND               FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND
BRAVOS PICTURES LTD                  HBO PACIFIC PARTNERS                           HUAHUA MEDIA CO LTD                         MEDIA FILM INTERNATIONAL
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                       150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                    NEW YORK NY 10011                              NEW YORK NY 10011                           NEW YORK NY 10011




003725P001-1400A-037                 003726P001-1400A-037                           001216P001-1400A-037                        001217P002-1400A-037
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND               FILMTEKNIK INC                              FILMTRACK INC
MEDIALOG CORP                        OCTOARTS FILMS                                 70 EAST LAKE ST STE 1604                    CINDY SHAPIRO
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                       CHICAGO IL 60601                            12001 VENTURA PL STE 500
NEW YORK NY 10011                    NEW YORK NY 10011                                                                          STUDIO CITY CA 91604




003625P001-1400A-037                 001218P001-1400A-037                           001219P001-1400A-037                        001220P001-1400A-037
FILMTRACK INC                        FILMTRANS INC                                  FINE GOLD MUSIC LLC                         FINISH POST
12001 VENTURA PL STE 500             2861 CLUB DR                                   41 UNION SQUARE WEST #416                   162 COLUMBUS AVE
STUDIO CITY CA 91604                 LOS ANGELES CA 90064                           NEW YORK NY 10003                           BOSTON MA 02116




001998P001-1400A-037                 001221P001-1400A-037                           001222P001-1400A-037                        001223P001-1400A-037
FINN PARTNERS INC                    FIRST CHOICE FIRE PROTECTION                   FIRST UMC PRESCHOOL                         FIRSTCOM MUSIC
301 E 57TH ST                        550 PATRICE PL UNIT E                          1008 11TH ST                                2110 COLORADO AVE STE 110
NEW YORK NY 10022                    GARDENA CA 90248                               SANTA MONICA CA 90403                       SANTA MONICA CA 90404
                                        Case 18-12012-LSS               Doc 271   Filed 11/02/18            Page 43 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 41 of 133                                                                                                                        10/26/2018 04:42:28 PM
003887P001-1400A-037                    001224P001-1400A-037                        001225P001-1400A-037                     003944P001-1400A-037
FIRSTCOM MUSIC                          FISHBOWL LLC                                FISHERMAN LABS LLC                       FISHERMEN LABS LLC
A UNIT OF UNIVERSAL MUSIX Z TUNES LLC   751 N FAIRFAX AVE                           140 PENN ST                              140 PENN ST
15035 COLLECTIONS CTR DR                LOS ANGELES CA 90046                        EL SEGUNDO CA 90245                      EL SEGUNDO CA 90245
CHICAGO IL 60693




000721P001-1400A-037                    003667P001-1400A-037                        000864P002-1400A-037                     003633P001-1400A-037
FIZZIOLOGY LLC                          FIZZIOLOGY LLC                              FLO AND EDDIE INC                        FLO AND EDDIE INC
FILE 1434                               1801 W OLYMPIC BLVD                         EVAN S COHEN                             1180 SOUTH BEVERLY DR
1801 W OLYMPIC BLVD                     PASADENA CA 91199-1434                      1180 SOUTH BEVERLY DR                    STE 510
PASADENA CA 91199-1434                                                              STE 510                                  LOS ANGELES CA 90035
                                                                                    LOS ANGELES CA 90035



002400P001-1400A-037                    000018P001-1400A-037                        000287P001-1400A-037                     000089P001-1400A-037
FLORE MAQUIN                            FLORIDA AGENCY FOR WORKFORCE INNOVATION     FLORIDA ATTORNEY GENERAL                 FLORIDA DEPT OF ENVIRONMENTAL PROTECTION
64 RUE NEY                              DIRECTOR                                    PAM BONDI                                3900 COMMONWEALTH BLVD
LYON 69006                              THE CALDWELL BLDG                           THE CAPITOL                              MS 49
FRANCE                                  107 EAST MADISON ST STE 100                 PL-01                                    TALLAHASSEE FL 32399
                                        TALLAHASSEE FL 32399                        TALLAHASSEE FL 32399-1050



000395P001-1400A-037                    002007P001-1400A-037                        001226P001-1400A-037                     002101P001-1400A-037
FLORIDA STATE                           FLOURISH KLINK                              FLUFFY SHOP INC                          FLUID SOUND
UNCLAIMED PROPERTY DIVISION             511 BEACON ST #8                            13801 VENTURA BLVD                       5111 SANTA FE ST STE H
200 EAST GAINES ST                      BOSTON MA 02215                             SHERMAN OAKS CA 91423                    SAN DIEGO CA 92109
TALLAHASSEE FL 32399




001227P001-1400A-037                    000113P001-1400S-037                        002150P001-1400A-037                     001228P001-1400A-037
FOCUS FEATURES LLC                      FOLEY AND LARDNER LLP                       FONS PR INC                              FOOJI INC
1540 2ND ST STE 200                     ASHLEY M MCDOW;FAHIM FARIVAR                4408 BURNET RD                           257 EAST SHORT ST STE 200
SANTA MONICA CA 90401                   555 SOUTH FLOWER ST STE 3300                STE A                                    LEXINGTON KY 40507
                                        LOS ANGELES CA 90071-2300                   AUSTIN TX 78756




001229P001-1400A-037                    001230P001-1400A-037                        001231P001-1400A-037                     001232P001-1400A-037
FORCE RESIDUALS INC                     FORM CONSULTANTS INC                        FORMOSA GROUP LLC                        FORWARD ARTISTS LLC
500 S SEPULVEDA 4TH FL                  PO BOX 791515                               1132 N VINE ST                           7080 HOLLYWOOD BLVD STE 902
LOS ANGELES CA 90049                    SAN ANTONIO TX 78246                        LOS ANGELES CA 90038                     LOS ANGELES CA 90028




001233P001-1400A-037                    001234P001-1400A-037                        001235P001-1400A-037                     001236P001-1400A-037
FORWARD STYLE LLC                       FOTOKEM INC                                 FOUR BROTHERS DRIVE IN LLC               FOUR SEASONS HOTEL
7080 HOLLYWOOD BLVD STE 902             PO BOX 7755                                 PO BOX 592                               300 S DOHENY DR
LOS ANGELES CA 90028                    BURBANK CA 91510                            AMENIA NY 12501                          LOS ANGELES CA 90048
                                     Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 44 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 42 of 133                                                                                                                              10/26/2018 04:42:28 PM
001237P001-1400A-037                 003201P001-1400A-037                            002014P001-1400A-037                           001238P001-1400A-037
FOUR STAR ENTERTAINMENT              FOX 2000 PICTURES                               FOX FILM CORP                                  FOX SEARCHLIGHT PICTURES INC
8421 E 61ST ST STE V                 A DIVISION OF 20TH CENTURY FOX FILM CORP        PO BOX 900                                     1211 AVENUE OF THE AMERICA 16TH FL
TULSA OK 74133                       LEGAL DEPT                                      KIM SOMBROTTO                                  NEW YORK NY 10036
                                     PO BOX 900                                      407 MAPLE L118
                                     BEVERLY HILLS CA 90213                          BEVERLY HILLS CA 90213



002068P001-1400A-037                 003202P001-1400A-037                            001239P001-1400A-037                           002018P001-1400A-037
FOXIT SOFTWARE INC                   FPC SENIOR LENDING 6 LLC                        FR8ME LLC                                      FRAGOMEN DEL REY BERNSEN AND LOEWY LLP
42840 CHRISTY ST STE 201             FILM PRODUCTION CAPITAL                         8102 NORTON AVE                                75 REMITTANCE DR STE # 6072
FREMONT CA 94538                     WILL FRENCH                                     LOS ANGELES CA 90046                           CHICAGO IL 60675
                                     100 CONTI ST
                                     NEW ORLEANS LA 70130



003254P002-1400A-037                 001240P001-1400A-037                            000010P001-1400S-037                           002109P001-1400A-037
FRAMEWORK STUDIO                     FRAMEWORK STUDIO LLC                            FRANCHISE TAX BOARD                            FRANCHISE TAX BOARD
A/K/A GEORGE CAWOOD                  3535 HAYDEN AVE #300                            BANKRUPTCY SECTION, MS:A-340                   PO BOX 942857
3524 HAYDEN AVE                      CULVER CITY CA 90232                            PO BOX 2952                                    SACRAMENTO CA 94257-0531
CULVER CITY CA 90232                                                                 SACRAMENTO CA 95812-2952




001241P001-1400A-037                 001242P001-1400A-037                            002855P001-1400A-037                           001243P001-1400A-037
FRANCIS POWER                        FRANK PR INC                                    FRANK PRUGO                                    FRANKFURT KURNIT KLEIN AND SELZ PC
81-83 RIVINGTON ST #5C               15 MAIDEN LN STE 608                            ADDRESS INTENTIONALLY OMITTED                  488 MADISON AVE 10TH FL
NEW YORK NY 10002                    NEW YORK NY 10038                                                                              NEW YORK NY 10022




001244P001-1400A-037                 001245P001-1400A-037                            001246P001-1400A-037                           001247P001-1400A-037
FRED M ANDREWS                       FRED WEHRENBERG CIRCUIT OF THEATRES             FREEDMAN SPORTS PUBLIC RELATIONS               FREEFORM DBA DISNEY ABC CABLE NETWORKS GROUP
1410 EL MIRADERO AVE                 12800 MANCHESTER RD                             1833 COMSTOCK AVE                              PO BOX 732871
GLENDALE CA 91201                    SAINT LOUIS MO 63131                            LOS ANGELES CA 90025                           DALLAS TX 75373




001248P001-1400A-037                 003203P001-1400A-037                            003715P001-1400A-037                           002442P001-1400A-037
FREEMAN AUDIO VISUAL SOLUTIONS INC   FREEMAN FILM TRADE AND FINANCE LTD              FREEWAY CAM BV AND STICHTING FREEWAY CUSTODY   FREEWAY ENTERTAINMENT KFT
PO BOX 660613                        TRIDENT CHAMBERS                                134 PETER ST STE 700                           12 ANDRASSY UT
DALLAS TX 75266                      MARY BOLLER                                     TORONTO ON M5V 2H2                             1061BUDAPEST
                                     PO BOX 146                                      CANADA                                         HUNGARY
                                     ROAD TOWN
                                     TORTOLA
                                     BRITISH VIRGIN ISLANDS
003204P001-1400A-037                 001249P001-1400A-037                            002562P001-1400A-037                           001250P001-1400A-037
FREEWAY ENTERTAINMENT KFT            FRIDLEY THEATRES                                FRIENDS OF THE CENTER                          FRONTERA PRODUCTIONS
KATALIN CSER                         1321 WALNUT ST                                  LA GAY AND LESBIAN CENTER DEVELOPMENT DEPT     6219 CORONA NE
ANDRASSY UT 12                       DES MOINES IA 50309                             1625 N SCHRADER BLVD                           ALBUQUERQUE NM 87113
BUDAPEST 1061                                                                        LOS ANGELES CA 90028
HUNGARY
                                     Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 45 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 43 of 133                                                                                                                         10/26/2018 04:42:28 PM
001251P001-1400A-037                 000502P001-1400A-037                            003914P001-1400A-037                      001252P001-1400A-037
FTF TACTICS LLC                      FTI CONSULTING                                  FTI CONSULTING INC                        FULLSCREEN INC
24307 MAGIC MOUNTAIN PKWY 434        PO BOX 418178                                   350 S GRAND AVE                           12180 MILLENIUM DR
VALENCIA CA 91355                    BOSTON MA 02241-8178                            STE 3000                                  LOS ANGELES CA 90094
                                                                                     LOS ANGELES CA 90071




002771P001-1400A-037                 001253P001-1400A-037                            002130P001-1400A-037                      002753P001-1400A-037
FULLSCREEN INC                       FURIOUS FX                                      FURLINGER CINEMA SVC                      FUSION LOGISTICS
12180 MILLENNIUM DR                  120 W CYPRESS AVE                               PLAZA THEATRES                            NW 6355
PLAYA VISTA CA 90094                 BURBANK CA 91502                                1049 PONCE DE LEON AVE NE                 PO BOX 1450
                                                                                     ATLANTA GA 30307                          MINNEAPOLIS MN 55485




003683P001-1400A-037                 002537P001-1400A-037                            001254P001-1400A-037                      002038P001-1400A-037
FUSION LOGISTICS                     FUZE ARTZ LLC                                   G5 TINT SHOP AND WINDOW COVERS            GABRIEL VANHUSS
PO BOX 1450                          12400 WILSHIRE BLVD                             2207 WEST VLY BLVD                        1415 SOUTH BUNDY DR APT 8
MINNEAPOLIS MN 55485                 STE 400                                         ALHAMBRA CA 91803                         LOS ANGELES CA 90025
                                     LOS ANGELES CA 90025




001255P001-1400A-037                 002176P001-1400A-037                            001256P001-1400A-037                      001257P001-1400A-037
GAD COHEN INC                        GAINER ENTERTAINMENT INC F S O STEVE GAINER     GALAXY THEATRES LLC                       GARRETT WHOOSH LLC
94 8TH AVE                           JASAN PAGNI WME                                 15060 VENTURA BLVD 350                    4233 FARMDALE AVE
NEW YORK NY 10011                    9601 WILSHIRE BLVD 3RD FL                       SHERMAN OAKS CA 91403                     STUDIO CITY CA 91604
                                     BEVERLY HILLS CA 90210




000552P002-1400A-037                 001258P001-1400A-037                            001259P001-1400A-037                      002401P001-1400A-037
GAS CO                               GASLAMP THEATRES LLC                            GASTON NUNES                              GAUMONT
PO BOX C                             189 SECOND AVE STE 2S                           756 MURTLE AVE APT 4F                     30 AVENUE CHARLES DE GAULL
MONTEREY PARK CA 91756-5111          NEW YORK NY 10003                               BROOKLYN NY 11206                         NEUILLY -SUR-SEINE 92200
                                                                                                                               FRANCE




003851P001-1400A-037                 001260P001-1400A-037                            002135P001-1400A-037                      001261P002-1400A-037
GAUMONT SA                           GAVIN DE BECKER AND ASSOCIATES LP               GBS USA INC                               GDC DIGITAL CINEMA NETWORK USA LLC
30 AVENUE CHARLES DE GAULL           11684 VENTURA BLVD #440                         FTB: GBS USA INC                          KEN HWANG
NEUILLY -SUR-SEINE 92200             STUDIO CITY CA 91604                            BMO HARRIS BANK NA                        1016 W MAGNOLIA BLVD
FRANCE                                                                               XEROX PROCESSING SUITE 115                BURBANK CA 91506
                                                                                     LOCKBOX 675018
                                                                                     DALLAS TX 75230


003648P001-1400A-037                 003191P001-1400A-037                            003727P001-1400A-037                      001262P001-1400A-037
GDC DIGITAL CINEMA NETWORK USA LLC   GEM ENTERTAINMENT KFT                           GEM ENTERTAINMENT KFT                     GEMMY INDUSTRIES CORP
1016 W MAGNOLIA BLVD                 TEREZ KRT 46                                    TERÉZ KRT 46                              117 WRANGLER DR STE 100
BURBANK CA 91506                     1066 BUDAPEST                                   BUDAPEST H-1066                           COPPELL TX 75019
                                     HUNGARY                                         HUNGARY
                             Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 46 of 135
                                                             Open Road Films, LLC, et al.
                                                                   Exhibit Pages

Page # : 44 of 133                                                                                                              10/26/2018 04:42:28 PM
002729P001-1400A-037         002811P001-1400A-037                         001263P001-1400A-037                     001264P001-1400A-037
GEMSTAR LIMOUSINE SVC INC    GENE FELIX                                   GEORGE AND LEONA PRODUCTIONS INC         GEORGE LOIS LLC
GEMSTAR LIMOUSINE SVC        ADDRESS INTENTIONALLY OMITTED                10866 WILSHIRE BLVD 10TH FLR             37 WEST 12TH ST APT 3A
28955 PACIFIC COAST HWY                                                   LOS ANGELES CA 90024                     NEW YORK NY 10011
MALIBU CA 90265




000288P001-1400A-037         000019P001-1400A-037                         000090P001-1400A-037                     000091P001-1400A-037
GEORGIA ATTORNEY GENERAL     GEORGIA DEPT OF LABOR                        GEORGIA DEPT OF NATURAL RESOURSES        GEORGIA DEPT OF NATURAL RESOURSES
CHRIS CARR                   COMMISSIONER                                 ENVIRONMENTAL PROTECTION DIVISION        COMMISIONER'S OFFICE
40 CAPITAL SQUARE SW         SUSSEX PL RM 600                             2 MARTIN LUTHER KING JR DR SE            2 MARTIN LUTHER KING JR DR SE
ATLANTA GA 30334-1300        148 ANDREW YOUNG INTERNATIONAL BLVD NE       STE 1152 EAST TOWER                      STE 1152 EAST TOWER
                             ATLANTA GA 30303                             ATLANTA GA 30334                         ATLANTA GA 30334



000396P001-1400A-037         000539P001-1400A-037                         000177P001-1400A-037                     001265P001-1400A-037
GEORGIA DEPT OF REVENUE      GEORGIA DEPT OF REVENUE                      GEORGIA DEPT OF REVENUE NE               GEORGIA THEATRE CO II
UNCLAIMED PROPERTY PROGRAM   PO BOX 740239                                1800 CENTURY CENTER BLVD                 50 CINEMA LN
4245 INTERNATIONAL PK        ATLANTA GA 30374-0239                        ATLANTA GA 30345                         SAINT SIMONS ISLAND GA 31522
STE A
HAPEVILLE GA 30354



002448P001-1400A-037         001266P001-1400A-037                         001267P001-1400A-037                     001268P001-1400A-037
GERARD FOLEY                 GERRIT KINKEL PRODUCTIONS LLC                GETTY IMAGES CHICAGO                     GETTY IMAGES INC
16A SEAFIELD ROAD            21559 IGLESIA DR                             122 S MICHIGAN AVE STE 900               PO BOX 953604
CLONTARF DUBLIN              WOODLAND HILLS CA 91364                      CHICAGO IL 60603                         SAINT LOUIS MO 63195
IRELAND




001269P001-1400A-037         003756P001-1400A-037                         001270P002-1400A-037                     000654P002-1400A-037
GFM LLC DBA THE GROVE        GHOSTWRITER MUSIC LLC                        GIANNA BUTLER                            GIARONOMO PRODUCTIONS INC
101 THE GROVE DR             26910 CUATRO MI LPAS ST                      1717 N NORMANDIE AVE APT 207             JOSEPH GRACEFFO
LOS ANGELES CA 90036         VALENCIA CA 91354                            LOS ANGELES CA 90027-3913                1501 BROADWAY
                                                                                                                   STE 705
                                                                                                                   NEW YORK NY 10036



003647P001-1400A-037         000517P001-1400A-037                         001271P001-1400A-037                     001272P001-1400A-037
GIARONOMO PRODUCTIONS INC    GIBSON DUNN AND CRUTCHER LLP                 GIL BARTAL                               GILGAMESH INTERNATIONAL LTD
1501 BROADWAY                PO BOX 840723                                1859 W ADAMS BLVD                        13801 VENTURA BLVD
STE 705                      LOS ANGELES CA 90084-0723                    LOS ANGELES CA 90018                     SHERMAN OAKS CA 91423
NEW YORK NY 10036




003989P001-1400A-037         001273P001-1400A-037                         002677P001-1400A-037                     002802P001-1400A-037
GIMLET MEDIA                 GINO SALOMONE                                GINSBERG LIBBY LLC                       GIOVANNI CIENFUEGOS
92 3RD ST                    10215 W SUNSET AVE                           BINDER AND CO                            ADDRESS INTENTIONALLY OMITTED
BROOKLYN NY 11231            MILWAUKEE WI 53222                           9000 SUNSET BLVD STE 1250
                                                                          LOS ANGELES CA 90069
                                           Case 18-12012-LSS                   Doc 271   Filed 11/02/18            Page 47 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 45 of 133                                                                                                                              10/26/2018 04:42:28 PM
001274P001-1400A-037                       003670P001-1400A-037                            000508P002-1400A-037                     001275P001-1400A-037
GIUSEPPE FRANCO                            GLASER WEIL FINK HOWARD AVCHEN AND              GLASER WEIL LLP                          GLASSNOTE ENTERTAINMENT GROUP LLC
350 N CANON DR                             SHAPIRO LLP                                     GARLAND A KELLEY                         2220 COLORADO AVE
BEVERLY HILLS CA 90210                     10250 CONSTELLATION BLVD 19TH FL                10250 CONSTELLATION BLVD 19TH FL         SANTA MONICA CA 90404
                                           LOS ANGELES CA 90067                            LOS ANGELES CA 90067




001276P001-1400A-037                       003904P001-1400A-037                            001277P001-1400A-037                     002977P001-1400A-037
GLENWOOD ARTS                              GLICKFELD FIELDS AND JACOBSON LLP               GLOBAL ENTERTAINMENT SECURITY INC        GLOBAL ROAD ENTERTAINMENT LLC
3859 WEST 95TH ST                          LAWRENCE M JACOBSON                             3625 E THOUSAND OAKS BLVD 202            2049 CENTURY PK EAST
SHAWNEE MISSION KS 66206                   8383 WILSHIRE BLVD STE 341                      THOUSAND OAKS CA 91362                   4TH FL
                                           BEVERLY HILLS CA 90211                                                                   LOS ANGELES CA 90067




002973P001-1400A-037                       002969P001-1400A-037                            001956P001-1400A-037                     001278P001-1400A-037
GLOBAL ROAD ENTERTAINMENT TELEVISION LLC   GLOBAL ROAD INTERNATIONAL LIMITED               GLOBAL STAR TECHNOLOGY                   GLOBE SOFTWARE NORTH AMERICA
2049 CENTURY PK EAST                       2049 CENTURY PK EAST                            13043 166TH ST                           624 MAIN AVE STE 4
4TH FL                                     4TH FL                                          CERRITOS CA 90703                        FARGO ND 58103
LOS ANGELES CA 90067                       LOS ANGELES CA 90067




001999P001-1400A-037                       001994P001-1400A-037                            001279P001-1400A-037                     000661P001-1400A-037
GOBUYSIDE INC                              GODADDY                                         GOETHE-INSTITUT WASHINGTON               GOLDEN SPIKE PRODUCTIONS INC
477 MADISON AVE 6TH FL                     14455 NORTH HAYDEN RD STE 219                   812 SEVENTH ST NW                        SHEDLER AND COHEN
NEW YORK NY 10022                          SCOTTSDALE AZ 85260-6993                        WASHINGTON DC 20001                      350 FIFTH AVE STE 3505
                                                                                                                                    NEW YORK NY 10118




001280P001-1400A-037                       001281P001-1400A-037                            001282P001-1400A-037                     003598P001-1400A-037
GOLDEN STAR TECHNOLOGY                     GOLDRUN CORP                                    GOOD DARTS LLC                           GOOD FILMS ENTERPRISE LLC
12881 166TH ST                             132 E 28TH ST                                   2238 CLOVERFIELD BLVD                    124 SOUTH LASKY DR
CERRITOS CA 90703                          NEW YORK NY 10016                               SANTA MONICA CA 90405                    BEVERLY HILLS CA 90212




002954P001-1400A-037                       001287P001-1400A-037                            001283P001-1400A-037                     003952P001-1400A-037
GOOD FILMS ENTERPRISES LLC                 GOOD FILMS PRODUCTIONS US INC                   GOODRICH QUALITY THEATERS INC            GOOGLE
MIRIAM SEGAL                               124 S LASKY DR STE 220                          4417 BROADMOOR                           1600 AMPHITHEATRE PKWY
124 SOUTH LASKY DR                         BEVERLY HILLS CA 90212                          GRAND RAPIDS MI 49512                    MOUNTAIN VIEW CA 94043
BEVERLY HILLS CA 90212




000769P001-1400A-037                       003896P001-1400A-037                            003177P001-1400A-037                     001284P001-1400A-037
GOOGLE INC                                 GOOGLE INC                                      GOOGLE LLC FKA GOOGLE INC                GR ENTERTAINMENT INC
DEPT 33654                                 GOOGLE INC                                      CO AMY E VULPIO WHITE AND WILLIAMS LLP   8295 S LA CIENEGA BLVD
PO BOX 39000                               PO BOX 39000                                    1650 MARKET ST FL 18                     INGLEWOOD CA 90301
SAN FRANCISCO CA 94139                     SAN FRANCISCO CA 94139                          PHILADELPHIA PA 19103
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18              Page 48 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 46 of 133                                                                                                                       10/26/2018 04:42:28 PM
001285P001-1400A-037                001286P001-1400A-037                         001288P001-1400A-037                       001289P001-1400A-037
GRACE HILL MEDIA                    GRACE LEE                                    GRADIENT EFFECTS                           GRAND CINEMAS LLC
12211 HUSTON ST                     1172 GARDINER LN                             4120 DEL REY AVE                           4690 N ORACLE RD
VALLEY VILLAGE CA 91607             FULLERTON CA 92833                           MARINA DEL REY CA 90292                    TUCSON AZ 85705




001290P003-1400A-037                003640P001-1400A-037                         001291P001-1400A-037                       001292P001-1400A-037
GRAND SLAM MUSIC INC                GRAND SLAM MUSIC INC                         GRANDSON LLC                               GRANITE PRODUCTIONS
LISA WASIAK CORBETT                 6174 DEBS AVE                                10000 VENICE BLVD                          29846 TRIUNFO DR
6174 DEBS AVE                       WOODLAND HILLS CA 91367                      CULVER CITY CA 90232                       AGOURA HILLS CA 91301
WOODLAND HILLS CA 91367




003176P001-1400A-037                001293P001-1400A-037                         002102P001-1400A-037                       002983P001-1400A-037
GRANITE PRODUCTIONS INC             GRAVILLIS INC                                GRAY MATTER LLC                            GRE PUERTO RICO LLC
LAURENCE GRANTE                     4250 WILSHIRE BLVD 2ND FLR                   65 PALATINE STE 410                        2049 CENTURY PK EAST
1108 STEELE LN                      LOS ANGELES CA 90010                         IRVINE CA 92612                            4TH FL
FLOWER MOUND TX 75022                                                                                                       LOS ANGELES CA 90067




002410P001-1400A-037                000401P001-1400A-037                         000710P001-1400A-037                       001294P001-1400A-037
GREAT BOWERY (UK) LIMITED           GREAT IOWA TREASURE HUNT                     GREAT RENTALS LLC                          GREAT-WEST RETIREMENT SVC
7-10 CHANDOS STREET                 UNCLAIMED PROPERTY DIVISION                  BRONSON CALDER                             PO BOX 173764
LONDON                              LUCAS STATE OFFICE BLDG                      PO BOX 3325                                DENVER CO 80217
UNITED KINGDOM                      1ST FL                                       PARK CITY UT 84060
                                    DES MOINES IA 50319



001295P001-1400A-037                000510P001-1400A-037                         001296P001-1400A-037                       001297P001-1400A-037
GREEN CUBE INC                      GREEN HASSON AND JANKS LLP                   GREEN HILLS THEATER                        GREENBERG GLUSKER
16215 MARQUARDT AVE                 10990 WILSHIRE BLVD 16TH FL                  3815 GREEN HILLS VLG DR                    PAYMENT PROCESSING
CERRITOS CA 90703                   LOS ANGELES CA 90024                         NASHVILLE TN 37215                         DEPT LA24047
                                                                                                                            PASADENA CA 91185




002066P001-1400A-037                001298P001-1400A-037                         000514P001-1400A-037                       002073P001-1400A-037
GREENBERG GLUSKER                   GREENBERG TRAURIG GERMANY LLP                GREENBERG TRAURIG LLP                      GREENHAUS GFX INC
1900 AVENUE OF THE STARS STE 2100   8400 NW 36TH ST 400                          1840 CENTURY PK EAST STE 1900              3839 MAIN ST
LOS ANGELES CA 90067-4590           MIAMI FL 33166                               LOS ANGELES CA 90067                       CULVER CITY CA 90232




002663P001-1400A-037                001299P001-1400A-037                         001300P001-1400A-037                       003157P001-1400A-037
GRID AGENCY INC                     GRNLR                                        GROOVEWORX LLC                             GSP FLUFFY MOVIE LLC
1901 AVE OF THE STARS               525 VENEZIA AVE                              1200 CHICKORY LN                           4000 WARNER BLVD
STE 1050                            VENICE CA 90291                              LOS ANGELES CA 90049                       BURBANK CA 91522
LOS ANGELES CA 90067
                                  Case 18-12012-LSS                    Doc 271   Filed 11/02/18              Page 49 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 47 of 133                                                                                                                          10/26/2018 04:42:28 PM
003157S001-1400A-037              001301P001-1400A-037                             001302P001-1400A-037                       001303P001-1400A-037
GSP FLUFFY MOVIE LLC              GSS SECURITY SVC INC                             GST                                        GTMC
LOEB & LOEB                       20 WEST 22ND ST STE 514                          13043 166TH ST                             123 2ND AVE NE
SUSAN Z. WILLIAMS                 NEW YORK NY 10010                                CERRITIOS CA 90703                         CAMBRIDGE MN 55008
10100 SANTA MONICA BLVD
LOS ANGELES CA 90067



001957P001-1400A-037              002048P001-1400A-037                             002069P001-1400A-037                       001304P001-1400A-037
GUARDIAN LIFE INSURANCE           GUTS AND GLORY CREATIVE AGENCY LLC               GUTTMAN ASSOCIATES                         GUY SCOTT BOWLES
PO BOX 677458                     329 S LA JOLLA AVE                               118 S BEVERLY DR                           7027 RUBIO AVE
DALLAS TX 75267-7458              LOS ANGELES CA 90048                             STE 201                                    VAN NUYS CA 91406
                                                                                   BEVERLY HILLS CA 90212




001305P001-1400A-037              001306P001-1400A-037                             002904P001-1400A-037                       001307P001-1400A-037
H2H INC DBA FORT CINEMA           HACKER DOUGLAS AND CO LLP                        HADLEY KIRKPATRICK                         HAIM PRODUCTIONS
224 WEST 18TH ST                  1900 AVENUE OF THE STARS STE 1850                ADDRESS INTENTIONALLY OMITTED              4941 AGNES AVE
FORT SCOTT KS 66701               LOS ANGELES CA 90067                                                                        VALLEY VILLAGE CA 91607




002992P001-1400A-037              001308P001-1400A-037                             001309P001-1400A-037                       003158P002-1400A-037
HALLMARK SPECIALTY INSURANCE CO   HAMILTON THEATER LLC                             HAMMERLAND MUSIC                           HAPPY PILL DISTRIBUTION LLC
7550 IH-10 WEST                   7 LEBANON ST                                     3585 S VERMONT AVE 7367                    ENDGAME ENTERTAINMENT
14TH FL                           HAMILTON NY 13346                                LOS ANGELES CA 90007                       9696 WILSHIRE BLVD
SAN ANTONIO TX 78229                                                                                                          3RD FLR
                                                                                                                              BEVERLY HILLS CA 90212



003618P001-1400A-037              003192P001-1400A-037                             001310P001-1400A-037                       001809P001-1400A-037
HAPPY PILL DISTRIBUTION LLC       HAPPY PILL PRODUCTIONS LLC                       HAPPY SHARK INC                            HARDY (RAYMOND
9100 WILSHIRE BLVD STE 100W       GREGORY SCHENZ                                   665 EAST CHANNEL RD                        1029 NESTLING DR
BEVERLY HILLS CA 90212            9100 WILSHIRE BLVD 100W                          SANTA MONICA CA 90402                      LAWRENCEVILLE GA 30045
                                  BEVERLY HILLS CA 90212




001311P001-1400A-037              001312P001-1400A-037                             001313P001-1400A-037                       001993P001-1400A-037
HARKINS REEL DEALS LLC            HARMONY DISTRIBUTION MUSIC                       HARMONY GOLD USA INC                       HARNEY WESTWOOD AND RIEGLES
7511 E MCDONALD DR                22636 DEMASIA                                    7655 W SUNSET BLVD                         103 SOUTH CHURCH ST
SCOTTSDALE AZ 85250               MISSION VIEJO CA 92691                           LOS ANGELES CA 90046                       PO BOX 1240 4TH FL HARBOUR PL
                                                                                                                              GRAND CAYMAN
                                                                                                                              CAYMAN ISLANDS



002000P001-1400A-037              001912P001-1400A-037                             002923P001-1400A-037                       003000P001-1400A-037
HARNEYS SVC (CAYMAN) LIMITED      HARRELL ENTERTAINMENT LLC                        HARRISON XU                                HARTFORD FIRE INSURANCE CO
103 SOUTH CHURCH ST               CREDLE AND ASSOC PLLC                            ADDRESS INTENTIONALLY OMITTED              COMPLAINCE DEPT
PO BOX 10240 4TH FL HARBOUR PL    818 N DOHENY DR                                                                             2 PARK AVE
GRAND CAYMAN KY1-1002             WEST HOLLYWOOD CA 90069                                                                     5TH FL
CAYMAN ISLANDS                                                                                                                NEW YORK NY 10016
                                    Case 18-12012-LSS                   Doc 271   Filed 11/02/18              Page 50 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 48 of 133                                                                                                                               10/26/2018 04:42:28 PM
001314P001-1400A-037                000289P001-1400A-037                            000021P001-1400A-037                            000092P001-1400A-037
HAVEN CREATIVE INC                  HAWAII ATTORNEY GENERAL                         HAWAII DEPT OF LABOR AND INDUSTRIAL RELATIONS   HAWAII DEPT OF LAND AND NATURAL RESOURCES
6475 W PACIFIC COAST HWY 386        RUSSELL SUZUKI                                  DIRECTOR                                        KALANIMOKU BLDG
LONG BEACH CA 90803                 425 QUEEN ST                                    830 PUNCHBOWL ST                                1151 PUNCHBOWL ST
                                    HONOLULU HI 96813                               HONOLULU HI 96813                               HONOLULU HI 96813




000093P001-1400A-037                001315P001-1400A-037                            001316P001-1400A-037                            001958P001-1400A-037
HAWAII OFFICE OF ENVIRONMENTAL      HAYACHIRA MENDEZ                                HAZARD PAY PRODUCTION INC                       HAZELTON HOTEL
QUALITY CONTROL                     1016 S ORANGE DR                                507 E ANNIE ST                                  118 YORKVILLE AVE
235 SOUTH BERETANIA ST              LOS ANGELES CA 90019                            AUSTIN TX 78704                                 TORONTO ON M5R 1C2
STE 702                                                                                                                             CANADA
HONOLULU HI 96813



001317P001-1400A-037                003205P001-1400A-037                            003205S001-1400A-037                            002041P002-1400A-037
HAZMAT MEDIA INC                    HBO PACIFIC PARTNERS VOF                        HBO PACIFIC PARTNERS VOF                        HDK MEDIA
120 NORTH ROBERTSON BLVD PLZ M      SECRETARY                                       HOME BOX OFFICE SINGAPORE PTE LTD               2684 LACY ST APT 209
LOS ANGELES CA 90048                ZEELANDIA OFFICE PARK                           JUNE TAN                                        LOS ANGELES CA 90031-1975
                                    KAYA WFG JOMBI                                  151 LORONG CHUAN #04-05
                                    MENSING 14 2ND FLOOR                            NEW TECH PARK 556741
                                    WILLEMSTAD                                      SINGAPORE
                                    CURACAO
003800P001-1400A-037                002550P003-1400A-037                            002804P001-1400A-037                            001318P001-1400A-037
HEAVYWHITE INC                      HELAVANNA PRODUCTIONS                           HELEN DARFUS                                    HENRIK ANTON KNUDSEN JR
120 N TOPANGA CANYON BVLD STE 111   RY RUSSO-YOUNG                                  ADDRESS INTENTIONALLY OMITTED                   410 N ROSSMORE AVE 404
TOPANGA CA 90290                    613 FRONTENAC AVE                                                                               LOS ANGELES CA 90004
                                    LOS ANGELES CA 90065-3953




001319P001-1400A-037                001320P001-1400A-037                            001321P001-1400A-037                            001322P001-1400A-037
HETTINGER THEATER FOUNDATION INC    HEY SKIMO MUSIC                                 HEYDAY MEDIA GROUP                              HFPA
PO BOX 483                          1901 AVENUE OF THE STARS STE 700                PO BOX 65947                                    646 N ROBERTSON BLVD
HETTINGER ND 58639                  LOS ANGELES CA 90067                            LOS ANGELES CA 90065                            WEST HOLLYWOOD CA 90069




001323P001-1400A-037                001324P001-1400A-037                            001325P001-1400A-037                            000898P001-1400A-037
HI POINTE THEATRE LLC               HI-FINESSE MUSIC AND SOUND                      HIGHLAND TWIN CINEMA                            HIGHROAD MEDIA INC
1005 MCCAUSLAND AVE                 1102 GRANT AVE                                  PO BOX 43                                       10 UNIVERSAL CITY PLZ
SAINT LOUIS MO 63117                VENICE CA 90291                                 HARDY AR 72542                                  STE 2000
                                                                                                                                    UNIVERSAL CITY CA 91608




001326P001-1400A-037                001959P001-1400A-037                            003261P001-1400A-037                            001327P001-1400A-037
HILARY HATTENBACH                   HILARY MORSE                                    HILLER LAW LLC                                  HILTZIK STRATEGIES
1534 MURRAY CIR                     21245 VELICATA ST                               ADAM HILLER                                     381 PARK AVE SOUTH # 1201
LOS ANGELES CA 90026                WOODLAND HILLS CA 91365                         1500 N FRENCH ST 2ND FL                         NEW YORK NY 10016
                                                                                    WILMINGTON DE 19801
                             Case 18-12012-LSS                Doc 271   Filed 11/02/18                Page 51 of 135
                                                            Open Road Films, LLC, et al.
                                                                  Exhibit Pages

Page # : 49 of 133                                                                                                                  10/26/2018 04:42:28 PM
001328P001-1400A-037         002990P001-1400A-037                         000891P002-1400A-037                         001329P001-1400A-037
HIROMI ANDO                  HISCOX INSURANCY CO INC                      HIT HOUSE LLC                                HITE PUBLISHING
205 WEST END AVE 27W         104 SOUTH MICHIGAN AVE                       SALLY HOUSE                                  1976 S LA CIENEGA BLVD 256
NEW YORK NY 10023            STE 600                                      4611 MILNE DR                                LOS ANGELES CA 90034
                             CHICAGO IL 60603                             TORRANCE CA 90505




000484P001-1400A-037         001330P001-1400A-037                         000797P001-1400A-037                         001333P001-1400A-037
HOGAN LOVELLS US LLP         HOLLYWOOD 20 CINEMA                          HOLLYWOOD AWARDS LLC                         HOLLYWOOD FOREIGN PRESS ASSOCIATION
1601 WEWATTA ST STE 900      PO BOX 100                                   C O DICK CLARK PRODUCTIONS INC               646 N ROBERTSON BLVD
DENVER CO 80202              CORDOVA TN 38088                             2900 OLYMPIC BLVD 2ND FL                     WEST HOLLYWOOD CA 90069
                                                                          SANTA MONICA CA 90404




001331P001-1400A-037         001332P001-1400A-037                         002058P001-1400A-037                         001334P001-1400A-037
HOLLYWOOD RECORDS            HOLLYWOOD SOFTWARE INC                       HOLTHOUSE CARLIN AND VAN TRIGT LLP           HOMEBREW
500 S BUENA VISTA ST         PO BOX 740916                                11444 W OLYMPIC BLVD FL11                    2550 NORTH HOLLYWOOD WAY STE 600
BURBANK CA 91521-3065        LOS ANGELES CA 90074                         LOS ANGELES CA 90064                         BURBANK CA 91505




003193P001-1400A-037         001335P001-1400A-037                         001336P001-1400A-037                         002713P001-1400A-037
HOMEFRONT PRODUCTIONS INC    HOMESTEAD PRODUCTIONS                        HONEY ARTISTS                                HOST PRODUCTIONS LLC
6423 WILSHIRE BLVD           1010 NORTH LIMA ST                           71 WEST 23RD ST STE 302                      RICE GORTON PICTURES
LOS ANGELES CA 90048         BURBANK CA 91505                             NEW YORK NY 10010                            2870 LOS FELIZ PL 301
                                                                                                                       LOS ANGELES CA 90039




003607P001-1400A-037         002477P001-1400A-037                         002956P001-1400A-037                         000894P001-1400A-037
HOST THE FILM HOLDINGS LLC   HOTEL ARTEMIS LIMITED                        HOTEL ARTEMIS LIMITED                        HOWE RECORDS LLC
1888 CENTURY PK EAST         49 NEAL ST                                   BUSINESS AND LEGAL AFFAIRS                   239 ROUTE 17
STE 1540                     LONDON WC2H 9PZ                              49 NEAL ST                                   PO BOX 836
LOS ANGELES CA 90067         UNITED KINGDOM                               LONDON WC2H 9PZ                              TUXEDO PARK NY 10987
                                                                          UNITED KINGDOM



002664P001-1400A-037         003208P001-1400A-037                         001337P001-1400A-037                         001338P002-1400A-037
HOWLING ENTERTAINMENT LLC    HUAHUA MEDIA CO LIMITED                      HUDLIN ENTERTAINMENT                         HUDSON OAKS THEATRE LLC
1880 CENTURY PK EAST         KEITH DU                                     369 SOUTH DOHENY DR                          335 COCHRAN RD
STE 200                      C2 5TH FLOOR HONG KONG TRADE CENTER          BEVERLY HILLS CA 90211                       WEATHERFORD TX 76085-6849
LOS ANGELES CA 90067         161-167 DES VOEUX RD
                             CENTRAL AND WESTERN HONG KONG
                             CHINA


003968P001-1400A-037         000471P001-1400A-037                         001339P001-1400A-037                         001340P001-1400A-037
HULU                         HUMANA INSURANCE CO                          HUNDRED STORIES LLC                          HYBRID STUDIO
2500 BROADWAY                PO BOX 3024                                  215 EAST 68TH ST STE 20ZZ                    7505 W 80TH ST
SANTA MONICA CA 90404        MILWAUKEE WI 53201-3024                      NEW YORK NY 10065                            LOS ANGELES CA 90045
                                  Case 18-12012-LSS                 Doc 271   Filed 11/02/18            Page 52 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 50 of 133                                                                                                                     10/26/2018 04:42:28 PM
003846P001-1400A-037              002029P001-1400A-037                          003767P001-1400A-037                     001341P001-1400A-037
HYPER CRUSH INC                   HYUN WOO PARK                                 I AM OTHER                               I/D PUBLIC RELATIONS
30243 CANWOOD ST 227              247 S HOOVER ST                               584 BROADWAY STE 610                     7060 HOLLYWOOD BLVD 8TH FL
AGOURA HILLS CA 91301             LOS ANGELES CA 90004                          NEW YORK NY 10012                        8TH FL
                                                                                                                         LOS ANGELES CA 90028




000871P001-1400A-037              001342P001-1400A-037                          001343P001-1400A-037                     000290P001-1400A-037
ICED TEA WITH LEMON               ICG SCHOLARSHIP AND PRESERVATION FUND INC     ICM PARTNERS                             IDAHO ATTORNEY GENERAL
DBA ALAMO DRAFTHOUSE CINEMA       7755 SUNSET BLVD                              10250 CONSTELLATION BLVD                 LAWRENCE G WASDEN
4807 WELLINGTON CT                LOS ANGELES CA 90046                          LOS ANGELES CA 90067                     700 W JEFFERSON ST
TEMPLE TX 76502                                                                                                          PO BOX 83720
                                                                                                                         BOISE ID 83720-1000



000345P001-1400A-037              000094P001-1400A-037                          000022P001-1400A-037                     000095P001-1400A-037
IDAHO ATTORNEY GENERAL'S OFFICE   IDAHO DEPT OF ENVIRONMENTAL QUALITY           IDAHO DEPT OF LABOR                      IDAHO DEPT OF WATER RESOURCES
CONSUMER PROTECTION UNIT          1410 N HILTON                                 DIRECTOR                                 322 EAST FRONT ST
650 WEST STATE ST                 BOISE ID 83706                                317 W MAIN ST                            PO BOX 83720
BOISE ID 83720-0010                                                             BOISE ID 83735                           BOISE ID 83720




000178P001-1400A-037              000398P001-1400A-037                          001344P001-1400A-037                     001345P001-1400A-037
IDAHO STATE TAX COMMISION         IDAHO STATE TREASURER                         IFACE DIGITAL LLC                        IFC THEATRES LLC
PO BOX 36                         UNCLAIMED PROPERTY DIVISION                   6320 CANOGA AVE #1470                    11 PENN PLZ 18TH FL
BOISE ID 83722                    304 N 8TH ST                                  WOODLAND HILLS CA 91367                  NEW YORK NY 10001
                                  STE 208
                                  BOISE ID 83702



003697P001-1400A-037              002206P001-1400A-037                          001346P001-1400A-037                     001347P001-1400A-037
IFC TV LLC                        IFP                                           IGNITION CREATIVE LLC                    IGNITION PRINT LLC
2425 OLYMPIC BLVD                 68 JAY ST #425                                12959 CORAL TREE PL                      12959 CORAL TREE PL
SANTA MONICA CA 90404             BROOKLYN NY 11201                             LOS ANGELES CA 90066                     LOS ANGELES CA 90066




003981P001-1400A-037              001348P001-1400A-037                          000291P001-1400A-037                     000346P001-1400A-037
IHEARTMEDIA INC                   IJAAZ NOOHU                                   ILLINOIS ATTORNEY GENERAL                ILLINOIS ATTORNEY GENERAL
3400 W OLIVE AVE #550             7205 SAUSALITO AVE                            LISA MADIGAN                             CONSUMER PROTECTION DIVISION
BURBANK CA 91505                  WEST HILLS CA 91307                           JAMES R THOMPSON CENTER                  100 WEST RANDOLPH ST
                                                                                100 W RANDOLPH ST                        CHICAGO IL 60601
                                                                                CHICAGO IL 60601



000023P001-1400A-037              000179P001-1400A-037                          000540P001-1400A-037                     000096P001-1400A-037
ILLINOIS DEPT OF LABOR            ILLINOIS DEPT OF REVENUE                      ILLINOIS DEPT OF REVENUE                 ILLINOIS ENVIRONMENTAL PROTECTION AGENCY
DIRECTOR                          JAMES R THOMPSON CTR CONCOURSE LEVEL          PO BOX 19006                             1021 NORTH GRAND AVE EAST
160 N LASALLE ST                  100 WEST RANDOLPH ST                          SPRINGFIELD IL 62794                     PO BOX 19276
13TH FL STE C-1300                CHICAGO IL 60601-3274                                                                  SPRINGFIELD IL 62794-9276
CHICAGO IL 60601
                                                Case 18-12012-LSS               Doc 271   Filed 11/02/18             Page 53 of 135
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 51 of 133                                                                                                                                 10/26/2018 04:42:28 PM
000399P001-1400A-037                            002955P001-1400A-037                        003599P001-1400A-037                      000463P001-1400A-037
ILLINOIS STATE TREASURER'S OFFICE               IM GLOBAL FILM FUND LLC                     IM GLOBAL FILM FUND LLC                   IM GLOBAL LLC
UNCLAIMED PROPERTY DIVISION                     STUART F                                    8201 BEVERLY BLVD                         8201 BEVERLY BLVD 5TH FLR
PO BOX 19495                                    8201 BEVERLY BLVD                           STE 500                                   LOS ANGELES CA 90048
SPRINGFIELD IL 62794-9495                       STE 500                                     BEVERLY HILLS CA 90048
                                                BEVERLY HILLS CA 90048



003768P001-1400A-037                            001349P001-1400A-037                        003761P001-1400A-037                      003867P001-1400A-037
IMAGEM HOLDING CORP                             IMAGEM MUSIC                                IMAGEM PRODUCTION MUSIC LLC               IMAGEM PRODUCTION MUSIC LLC
229 WEST 28TH ST 11TH FL                        229 WEST 28TH ST 11TH FL                    DBA 5 ALARM MUSIC                         44 W GREEN ST
NEW YORK NY 10001                               NEW YORK NY 10001                           3500 W OLIVE AVE STE 810                  PASADENA CA 91105
                                                                                            BURBANK CA 91505




000715P001-1400A-037                            001350P001-1400A-037                        000820P001-1400A-037                      000446P001-1400A-037
IMAGEM PRODUCTION MUSIC LLC DBA 5 ALARM MUSIC   IMAGINARY FORCES                            IMAGINE GROUP ENTERTAINMENT LTD           IMG GLOBAL FILM FUND LLC
IMAGEN PRODUCTION                               6526 SUNSET BLVD                            19 CANTONMENT RD                          2049 CENTURY PK EAST 4TH FL
44 W GREEN ST                                   LOS ANGELES CA 90028                        SINGAPORE 89741                           LOS ANGELES CA 90067
PASADENA CA 91105                                                                           SINGAPORE




001351P001-1400A-037                            003209P001-1400A-037                        003694P001-1400A-037                      001352P001-1400A-037
IMMEDIATE MUSIC LLC                             IMPULS PICTURES AG                          IMPULS PICTURES AG                        INDEPENDENT MARKETING EDGE
2801 OCEAN PK BLVD 415                          PETER SCHAUMLECHNER                         HINTERBERHSTRASSE 24                      638 FERGUSON AVE STE 3
SANTA MONICA CA 90405                           HINTERBERGSTRASSE 24                        CHAM 6330                                 BOZEMAN MT 59718
                                                6330 CHAM                                   SWITZERLAND
                                                6330 CHAM
                                                SWITZERLAND


000292P001-1400A-037                            000097P001-1400A-037                        000024P001-1400A-037                      000098P001-1400A-037
INDIANA ATTORNEY GENERAL                        INDIANA DEPT OF ENVIRONMENTAL MGMT          INDIANA DEPT OF LABOR                     INDIANA DEPT OF NATURAL RESOURCES
CURTIS T HILL JR                                OFFICE OF AIR QUALITY COMPLIANCE            COMMISSIONER                              402 WEST WASHINGTON ST
INDIANA GOVERNMENT CENTER SOUTH                 100 N SENATE AVE                            402 WEST WASHINGTON ST                    INDIANAPOLIS IN 46204
302 WEST WASHINGTON ST 5TH FL                   MAIL CODE 50-01                             RM W195
INDIANAPOLIS IN 46204-2770                      INDIANAPOLIS IN 46204-2251                  INDIANAPOLIS IN 46204



000180P001-1400A-037                            000400P001-1400A-037                        001353P001-1400A-037                      002579P001-1400A-037
INDIANA DEPT OF REVENUE                         INDIANA UNCLAIMED PROPERTY                  INDIANA UNIVERSITY                        INDUSTRY CREATIVE
BANKRUPTCY SECTION MS 108                       302 W WASHINGTON ST                         1213 EAST 7TH ST                          110 S FAIRFAX AVE
100 NORTH SENATE AVE RM N240                    INDIANAPOLIS IN 46204                       BLOOMINGTON IN 47405                      STE 200
INDIANAPOLIS IN 46204                                                                                                                 LOS ANGELES CA 90036




000680P001-1400A-037                            001354P001-1400A-037                        003210P001-1400A-037                      001355P001-1400A-037
INFLUENCE CENTRAL INC                           INFUSION CATERING INC                       INGENIOUS MEDIA FINANCE LIMITED           INGLE DODD MEDIA
55 CHAPEL ST                                    12400 VENTURA BLVD 664                      THE DIRECTORS                             11661 SAN VICENTE BLVD STE 709
STE 300                                         STUDIO CITY CA 91604                        15 GOLDEN SQUARE                          LOS ANGELES CA 90049
NEWTON MA 02458                                                                             LONDON W1F 9JG
                                                                                            UNITED KINGDOM
                                            Case 18-12012-LSS                  Doc 271   Filed 11/02/18               Page 54 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 52 of 133                                                                                                                                  10/26/2018 04:42:28 PM
003826P001-1400A-037                        002026P001-1400A-037                           001356P001-1400A-037                        001960P001-1400A-037
INSIDE PASSAGE MUSIC                        INSIGHT                                        INSIGHT CREATIVE MEDIA INC                  INSIGHT MULTI SCREENING LOU MICHAELS
159 WESTERN AVE W STE 486B                  6820 SOUTH HARL AVE                            4006 HIGUERA ST                             INSIGHT MULTI-MEDIA SCREENING ROOM
SEATTLE WA 98119                            TEMPE AZ 85283                                 CULVER CITY CA 90232                        24300 SOUTHFIELD RD 350
                                                                                                                                       SOUTHFIELD MI 48075




001961P001-1400A-037                        001357P001-1400A-037                           001358P001-1400A-037                        001359P001-1400A-037
INSIGHT SCREENING ROOM                      INSYNC ADVERTISING INC                         INSYNC BEMISBALKIND                         INTEGRITY SYSTEMS
24300 SOUTHFIELD RD STE 308                 3530 WILSHIRE BLVD STE 1500                    6135 WILSHIRE BLVD                          10381 OAK RANCH WAY
SOUTHFIELD MI 48075                         LOS ANGELES CA 90010                           LOS ANGELES CA 90048                        ESCONDIDO CA 92026




003211P001-1400A-037                        002265P001-1400A-037                           001962P001-1400A-037                        000004P001-1400S-037
INTERCONTINENTAL FILM DISTRIBUTORS HK LTD   INTERCONTINENTAL TORONTO CENTRE                INTERCONTINENTAL TORONTO YORKVILLE          INTERNAL REVENUE SERVICE
MICHAEL WONG                                225 FRONT ST WEST                              220 BLOOR ST WEST                           CENTRALIZED INSOLVENCY OPERATION
UNIT 1 27 F WYLER CENTRE PHASE 2            TORONTO ON M5V 2X3                             TORONTO ON M5S IT8                          PO BOX 7346
200 TAI LIN PAI RD                          CANADA                                         CANADA                                      PHILADELPHIA PA 19101-7346
KWAI CHUNG, N.T.
HONG KONG


000005P003-1400S-037                        000181P001-1400A-037                           000002P001-1400A-037                        000544P003-1400A-037
INTERNAL REVENUE SERVICE                    INTERNAL REVENUE SERVICE                       INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC
CENTRALIZED INSOLVENCY OPERATION            1111 CONSTITUTION AVE NW                       2970 MARKET ST                              324 25TH ST
2970 MARKET STREET                          WASHINGTON DC 20224                            MAIL STOP 5Q30133                           OGDEN UT 84401
MAIL STOP 5-Q30 133                                                                        PHILADELPHIA PA 19104-5016
PHILADELPHIA PA 19104-5016



002944P001-1400A-037                        001360P001-1400A-037                           002696P001-1400A-037                        001361P001-1400A-037
INTERNATIONAL ALLIANCE OF                   INTERNATIONAL CENTER FOR JOURNALISTS           INTERNATIONAL CREATIVE MANAGEMENT LLC       INTERNATIONAL DOCUMENTARY ASSOCIATION
THEATRICAL STAGE EMPLOYEES                  2000 M ST NW STE 250                           10250 CONSTELLATION BLVD                    3470 WILSHIRE BLVD STE 980
10045 RIVERSIDE DR                          WASHINGTON DC 20036                            7TH FL                                      LOS ANGELES CA 90010
TOLUCA LAKE CA 91602                                                                       LOS ANGELES CA 90067




003737P001-1400A-037                        001362P001-1400A-037                           002001P001-1400A-037                        001363P001-1400A-037
INTERNATIONAL FAMILY ENTERTAINMENT INC      INTERNATIONAL WILDLIFE FILM FESTIVAL LTD       INTRALINKS INC                              INTRIGUE MUSIC LLC
3800 W ALAMEDA AVE                          718 S HIGGINS AVE                              PO BOX 392134                               465 CONGRESS ST # 701
BURBANK CA 91505                            MISSOULA MT 59801                              PITTSBURGH PA 15251-9134                    PORTLAND ME 04101




001928P001-1400A-037                        002210P001-1400A-037                           000293P001-1400A-037                        000099P001-1400A-037
INTUIT QUICKBOOKS                           INVISION MEDIA ENTERTAINMENT LLC               IOWA ATTORNEY GENERAL                       IOWA DEPT OF NATURAL RESOURCES
2700 COAST AVE                              ASSOCIATED PRESS                               TOM MILLER                                  502 E 9TH ST
MOUNTAIN VIEW CA 94043                      PO BOX 414212                                  HOOVER STATE OFFICER BLDG                   4TH FL
                                            BOSTON MA 02241                                1305 E WALNUT 2ND FL                        DES MOINES IA 50319-0034
                                                                                           DES MOINES IA 50319
                                       Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 55 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 53 of 133                                                                                                                         10/26/2018 04:42:28 PM
000182P001-1400A-037                   000025P001-1400A-037                         003954P001-1400A-037                     001364P001-1400A-037
IOWA DEPT OF REVENUE HOOVER BUILDING   IOWA WORKFORCE DEVELOPMENT                   IPG MEDIABRANDS                          IPSWITCH INC
PO BOX 10471                           DIRECTOR                                     CIDC 90 EU TONG SEN STREET BLOCK A       PO BOX 3726
DES MOINES IA 50306-3457               1000 EAST GRAND AVE                          #04-01/02                                NEW YORK NY 10008
                                       DES MOINES IA 50319                           059811
                                                                                    SINGAPORE



000135P001-1400S-037                   001365P001-1400A-037                         001366P001-1400A-037                     000183P001-1400A-037
IRELL & MANELLA LLP                    IRON DELTA                                   IRON MOUNTAIN                            IRS INTERNAL REVENUE SVC
JEFFREY REISNER; KERRI LYMAN           1301 SOUTH B ST # 2                          PO BOX 601002                            10TH ST AND PENNSYLVANIA AVE NW
840 NEWPORT CENTER DR STE 400          SAN MATEO CA 94402                           PASADENA CA 91189                        WASHINGTON DC 20530
NEWPORT BEACH CA 92660-6324




002772P001-1400A-037                   001367P001-1400A-037                         001368P001-1400A-037                     001369P001-1400A-037
ISPOTTV                                ISPOTTV INC                                  ITALENT CO LLC                           IVY ELEVEN
15831 NE 8TH ST                        15831 NE 8TH ST STE 100                      5023 N PKWY CALABASAS                    10797 GALVIN ST
#100                                   BELLEVUE WA 98008                            CALABASAS CA 91302                       CULVER CITY CA 90230
BELLEVUE WA 98008




001370P001-1400A-037                   000861P001-1400A-037                         001371P001-1400A-037                     001374P001-1400A-037
IZEA INC                               J BLAIR GROUP                                J TRAX LLC                               J/P HAITIAN RELIEF ORGANIZATION
PO BOX 742474                          4804 LAUREL CANYON BLVD #141                 228 HAMPDEN TER                          6464 SUNSET BLVD STE 1170
ATLANTA GA 30374                       STUDIO CITY CA 91607                         ALHAMBRA CA 91801                        LOS ANGELES CA 90036




003275P001-1400A-037                   001372P001-1400A-037                         001373P001-1400A-037                     002829P001-1400A-037
J2 CLOUD SVC LLC                       JABARI RAYFORD                               JACK H DEUTCHMAN                         JACK KATKAVICH
EFAX CORPORATE                         530 SUMAC DR                                 440 WEST END AVE 4A                      ADDRESS INTENTIONALLY OMITTED
CO J2 CLOUD SVC LLC                    AURORA IL 60505                              NEW YORK NY 10024
6922 HOLLYWOOD BLVD
SUITE 500
LOS ANGELES CA 90028


001375P001-1400A-037                   002852P001-1400A-037                         001376P001-1400A-037                     001963P001-1400A-037
JACK MANSON                            JACK PAN                                     JACQUELINE KANE                          JACQUELINE KLEINBERG
1531 CAMBURY AVE                       ADDRESS INTENTIONALLY OMITTED                1880 E ARAPAHOE ST APT 2505              2740 CLUB DR
ARCADIA CA 91007                                                                    DENVER CO 80202                          LOS ANGELES CA 90064




001377P001-1400A-037                   001378P001-1400A-037                         002441P001-1400A-037                     001379P001-1400A-037
JADE PRODUCTIONS                       JADE SUN GRACE                               JAKE HAMILTON                            JAMECCA DICKERSON
2542 RINCONIA DR                       26112 BELLA SANTA DR                         9800 PAGEWOOD LN                         248 WESTERN AVE #412
LOS ANGELES CA 90068                   VALENCIA CA 91355                            APT 2503                                 LOS ANGELES CA 90004
                                                                                    HOUSTON TX 77042
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18               Page 56 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 54 of 133                                                                                                                        10/26/2018 04:42:28 PM
002789P001-1400A-037                001380P001-1400A-037                         002032P001-1400A-037                        001381P001-1400A-037
JAMES ACKER                         JAMES ANDREW CURNYN                          JAMES CALHOUN                               JAMES D NGUYEN DBA NEW WIN DIGITAL
ADDRESS INTENTIONALLY OMITTED       425 21ST ST                                  5532 VILLAGE GREEN                          924 N WEST KNOLL DR
                                    MANHATTAN BEACH CA 90266                     LOS ANGELES CA 90016                        WEST HOLLYWOOD CA 90069




002807P001-1400A-037                002924P001-1400A-037                         001382P001-1400A-037                        001383P001-1400A-037
JAMES ELLIS                         JAMES GOLD                                   JAMES HERNANDEZ DBA ORBIT SATELLITE SVC     JAMES J FARRIS D/B/A REEL MUSIC LLC
ADDRESS INTENTIONALLY OMITTED       ADDRESS INTENTIONALLY OMITTED                2409 N SEPULVEDA BLVD 203                   7013 RINDGE AVE
                                                                                 MANHATTAN BEACH CA 90266                    PLAYA DEL REY CA 90293




001384P001-1400A-037                001385P001-1400A-037                         002238P001-1400A-037                        001386P001-1400A-037
JAMES LEE VIDAKOVICH                JAMES M TROTTER                              JAMES NEWTON HOWARD                         JAMES PATRICK GIBBONS
5027 GREENBUSH AVE                  6024 ANNUNCIATION ST                         C O GORFAINE SCHWARTZ AGENCY INC            2655 KELTON AVE
SHERMAN OAKS CA 91423               NEW ORLEANS LA 70118                         411 W ALAMEDA AVE STE 509                   LOS ANGELES CA 90064
                                                                                 BURBANK CA 91505




001387P001-1400A-037                001388P001-1400A-037                         002737P001-1400A-037                        002903P001-1400A-037
JAMES PRAY                          JAMES PRINTING INC                           JAMESTOWN PRODUCTIONS INC                   JAMIE LIEBERMAN
695 WHISPER TRL APT 201A            1340 TANEY ST                                4223 GLENCOE AVE                            ADDRESS INTENTIONALLY OMITTED
AUSTELL GA 30168                    KANSAS CITY MO 64116                         STE A223
                                                                                 MARINA DEL REY CA 90292




002083P001-1400A-037                002070P001-1400A-037                         001389P001-1400A-037                        002091P001-1400A-037
JAMIK CONSTRUCTION AND MANAGEMENT   JAMS                                         JANE YOUNG KANG                             JANET YANG
8565 ALONDRA BLVD                   PO BOX 845402                                3647 JASMINE AVE APT 205                    16255 VENTURA BLVD STE 920
PARAMOUNT CA 90723                  LOS ANGELES CA 90084                         LOS ANGELES CA 90034                        ENCINO CA 91436




001390P001-1400A-037                001391P001-1400A-037                         002412P001-1400A-037                        001392P001-1400A-037
JASON BYERS                         JASON FREDRICK VOSS                          JASON GUERRASIO                             JAY MEYER
332 BLEEKER ST # K46                3646 VINTON AVE APT 3                        85 PARK AVE                                 122 C ST APT 1
NEW YORK NY 10014                   LOS ANGELES CA 90034                         UNIT 109                                    SALT LAKE CITY UT 84103
                                                                                 GLEN RIDGE NJ 07028




001393P001-1400A-037                001394P001-1400A-037                         001395P001-1400A-037                        001396P001-1400A-037
JAYSON OERTEL                       JAYZEOOH INC                                 JC DHIEN PHOTOGRAPHY                        JDP COMMUNICATION
39 KATHLEEN CT                      4450 CALHOUN AVE                             505 LA GUARDIA PL APT 22E                   5334 LAKE VIEW CLUB
PACIFICA CA 94044                   SHERMAN OAKS CA 91423                        NEW YORK NY 10012                           ATLANTA GA 30338
                                           Case 18-12012-LSS                     Doc 271   Filed 11/02/18           Page 57 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 55 of 133                                                                                                                                10/26/2018 04:42:28 PM
001397P001-1400A-037                       002071P001-1400A-037                              000570P001-1400A-037                    001398P002-1400A-037
JE ROSS INC                                JEAN TANG                                         JED ROOT INC                            JED ROOT LA INC
609 N OAKHURST DR                          526 N MAPLE DR                                    333 SEVENTH AVE                         8447 WILSHIRE BLVD STE 100
BEVERLY HILLS CA 90210                     BEVERLY HILLS CA 90210                            9TH FL                                  BEVERLY HILLS CA 90211-3228
                                                                                             NEW YORK NY 10001




002251P001-1400A-037                       001399P001-1400A-037                              001400P001-1400A-037                    001401P001-1400A-037
JEFF MCNEAL PRODUCTIONS LLC                JEFF SANDERSON PUBLIC RELATIONS INC               JEFF WINGO                              JEFFREY B RESSNER
SOLID TALENT                               DBA CHASEN AND CO                                 15501 FOX GATE PL                       12217 DOROTHY ST
2919 W BURBANK BLVD                        8383 WILSHIRE BLVD STE 500                        MIDLOTHIAN VA 23112                     LOS ANGELES CA 90049
BURBANK CA 91505                           BEVERLY HILLS CA 90211




001402P001-1400A-037                       002877P001-1400A-037                              001403P001-1400A-037                    002809P001-1400A-037
JEFFREY WELLS                              JEFFREY WILLIS                                    JENELLE LYNN RILEY                      JENNA FAVILLE
654 ST MARKS AVE 4D                        ADDRESS INTENTIONALLY OMITTED                     4859 COLDWATER CANYON AVE #15           ADDRESS INTENTIONALLY OMITTED
BROOKLYN NY 11216                                                                            SHERMAN OAKS CA 91423




001404P001-1400A-037                       002914P001-1400A-037                              002813P001-1400A-037                    002888P001-1400A-037
JENNIFER BOOTHSTENERSON DBA GOODFOOT INC   JENNIFER BROWN                                    JENNIFER FRADLIN                        JENNIFER FRASER
PO BOX 426                                 ADDRESS INTENTIONALLY OMITTED                     ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
SUNSET BEACH CA 90742




000693P001-1400A-037                       002858P001-1400A-037                              001405P002-1400A-037                    003635P001-1400A-037
JENNIFER MCCULLOUGH                        JENNIFER SHERIDAN                                 JENSENS SOUND GENERATIONS LLC           JENSENS SOUND GENERATIONS LLC
11126 RIVERSIDE DR                         ADDRESS INTENTIONALLY OMITTED                     A/K/A ANDREW JENSEN                     31 ALEXANDER BLVD
APT 102                                                                                      31 ALEXANDER BLVD                       POUGHKEEPSIE NY 12603
NORTH HOLLYWOOD CA 91602                                                                     POUGHKEEPSIE NY 12603




001406P001-1400A-037                       001407P001-1400A-037                              002044P001-1400A-037                    001408P001-1400A-037
JEROME T SCHMITZ                           JESS ROTTER                                       JESS S MORGAN AND CO INC                JESSICA SUSIE HAYSAKA
616 N SIERRA BONITA AVE                    5367 KINCHELOE DR                                 5900 WILSHIRE BLVD #2300                2449 CHEREMOYA AVE
LOS ANGELES CA 90036                       LOS ANGELES CA 90041                              LOS ANGELES CA 90036                    LOS ANGELES CA 90068




001409P001-1400A-037                       001410P001-1400A-037                              001411P002-1400A-037                    000504P001-1400A-037
JESUS NUNEZ RABANO                         JETLUX INC                                        JETSET STUDIOS                          JHS CONSULTING SVC INC
141 WEST 69TH ST                           2999 NE 191ST ST STE 600                          11150 W OLYMPIC BLVD STE 1020           64-05 YELLOWSTONE BLVD #107
NEW YORK NY 10023                          MIAMI FL 33180                                    LOS ANGELES CA 90064-1827               FOREST HILLS NY 11375
                                Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 58 of 135
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 56 of 133                                                                                                                   10/26/2018 04:42:29 PM
001412P002-1400A-037            003668P001-1400A-037                         001413P001-1400A-037                    001968P001-1400A-037
JIM EVANS STUDIO LLC            JIM EVANS STUDIO LLC                         JIM FERGUSON                            JIM FREDRICK MOTION PICTURE MARKETING
JIM EVANS                       2305 LIVE OAK MEADOW RD                      4525 QUARTZ HILL PL                     636 31ST ST
2305 LIVE OAK MEADOW RD         MALIBU CA 90265                              TUCSON AZ 85750                         MANHATTAN BEACH CA 90266
MALIBU CA 90265




002814P001-1400A-037            001414P001-1400A-037                         003159P002-1400A-037                    003159S001-1400A-037
JO DEE FRECK                    JOANI YARBROUGH-BRUCE                        JOBS FILM LLC                           JOBS FILM LLC
ADDRESS INTENTIONALLY OMITTED   101 CHESTNUT ST                              MMG VENTURES INC                        MMG Ventures
                                ROSWELL GA 30075                             JOHN HARRISON                           Frank J. Gruber
                                                                             1909 WOODALL RODGERS FWY                1424 Fourth Street, Ste. 238
                                                                             STE 300                                 SANTA MONICA CA 90401
                                                                             DALLAS TX 75201


002108P001-1400A-037            001415P001-1400A-037                         002885P001-1400A-037                    001416P001-1400A-037
JOCELYN JOHNSON                 JODY MORLOCK                                 JOELLE SHAPIRO                          JOHN AND JOHN
ADDRESS INTENTIONALLY OMITTED   102 3RD AVE 3                                ADDRESS INTENTIONALLY OMITTED           1035 SANTA BARBARA ST
                                NEW YORK NY 10003                                                                    SANTA BARBARA CA 93101




001417P001-1400A-037            001418P001-1400A-037                         001419P001-1400A-037                    003822P001-1400A-037
JOHN BARTNICKI                  JOHN CANTU                                   JOHN CHRISTOPHER PARENTE                JOHN F CANTU
1212 ABBOT KINNEY BLVD UNIT A   11306 MOORPARK ST UNIT 8                     2915 EMPORIA ST                         11306 MOORPARK ST UNIT 8
VENICE CA 90291                 NORTH HOLLYWOOD CA 91602                     DENVER CO 80238                         NORTH HOLLYWOOD CA 91602




001420P001-1400A-037            001421P001-1400A-037                         001422P001-1400A-037                    001423P001-1400A-037
JOHN J FITZSIMONS               JOHN MARSHALL                                JOHN MICHAEL PISANI                     JOHN PARLON DBA PARLON PROTECTIVE SVC LTD
PO BOX 7996                     11356 BACON RACE RD                          4725 PEBBLE BROOK DR                    13 WHISTLER LN
BRECKENRIDGE CO 80424           WOODBRIDGE VA 22192                          OLDSMAR FL 34677                        KINGSTON MA 02364




001969P001-1400A-037            002915P001-1400A-037                         002093P001-1400A-037                    002881P001-1400A-037
JOHN RHODES                     JOHN SLAMA                                   JOHN WIKSTROM                           JOHN ZOIS
4101 SAWTELLE BLVD              ADDRESS INTENTIONALLY OMITTED                5016 BAKMAN AVE UNIT 305                ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90066                                                         NORTH HOLLYWOOD CA 91601




001424P002-1400A-037            002063P001-1400A-037                         001425P001-1400A-037                    001426P001-1400A-037
JOHN-EDGAR MARTIN LOPEZ         JOHNSON8ERIC                                 JOJA TOURING INC                        JON GIARDIELLO
4830 VAL JEAN AVE               1800 CENTURY PK EAST STE 580                 WEALTH MGMT                             436 CORONADO TER APT 5
ENCINO CA 91436-1334            LOS ANGELES CA 90067                         45 BROADWAY 2230                        LOS ANGELES CA 90026
                                                                             NEW YORK NY 10006
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18              Page 59 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 57 of 133                                                                                                                      10/26/2018 04:42:29 PM
002094P001-1400A-037                002839P001-1400A-037                         001427P001-1400A-037                       001428P001-1400A-037
JON LOCARNI                         JON LOCARNI                                  JON SHESTACK DBA SHESTACK PRODUCTIONS      JONAH BUENSUCESO
10869 KLING ST                      ADDRESS INTENTIONALLY OMITTED                409 N LARCHMONT AVE                        5247 RAMSDELL AVE
NORTH HOLLYWOOD CA 91602                                                         LOS ANGELES CA 90004                       LA CRESCENTA CA 91214




001429P001-1400A-037                002826P001-1400A-037                         001430P001-1400A-037                       001431P001-1400A-037
JONATHAN CORUM                      JORDAN KAISER                                JORGE NELSON                               JOSE C HERNANDEZ
1310 RIDGEWAY AVE                   ADDRESS INTENTIONALLY OMITTED                355 STRATFORD RD APT 5B                    6243 PINE CREST DR
NEW ALBANY IN 47150                                                              BROOKLYN NY 11218                          LOS ANGELES CA 90042




001432P001-1400A-037                001433P001-1400A-037                         001434P001-1400A-037                       002940P002-1400A-037
JOSEPH NEUMAIER                     JOSH GAD                                     JOSHUA A RAVETCH                           JOSHUA DEUTSCH
41 CEDAR ST                         10556 CLARKSON RD                            2670 NICHOLS CANYON RD                     9000 SANTA MONICA BLVD
DOBBS FERRY NY 10522                LOS ANGELES CA 90064                         LOS ANGELES CA 90046                       WEST HOLLYWOOD CA 90069




002940S001-1400A-037                003933P001-1400A-037                         002072P001-1400A-037                       001435P001-1400A-037
JOSHUA DEUTSCH                      JOSHUA DEUTSCH                               JOSHUA GUTFREUND                           JOSHUA MOSSER
BENT CARYL & KROLL, LLP             BENT CARYL AND KROLL                         ADDRESS INTENTIONALLY OMITTED              903 E CHEVY CHASE DR
STEVEN KROLL                        6300 WILSHIRE BLVD # 1415                                                               GLENDALE CA 91205
6300 WILSHIRE BLVD                  LOS ANGELES CA 90048
STE 1415
LOS ANGELES CA 90048


001436P001-1400A-037                002834P001-1400A-037                         001437P001-1400A-037                       003212P001-1400A-037
JOSHUA ROTHKOPF                     JOY KUANG                                    JOYCE AZANOW                               JOYNCONTENTS GROUP
99 JORALEMON ST APT 1B              ADDRESS INTENTIONALLY OMITTED                4252 MILDRED AVE                           HAN SUNG KIM
BROOKLYN NY 11201                                                                LOS ANGELES CA 90066                       5F NAHYEON B D 58712 SINSADONG
                                                                                                                            GANGNAM-GU, SEOUL 135-892
                                                                                                                            KOREA



002580P001-1400A-037                003213P001-1400A-037                         003213S001-1400A-037                       002239P001-1400A-037
JPA VOICE INC                       JPMORGAN CHASE BANK NA                       JPMORGAN CHASE BANK NA                     JR MEDIA SVC
AVO TALENT INC                      LYNN M BRAUN                                 MORGAN LEWIS AND BROCKIUS LLP              2501 W BURBANK BLVD
5670 WILSHIRE BLVD #1930            2029 CENTURY PK EAST 38TH FL                 MICHAEL CHAPNICK AND CHRIS OWENS           STE 200
LOS ANGELES CA 90036                LOS ANGELES CA 90067                         101 PARK AVE                               BURBANK CA 91505
                                                                                 NEW YORK NY 10178



003886P001-1400A-037                001438P001-1400A-037                         001439P001-1400A-037                       001440P001-1400A-037
JUAN HOWARD MUSIC JONATHAN HOWARD   JUDDSON C PAYNE                              JUDITH L STEVENS DBA SPOOKY STEVENS        JUDY CASEY INC
ALL MEDIA MUSIC GROUP INC           1115 W SUNSET BLVD APT 703                   1124 YALE DR                               491 BROADWAY 2ND FL
5650 CAMELLIA AVE                   LOS ANGELES CA 90012                         GLENDALE CA 91205                          NEW YORK NY 10012
NORTH HOLLYWOOD CA 91601
                                   Case 18-12012-LSS                  Doc 271   Filed 11/02/18            Page 60 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 58 of 133                                                                                                                          10/26/2018 04:42:29 PM
003214P001-1400A-037               003214S001-1400A-037                           001441P001-1400A-037                          002851P001-1400A-037
JUELL ENTERTAINMENT INC            JUELL ENTERTAINMENT INC                        JULIA COLE NEAL                               JUN OH
RONALD BULARD PRESIDENT            HARTZOG CONGER CASON AND NEVILLE               12012 GOSHEN AVE APT 202                      ADDRESS INTENTIONALLY OMITTED
2401 N COMMERCE STE E              RICK L WARREN                                  LOS ANGELES CA 90049
ARDMORE OK 73401                   1600 BANK OF OKLAHOMA PLZ
                                   201 ROBERT S KERR AVE
                                   OKLAHOMA CITY OK 73102


001970P001-1400A-037               002040P001-1400A-037                           002750P001-1400A-037                          003969P001-1400A-037
JUNKET PRODUCTIONS INC             JUSTIN BYRNE                                   JUSTIN C LETO PA DBA LETO BASSUK              JUSTWATCH
5 OLD FARM LN                      5420 RUSSELL AVE 7                             777 BRICKELL AVE                              BOXHAGENER STRABE 18
HARTSDALE NY 10530                 LOS ANGELES CA 90027                           STE 600                                       BERLIN GE 10245
                                                                                  MIAMI FL 33131




000842P001-1400A-037               000485P001-1400A-037                           001442P001-1400A-037                          002021P001-1400A-037
K MGMT KAREN ALDER COSMETICS LTD   K2 INTELLIGENCE LLC                            K9 CONNECTION | OCEAN PARK COMMUNITY CENTER   KAESER AND BLAIR INC
37 ST LUKES RD                     845 THIRD AVE 15TH FL                          1453 16TH ST                                  3771 SOLUTIONS CTR
OLD WINDSOR BERKS SL4 2QL          NEW YORK NY 10022                              SANTA MONICA CA 90404                         CHICAGO IL 60677-3007
UNITED KINGDOM




001443P001-1400A-037               001444P001-1400A-037                           000294P001-1400A-037                          000100P001-1400A-037
KAITLYN VOWELS                     KAMPORIS CAMP CORP                             KANSAS ATTORNEY GENERAL                       KANSAS DEPT OF HEALTH AND ENVIRONMENT
737 BROADWAY ST                    516 STELLE GAP RD                              DEREK SCHMIDT                                 JENNIFER NICHOLS
VENICE CA 90291                    BRIDGEWATER NJ 08807                           120 SW 10TH AVE                               2501 MARKET PL
                                                                                  2ND FL                                        STE D
                                                                                  TOPEKA KS 66612-1597                          SALINA KS 67401



000026P001-1400A-037               000184P001-1400A-037                           000402P001-1400A-037                          001445P001-1400A-037
KANSAS DEPT OF HUMAN RESOURCES     KANSAS DEPT OF REVENUE                         KANSAS STATE TREASURER                        KAP MUSIC LLC
SECRETARY                          915 SW HARRISON ST                             UNCLAIMED PROPERTY DIVISION                   5776D LINDERO CANYON RD 395
109 SW 9TH ST                      TOPEKA KS 66625-9000                           900 SW JACKSON                                WESTLAKE VILLAGE CA 91362
4TH FL                                                                            STE 201
TOPEKA KS 66612                                                                   TOPEKA KS 66612-1235



002050P001-1400A-037               001446P001-1400A-037                           003162P001-1400A-037                          001913P001-1400A-037
KAREN PARK                         KASBAH LLC                                     KASBAH LLC                                    KASBAH PRODUCTIONS LLC
ADDRESS INTENTIONALLY OMITTED      9350 WILSHIRE BLVD STE 400                     1800 NORTH HIGHLAND AVE                       QED INTERNATIONAL
                                   BEVERLY HILLS CA 90212                         5TH FL                                        9200 SUNSET BLVD STE 970
                                                                                  LOS ANGELES CA 90028                          WEST HOLLYWOOD CA 90069




000147P001-1400S-037               000146P001-1400S-037                           001447P001-1400A-037                          002922P001-1400A-037
KASHISHIAN LAW LLC                 KASIMA LLC                                     KASIMA LLC                                    KASSONDRA WHITING
ANN KASHISHIAN, ESQ                MICHAEL POLITI                                 100 ENTERPRISE DR STE 505                     ADDRESS INTENTIONALLY OMITTED
501 SILVERSIDE ROAD                100 ENTERPRISE DRIVE STE 505                   ROCKAWAY NJ 07866
WILMINGTON DE 19809                ROCKAWAY NJ 07866
                                        Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 61 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 59 of 133                                                                                                                         10/26/2018 04:42:29 PM
001448P001-1400A-037                    001449P001-1400A-037                         001450P001-1400A-037                     002008P001-1400A-037
KATE BRIEN                              KATHARINE COOK                               KATHERINE C COX                          KATHERINE LYNN
2301 WALNUT AVE                         1180 EAST 5690 SOUTH                         15500 WEST SUNSET BLVD APT 102           27 DAMON PK
VENICE CA 90291                         SALT LAKE CITY UT 84121                      PACIFIC PALISADES CA 90272               ARLINGTON MA 02474




001451P001-1400A-037                    002009P001-1400A-037                         001452P001-1400A-037                     001453P001-1400A-037
KATHIE JOHNSON                          KATHLEEN BYERS-DENT                          KATHLEEN LIDDY DBA FLYLINGUAL            KATHY SANTIAGO
2765 S LISBON WAY                       300 ALEXAN DR 206                            5842 ALCOVE AVE                          300 S SANTA FE AVE #371
AURORA CO 80013                         DURHAM NC 27707                              VALLEY VILLAGE CA 91607                  LOS ANGELES CA 90013




003738P001-1400A-037                    001454P001-1400A-037                         001455P001-1400A-037                     002456P001-1400A-037
KATZ BROADCASTING LLC                   KAVION GRIFFITH                              KB PICTURES LLC                          KCPI SECURITY INC
3500 PIEDMONT RD STE 400                4722 LANKERSHIM BLVD                         1 MONTGOMERY ST STE 3220                 1101 WALNUT ST #303
ATLANTA GA 30305                        NORTH HOLLYWOOD CA 91602                     SAN FRANCISCO CA 94104                   KANSAS CITY MO 64106




001456P001-1400A-037                    002874P001-1400A-037                         001457P001-1400A-037                     001458P001-1400A-037
KEEP YOUR HEAD PRODUCTIONS INC          KEI YAN WAN                                  KELA WONG                                KELLER AND VANDERNOTH INC
84 DOWNING ST                           ADDRESS INTENTIONALLY OMITTED                3923 EVADALE DR                          11 BROADWAY STE 468
EAST WILLISTON NY 11596                                                              LOS ANGELES CA 90031                     NEW YORK NY 10004-1380




001911P001-1400A-037                    001459P001-1400A-037                         001460P001-1400A-037                     001461P001-1400A-037
KELLER WILLAMS REALTY HOLLYWOOD HILLS   KELLERHOUSE INC                              KELLI E HANSON                           KELLOFF ENTERPRISES
9000 W SUNSET BLVD                      2737 VISTA DEL MAR RD                        7213 JORDON AVE S                        2830 WEST US 160
STE 1100                                TOPANGA CA 90290                             COTTAGE GROVE MN 55016                   MONTE VISTA CO 81144
WEST HOLLYWOOD CA 90069




002799P001-1400A-037                    001462P001-1400A-037                         001463P001-1400A-037                     002875P001-1400A-037
KELLY CAMPBELL                          KELLY FALLON                                 KELSEY CRESSMAN                          KELSEY WANG
ADDRESS INTENTIONALLY OMITTED           431 1/2 NORTH VAN NESS AVE                   2221 10TH ST APT B                       ADDRESS INTENTIONALLY OMITTED
                                        LOS ANGELES CA 90004                         SANTA MONICA CA 90405




001464P001-1400A-037                    000560P001-1400A-037                         002918P001-1400A-037                     000295P001-1400A-037
KEN BARBOZA ASSOCIATES INC              KENNER THEATRES LLC                          KENNY KORBA                              KENTUCKY ATTORNEY GENERAL
383 JEFFERSON AVE                       935 GRAVIER ST                               ADDRESS INTENTIONALLY OMITTED            ANDY BESHEAR
RAHWAY NJ 07065                         STE 1200                                                                              700 CAPITOL AVE
                                        NEW ORLEANS LA 70112                                                                  CAPITAL BLDG STE 118
                                                                                                                              FRANKFORT KY 40601
                                      Case 18-12012-LSS              Doc 271   Filed 11/02/18             Page 62 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 60 of 133                                                                                                                         10/26/2018 04:42:29 PM
000101P001-1400A-037                  000185P001-1400A-037                       000102P001-1400A-037                        000103P001-1400A-037
KENTUCKY DEPT FOR NATURAL RESOURCES   KENTUCKY DEPT OF REVENUE                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION   KENTUCKY FOR ENVIRONMENTAL PROTECTION
LINDA POTTER                          501 HIGH ST                                58 WILKINSON BLVD                           300 FAIR OAKS LN
300 SOWER BLVD                        FRANKFORT KY 40601-2103                    FRANKFORT KY 40601                          FRANKFORT KY 40601
FRANKFORT KY 40601-4311




000027P001-1400A-037                  000403P001-1400A-037                       001465P001-1400A-037                        001466P001-1400A-037
KENTUCKY LABOR CABINET                KENTUCKY STATE TREASURER                   KENYON COTTON                               KERASOTES SHOWPLACE THEATRES LLC
SECRETARY                             UNCLAIMED PROPERTY DIVISION                1062 FOXCREST DR                            641 WEST LAKE ST STE 305
1047 US HWY 127 SOUTH SE 4            1050 US HWY 127 SOUTH                      PARK CITY UT 84060                          CHICAGO IL 60661
FRANKFORT KY 40601                    STE 100
                                      FRANKFORT KY 40601



001971P001-1400A-037                  002478P001-1400A-037                       002266P001-1400A-037                        002827P002-1400A-037
KERI SAFRAN                           KERRY BROWN                                KERRY HAYES                                 KEVIN KANG
640 N BEACHWOOD DR 205                12 CASIN AVE                               318 WILLOW AVE                              JIE"KEVIN" KANG
LOS ANGELES CA 90004                  HERNE HILL SE24 9PH                        TORONTO ON M4E 3K7                          ADDRESS INTENTIONALLY OMITTED
                                      UNITED KINGDOM                             CANADA




003930P001-1400A-037                  001467P001-1400A-037                       001468P001-1400A-037                        001469P001-1400A-037
KEVIN KANG                            KEVIN LYNCH INC                            KEVIN MCCARTHY                              KEVIN SANTIAGO
2049 CENTURY PK EAST                  568 DRYAD RD                               1715 TYVALE CT                              27 FARM LN
4TH FL                                SANTA MONICA CA 90402                      VIENNA VA 22182                             EASTHAMPTON NY 11937
LOS ANGELES CA 90067




001470P001-1400A-037                  001471P001-1400A-037                       002088P001-1400A-037                        001472P001-1400A-037
KEVIN STEINCOSS                       KEY CODE MEDIA INC                         KEY INFORMATION SYSTEMS INC                 KEYSTONE CINEMAS
3892 CONNECTICUT ST                   270 S FLOWER ST                            30077 AGOURA CT 1ST FL                      2725 E JOHN ROWMAN BLVD
SAINT LOUIS MO 63116                  BURBANK CA 91502                           AGOURA HILLS CA 91301                       BARDSTOWN KY 40004




000809P001-1400A-037                  002019P001-1400A-037                       001473P001-1400A-037                        002455P001-1400A-037
KEYSTROKES                            KIDSAY                                     KIERSEY ENTERTAINMENT GROUP                 KIM AND CHANG
2121 CLOVERFIELD BLVD                 804 N MEADOWBROOK DR STE 16                1555 VINE ST APT 573V                       JEONGDONG BUILDING 17F
STE 114                               OLATHE KS 66062                            LOS ANGELES CA 90028                        21-15 JEONGDONG-GIL
SANTA MONICA CA 90404                                                                                                        JUNG-GU SEOUL04518
                                                                                                                             SOUTH KOREA



002031P001-1400A-037                  001474P001-1400A-037                       001475P001-1400A-037                        001476P001-1400A-037
KIM BAILEY                            KIMBERLY JONES                             KIMBLE HAIR STUDIO INC                      KING DISPLAYS INC
612 PARK ROW DR                       2305 ROCKY MOUNTAIN RD                     513 S FAIRFAX AVE                           333 WEST 52ND ST
LOS ANGELES CA 90012                  MARIETTA GA 30066                          LOS ANGELES CA 90036                        NEW YORK NY 10019
                                      Case 18-12012-LSS                     Doc 271   Filed 11/02/18              Page 63 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 61 of 133                                                                                                                              10/26/2018 04:42:29 PM
001477P001-1400A-037                  003215P001-1400A-037                              002965P001-1400A-037                       001478P001-1400A-037
KING THEATRE CIRCUIT LLC              KINO FILMS                                        KINTOP PICTURES INC                        KIRA C FEOLA
5644 IRISH PAT MURPHY DR              YUKIKO TANIGAWA                                   4341 BIRCH ST                              4665 TALOFA AVE
PARKER CO 80134                       SHINJUKU 1LAND TOWER 3RD FLOOR 651                STE 201                                    NORTH HOLLYWOOD CA 91602
                                      NISHISHINJUKU SHINJUKUKU                          NEWPORT BEACH CA 92660
                                      TOKYO 163-1309
                                      JAPAN


002043P001-1400A-037                  000701P001-1400A-037                              000486P001-1400A-037                       000001P001-1400S-037
KISKER MEDIA ADVISORY                 KLAATU FILMS LTD                                  KLEE TUCHIN BOGDANOFF AND STERN LLP        KLEE, TUCHIN, BOGDANOFF & STERN LLP
9544 CRESTA DR                        BOX 1295                                          1999 AVENUE OF THE STARS                   JONATHAN M. WEISS
LOS ANGELES CA 90035                  COPPER CLIFF                                      39TH FL                                    1999 AVENUE OF THE STARS
                                      ONTARIO ON P0M 1N0                                LOS ANGELES CA 90067                       39TH FLOOR
                                      CANADA                                                                                       LOS ANGELES CA 90067-6049



000002P001-1400S-037                  000003P002-1400S-037                              001479P001-1400A-037                       003641P001-1400A-037
KLEE, TUCHIN, BOGDANOFF & STERN LLP   KLEE, TUCHIN, BOGDANOFF & STERN LLP               KLOUT INC                                  KNF PRODUCTIONS INC
SASHA M. GURVITZ                      MICHAEL L. TUCHIN                                 77 STILLMAN AVE                            910 N CITRUS AVE
1999 AVENUE OF THE STARS              1999 AVENUE OF THE STARS                          SAN FRANCISCO CA 94107                     HOLLYWOOD CA 90038
39TH FLOOR                            39TH FLOOR
LOS ANGELES CA 90067-6049             LOS ANGELES CA 90067-6049



001480P001-1400A-037                  001949P001-1400A-037                              000528P001-1400A-037                       000487P001-1400A-037
KOBALT MUSIC PUBLISHING AMERICA INC   KOEPKE&DEBRA                                      KOGAN LAW FIRM                             KOMURA AND HO LLP
220 W 42ND ST 11TH FLR                INDIANA BOOKING SVC                               KOGAN LAW                                  115 N LAKE AVE 8TH FLR
NEW YORK NY 10036                     LEGACY 9                                          1901 AVE OF THE STARS # 1050               PASADENA CA 91101
                                      GREENFIELD IN 46140                               LOS ANGELES CA 90067




001481P001-1400A-037                  002005P001-1400A-037                              000488P002-1400A-037                       001485P001-1400A-037
KONICA MINOLTA PREMIER                KONICA MINOLTA PREMIER FINANCE                    KPMG LLP                                   KRAMER CREATIVE GROUP DBA BRIDGE ARTISTS
PO BOX 824018                         PO BOX 41602                                      DEPT 0922                                  2332 S CENTINELA AVE STE C
PHILADELPHIA PA 19182                 PHILADELPHIA PA 19101-1602                        PO BOX 120922                              LOS ANGELES CA 90064
                                                                                        DALLAS TX 75312-0939




000882P001-1400A-037                  003716P001-1400A-037                              002921P001-1400A-037                       002905P001-1400A-037
KREBS(BONNIE LAUFER                   KRISOLTA FILM AND TV UK LIMITED                   KRISTINA N STARNER                         KRISTY KUBRIN
286 SANDRINGHAM DR                    107B OAKHILL ROAD                                 ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
TORONTO ON M3H 1G5                    LONDON SW15 2QL
CANADA                                UNITED KINGDOM




002909P001-1400A-037                  002647P001-1400A-037                              001482P002-1400A-037                       001486P001-1400A-037
KRYSTA BROWN                          KSJK PRODUCTIONS INC                              L AND J AUDIO/VISUAL                       L AND R AUTO PARKS INC
ADDRESS INTENTIONALLY OMITTED         11150 WEST OLYMPIC BLVD                           219 MOUNT ELAM RD                          550 S HOPE ST STE 2200
                                      STE 1020                                          FITCHBURG MA 01420-6213                    LOS ANGELES CA 90078
                                      LOS ANGELES CA 90064
                                          Case 18-12012-LSS                 Doc 271     Filed 11/02/18             Page 64 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 62 of 133                                                                                                                                10/26/2018 04:42:29 PM
002517P001-1400A-037                      000832P001-1400A-037                            001493P001-1400A-037                      001484P001-1400A-037
LA LIVE CINEMA LLC                        LA MESSENGER INC                                LA'S PROMISE                              LA6721 LLC
800 W OLYMPIC BLVD                        13351D RIVERSIDE DR #672                        202 W 1ST ST 160                          6721 ROMAINE ST
STE 305                                   SHERMAN OAKS CA 91423                           LOS ANGELES CA 90012                      LOS ANGELES CA 90038
LOS ANGELES CA 90015




001923P001-1400A-037                      003876P001-1400A-037                            001487P001-1400A-037                      001488P001-1400A-037
LABRADOR ENTERTAINMENT INC                LABRADOR ENTERTAINMENT INC                      LADYBIRD INC                              LAEMMLE CHARITABLE FOUNDATION
SHOCK FILES                               22400 SENTAR RD                                 11444 W OLYMPIC BLVD FLR 11               11523 SANTA MONICA BLVD
22400 SENTAR RD                           WOODLAND HILLS CA 91364                         LOS ANGELES CA 90064                      LOS ANGELES CA 90025
WOODLAND HILLS CA 91364




001489P001-1400A-037                      002291P001-1400A-037                            002952P001-1400A-037                      001490P001-1400A-037
LAEMMLE THEATRES                          LAKE STREET SCREENING ROOM (SEE FILMTEKNIK)     LAKESHORE ENTERTAINMENT GROUP LLC         LAKESHORE ENTERTAINMENT PRODUCTIONS LLC
11523 SANTA MONICA BLVD                   70 EAST LAKE ST                                 ERIC REID                                 9268 W 3RD ST
LOS ANGELES CA 90025                      16TH FL                                         COO                                       BEVERLY HILLS CA 90210
                                          CHICAGO IL 60601                                9268 WEST THIRD ST
                                                                                          BEVERLY HILLS CA 90210



002951P001-1400A-037                      003595P001-1400A-037                            002042P001-1400A-037                      001491P001-1400A-037
LAKESHORE ENTERTAINMENT PRODUCTIONS LLC   LAKESHORE ENTERTAINMENT PRODUCTIONS LLC         LANA GREENBERG                            LANAI THEATER LLC
ERIC REID                                 LAKESHORE ENTERTAINMENT GROUP LLC               3755 MENTONE AVE APT 8                    PO BOX 630310
COO                                       9268 W 3RD ST                                   LOS ANGELES CA 90034                      LANAI CITY HI 96763
9268 WEST THIRD ST                        BEVERLY HILLS CA 90210
BEVERLY HILLS CA 90210



002744P001-1400A-037                      001492P001-1400A-037                            000489P001-1400A-037                      003897P001-1400A-037
LANDERBROOK SCREENING ROOM                LARON SPEARMAN                                  LATHAM AND WATKINS LLP                    LATHAM AND WATKINS LLP
1413 GOLDEN GATE BLVD# 205                2638 FARMSTEAD CT                               PO BOX 894256                             JEFFREY E BJORK
MAYFIELD HEIGHTS OH 44124                 GRAYSON GA 30017                                LOS ANGELES CA 90189-4256                 355 SOUTH GRAND AVE STE 100
                                                                                                                                    LOS ANGELES CA 90071




003937P001-1400A-037                      001494P001-1400A-037                            002823P001-1400A-037                      002854P001-1400A-037
LATHAM AND WATKINS LLP                    LAUGHING MOMS LLC                               LAURA IVIE                                LAURA PORTER
355 SOUTH GRAND                           5204 DUNSTER DR                                 ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
SUITE 100                                 MC KINNEY TX 75070
LOS ANGELES CA 90071




001495P001-1400A-037                      002898P001-1400A-037                            001496P001-1400A-037                      002046P002-1400A-037
LAURA SPINELLA                            LAUREL CHARNETSKY                               LAUREN CHAPLUK                            LAUREN GRINBERG-FUNES
3126 REID AVE                             ADDRESS INTENTIONALLY OMITTED                   1915 NE JUNIOR ST                         1149 BEDFORD AVE #68
CULVER CITY CA 90232                                                                      PORTLAND OR 97211                         BROOKLYN NY 11216-1614
                                        Case 18-12012-LSS                      Doc 271   Filed 11/02/18             Page 65 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 63 of 133                                                                                                                                    10/26/2018 04:42:29 PM
001497P001-1400A-037                    001498P001-1400A-037                               001499P001-1400A-037                        002097P001-1400A-037
LAURENCE D GLEASON                      LAURERN HILGER DBA GOLD MINE DIGITAL               LAURIE ROBIN DWORSKY D/B/A DWORSKY DESIGN   LAVITECH SOLUTIONS INC
3375 BARHAM BLVD                        111 GRANADA AVE                                    4712 ADMIRALTY WAY #395                     11684 VENTURA BLVD #951
LOS ANGELES CA 90068                    LONG BEACH CA 90803                                MARINA DEL REY CA 90292                     STUDIO CITY CA 91604




002479P001-1400A-037                    000515P001-1400A-037                               000109P001-1400S-037                        000505P001-1400A-037
LAW DEBENTURE CORPORATE SVC LIMITED     LAW OFFICE OF KEVIN KOLOFF                         LAW OFFICE OF SUSAN E KAUFMAN LLC           LAW OFFICE OF TONY T GAO
100 WOOD ST                             1875 CENTURY PK EAST STE 600 STE 600               SUSAN E KAUFMAN, ESQ                        8011 CLAYTON RD STE 200
5TH FLR                                 LOS ANGELES CA 90067                               919 N MARKET ST STE 460                     ST. LOUIS MO 63117
LONDON EC2V 7EX                                                                            WILMINGTON DE 19801
UNITED KINGDOM



000490P001-1400A-037                    002037P001-1400A-037                               003163P001-1400A-037                        003163S001-1400A-037
LAW OFFICES CALLAWAY BRAUN RIDDLE AND   LAZ PARKING                                        LD ENTERTAINMENT LC                         LD ENTERTAINMENT LC
HUGHES PC                               1800 AVENUE OF THE STARS                           14313 N MAY AVE                             Sheppard Mullin Richter & Hampton LLP
PO BOX 9150                             LEVEL 'A' PARKING OFFICE                           STE 100                                     Robert Darwell
SAVANNAH GA 31412                       LOS ANGELES CA 90067                               OKLAHOMA CITY OK 73134                      1901 AVENUE OF THE STARS
                                                                                                                                       STE 1600
                                                                                                                                       LOS ANGELES CA 90067


001500P001-1400A-037                    001501P001-1400A-037                               001505P001-1400A-037                        001506P001-1400A-037
LD ENTERTAINMENT LLC                    LDISCOVERY LLC                                     LE STUDIO PHOTOGRAPHY                       LEA NETTLES
14301 CALIBER DR STE 300                8201 GREENSBORO DR STE 717                         26520 ROYAL VISTA CT                        630 N HOLLYWOOD WAY #214
OKLAHOMA CITY OK 73134                  MCLEAN VA 22102                                    CANYON COUNTRY CA 91351                     BURBANK CA 91505




001507P001-1400A-037                    001508P001-1400A-037                               001626P001-1400A-037                        003979P001-1400A-037
LEDCOM INC                              LEE HAUGEN                                         LEE8MICHELLE                                LEGENDARY DIGITAL NETWORKS
13351 D RIVERSIDE DR # 111              28926 SILVERSMITH DR                               3312 GRIFFITH PK                            2525 N NAOMI ST
SHERMAN OAKS CA 91423                   VALENCIA CA 91354                                  LOS ANGELES CA 90027                        BURBANK CA 91504




002872P001-1400A-037                    001509P001-1400A-037                               003680P001-1400A-037                        003850P001-1400A-037
LEONIA WADE                             LEONIS SEARCH GROUP LLC                            LEOPOLD PETRICH AND SMITH                   LES EDITIONS LA MARGUERITE
ADDRESS INTENTIONALLY OMITTED           22655 DE KALB DR                                   2049 CENTURY PK E # 3110                    30 AVENUE CHARLES DE GAULLE
                                        CALABASAS CA 91302                                 LOS ANGELES CA 90067                        NEUILLY-SUR-SEINE 92200
                                                                                                                                       FRANCE




001510P001-1400A-037                    001511P001-1400A-037                               003216P001-1400A-037                        003739P001-1400A-037
LESLEY R SALVATI                        LESLIE ALYSON INC                                  LEV CINEMAS LTD                             LEV CINEMAS LTD
2200 NORCO DR                           350 SOUTH BEVERLY DR STE 200                       GUY SHANI                                   50 DIZENGOFF ST DIZENGOFF CTR
NORCO CA 92860                          BEVERLY HILLS CA 90212                             50 DIZENGOFF ST                             TEL AVIV 64332
                                                                                           DIZENGOFF CENTER                            ISRAEL
                                                                                           TEL AVIV 64332
                                                                                           ISRAEL
                                        Case 18-12012-LSS                Doc 271   Filed 11/02/18             Page 66 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 64 of 133                                                                                                                           10/26/2018 04:42:29 PM
000491P001-1400A-037                    001512P001-1400A-037                         001483P001-1400A-037                       001513P001-1400A-037
LEVENE NEALE BENDER YOO AND BRILL LLP   LEVITY ENTERTAINMENT GROUP                   LGH DIGITAL MEDIA INC DBA LARSON STUDIOS   LIAM DUNN INC
10250 CONSTELLATION BLVD STE 1700       DBA DAILY TRANSCRIPTION                      6520 SUNSET BLVD                           430 WEST 34TH ST APT 4L
LOS ANGELES CA 90067                    6701 CENTER DR WEST THIRD FLR                LOS ANGELES CA 90028                       NEW YORK NY 10001
                                        LOS ANGELES CA 90045




002913P001-1400A-037                    002480P001-1400A-037                         002356P001-1400A-037                       003789P001-1400A-037
LIANA BRYER                             LIBERTY CORP LTD                             LICENSEMUSICCOM                            LICENSEMUSICCOM APS
ADDRESS INTENTIONALLY OMITTED           AUDLEY HOUSE NORTHBRIDGE RD                  SANKT ANNAE PLADS 19A                      SANKT ANNAE PLADS 19A
                                        BERKHAMSTED HP4 1EH                          COPENHAGEN 1250                            COPENHAGEN 1250
                                        UNITED KINGDOM                               DENMARK                                    DENMARK




001514P001-1400A-037                    001515P001-1400A-037                         001516P001-1400A-037                       001517P001-1400A-037
LIEN SCHERR INC                         LIGHT IN THE ATTIC RECORDS                   LIGHT IRON DIGITAL LLC                     LIGHTS CAMERA CURE
7250 FRANKLIN AVE #1004                 PO BOX 31970                                 6381 DE LONGPRE AVE                        3120 HOLLYRIDGE DR
LOS ANGELES CA 90046                    SEATTLE WA 98103                             HOLLYWOOD CA 90028                         LOS ANGELES CA 90068




002566P001-1400A-037                    001518P001-1400A-037                         002816P001-1400A-037                       001519P001-1400A-037
LIGHTYEAR DIGITAL ENTERTAINMENT         LINDA D KAUFMAN                              LINDA GARRIS                               LINDA GARRIS CPA ABV CFF
DBA CHAS AIDIKOFF SCRNG RM              210 W 94TH ST APT 2J                         ADDRESS INTENTIONALLY OMITTED              129 SPINNAKER MALL
PO BOX 32158                            NEW YORK NY 10025                                                                       MARINA DEL REY CA 90292
LOS ANGELES CA 90032




001520P001-1400A-037                    001521P001-1400A-037                         002487P001-1400A-037                       003893P001-1400A-037
LINDA MEDVENE STYLING INC               LINDA VILLALOBOS                             LINDI CRADDOCK                             LINUS LAU
5857 FAIRVIEW PL                        532 HAWTHORNE ST                             FLAT 102 DIPROSE CT                        11711 MAYFIELD AVE #15
AGOURA HILLS CA 91301                   GLENDALE CA 91204                            8 BOW COMMON LN                            LOS ANGELES CA 90049
                                                                                     LONDON E3 4AX
                                                                                     UNITED KINGDOM



003852P001-1400A-037                    001522P001-1400A-037                         003787P001-1400A-037                       001523P001-1400A-037
LINUS LAU MUSIC                         LINUS LAU MUSIC PUBLISHING                   LIONEL BLANC OBO SIDEBURN                  LIONS GATE ENTERTAINMENT INC
11711 MAYFIELD AVE #15                  11711 MAYFIELD AVE #15                       GRAND-CHEMIN 53                            2700 COLORADO AVE STE 200
LOS ANGELES CA 90049                    LOS ANGELES CA 90049                         EPALINGES VAUD 1066                        SANTA MONICA CA 90404
                                                                                     SWITZERLAND




001524P001-1400A-037                    001894P001-1400A-037                         001525P001-1400A-037                       001526P001-1400A-037
LIP SYNC MUSIC INC                      LIP SYNC POST LTD                            LIQUID SOUL MEDIA LLC                      LISA BUONO
POB 351538                              123 WARDOUR                                  1024 HEMPHILL AVE NW STE B                 20052 PIENZA LN
LOS ANGELES CA 90035                    LONDON W1F OUW                               ATLANTA GA 30318                           PORTER RANCH CA 91326
                                        UNITED KINGDOM
                                     Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 67 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 65 of 133                                                                                                                           10/26/2018 04:42:29 PM
001502P001-1400A-037                 001503P001-1400A-037                            001504P001-1400A-037                      001527P001-1400A-037
LISA GOLDBERG                        LISA ROBB                                       LISA TABACK CONSULTING INC                LISTEN FIRST MEDIA
2106 REDCLIFF ST                     507 RIDGECREST DR                               845 VIA DE LA PAZ STE 1                   24 CALHOUN DR
LOS ANGELES CA 90039                 NORCROSS GA 30071                               PACIFIC PALISADES CA 90272                GREENWICH CT 06831




002774P001-1400A-037                 001528P001-1400A-037                            001529P001-1400A-037                      001529S001-1400A-037
LISTENFIRST MEDIA LLC                LITHOGRAPHIX INC                                LITTLE BOY PRODUCTION LLC                 LITTLE BOY PRODUCTION LLC
132 W 31ST ST                        12250 S CRENSHAW BLVD                           2950 LOS FELIZ BLVD 204                   The Logigian Company LLC
FL 7                                 HAWTHORNE CA 90250                              LOS ANGELES CA 90039                      PO Box 716
NEW YORK NY 10001                                                                                                              Huntington NY 11743




000731P001-1400A-037                 003676P001-1400A-037                            000583P001-1400A-037                      001530P001-1400A-037
LITTLE DRAGON PRODUCTIONS            LITTLE DRAGON PRODUCTIONS                       LITTLE SISTER LAUGHS INC                  LIVE OFFICE
THE COACH HOUSE                      PINEWOOD STUDIOS                                AGS                                       DEPT CH 16665
PINEWOOD STUDIOS                     PINEWOOD RD                                     200 PARK AVE SOUTH 8TH FL                 PALATINE IL 60055
PINEWOOD RD                          IVER, BUCKINGHAMSHIRE SLO ONH                   NEW YORK NY 10003
IVER, BUCKINGHAMSHIRE SLO ONH        UNITED KINGDOM
UNITED KINGDOM


001531P001-1400A-037                 002891P001-1400A-037                            000745P001-1400A-037                      000509P001-1400A-037
LIZ BIBER                            LIZ DEUTSCH                                     LJR AND ASSOCIATES                        LKP GLOBAL LAW LLP
1719 S CRESCENT HEIGHTS BLVD         ADDRESS INTENTIONALLY OMITTED                   AIRPORT CONCIERGE SVC                     1901 AVENUE OF THE STARS STE 480
LOS ANGELES CA 90035                                                                 PO BOX 4203                               LOS ANGELES CA 90067
                                                                                     REDONDO BEACH CA 90277




001532P001-1400A-037                 001533P001-1400A-037                            001534P001-1400A-037                      001535P001-1400A-037
LLOYD CHRISTMAS LLC                  LMGCO LLC                                       LOCAL HERO LLC                            LOCK N LOAD MUSIC LLC
21 NORTH POPLAR ST                   24955 PACIFIC COAST HWY STE A101                1631 16TH ST                              35630 CLOCHE DR
OXFORD OH 45056                      MALIBU CA 90265                                 SANTA MONICA CA 90404                     WINCHESTER CA 92596




000144P001-1400S-037                 000145P001-1400S-037                            000492P001-1400A-037                      002160P001-1400A-037
LOEB & LOEB LLP                      LOEB & LOEB LLP                                 LOEB AND LOEB LLP                         LOFT INTERNATIONAL
VADIM J RUBINSTEIN,ESQ               LANCE N JURICH                                  10100 SANTA MONICA BLVD STE 2200          HARENSESTEENWEG 228
345 PARK AVE                         10100 SANTA MONICA BLVD                         LOS ANGELES CA 90067                      VIL VOORDE 1800
NEW YORK NY 10154                    LOS ANGELES CA 90067                                                                      BELGIUM




003217P001-1400A-037                 003611P001-1400A-037                            000751P001-1400A-037                      003894P001-1400A-037
LOFT INTERNATIONAL NV                LOFT INTERNATIONAL NV                           LOLA KENNEDY INC                          LOLA KENNEDY INC
C O MANATT PHELPS AND PHILLIPS LLP   11355 W OLYMPIC BLVD                            PORTNEY MANAGEMENT GROUP                  70 GRAND AVE STE 107
LINDSAY CONNER                       LOS ANGELES CA 90064                            70 GRAND AVE STE 107                      RIVER EDGE NJ 07661
11355 W OLYMPIC BLVD                                                                 RIVER EDGE NJ 07661
LOS ANGELES CA 90067
                                      Case 18-12012-LSS                  Doc 271   Filed 11/02/18             Page 68 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 66 of 133                                                                                                                           10/26/2018 04:42:29 PM
000621P001-1400A-037                  002941P003-1400A-037                           003934P001-1400A-037                        002402P001-1400A-037
LONI EDWARDS DBA THE DOG AGENCY LLC   LOREN SCHWARTZ                                 LOREN SCHWARTZ                              LORENZO ROCCA
135 MADISON AVE                       PROCOPIO CORY HARGREAVES & SAVITCH LLP         PROCOPIO                                    10 RUE ALEXANDRE BACHELET
5TH FL                                PHILLIP KOSSY                                  525 B ST                                    STOVEN 93400
NEW YORK NY 10016                     525 B STREET                                   STE 2200                                    FRANCE
                                      STE 2200                                       SAN DIEGO CA 92101
                                      SAN DIEGO CA 92101


001536P001-1400A-037                  000541P001-1400A-037                           002934P001-1400A-037                        001537P001-1400A-037
LORI BURNS                            LOS ANGELES COUNTY TAX COLLECTOR               LOS ANGELES COUNTY TAX COLLECTOR            LOS ANGELES FILM CRITICS ASSOCIATION
ADDRESS INTENTIONALLY OMITTED         PO BOX 54027                                   225 NORTH HILL ST RM 122                    132 N KENMORE 1
                                      LOS ANGELES CA 90054                           LOS ANGELES CA 90012                        LOS ANGELES CA 90004




001538P001-1400A-037                  001539P001-1400A-037                           001540P002-1400A-037                        001541P001-1400A-037
LOS ANGELES MAGAZINE                  LOS ANGELES MEDIA GROUP                        LOS ANGELES POLICE FOUNDATION               LOS GATOS THEATRE LLC
PO BOX 101116                         PO BOX 740860                                  633 W 5TH ST STE 960                        43 NORTH SANTA CRUZ AVE
PASADENA CA 91189                     LOS ANGELES CA 90074                           LOS ANGELES CA 90071-2053                   LOS GATOS CA 95030




001542P001-1400A-037                  001543P001-1400A-037                           001544P001-1400A-037                        003794P001-1400A-037
LOTUS POST                            LOUDER PRODUCTIONS INC                         LOUIE SCHULTZ                               LOUIS SCHULTZ
1642 17TH ST                          17412 VENTURA BLVD STE 935                     2310 W 2ND ST                               2310 W 2ND ST
SANTA MONICA CA 90404                 ENCINO CA 91316                                LOS ANGELES CA 90057                        LOS ANGELES CA 90057




002906P001-1400A-037                  000296P001-1400A-037                           000104P001-1400A-037                        000028P001-1400A-037
LOUISE HESELTINE                      LOUISIANA ATTORNEY GENERAL                     LOUISIANA DEPT OF ENVIRONMENTAL QUALITY     LOUISIANA DEPT OF LABOR
ADDRESS INTENTIONALLY OMITTED         JEFF LANDRY                                    LEGAL AFFAIRS DIVISION                      SECRETARY
                                      PO BOX 94095                                   GALVEZ BUILDING                             PO BOX 94094
                                      BATON ROUGE LA 70804-4095                      602 NORTH FIFTH ST                          BATON ROUGE LA 70804
                                                                                     BATON ROUGE LA 70802



000186P001-1400A-037                  000404P001-1400A-037                           003919P001-1400A-037                        003919S001-1400A-037
LOUISIANA DEPT OF REVENUE             LOUISIANA DEPT OF REVENUE AND TAXATION         LOUISIANA TAX CREDIT FINANCE LLC            LOUISIANA TAX CREDIT FINANCE LLC
PO BOX 201                            UNCLAIMED PROPERTY DIVISION                    A DIVISION OF FILM PRODUCTION CAPITAL LLC   A DIVISION OF FILM PRODUCTION CAPITAL LLC
617 NORTH 3RD ST                      PO BOX 91010                                   650 OLIVE ST                                BANK OF AMERICA NA
BATON ROUGE LA 70821                  BATON ROUGE LA 70821-9010                      SHREVEPORT LA 71104                         333 S HOPE ST 13TH FL
                                                                                                                                 LOS ANGELES CA 90071



001550P002-1400A-037                  001545P001-1400A-037                           002098P001-1400A-037                        001546P001-1400A-037
LOVE SEAT ENTERTAINMENT               LOWE AND CO                                    LOWELL CANNON                               LOZANO GROUP
15 FERNCLIFF RD                       3030 ENCINAL CANYON RD                         10915 BLUFFSIDE DR 313                      14320 VENTURA BLVD # 417
SCARSDALE NY 10583-5955               MALIBU CA 90265                                STUDIO CITY CA 91604                        SHERMAN OAKS CA 91423
                                Case 18-12012-LSS                  Doc 271   Filed 11/02/18             Page 69 of 135
                                                               Open Road Films, LLC, et al.
                                                                     Exhibit Pages

Page # : 67 of 133                                                                                                                        10/26/2018 04:42:29 PM
001972P001-1400A-037            000833P001-1400A-037                           003841P001-1400A-037                         001547P001-1400A-037
LUANNA/TRI-STATE PREVUE ROOM    LUCKY 13 MUSIC                                 LUCKY 13 MUSIC                               LUCY WARREN
TRI-STATE PREVUE ROOM           JON COCO                                       4346 MATILIJA AVE 101                        951 MICHELTORENA ST
636 NORTHLAND BLVD              4346 MATILIJA AVE 101                          SHERMAN OAKS CA 91423                        LOS ANGELES CA 90026
CINCINNATI OH 45240             SHERMAN OAKS CA 91423




001548P001-1400A-037            001549P001-1400A-037                           002076P001-1400A-037                         001551P001-1400A-037
LUIS TRUJILLO                   LUKE HITS LLC                                  LUKE RYAN                                    LUMINARY VISIONS LLC
8550 WILLIS AVE #28             137 N LARCHMONT BLVD 555                       2005B BATAAN RD                              907 N VISTA ST
PANORAMA CITY CA 91402          LOS ANGELES CA 90004                           REDONDO BEACH CA 90278                       LOS ANGELES CA 90046




001552P001-1400A-037            000116P001-1400S-037                           001553P001-1400A-037                         001554P001-1400A-037
LUSINE GALADJIAN                LUSKIN STERN & EISLER LLP                      LUXE ARTIST MANAGEMENT INC DBA OPUS BEAUTY   LYNDA EICHNER
15945 HARTLAND ST               RICHARD STERN; STEPHAN E HORNUNG               6442 SANTA MONICA BLVD STE 200B              156 EAST 37TH ST 3B
LAKE BALBOA CA 91406            ELEVEN TIMES SQUARE                            LOS ANGELES CA 90038                         NEW YORK NY 10016
                                NEW YORK NY 10036




002837P001-1400A-037            001555P001-1400A-037                           002864P001-1400A-037                         001556P001-1400A-037
LYNN LESHEM-HARRIS              LYNN MARIE STEPANIAN                           LYNN STEPANIAN                               LYRIC HOUSE LLC
ADDRESS INTENTIONALLY OMITTED   4130 DUNDEE DR                                 ADDRESS INTENTIONALLY OMITTED                6266 W SUNSET BLVD
                                LOS ANGELES CA 90027                                                                        LOS ANGELES CA 90028




001557P001-1400A-037            000596P001-1400A-037                           001558P001-1400A-037                         003992P001-1400A-037
LYSA COOPER                     M ENGELMAN AND CO INC                          M3 CREATIVE                                  MACARONI KID INC
105 CROSBY ST                   20 WEST 22ND ST                                4111 W ALAMEDA AVE 101                       7 TRADESMANS PATH
NEW YORK NY 10012               STE 805                                        BURBANK CA 91505                             PO BOX 22
                                NEW YORK NY 10010                                                                           BRIDGEHAMPTON NY 11932




001559P001-1400A-037            002708P001-1400A-037                           001560P001-1400A-037                         001561P001-1400A-037
MACENTHUSIAST INC               MADISON HARTSTEIN                              MADISON VIP INC                              MADRIVER PICTURES LLC
10600 W PICO BLVD               1574 SOUTH BUNDY DR                            1539 KENNELWORTH PL                          301 N CANON DR 207
LOS ANGELES CA 90064            LOS ANGELES CA 90025                           BRONX NY 10465                               BEVERLY HILLS CA 90210




003218P001-1400A-037            003218S001-1400A-037                           001562P001-1400A-037                         002045P001-1400A-037
MAGNA ENTERTAINMENT             MAGNA ENTERTAINMENT LLC                        MAGNO SOUND                                  MAGNUS KIM
JOSHUA SASON                    COWAN DEBAETS ABRAHAMS AND SHEPPARD LLP        729 SEVENTH AVE 2ND FL                       656 S RIDGELEY DR #202
5 HANOVER SQUARE                SUSAN BODINE                                   NEW YORK NY 10019                            LOS ANGELES CA 90036
NEW YORK NY 10004               41 MADISON AVE 34TH FL
                                NEW YORK NY 10010
                                  Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 70 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 68 of 133                                                                                                                    10/26/2018 04:42:29 PM
001563P001-1400A-037              000297P001-1400A-037                         000105P001-1400A-037                     000029P001-1400A-037
MAGRIKIE BERG                     MAINE ATTORNEY GENERAL                       MAINE DEPT OF ENVIRONMENTAL PROTECTION   MAINE DEPT OF LABOR
521 HOLLISTER AVE APT 4           JANET T MILLS                                17 STATE HOUSE STATION                   COMMISSIONER
SANTA MONICA CA 90405             6 STATE HOUSE STATION                        AUGUSTA ME 04333-0017                    54 STATE HOUSE STATION
                                  AUGUSTA ME 04333                                                                      AUGUSTA ME 04332




000187P001-1400A-037              003637P001-1400A-037                         001564P001-1400A-037                     003877P001-1400A-037
MAINE REVENUE SERVICES            MAKE IT RAIN LLC                             MAKE IT RAIN LLC DBA NINJA TRACKS        MAKE IT RAIN LLC DBA NINJA TRACKS
24 STATE HOUSE STATION            5762 ANDASOL AVE                             5762 ANDASOL AVE                         WOLF RIFKIN SHAPIRO
AUGUSTA ME 04333                  ENCINO CA 91316                              ENCINO CA 91316                          WOLF RIFKIN SHAPIRO SCHULMAN AND RABKIN LLP
                                                                                                                        5762 ANDASOL AVE
                                                                                                                        ENCINO CA 91316



001565P001-1400A-037              001566P001-1400A-037                         001567P001-1400A-037                     000512P001-1400A-037
MAKE UP IN MOTION INC             MALCO THEATRES INC                           MAMMOTH ADVERTISING LLC                  MANATT PHELPS AND PHILLIPS LLP
263 N ALMONT DR                   PO BOX 171809                                36 EAST 20TH ST 7TH FL                   11355 WEST OLYMPIC BLVD
BEVERLY HILLS CA 90211            MEMPHIS TN 38187-1809                        NEW YORK NY 10003                        LOS ANGELES CA 90064




001568P001-1400A-037              001569P001-1400A-037                         001973P001-1400A-037                     001570P001-1400A-037
MANHATTAN PRODUCTIONS MUSIC       MANJARES CATERING                            MANN THEATRES INC                        MARA CAPOZZI DESIGN INC
1650 BROADWAY STE 900             7336 SW 16TH ST                              900 EAST 80TH ST                         600 S CURSON AVE 546
NEW YORK NY 10019                 MIAMI FL 33155                               BLOOMINGTON MN 55420                     LOS ANGELES CA 90036




001571P001-1400A-037              001572P001-1400A-037                         001573P001-1400A-037                     001574P001-1400A-037
MARCEL LOPEZ                      MARCO DISILVIO                               MARCOS A GONZALES                        MARCUS SUDAC
5460 SO CAPITAL REEF DR           3630 CHADWICK LN                             205 MAINE ST                             1420 ABINGTON CAMBS DR
TAYLORSVILLE UT 84129             LAKE IN THE HILLS IL 60156                   JEFFERSON LA 70121                       LAKE FOREST IL 60045




001575P001-1400A-037              000601P001-1400A-037                         001576P001-1400A-037                     001577P001-1400A-037
MARCUS THEATRES CORP              MARGARET CHU TANGRAM                         MARGARET MALDONADO AGENCY                MARIKO CASIANO DBA MARIKO KAWAI
100 EAST WISCONSIN AVE STE 2000   TANGRAM ADVISORS                             8436 MELROSE PL                          270 JAY ST APT #4I
MILWAUKEE WI 53202                37 WEST 12TH ST STE 3F                       LOS ANGELES CA 90069                     BROOKLYN NY 11201
                                  NEW YORK NY 10011




001578P001-1400A-037              002841P001-1400A-037                         002843P001-1400A-037                     001579P001-1400A-037
MARIPOSA LANE MUSIC INC           MARIYAM MAHBUB                               MARK MCCOLEY                             MARK MONITOR INC
557 VIA DE LA PAZ                 ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            PO BOX 71398
PACIFIC PALISADES CA 90272                                                                                              CHICAGO IL 60694
                                               Case 18-12012-LSS                 Doc 271   Filed 11/02/18             Page 71 of 135
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 69 of 133                                                                                                                                   10/26/2018 04:42:29 PM
002865P001-1400A-037                           003882P001-1400A-037                          003871P001-1400A-037                      001580P001-1400A-037
MARK STERN                                     MARK STUART                                   MARK THOMAS HANNAH DBA BOOMERANG!         MARK WOOLLEN AND ASSOCIATES LP
ADDRESS INTENTIONALLY OMITTED                                                                514 SOUTH GAYLORD DR                      207 ASHLAND AVE
                                                                                             BURBANK CA 91505                          SANTA MONICA CA 90405




001581P001-1400A-037                           001582P001-1400A-037                          001583P001-1400A-037                      002957P001-1400A-037
MARKET FORCE INFORMATION INC                   MARKETCAST LLC                                MARKHOR ENTERTAINMENT                     MARSHALL FILM LLC
PO BOX 671156                                  FILE 1434 1801 W OLYMPIC BLVD                 5466 COLLINGWOOD CIR                      CEO
DALLAS TX 75267                                PASADENA CA 91199                             CALABASAS CA 91302                        9100 WILSHIRE BLVD
                                                                                                                                       STE 535E
                                                                                                                                       BEVERLY HILLS CA 90212



002957S001-1400A-037                           003219P001-1400A-037                          003613P001-1400A-037                      001584P001-1400A-037
MARSHALL FILM LLC                              MARSHALL FILM LLC                             MARSHALL FILM LLC                         MARSHALL FINE
MITCHELL SILBERBERG AND KNUPP LLP              JONATHAN SANGER                               9100 WILSHIRE BLVD                        2 MANCUSO DR
PHIL DAVIS                                     9100 WILSHIRE BLVD STE 530E                   STE 535E                                  OSSINING NY 10562
11377 W OLYMPIC BLVD                           BEVERLY HILLS CA 90212                        BEVERLY HILLS CA 90212
LOS ANGELES CA 90064



000790P001-1400A-037                           003664P001-1400A-037                          001585P001-1400A-037                      001586P001-1400A-037
MARTELL SOUND                                  MARTELL SOUND                                 MARTHA'S VINEYARD FILM SOCIETY            MARTIN E SAMUEL
STEVEN R PINES CPA                             2001 WILSHIRE BLVD #250                       PO BOX 4423                               1633 N SIERRA BONITA AVE
2001 WILSHIRE BLVD #250                        SANTA MONICA CA 90403                         VINEYARD HAVEN MA 02568                   LOS ANGELES CA 90046
SANTA MONICA CA 90403




001587P002-1400A-037                           000298P001-1400A-037                          000030P001-1400A-037                      000106P001-1400A-037
MARY LYNN PYLE                                 MARYLAND ATTORNEY GENERAL                     MARYLAND DEPT OF LABOR                    MARYLAND DEPT OF NATURAL RESOURCES
530 SNATA ANA AVE                              BRIAN FROSH                                   LICENSING AND REGULATION                  580 TAYLOR AVE
NEWPORT BEACH CA 92663-4128                    200 ST PAUL PL                                SECRETARY                                 TAWES STATE OFFICE BLD
                                               BALTIMORE MD 21202-2022                       500 N CALVERT ST STE 401                  ANNAPOLIS MD 21401
                                                                                             BALTIMORE MD 21202



000107P001-1400A-037                           000406P001-1400A-037                          000299P001-1400A-037                      000351P001-1400A-037
MARYLAND DEPT OF THE ENVIRONMENT               MARYLAND TREASUERE'S OFFICE                   MASSACHUSETTS ATTORNEY GENERAL            MASSACHUSETTS ATTORNEY GENERAL
1800 WASHINTON BLVD                            UNCLAIMED PROPERTY DIVISION                   MAURA HEALY                               CONSUMER PROTECTION DIVISION
BALTIMORE MD 21230                             GOLDSTEIN TREASURY BUILDING                   ONE ASHBURTON PL                          MCCORMACK BUILDING
                                               80 CALVERT ST                                 BOSTON MA 02108-1698                      ONE ASHBURTON PL
                                               ANNAPOLIS MD 21401                                                                      BOSTON MA 02108



000108P001-1400A-037                           000031P001-1400A-037                          000407P001-1400A-037                      001588P001-1400A-037
MASSACHUSETTS DEPT OF ENVIRONMENT PROTECTION   MASSACHUSETTS DEPT OF LABOR AND               MASSACHUSETTS STATE TREASURER             MASSIVE NOISE MACHINE
ONE WINTER ST                                  WORK FORCE DEVELOPMENT                        UNCLAIMED PROPERTY DIVISION               36 BEVERLY RD
BOSTON MA 02108                                DIRECTOR                                      ONE ASHBURTON PL                          MADISON NJ 07940
                                               1 ASHBURTON PL RM 2112                        12TH FL
                                               BOSTON MA 02108                               BOSTON MA 02108-1608
                                   Case 18-12012-LSS                 Doc 271   Filed 11/02/18              Page 72 of 135
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 70 of 133                                                                                                                      10/26/2018 04:42:29 PM
003757P002-1400A-037               001589P001-1400A-037                          001590P001-1400A-037                       002896P001-1400A-037
MATADOR RECORDINGS LLC             MATHIEU SCHREYER                              MATT CARROLL                               MATT CREEM
17-19 ALMA RD                      812 N VENDOME ST 4                            291 PARK ST                                ADDRESS INTENTIONALLY OMITTED
LONDON SW18 1AA                    LOS ANGELES CA 90026                          WEST ROXBURY MA 02132
UNITED KINGDOM




001591P002-1400A-037               001592P001-1400A-037                          002035P001-1400A-037                       002836P001-1400A-037
MATTHEW COHEN CREATIVE LLC         MATTHEW DAVID HURWITZ                         MATTHEW LEE                                MATTHEW LEE
2 5TH AVENUE APT 10C               148 W HIGHLAND AVE                            400 S HOOVER ST APT 111                    ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10011-8837             SIERRA MADRE CA 91024                         LOS ANGELES CA 90020




001593P001-1400A-037               001974P001-1400A-037                          001594P001-1400A-037                       002783P001-1400A-037
MATTHEW SHELTON                    MAUDE LLC                                     MAX EISENBERG                              MAXUM INDEMNITY CO
4069 1/4 DUQUESNE AVE              99 WASHINGTON ST                              4150 ELMER AVE                             AON ALBERT G RUBEN INSURANCE SVC INC
CULVER CITY CA 90232               NORWALK CT 06854                              NORTH HOLLYWOOD CA 91602                   ERIN GREEN
                                                                                                                            15303 VENTURA BLVD
                                                                                                                            STE 1200
                                                                                                                            SHERMAN OAKS CA 91403


001595P001-1400A-037               001596P001-1400A-037                          001597P001-1400A-037                       001598P001-1400A-037
MCBEARD MEDIA INC                  MCCONNELL VALDES LLC                          MCINTOSH FILMS LLC                         MEDIA ARTS CENTER - SAN DIEGO
DEPT LA 24551                      PO BOX 364225                                 PO BOX 481171                              2921 EL CAJON BLVD
PASADENA CA 91185-4551             SAN JUAN PR 00936                             LOS ANGELES CA 90048                       SAN DIEGO CA 92104




002730P002-1400A-037               003657P001-1400A-037                          002945P001-1400A-037                       003221P001-1400A-037
MEDIA CHAIN LTD                    MEDIA CHAIN LTD                               MEDIA ENTERTAINMENT AND ARTS ALLIANCE      MEDIA FILM INTERNATIONAL
PORTLAND BUILDINGS                 127-129 PORTLAND ST                           245 CHALMERS ST                            YONG HO LEE
127-129 PORTLAND ST                MANCHESTER GREATER MANCHE M14PZ               REDFERN, NSW 2016                          1139 S 4TH AVE
MANCHESTER GREATER MANCHE M14PZ    UNITED KINGDOM                                AUSTRALIA                                  LOS ANGELES CA 90019
UNITED KINGDOM



003860P001-1400A-037               001599P001-1400A-037                          001600P001-1400A-037                       003220P001-1400A-037
MEDIA MANAGEMENT LP DBA MUSICBOX   MEDIA STORM LLC                               MEDIABISTRO HOLDINGS LLC                   MEDIALOG CORP
266 KING ST W STE 500              PO BOX 6411                                   825 8TH AVE 29TH FL                        HOJIN JEONG
TORONTO ON M5V 1HA                 BRATTLEBORO VT 05302                          NEW YORK NY 10019                          ADD 10F THE PAN BUILDING 1592 SANGAMDONG
CANADA                                                                                                                      MAPO-GU
                                                                                                                            SEOUL 121-835
                                                                                                                            REPUBLIC OF KOREA


001601P001-1400A-037               001602P001-1400A-037                          002790P001-1400A-037                       001603P001-1400A-037
MEETING SVC INC                    MEGAN ALVINO                                  MEGAN ALVINO                               MEGAPLEX JORDAN COMMONS 17
9220 ACTIVITY RD                   2727 3RD ST APT 108                           ADDRESS INTENTIONALLY OMITTED              301 WEST SOUTH TEMPLE
SAN DIEGO CA 92126                 SANTA MONICA CA 90405                                                                    SALT LAKE CITY UT 84101
                                        Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 73 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 71 of 133                                                                                                                          10/26/2018 04:42:29 PM
001604P001-1400A-037                    001605P001-1400A-037                         001606P001-1400A-037                        002842P001-1400A-037
MEGAPLEX THEATRES                       MEGATRAX PRODUCTION MUSIC INC                MEHMET GOKTUG SARIOZ                        MELISSA MARTINEZ
9295 S STATE ST                         7629 FULTON AVE                              3531 MEIER ST                               ADDRESS INTENTIONALLY OMITTED
SANDY UT 84070                          NORTH HOLLYWOOD CA 91605                     LOS ANGELES CA 90066




001607P001-1400A-037                    001608P001-1400A-037                         001609P001-1400A-037                        001610P001-1400A-037
MELISSA MCSORLEY                        MELTWATER NEWS US INC                        MENCHIES GROUP INC                          MERCI CO LLC
446 S BENTLEY                           DEPT LA 24140                                17555 VENTURA BLVD STE 200                  5120 COLDWATER CANYON AVE #9
LOS ANGELES CA 90049                    PASADENA CA 91185                            ENCINO CA 91316                             SHERMAN OAKS CA 91423




000642P001-1400A-037                    002011P001-1400A-037                         002277P001-1400A-037                        001611P001-1400A-037
MERCURY PUBLIC AFFAIRS LLC              MEREDITH CONDIT                              MERRILL LYNCH PIERCE FENNER AND SMITH INC   MET PHOTO INC
ACCOUNTS REC                            28301 MORAY DR                               150 N COLLEGE ST                            1500 BROADWAY LEVEL C2
437 MADISON AVE 3RD FLR                 BONITA SPRINGS FL 34135                      NC1-028-17-06                               NEW YORK NY 10036
NEW YORK NY 10022                                                                    CHARLOTTE NC 28255




001612P001-1400A-037                    000472P001-1400A-037                         001975P001-1400A-037                        001613P001-1400A-037
METHODIC DOUBT MUSIC LLC                METLIFE                                      METROGOLDWYNMAYER STUDIOS INC               METROPLEX THEATRES LLC
6427 W 87TH ST                          METLIFE SMALL BUSINESS CENTER                10250 CONSTELLATION BLVD                    2275 W 190TH ST STE 201
LOS ANGELES CA 90045                    PO BOX 804466                                LOS ANGELES CA 90067-6241                   TORRANCE CA 90504
                                        KANSAS CITY MO 64180-4466




001614P001-1400A-037                    002084P001-1400A-037                         001615P001-1400A-037                        002796P001-1400A-037
METROPOLITAN EXPOSITION SVC             METROPOLITAN WEST                            MICAH SCHIFMAN                              MICHAEL BOLKIN
115 MOONACHIE AVE                       1707A E 28TH STREET                          8535 WEST KNOLL DR 321                      ADDRESS INTENTIONALLY OMITTED
MOONACHIE NJ 07074                      LONG BEACH CA 90755                          WEST HOLLYWOOD CA 90069




001616P001-1400A-037                    002919P001-1400A-037                         001617P002-1400A-037                        002806P001-1400A-037
MICHAEL C GORDON                        MICHAEL CHASIN                               MICHAEL DAVID PRODUCTIONS INC               MICHAEL DWYER
8141 FARRALONE AVE                      ADDRESS INTENTIONALLY OMITTED                RDG AND PARTNERS                            ADDRESS INTENTIONALLY OMITTED
CANOGA PARK CA 91304                                                                 69B MONROE AVE
                                                                                     PITTSFORD NY 14534




001620P001-1400A-037                    001618P001-1400A-037                         001619P001-1400A-037                        001621P001-1400A-037
MICHAEL FISK                            MICHAEL GEORGE                               MICHAEL J REZENDES                          MICHAEL JOHN CULBERT
DBA INTERMARK STRATEGY AND CONSULTING   419 N LARCHMONT BLVD #292                    15 OCEAN AVE 202                            11431 KINGSLAND ST
8964 DICKS ST                           LOS ANGELES CA 90004                         WINTHROP MA 02152                           LOS ANGELES CA 90066
WEST HOLLYWOOD CA 90069
                                            Case 18-12012-LSS                   Doc 271   Filed 11/02/18              Page 74 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 72 of 133                                                                                                                                   10/26/2018 04:42:29 PM
001622P001-1400A-037                        002892P001-1400A-037                            001623P001-1400A-037                       002853P001-1400A-037
MICHAEL KAISER                              MICHAEL MACPHEE                                 MICHAEL MINTER                             MICHAEL PASTRANO
2550 ASTRAL DR                              ADDRESS INTENTIONALLY OMITTED                   6775 SANTA MONICA BLVD STE 4273            ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90046                                                                        LOS ANGELES CA 90038




001624P001-1400A-037                        001625P001-1400A-037                            002039P001-1400A-037                       000300P001-1400A-037
MICHAEL WILSON                              MICHELE ROBERTSON                               MICHELTORENA                               MICHIGAN ATTORNEY GENERAL
ADDRESS INTENTIONALLY OMITTED               8530 WILSHIRE BLVD STE 420                      701 MICHELTORENA ST                        BILL SCHUETTE
                                            BEVERLY HILLS CA 90211                          LOS ANGELES CA 90026                       PO BOX 30212
                                                                                                                                       525 W OTTAWA ST
                                                                                                                                       LANSING MI 48909-0212



000032P001-1400A-037                        000109P001-1400A-037                            000188P001-1400A-037                       000408P001-1400A-037
MICHIGAN DEPT OF ENERGY LABOR AND           MICHIGAN DEPT OF ENVIRONMENTAL QUALITY          MICHIGAN DEPT OF TREASURY                  MICHIGAN DEPT OF TREASURY
ECONOMIC GROWTH                             525 WEST ALLEGAN ST                             TREASURY BLDG                              UNCLAIMED PROPERTY DIVISION
611 WEST OTTAWA                             PO BOX 30473                                    LANSING MI 48922                           PO BOX 30756
PO BOX 30004                                LANSING MI 48909-7973                                                                      LANSING MI 48909
LANSING MI 48909



000011P001-1400S-037                        001627P001-1400A-037                            001628P001-1400A-037                       000855P001-1400A-037
MICHIGAN DEPT. OF TREASURY, TAX POL. DIV.   MICHIGAN TECHNOLOGICAL UNIVERSITY               MICHIGAN THEATER FOUNDATION INC            MIDNIGHT SUN
ATTN: LITIGATION LIAISON                    1400 TOWNSEND DR                                603 EAST LIBERTY ST                        ZACK SCHILLER AND ASSOCIATES
430 WEST ALLEGAN STREET                     HOUGHTON MI 49931                               ANN ARBOR MI 48104                         401 WILSHIRE BLVD
2ND FLOOR, AUSTIN BUILDING                                                                                                             STE 850
LANSING MI 48922                                                                                                                       SANTA MONICA CA 90401



002958P001-1400A-037                        003615P001-1400A-037                            001629P001-1400A-037                       001630P001-1400A-037
MIDNIGHT SUN LLC                            MIDNIGHT SUN LLC                                MIGHTYMULTIMEDIA LLC                       MIKE PESCA
ZACH SCHILLER AND ASSOCIATES                300 S 4TH ST                                    2762 WEST AVE 35                           1587 1ST AVE APT 3S
ZACHARY SCHILLER MANAGER                    LAS VEGAS NV 89101                              LOS ANGELES CA 90065                       NEW YORK NY 10028
300 S 4TH ST
LAS VEGAS NV 89101



000766P001-1400A-037                        001631P001-1400A-037                            001632P001-1400A-037                       001633P001-1400A-037
MIKE RELM INC                               MIKIEL BENYAMIN STUDIOS                         MILAN CARTER                               MILAN ENTERTAINMENT INC
BENNETT MANAGEMENT                          215 RAY ST APT D                                12456 CULVER BLVD APT 3                    3630 TACOMA AVE
2398 BROADWAY                               GARFIELD NJ 07026                               LOS ANGELES CA 90066                       LOS ANGELES CA 90065
SAN FRANCISCO CA 94115




002869P001-1400A-037                        000301P001-1400A-037                            000409P001-1400A-037                       000033P001-1400A-037
MIMI TSENG                                  MINNESOTA ATTORNEY GENERAL                      MINNESOTA DEPT OF COMMERCE                 MINNESOTA DEPT OF LABOR AND INDUSTRY
ADDRESS INTENTIONALLY OMITTED               LORI SWANSON                                    UNCLAIMED PROPERTY DIVISION                COMMISSIONER
                                            1400 BREMER TOWER                               85 7TH PL EAST                             443 LAFAYETTE RD N
                                            445 MINNESOTA ST                                STE 500                                    ST. PAUL MN 55155
                                            ST. PAUL MN 55101-2131                          ST. PAUL MN 55101
                                      Case 18-12012-LSS                   Doc 271   Filed 11/02/18           Page 75 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 73 of 133                                                                                                                                10/26/2018 04:42:29 PM
000110P001-1400A-037                  000189P001-1400A-037                            000111P001-1400A-037                           001634P001-1400A-037
MINNESOTA DEPT OF NATURAL RESOURCES   MINNESOTA DEPT OF REVENUE                       MINNESOTA POLLUTION CONTROL AGENCY             MINOO BAHRI
520 LAFAYETTE RD                      600 NORTH ROBERT ST                             520 LAFAYETTE RD                               10790 WILSHIRE BLVD 703
ST. PAUL MN 55155-4040                ST. PAUL MN 55101                               ST. PAUL MN 55155-4194                         LOS ANGELES CA 90024




002047P001-1400A-037                  002953P001-1400A-037                            001635P001-1400A-037                           001636P001-1400A-037
MIRACLE BABY ENTERPRISES INC          MIRAMAX DISTRIBUTION SVC LLC                    MIRIAM VUKICH                                  MISERABLE BEAST MUSIC
GREEN CLEAN PO BOX 452452             ADRIAN LOPEZ                                    239 S BERENDO ST                               2658 GRIFFITH PK BLVD 828
LOS ANGELES CA 90045                  SVP BUSINESS AFFAIRS                            LOS ANGELES CA 90004                           LOS ANGELES CA 90039
                                      2450 COLORADO AVE
                                      STE 100E
                                      SANTA MONICA CA 90404


001637P001-1400A-037                  000302P001-1400A-037                            000112P001-1400A-037                           000034P001-1400A-037
MISSING PIECES INC                    MISSISSIPPI ATTORNEY GENERAL                    MISSISSIPPI DEPT OF ENVIRONMENTAL QUALITY      MISSISSIPPI EMPLOYMENT SECURITY COMMISSION
8577 COLE CREST DR                    JIM HOOD                                        LEGAL DEPT                                     EXECUTIVE DIRECTOR
LOS ANGELES CA 90046                  DEPT OF JUSTICE                                 PO BOX 2261                                    1235 ECHLON PKWY
                                      PO BOX 220                                      JACKSON MS 39225                               PO BOX 1699
                                      JACKSON MS 39205-0220                                                                          JACKSON MS 39215-1699



000410P001-1400A-037                  000190P001-1400A-037                            000303P001-1400A-037                           000356P001-1400A-037
MISSISSIPPI STATE TREASURER           MISSISSIPPI TAX COMMISSION                      MISSOURI ATTORNEY GENERAL                      MISSOURI ATTORNEY GENERALS OFFICE
UNCLAIMED PROPERTY DIVISION           PO BOX 22808                                    JOSHUA D HAWLEY                                CONSUMER PROTECTION DIVISION
PO BOX 138                            JACKSON MS 39225-2808                           SUPREME COURT BLDG                             OLD POST OFFICE BLDG
JACKSON MS 39205                                                                      207 W HIGH ST                                  815 OLIVE ST STE200
                                                                                      JEFFERSON CITY MO 65101                        ST. LOUIS MO 63101



000113P001-1400A-037                  000114P001-1400A-037                            000191P001-1400A-037                           000035P001-1400A-037
MISSOURI DEPT OF CONSERVATION         MISSOURI DEPT OF NATURAL RESOURCES              MISSOURI DEPT OF REVENUE                       MISSOURI LABOR AND INDUSTRIAL
2901 W TRUMAN BLVD                    PO BOX 176                                      HARRY S TRUMAN STATE OFFICE BLDG               RELATIONS COMMISSION
JEFFERSON CITY MO 65109               1101 RIVERSIDE DR                               301 WEST HIGH ST                               CHAIRMAN
                                      JEFFERSON CITY MO 65102                         JEFFERSON CITY MO 65101                        3315 WEST TRUMAN BLVD ROOM 214
                                                                                                                                     PO BOX 599
                                                                                                                                     JEFFERSON CITY MO 65102-0599


000411P001-1400A-037                  001976P001-1400A-037                            002354P001-1400A-037                           002207P001-1400A-037
MISSOURI STATE TREASURER              MITCHELL SILBERBERG AND KNUPP LLP               MITSCHERLICH PARTMBB PATENT UND RECHTANSALTE   MJR DIGITAL CINEMAS
UNCLAIMED PROPERTY DIVISION           11377 WEST OLYMPIC BLVD                         SONNESNSTR 33                                  41000 WOODWARD AVE
PO BOX 1004                           LOS ANGELES CA 90064                            MUNICH D E 80331                               STE 135 EAST
JEFFERSON CITY MO 65102                                                               GERMANY                                        BLOOMFIELD HILLS MI 48304




003986P001-1400A-037                  003938P001-1400A-037                            001638P002-1400A-037                           003652P001-1400A-037
MOBCRUSH INC                          MOCEAN LLC                                      MOCEAN LLC A/K/A MOCEAN PICTURES LLC           MOCEAN PICTURES LLC
301 ARIZONA AVE #230                  2440 S SEPULVEDA BLVD STE 150                   RALUCA HIRINIA ROSHONE HARMON                  2440 S SEPULVEDA BLVD STE 150
SANTA MONICA CA 90401                 LOS ANGELES CA 90064                            2440 S SEPULVEDA BLVD STE 150                  LOS ANGELES CA 90064
                                                                                      LOS ANGELES CA 90064
                                            Case 18-12012-LSS               Doc 271   Filed 11/02/18             Page 76 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 74 of 133                                                                                                                                10/26/2018 04:42:29 PM
001639P001-1400A-037                        002089P001-1400A-037                        001643P001-1400A-037                      001644P001-1400A-037
MODERN VIDEOFILM                            MOMENTUS INSURANCE BROKERAGE                MONARCH WORLDWIDE SVC                     MONKEYPOP MUSIC LLC
2300 WEST EMPIRE AVE STE 200                5990 SEPULVEDA BLVD STE 550                 11519 LA MAIDA ST                         8156 WARING AVE
BURBANK CA 91504                            VAN NUYS CA 91411                           VALLEY VILLAGE CA 91601                   LOS ANGELES CA 90046




001977P001-1400A-037                        000304P001-1400A-037                        000115P001-1400A-037                      000036P001-1400A-037
MONTAGE MUSIC LLC                           MONTANA ATTORNEY GENERAL                    MONTANA DEPT OF ENVIRONMENTAL QUALITY     MONTANA DEPT OF LABOR AND INDUSTRY
20485 ROCA CHICA DR                         TIM FOX                                     LEE METCALF BLDG                          COMMISSIONER
MALIBU CA 90265                             215 N SANDERS THIRD FL                      1520 E SIXTH AVE                          PO BOX 1728
                                            JUSTICE BLDG                                HELENA MT 59620-0901                      HELENA, MT 59624
                                            HELENA MT 59620-1401



000192P001-1400A-037                        000412P001-1400A-037                        000116P001-1400A-037                      000358P001-1400A-037
MONTANA DEPT OF REVENUE                     MONTANA DEPT OF REVENUE                     MONTANA NATURAL RESOURCES INFORMATION     MONTANA OFFICE OF CONSUMER PROTECTION
5 SOUTH LAS CHANCE GULCH                    UNCLAIMED PROPERTY DIVISION                 1515 EAST 6TH AVE                         DEPT OF JUSTICE
HELENA MT 59860                             SAM W MITCHELL BLDG                         PO BOX 201800                             1219 8TH AVE
                                            125 N ROBERTS 3RD FLOOR                     HELENA MT 59620-1800                      PO BOX 200151
                                            HELENA MT 59601                                                                       HELENA MT 59620-0151



000868P001-1400A-037                        002287P001-1400A-037                        002551P003-1400A-037                      001645P001-1400A-037
MONTE ROSA AB                               MONTEROSA INC                               MONTEVERDE FILMS INC                      MOON TIDE MEDIA LLC
GREV TUREGATAN 29 2TR                       150 N MICHIGAN AVE                          DIANE SUTTON AND ASSOCIATES               PO BOX 3760
STOCKHOLM 114 38                            STE 1950                                    672 S LA FAYETTE PARK PL STE 37           MANHATTAN BEACH CA 90266
SWEDEN                                      CHICAGO IL 60601                            LOS ANGELES CA 90057-3234




001646P001-1400A-037                        001647P001-1400A-037                        002449P001-1400A-037                      002928P001-1400A-037
MORAN AND ASSOCIATES CREATIVE INC           MOREL STUDIO SUPPORT                        MORGAN THE AGENCY                         MORGANE EVENO
4721 VINCENT AVE                            585 WELLS AVE # 53                          13 HERBERT PL                             ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90041                        ATLANTA GA 30312                            DUBLIN 2
                                                                                        IRELAND




001648P001-1400A-037                        001649P001-1400A-037                        001650P001-1400A-037                      001650S001-1400A-037
MOSS LANDING                                MOTHER MAYHEW LLC                           MOTHERS MOVIE LLC                         MOTHERS MOVIE LLC
563 WESTMINSTER AVE STE 3                   14205 KITTRIDGE ST                          1007 MAYBROOK DR                          IME Law, PLLC
VENICE CA 90291                             VAN NUYS CA 91405                           BEVERLY HILLS CA 90210                    Matthew H. Hooper
                                                                                                                                  2801 Alaskan Way, Ste. 107
                                                                                                                                  SEATTLE WA 98121



001651P001-1400A-037                        001652P001-1400A-037                        001653P001-1400A-037                      001654P001-1400A-037
MOTION PICTURE ASSOCIATION OF AMERICA INC   MOTION PICTURE EDITORS GUILD                MOTION PICTURE MAILING INC                MOTIVE CREATIVE LLC
15301 VENTURA BLVD BLDG E                   7715 SUNSET BLVD STE 200                    32542 BOWMAN KNOLL DR                     1023 NORTH ORANGE DR
SHERMAN OAKS CA 91403                       LOS ANGELES CA 90046                        WESTLAKE VILLAGE CA 91361                 LOS ANGELES CA 90038
                              Case 18-12012-LSS             Doc 271   Filed 11/02/18              Page 77 of 135
                                                           Open Road Films, LLC, et al.
                                                                 Exhibit Pages

Page # : 75 of 133                                                                                                                 10/26/2018 04:42:29 PM
001655P001-1400A-037          001656P001-1400A-037                      001657P001-1400A-037                          001658P001-1400A-037
MOTIVE ENTERTAINMENT          MOVIE CITY NEWS INC                       MOVIE MOGUL INC                               MOVING IMAGE TECHNOLOGIES
1303 OAK GROVE PL             437 1 2 N ORANGE GROVE AVE                10106 SUNBROOK DR                             17760 NEWHOPE ST # B
WESTLAKE VILLAGE CA 91362     LOS ANGELES CA 90036                      BEVERLY HILLS CA 90210                        FOUNTAIN VALLEY CA 92708




002105P001-1400A-037          001659P001-1400A-037                      001978P001-1400A-037                          000521P001-1400A-037
MOVING IMAGE TECHNOLOGIES     MOXIE PICTURES INC                        MPAA CLASSIFICATION AND RATING ADMIN          MPAA CONSULTING LLC
17760 NEWHOPE ST              500 FIFTH AVE STE 2700                    15301 VENTURA BLVD BLDG E                     DBA MOTION PICTURE CONSULTING LLC
FOUNTAIN VALLEY CA 92708      NEW YORK NY 10110                         SHERMAN OAKS CA 91403                         16 LEONE BLVD STE A
                                                                                                                      JACKSON NJ 08527




001660P001-1400A-037          003972P001-1400A-037                      001979P001-1400A-037                          001661P001-1400A-037
MPT MARKETING LLC             MTM CHOICE LLC                            MTV NETWORKS                                  MTWO LLC
12184 LAUREL TER DR           3411 SILVERSIDE RD                        ANCILLARY SALES                               8000 SUNSET BLVD STE A201
STUDIO CITY CA 91604          104 RODNEY BLDG                           PO BOX 13801                                  LOS ANGELES CA 90046
                              WILMINGTON DE 19810                       NEWARK NJ 07188-0801




000532P001-1400A-037          001662P001-1400A-037                      001663P001-1400A-037                          003770P001-1400A-037
MUFG UNION BANK NA            MULLENLOWE US INC                         MUSIC ASSET MANAGEMENT INC                    MUSIC ASSET MANAGEMENT INC OBO MATH CLUB LLC
445 S FIGUEROA ST             40 BROAD ST                               16130 VENTURA BLVD STE 560                    BAD AT MATH SONGS ASCAP
LOS ANGELES CA 90071          BOSTON MA 02109                           ENCINO CA 91436                               AND THE MATH CLUB MUSIC BMI
                                                                                                                      16130 VENTURA BLVD STE 560
                                                                                                                      ENCINO CA 91436



001664P001-1400A-037          002377P001-1400A-037                      002706P001-1400A-037                          001640P003-1400A-037
MUSIC BEYOND                  MUSIC BEYOND LLC (OLD)                    MUSIC JUNKIES INC                             MUSIC PLUGGER INC
6100 WILSHIRE BLVD STE 1600   C O SUMMIT BUSINESS MGMT                  1111 S GRAND AVE # 1019                       3036 PALMER DR
LOS ANGELES CA 90048          16255 VENTURA BLVD STE 625                LOS ANGELES CA 90015                          LOS ANGELES CA 90065-4921
                              ENCINO CA 91436




003920P001-1400A-037          001641P001-1400A-037                      001642P001-1400A-037                          002385P001-1400A-037
MUSIC PLUGGER INC             MUSIC VENDORS                             MUSICAL PRODUCTION LLC DBA NOT A PUBLISHING   MUSIKVERGNUEGEN DBA BEYOND
1433 N OCCIDENTAL BLVD        241 SOUTH MARINE BLVD                     3250 NW 107 AVE                               16255 VENTURA BLVD
LOS ANGELES CA 90026          JACKSONVILLE NC 28540                     DORAL FL 33172                                STE 625
                                                                                                                      ENCINO CA 91436




001665P001-1400A-037          001666P001-1400A-037                      001667P001-1400A-037                          001668P001-1400A-037
MX MOVIES LLC                 MY EYE MEDIA LLC                          MY IMAGE STUDIOS LLC                          MYRNA LOY CENTER
618 WASHINGTON AVE STE 201    3515 W PACIFIC AVE                        46 W 116TH ST                                 15 N EWING
SAINT LOUIS MO 63101          BURBANK CA 91505                          NEW YORK NY 10026                             HELENA MT 59601
                                         Case 18-12012-LSS               Doc 271   Filed 11/02/18         Page 78 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 76 of 133                                                                                                                       10/26/2018 04:42:29 PM
001670P001-1400A-037                     002703P001-1400A-037                        002720P001-1400A-037                     001671P001-1400A-037
NAACP EAST ST LOUIS BRANCH 3013          NAACP IMAGE AWARDS                          NADIA BRONSON AND ASSOCIATES INC         NAI ENTERTAINMENT HOLDINGS LLC
4700 STATE ST STE 2A                     4949 WILSHIRE BLVD                          8721 SUNSET BLVD                         PO BOX 9108
EAST SAINT LOUIS IL 62205                STE 310                                     PENTHOUSE 9                              NORWOOD MA 02062
                                         LOS ANGELES CA 90010                        LOS ANGELES CA 90069




001672P001-1400A-037                     001673P001-1400A-037                        003276P001-1400A-037                     003277P001-1400A-037
NAILING HOLLYWOOD MANAGEMENT INC         NAIMA JAMAL                                 NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED
905 COLE AVE                             5700 W OLYMPIC BL 115
LOS ANGELES CA 90038                     LOS ANGELES CA 90036




003278P001-1400A-037                     003279P001-1400A-037                        003280P001-1400A-037                     003281P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003282P001-1400A-037                     003283P001-1400A-037                        003284P002-1400A-037                     003285P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003286P001-1400A-037                     003287P001-1400A-037                        003288P001-1400A-037                     003289P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003290P001-1400A-037                     003291P001-1400A-037                        003292P001-1400A-037                     003293P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003294P001-1400A-037                     003295P001-1400A-037                        003296P001-1400A-037                     003297P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED
                                         Case 18-12012-LSS               Doc 271   Filed 11/02/18         Page 79 of 135
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 77 of 133                                                                                                                       10/26/2018 04:42:29 PM
003298P001-1400A-037                     003299P001-1400A-037                        003300P001-1400A-037                     003301P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003302P001-1400A-037                     003303P001-1400A-037                        003304P001-1400A-037                     003305P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003306P001-1400A-037                     003307P001-1400A-037                        003308P001-1400A-037                     003309P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003310P001-1400A-037                     003311P001-1400A-037                        003312P001-1400A-037                     003313P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003314P001-1400A-037                     003315P001-1400A-037                        003316P001-1400A-037                     003317P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003318P001-1400A-037                     003319P001-1400A-037                        003320P001-1400A-037                     003321P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003322P001-1400A-037                     003323P001-1400A-037                        003324P001-1400A-037                     003325P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED
                                          Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 80 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 78 of 133                                                                                                                                10/26/2018 04:42:29 PM
003326P001-1400A-037                      003327P001-1400A-037                           003328P001-1400A-037                       003329P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED    NAME AND ADDRESS INTENTIONALLY OMITTED         NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED




003330P001-1400A-037                      003331P001-1400A-037                           003332P001-1400A-037                       002378P001-1400A-037
NAME AND ADDRESS INTENTIONALLY OMITTED    NAME AND ADDRESS INTENTIONALLY OMITTED         NAME AND ADDRESS INTENTIONALLY OMITTED     NANCY GOLIGER BERMAN
                                                                                                                                    PBSM LLP
                                                                                                                                    16030 VENTURA BLVD STE 380
                                                                                                                                    ENCINO CA 91436




001674P001-1400A-037                      000627P001-1400A-037                           001675P001-1400A-037                       001676P001-1400A-037
NANCY JAY MALOSKY                         NANCY MEYERS PRODUCTIONS INC                   NAOSBIRMINGHAM LLC                         NAPA VALLEY UNIFIED SCHOOL
5337 GATESWORTH LN                        CITRIN COOPERMAN                               PO BOX 52670                               2425 JEFFERSON ST
DALLAS TX 75287                           529 FIFTH AVE                                  MIDLAND TX 79710                           NAPA CA 94558
                                          NEW YORK NY 10017




001677P001-1400A-037                      001678P001-1400A-037                           001679P003-1400A-037                       001680P001-1400A-037
NAPERVILLE THEATRE LLC                    NASUL LEE                                      NATALIE GOLDFINGER                         NATASHA LYONNE
1325 REMINGTON RD STE H                   1212 BROCKTON AVE #302                         3 BASCOM ST                                415 E 6TH ST
SCHAUMBURG IL 60173                       LOS ANGELES CA 90025                           IRVINE CA 92612-2128                       NEW YORK NY 10009




000694P001-1400A-037                      003222P001-1400A-037                           003222S001-1400A-037                       003222S002-1400A-037
NATIONAL AMUSEMENTS                       NATIONAL BANK OF CANADA                        NATIONAL BANK OF CANADA                    NATIONAL BANK OF CANADA
846 UNIVERSITY AVE                        CHARLENE PALING AND ANNE SCHNEERER             JOEY MASTROGIUSEPPE                        FRASER MILNER CASGRAIN SENCRL LLP
PO BOX 9108                               145 KING ST WEST STE 720                       DENTONS CANADA LLP                         JOEY MASTROGIUSEPPE
NORWOOD MA 02062                          TORONTO ON M5H 1J8                             JOEY MASTROGIUSEPPE                        1 PLACE VILLE MARIE 39TH FL
                                          CANADA                                         MONTREAL QC H3B 4M7                        MONTREAL QC H3B 4M7
                                                                                         CANADA                                     CANADA


003223P001-1400A-037                      003223S001-1400A-037                           001681P001-1400A-037                       001682P001-1400A-037
NATIONAL BANK OF CANADA                   NATIONAL BANK OF CANADA                        NATIONAL BAR ASSOCIATION                   NATIONAL BOARD OF REVIEW OF
JULIE PRUD'HOMME                          DENTONS CANADA SENCRL                          1225 11ST NW                               MOTION PICTURES INC
600 DE LA GAUCHETIERE ST WEST GROUND FL   SOFIA RUGGIERO                                 WASHINGTON DC 20001                        40 WEST 37TH ST STE 501
MONTREAL QC H3B 4L2                       1 PLACE VILLE MARIE BUREAU 3900                                                           NEW YORK NY 10018
CANADA                                    MONTREAL QC H3B 4M7
                                          CANADA


001683P002-1400A-037                      001980P001-1400A-037                           001684P001-1400A-037                       001685P002-1400A-037
NATIONAL HISPANIC MEDIA COALITION         NATIONAL MULTIPLE SCLEROSIS SOCIETY            NATIONAL RECREATION AND PARK ASSOCIATION   NATIONAL RESEARCH GROUP INC
65 S GRAND AVENUE                         2440 S SEPULVEDA BLVD STE 115                  CL# 500007 PO BOX 5007                     JAMES MCNAMARA
PASADENA CA 91105-1602                    LOS ANGELES CA 90064                           MERRIFIELD VA 22116                        5780 W JEFFERSON BLVD
                                                                                                                                    LOS ANGELES CA 90016
                                       Case 18-12012-LSS                   Doc 271   Filed 11/02/18           Page 81 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 79 of 133                                                                                                                         10/26/2018 04:42:29 PM
003650P001-1400A-037                   002755P002-1400A-037                            001689P001-1400A-037                    002403P001-1400A-037
NATIONAL RESEARCH GROUP INC            NATIONAL SCHOLASTIC PRESS ASSOC                 NATIONAL WILDLIFE FEDERATION            NATIXIS COFICINE
5780 W JEFFERSON BLVD                  2829 UNIVERSITY AVE SE STE 720                  1110 WILDLIFE CTR DR                    6 RUE DE LAMIRAL HAMELIN
LOS ANGELES CA 90016                   MINNEAPOLIS MN 55414-3267                       RESTON VA 20190                         F-75116PARIS 9
                                                                                                                               FRANCE




002403S001-1400A-037                   001686P001-1400A-037                            003950P002-1400A-037                    001687P001-1400A-037
NATIXIS COFICINE                       NAZY MEKNAT                                     NBC UNIVERSAL                           NCS CREATIVE INC
REED SMITH                             740 N KINGS RD #205                             30 ROCKEFELLER CTR 1221 SIXTH AVE       18981 VENTURA BLVD 300
Richard Philipps                       WEST HOLLYWOOD CA 90069                         27TH FL RM 27B59                        TARZANA CA 91356
The Broadgate Tower                                                                    NEW YORK NY 10112
20 PRIMROSE STREET
LONDON EC2A 2RS
UNITED KINGDOM
002481P001-1400A-037                   002481S001-1400A-037                            000305P001-1400A-037                    000117P001-1400A-037
NDP SHOW DOGS LTD                      NDP SHOW DOGS LTD                               NEBRASKA ATTORNEY GENERAL               NEBRASKA DEPT OF ENVIRONMENTAL QUALITY
99 KENTON RD HARROW                    SHERIDANS                                       DOUG PETERSON                           1200 N ST STE 400
MIDDLESEX HA3-OAN                      JAMES KAY                                       2115 STATE CAPITOL                      PO BOX 98922
UNITED KINGDOM                         76 Wardour Street                               LINCOLN NE 68509-8920                   LINCOLN NE 68509-8922
                                       LONDON W1F 0UR
                                       UNITED KINGDOM


000037P001-1400A-037                   000193P001-1400A-037                            000413P001-1400A-037                    000447P001-1400A-037
NEBRASKA DEPT OF LABOR                 NEBRASKA DEPT OF REVENUE                        NEBRASKA STATE TREASURER                NEDDY DEAN PRODUCTIONS LIMITED
COMMISSIONER                           301 CENTENNIAL MALL SOUTH                       UNCLAIMED PROPERTY DIVISION             15 GOLDEN SQUARE
550 SOUTH 16TH ST                      2ND FL                                          809 P ST                                LONDON W1F 9JG
ADMINISTRATIVE OFFICE                  LINCOLN NE 68509-4818                           LINCOLN NE 68508-1390                   UNITED KINGDOM
LINCOLN NE 68509



000447S001-1400A-037                   002780P001-1400A-037                            002830P001-1400A-037                    001688P001-1400A-037
NEDDY DEAN PRODUCTIONS LIMITED         NEIL SHEN                                       NELLI KEHEYAN                           NELLIE MUGANDA
Ingenious Capital Management Limited   77 JIANGUO RD CHAOYANG DISTRICT                 ADDRESS INTENTIONALLY OMITTED           358 27TH AVE
Legal and Business Affairs             CHINA CENTRAL PL TOWER 3 RM 3606                                                        SAN FRANCISCO CA 94121
15 GOLDEN SQUARE                       BEIJING 100025
LONDON W1F 9JG                         CHINA
UNITED KINGDOM


001690P001-1400A-037                   003740P001-1400A-037                            002267P001-1400A-037                    002268P001-1400A-037
NEOGANDA LLC                           NETFLIX INC                                     NETTWERK ONE MUSIC CANADA LTD           NETTWERK PRODUCTIONS LTD
6363 WILSHIRE BLVD STE 550             5808 SUNSET BLVD                                500-575 WEST 8TH AVE                    500-575 WEST 8TH AVENUE
LOS ANGELES CA 90048                   LOS ANGELES CA 90028                            VANCOUVER BC V5Z 0C4                    VANCOUVER BC V5Z 0C4
                                                                                       CANADA                                  CANADA




000306P001-1400A-037                   000365P001-1400A-037                            000118P001-1400A-037                    000194P001-1400A-037
NEVADA ATTORNEY GENERAL                NEVADA ATTORNEY GENERAL                         NEVADA DEPT OF                          NEVADA DEPT OF TAXATION
ADAM PAUL LAXALT                       BUREAU OF CONSUMER PROTECTION                   CONSERVATION AND NATURAL RESOURCES      1550 E COLLEGE PKWY
OLD SUPREME COURT BLDG                 100 NORTH CARSON ST                             901 S STEWART                           CARSON CITY NV 89706
100 N CARSON ST                        CARSON CITY NV 89701-4717                       STE 1003
CARSON CITY NV 89701                                                                   CARSON CITY NV 89701
                                            Case 18-12012-LSS                   Doc 271   Filed 11/02/18               Page 82 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 80 of 133                                                                                                                                    10/26/2018 04:42:29 PM
000119P001-1400A-037                        000120P001-1400A-037                            000038P001-1400A-037                          000414P001-1400A-037
NEVADA DIVISION OF ENVIRONMENT PROTECTION   NEVADA DIVISION OF FORESTRY                     NEVADA OFFICE OF THE LABOR COMMISSIONER       NEVADA STATE TREASURER
901 S STEWART                               2478 FAIRVIEW DR                                COMMISSIONER                                  UNCLAIMED PROPERTY DIVISION
STE 1003                                    CARSON CITY NV 89701                            555 E WASHINGTON AVE STE 4100                 GRANT SAWYER BLDG
CARSON CITY NV 89701-5249                                                                   LAS VEGAS NV 89101                            555 E. WASHINGTON AVE STE 4200
                                                                                                                                          LAS VEGAS NV 89101



002482P001-1400A-037                        001981P001-1400A-037                            001691P001-1400A-037                          000307P001-1400A-037
NEVER SAY DIE RECORDS LTD                   NEW ART LABORATORIES SA DE CV                   NEW BOX SOLUTIONS LLC                         NEW HAMPSHIRE ATTORNEY GENERAL
UNIT A 176 STOKE NEWINGTON RD               MIGUEL SERRANO 25 C COL DEL VALLE               14141 COVELLO ST STE 10C                      JOSEPH A FOSTER
STOKE NEWINGTON N16 7AUY                    BENITO JUAREZ, DIF CP 03100                     VAN NUYS CA 91405                             NH DEPT OF JUSTICE
UNITED KINGDOM                              MEXICO                                                                                        33 CAPITOL ST
                                                                                                                                          CONCORD NH 03301-6397



000121P001-1400A-037                        000039P001-1400A-037                            000195P001-1400A-037                          000415P001-1400A-037
NEW HAMPSHIRE DEPT OF ENVIRONMENTAL SVC     NEW HAMPSHIRE DEPT OF LABOR                     NEW HAMPSHIRE DEPT OF REV ADMIN               NEW HAMPSHIRE TREASURER
29 HAZEN DR                                 COMMISSIONER                                    109 PLEASANT ST                               UNCLAIMED PROPERTY DIVISION
PO BOX 95                                   95 PLEASANT ST                                  CONCORD NH 03301                              25 CAPITOL ST
CONCORD NH 03302-0095                       CONCORD NH 03301                                                                              ROOM 121
                                                                                                                                          CONCORD NH 03301



001692P001-1400A-037                        000308P001-1400A-037                            000122P001-1400A-037                          000040P001-1400A-037
NEW JAMESTOWN 14                            NEW JERSEY ATTORNEY GENERAL                     NEW JERSEY DEPT OF ENVIRONMENTAL PROTECTION   NEW JERSEY DEPT OF LABOR
209 JAMESTOWN MALL                          CHRISTOPHER S PORRINO                           MARK N MAURIELLO                              COMMISSIONER
FLORISSANT MO 63034                         RICHARD J HUGHES JUSTICE COMPLEX                401 E STATE ST                                1 JOHN FITCH PLZ
                                            25 MARKET ST 8TH FL WEST WING                   7TH FL EAST WING                              PO BOX 110
                                            TRENTON NJ 08625                                TRENTON NJ 08625-0402                         TRENTON NJ 08625-0110



000196P001-1400A-037                        000416P001-1400A-037                            000309P001-1400A-037                          000041P001-1400A-037
NEW JERSEY DIVISION OF TAXATION             NEW JERSEY UNCLAIMED PROPERTY DIVISION          NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO DEPT OF LABOR
BANKRUPTCY SECTION                          PO BOX 214                                      HECTOR BALDERAS                               SECRETARY
PO BOX 245                                  TRENTON NJ 08695-0214                           PO DRAWER 1508                                401 BROADWAY NE
TRENTON NJ 08695-0245                                                                       SANTA FE NM 87504-1508                        PO BOX 1928
                                                                                                                                          ALBUQUERQUE NM 87102



000417P001-1400A-037                        000123P001-1400A-037                            000197P001-1400A-037                          000616P001-1400A-037
NEW MEXICO DEPT OF REVENUE                  NEW MEXICO ENVIRONMENT DEPT                     NEW MEXICO TAXN AND REVENUE DEPT              NEW NOISE FILMS INC
UNCLAIMED PROPERTY DIVISION                 1190 ST FRANCIS DR STE N4050                    LEGAL SVC BUREAU                              CRM
P O BOX 8485                                PO BOX 5469                                     1100 SOUTH ST FRANCIS DR                      PO BOX 778
ALBUQUERQUE NM 87198-8485                   SANTA FE NM 87505                               SANTA FE NM 87504-0630                        NEW YORK NY 10013-0778




001693P001-1400A-037                        003838P001-1400A-037                            001694P001-1400A-037                          003921P001-1400A-037
NEW RAZOR AND TIE ENTERPRISE LLC            NEW RAZOR AND TIE ENTERPRISES LLC               NEW REGENCY PRODUCTIONS INC                   NEW REGENCY PRODUCTIONS INC
100 NORTH CRESCENT DR                       100 NORTH CRESCENT DR                           10201 W PICO BLVD BLDG 12                     10201 W PICO BLVD BLDG 12
BEVERLY HILLS CA 90210                      BEVERLY HILLS CA 90210                          LOS ANGELES CA 90035                          LOS ANGELES CA 91608
                                    Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 83 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 81 of 133                                                                                                                       10/26/2018 04:42:29 PM
000310P001-1400A-037                000198P001-1400A-037                           002937P001-1400A-037                    000042P001-1400A-037
NEW YORK ATTORNEY GENERAL           NEW YORK CITY DEPT OF FINANCE                  NEW YORK CITY DEPT OF FINANCE           NEW YORK DEPT OF LABOR
ERIC T SCHNEIDERMAN                 1 CENTRE ST MUNICIPAL BLDG #500                66 JOHN ST RM 104                       COMMISSIONER
DEPT OF LAW                         NEW YORK NY 10007                              NEW YORK NY 10038                       STATE CAMPUS BLDG 12 RM 500
THE CAPITOL 2ND FL                                                                                                         ALBANY NY 12240
ALBANY NY 12224-0341



000199P001-1400A-037                001695P001-1400A-037                           000366P001-1400A-037                    001696P001-1400A-037
NEW YORK DEPT OF TAXN AND FINANCE   NEW YORK FILM CRITICS CIRCLE                   NEW YORK STATE                          NEW YORK STATE
BANKRUPTCY SECTION                  2 MANCUSO DR                                   CONSUMER PROTECTION BOARD               PO BOX 4148
PO BOX 5300                         OSSINING NY 10562                              5 EMPIRE STATE PLZ                      BINGHAMTON NY 13902
ALBANY NY 12205-0300                                                               STE 2101
                                                                                   ALBANY NY 12223-1556



000418P001-1400A-037                000124P001-1400A-037                           001982P001-1400A-037                    002079P001-1400A-037
NEW YORK STATE COMPTROLLER          NEW YORK STATE DEPT OF                         NEWMAN DISPLAYS LIMITED                 NEWSON BROWN ACOUSTICS LLC
OFFICE OF UNCLAIMED FUNDS           ENVIRONMENTAL CONSERVATION                     125 STRAND WELLINGTON HOUSE             2001 WILSHIRE BLVD STE 301
110 STATE ST                        625 BROADWAY                                   LONDON WC2R 0AP                         SANTA MONICA CA 90403
ALBANY NY 12236                     ALBANY NY 12233-0001                           UNITED KINGDOM




003870P001-1400A-037                001697P001-1400A-037                           001698P001-1400A-037                    002404P001-1400A-037
NICHOLAS MURRAY                     NICHOLAS SANDON MURRAY                         NICOLA PARISH                           NICOLAS NOCCHI
4950 GREENBUSH AVE                  4950 GREENBUSH AVE                             458 1ST ST 1R                           108 RUE GABRIEL HUSSON
SHERMAN OAKS CA 91423               SHERMAN OAKS CA 91423                          BROOKLYN NY 11215                       ROMAINVILLE 93230
                                                                                                                           FRANCE




001699P001-1400A-037                001700P001-1400A-037                           001701P001-1400A-037                    002051P001-1400A-037
NICOLE ASHLEY PORTER                NICOLE ROCKLIN                                 NICOLE SPERLING                         NICOLE SWIRSKY
1952 18TH ST APT F                  5368 GEYSER AVE                                3930 BALLINA DR                         612 S BARRINGTON AVE #417
SANTA MONICA CA 90404               TARZANA CA 91356                               ENCINO CA 91436                         LOS ANGELES CA 90049




002868P001-1400A-037                001702P001-1400A-037                           001703P001-1400A-037                    000511P001-1400A-037
NICOLE THOMAS                       NIELSEN NRG INC                                NIFTYCURLY                              NIGRO KARLIN SEGAL FELDSTEIN AND BOLNO LLC
ADDRESS INTENTIONALLY OMITTED       PO BOX 601112                                  3233 TERZILLA PL                        10960 WILSHIRE BLVD 5TH FL
                                    PASADENA CA 91189                              LOS ANGELES CA 90065                    LOS ANGELES CA 90024




001704P001-1400A-037                001705P001-1400A-037                           000812P001-1400A-037                    003857P001-1400A-037
NIKKI LAWSON                        NILIMA SRIVASTAVA DBA NIL MUIR                 NINJA TUNE                              NINJA TUNE LTD
8078 FAREHOLM DR #2                 1750 N SYCAMORE AVE APT 307                    90 KENNINGTON LN                        90 KENNINGTON LN
LOS ANGELES CA 90046                LOS ANGELES CA 90028                           LONDON SE 11 4XD                        LONDON SE 11 4XD
                                                                                   UNITED KINGDOM                          UNITED KINGDOM
                                       Case 18-12012-LSS                 Doc 271   Filed 11/02/18             Page 84 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 82 of 133                                                                                                                           10/26/2018 04:42:29 PM
003861P001-1400A-037                   001706P001-1400A-037                          002269P001-1400A-037                        001707P001-1400A-037
NITECAP MUSIC                          NITEHAWK CINEMA                               NOEL ARAQUEL                                NON STOP MUSIC LIBRARY
9649 JEFFERSON BLVD STE 102            136 METROPOLITAN AVE                          24 TWIN PAULS CRESCENT                      915 WEST 100 SOUTH
CULVER CITY CA 90232                   WILLIAMSBURG NY 11249                         TORONTO ON M1R 3Z5                          SALT LAKE CITY UT 84104
                                                                                     CANADA




003782P001-1400A-037                   003758P001-1400A-037                          000311P001-1400A-037                        000125P001-1400A-037
NONSTOP MUSIC LIBRARY LLC              NONSTOP MUSIC LIBRARY LLC AND                 NORTH CAROLINA ATTORNEY GENERAL             NORTH CAROLINA DEPT OF ENVIRONMENTAL
WARNER CHAPPELL PRODUCTION MUSIC INC   615 MUSIC LIBRARY LLC                         JOSH STEIN                                  AND NATURAL RESOURCES
10585 SANTA MONICA BLVD                WARNER CHAPPELL PRODUCTION MUSIC INC          DEPT OF JUSTICE                             3800 BARRETT DR
LOS ANGELES CA 90025                   915 WEST 100 SOUTH                            PO BOX 629                                  RALEIGH NC 27609
                                       SALT LAKE CITY UT 84104                       RALEIGH NC 27602-0629



000043P001-1400A-037                   000200P001-1400A-037                          000126P001-1400A-037                        000419P001-1400A-037
NORTH CAROLINA DEPT OF LABOR           NORTH CAROLINA DEPT OF REVENUE                NORTH CAROLINA ENVIRONMENT AND              NORTH CAROLINA STATE TREASURER
COMMISSIONER                           501 N WILMINGTON ST                           NATURAL RESOURCES                           UNCLAIMED PROPERTY DIVISION
1101 MAIL SERVICE CTR                  RALEIGH NC 27604                              3800 BARRETT DR                             325 N SALISBURY ST
RALEIGH NC 27699-1101                                                                RALEIGH NC 27609                            RALEIGH NC 27603




000312P001-1400A-037                   000127P001-1400A-037                          000044P001-1400A-037                        000201P001-1400A-037
NORTH DAKOTA ATTORNEY GENERAL          NORTH DAKOTA DEPT OF HEALTH                   NORTH DAKOTA DEPT OF LABOR                  NORTH DAKOTA OFFICE OF STATE TAX COMMISSIONER
WAYNE STENEHJEM                        ENVIRONMENTAL HEALTH                          COMMISSIONER                                STATE CAPITOL 600 E BLVD AVE
600 E BOULEVARD AVE                    918 EAST DIVIDE AVE                           STATE CAPITOL BLDG                          BISMARC ND 58505
STATE CAPITOL                          BISMARCK ND 58501-1947                        600 EAST BLVD DEPT 406
BISMARCK ND 58505-0040                                                               BISMARK ND 58505



000420P001-1400A-037                   000128P001-1400A-037                          001708P001-1400A-037                        000313P001-1400A-037
NORTH DAKOTA STATE LAND DEPT           NORTH DAKOTA STATE WATER COMMISSION           NORTH PARK THEATRE INC                      NORTHERN MARIANA ISLANDS ATTORNEY GENERAL
UNCLAIMED PROPERTY DIVISION            900 EAST BLVD AVE                             1428 HERTEL AVE                             EDWARD MANIBUSAN
1707 NORTH 9TH ST                      BISMARCK ND 58505-0850                        BUFFALO NY 14216                            ADMINISTRATION BLDG
PO BOX 5523                                                                                                                      PO BOX 10007
BISMARK ND 58506-5523                                                                                                            SAIPAN MP 96950-8907



001709P001-1400A-037                   001710P001-1400A-037                          002110P001-1400A-037                        000662P001-1400A-037
NORTHGATE CINEMA INC                   NORTHSHORE TOWERS CINEMA                      NOT SO LOCAL PRODUCTIONS THE GERSH AGENCY   NOT SO LOCAL PRODUCTIONS INC
3778 LAKEWOOD DR                       27240 GRAND CENTRAL PKWY                      THE GERSH AGENCY                            SHEDLER AND COHEN
GREENFIELD IN 46140                    FLORAL PARK NY 11005                          ATT: ACCOUNTING                             350 5TH AVE STE 3505
                                                                                     9465 WILSHIRE BLVD                          NEW YORK NY 10118
                                                                                     6TH FL
                                                                                     BEVERLY HILLS, CA 90212


003206P001-1400A-037                   002787P001-1400A-037                          001711P001-1400A-037                        001669P001-1400A-037
NOTORIOUS PICTURES                     NOUSH ABKARIAN                                NRAI CORPORATE SVC                          NT AUDIO VIDEO FILM LABS
GUGLIELMO MARCHETTI                    ADDRESS INTENTIONALLY OMITTED                 PO BOX 4349                                 PO BOX 1766
LARGO BRINDISI 2                                                                     CAROL STREAM IL 60197                       SANTA MONICA CA 90406
ROME 00182
ITALY
                                        Case 18-12012-LSS                   Doc 271   Filed 11/02/18            Page 85 of 135
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 83 of 133                                                                                                                             10/26/2018 04:42:29 PM
003164P001-1400A-037                    001927P001-1400A-037                            000493P001-1400A-037                     001712P001-1400A-037
NU IMAGE INC                            NUOVI MEDIA AND COMUNICAZIONE SRL               NW ROYALTY CONSULTING LLC                O' NEIL CINEMAS
TREVOR SHORT                            RIVIERA DI CHIAIA 270                           37 HOLLEGER RD                           24 CALEF HIGHWAY
5900 WILSHIRE BLVD                      NAPOLI 80121                                    MILFORD DE 19963                         EPPING NH 03042
18TH FL                                 ITALY
LOS ANGELES CA 90036



000494P001-1400A-037                    002064P001-1400A-037                            002085P001-1400A-037                     001713P001-1400A-037
O'MELVENY AND MYERS LLP                 OASIS WEST REALTY LLC                           OBRYANT ELECTRIC INC                     OCEAN SCREENING
PO BOX 894436                           1800 CENTURY PK EAST STE 500                    9314 ETON AVE                            1401 OCEAN AVE STE 110
LOS ANGELES CA 90489                    LOS ANGELES CA 90067                            CHATSWORTH CA 91311                      SANTA MONICA CA 90401




003224P001-1400A-037                    001714P001-1400A-037                            001983P001-1400A-037                     000339P001-1400A-037
OCTOARTS FILMS                          ODD LOT PICTURES LLC                            OFFICE DEPOT INC                         OFFICE OF CONSUMER PROTECTION
ORLANDO ILACAD                          9601 JEFFERSON BLVD STE A                       PO BOX 88040                             DEPT OF CONSUMER AND REGULATORY AFFAIRS
108 PANAY AVE                           CULVER CITY CA 90232                            CHICAGO IL 60680-1040                    941 NORTH CAPITOL ST NE
OCTOARTS BUILDING                                                                                                                WASHINGTON DC 20002
QUEZON CITY 1103
PHILIPPINES


000545P001-1400A-037                    000332P001-1400A-037                            000333P001-1400A-037                     000334P001-1400A-037
OFFICE OF FINANCE CITY OF LOS ANGELES   OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE ATTORNEY GENERAL           OFFICE OF THE ATTORNEY GENERAL
PO BOX 30716                            CONSUMER PROTECTION UNIT                        CONSUMER PROTECTION DIVISION             CONSUMER PROTECTION DIVISION
LOS ANGELES CA 90030-0716               PO BOX 110300                                   501 WASHINGTON AVE                       323 CENTER ST
                                        JUNEAU AK 99811-0300                            MONTGOMERY AL 36104                      STE 200
                                                                                                                                 LITTLE ROCK AR 72201



000335P001-1400A-037                    000336P001-1400A-037                            000340P001-1400A-037                     000344P001-1400A-037
OFFICE OF THE ATTORNEY GENERAL          OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE ATTORNEY GENERAL           OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION DIVISION            CALIFORNIA DEPT OF JUSTICE                      CONSUMER PROTECTION DIVISION             CONSUMER PROTECTION DIVISION
1275 WASHINGTON ST                      PUBLIC INQUIRY UNIT                             THOMAS STEVENS DIRECTOR                  1305 EAST WALNUST ST 2ND FL
PHOENIX AZ 85007-2926                   PO BOX 944255                                   CARVEL STATE OFFICE BLDG                 HOOVER BLDG
                                        SACRAMENTO CA 94244-2550                        820 NORTH FRENCH ST                      DES MOINES IA 50319
                                                                                        WILMINGTON DE 19801


000347P001-1400A-037                    000348P001-1400A-037                            000349P001-1400A-037                     000350P001-1400A-037
OFFICE OF THE ATTORNEY GENERAL          OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE ATTORNEY GENERAL           OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION DIVISION            CONSUMER PROTECTION DIVISION                    OFFICE OF CONSUMER PROTECTION            CONSUMER PROTECTION SECTION
302 W WASHINGTON ST                     120 SW 10TH                                     1024 CAPITAL CTR DR                      PO BOX 94005
5TH FL                                  2ND FL                                          STE 200                                  BATON ROUGE LA 70804-9005
INDIANAPOLIS IN 46204                   TOPEKA KS 66612-1597                            FRANKFORT KY 40601



000352P001-1400A-037                    000353P001-1400A-037                            000359P001-1400A-037                     000360P001-1400A-037
OFFICE OF THE ATTORNEY GENERAL          OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE ATTORNEY GENERAL           OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION DIVISION            CONSUMER PROTECTION DIVISION                    CONSUMER PROTECTION DIVISION             CONSUMER PROTECTION AND ANTITRUST BUREAU
200 SAINT PAUL PL                       6 STATE HOUSE STATION                           9001 MAIL SVC CTR                        600 E BLVD AVE
16TH FL                                 AUGUSTA ME 04333                                RALEIGH NC 27699-9001                    DPET 125
BALTIMORE MD 21202-2021                                                                                                          BISMARK ND 58505
                                       Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 86 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 84 of 133                                                                                                                               10/26/2018 04:42:29 PM
000361P001-1400A-037                   000374P001-1400A-037                            000381P001-1400A-037                         000384P001-1400A-037
OFFICE OF THE ATTORNEY GENERAL         OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE ATTORNEY GENERAL               OFFICE OF THE ATTORNEY GENERAL
DEPT OF JUSTICE                        CONSUMER AFFAIRS                                CONSUMER PROTECTION DIVISION                 CONSUMER PROTECTION UNIT
CONSUMER PROTECTION DIVISION           1302 E HWY 14                                   812 QUARRIER ST 6TH FL                       123 CAPITOL
2115 STATE CAPITOL                     STE 356                                         PO BOX 1789                                  200 W 24TH ST
PO BOX 98920                           PIERRE SD 57501-8503                            CHARLESTON WV 25326-1789                     CHEYENNE WY 82002
LINCOLN NE 68509


000385P001-1400A-037                   000393P001-1400A-037                            000427P001-1400A-037                         000006P002-1400S-037
OFFICE OF THE ATTORNEY GENERAL         OFFICE OF THE CHIEF FINANCIAL OFFICER           OFFICE OF THE STATE TREASURER SOUTH DAKOTA   OFFICE OF THE U.S. TRUSTEE
CONSUMER PROTECTION DIVISION           UNCLAIMED PROPERTY OFFICE                       UNCLAIMED PROPERTY DIVISION                  LINDA RICHENDERFER
PO BOX 300152                          1350 PENNSYLVANIA AVE NW                        500 E CAPITOL AVE                            844 KING STREET
MONTGOMERY AL 36130                    STE 203                                         PIERRE SD 57501-5070                         SUITE 2207
                                       WASHINGTON DC 20004                                                                          WILMINGTON DE 19801



003274P001-1400A-037                   001715P001-1400A-037                            001716P001-1400A-037                         001717P001-1400A-037
OFFICE OF THE UNITED STATES TRUSTEE    OFFICE TEAM                                     OFFICIA IMAGING INC DBA OFFICE1              OH HONEY MUSIC
FOR THE DISTRICT OF DELAWARE           PO BOX 743295                                   3930 W ALI BABA LN                           330 W 38TH ST STE 201
LINDA RICHENDERFER ESQ                 LOS ANGELES CA 90074                            LAS VEGAS NV 89118                           NEW YORK NY 10018
J CALEB BOGGS BUILDING
844 KING ST STE 2207 LOCKBOX 3
WILMINGTON DE 19801


001718P001-1400A-037                   000129P001-1400A-037                            000314P001-1400A-037                         000045P001-1400A-037
OHANA ISLAND INC                       OHIO AIR QUALITY DEVELOPMENT AUTHORITY          OHIO ATTORNEY GENERAL                        OHIO DEPT OF COMMERCE
441 N PLEASANT DR                      50 W BROAD ST                                   MIKE DEWINE                                  DIRECTOR
GLENWOOD IL 60425                      STE 1718                                        STATE OFFICE TOWER                           77 SOUTH HIGH ST 23RD FL
                                       COLUMBUS OH 43215                               30 E BROAD ST                                COLUMBUS OH 43215-6123
                                                                                       COLUMBUS OH 43431



000421P001-1400A-037                   000130P001-1400A-037                            000202P001-1400A-037                         000549P002-1400A-037
OHIO DEPT OF COMMERCE                  OHIO DEPT OF NATURAL RESOURCES                  OHIO DEPT OF TAXATION                        OHIO DEPT OF TAXATION
DIVISION OF UNCLAIMED FUNDS            2045 MORSE RD                                   PO BOX 530                                   BUSINESS COMPLIANCE DIVISION
77 SOUTH HIGH ST                       BLDG D                                          COLUMBUS OH 43216-0530                       PO BOX 2678
20TH FL                                COLUMBUS OH 43229-6693                                                                       COLUMBUS OH 43216
COLUMBUS OH 43215-6108



000131P001-1400A-037                   000550P001-1400A-037                            000315P001-1400A-037                         000368P001-1400A-037
OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO TREASURER OF STATE                         OKLAHOMA ATTORNEY GENERAL                    OKLAHOMA ATTORNEY GENERAL
50 WEST TOWN ST STE 700                OHIO DEPT OF TAXATION                           MIKE HUNTER                                  CONSUMER PROTECTION UNIT
PO BOX 1049                            PO BOX 182101                                   313 NE 21ST STREET                           313 NE 21ST ST
COLUMBUS OH 43215                      COLUMBUS OH 43218                               OKLAHOMA CITY OK 73105                       OKLAHOMA CITY OK 73105




000132P001-1400A-037                   000133P001-1400A-037                            000046P001-1400A-037                         000422P001-1400A-037
OKLAHOMA CONSERVATION COMMISSION       OKLAHOMA DEPT OF ENVIRONMENTAL QUALITY          OKLAHOMA DEPT OF LABOR                       OKLAHOMA STATE TREASURER
2800 N LINCOLN BLVD                    707 N ROBINSON                                  COMMISSIONER                                 UNCLAIMED PROPERTY DIVISION
STE 160                                PO BOX 1677                                     3017 N STILES                                2401 NW 23RD ST
OKLAHOMA CITY OK 73105                 OKLAHOMA CITY OK 73101-1677                     STE 100                                      STE 42
                                                                                       OKLAHOMA CITY OK 73105                       OKLAHOMA CITY OK 73107
                              Case 18-12012-LSS                Doc 271    Filed 11/02/18             Page 87 of 135
                                                             Open Road Films, LLC, et al.
                                                                   Exhibit Pages

Page # : 85 of 133                                                                                                                      10/26/2018 04:42:29 PM
000203P001-1400A-037          003262P002-1400A-037                          003797P001-1400A-037                           003834P001-1400A-037
OKLAHOMA TAX COMMISSION       OLE MEDIA MANAGEMENT LP                       OLE MEDIA MANAGEMENT LP                        OLE MEDIA MANAGEMENT LP DBA 5 ALARM MUSIC
2501 LINCOLN BLVD             DBA 5 ALARM                                   266 KING ST W STE 500                          3500 W OLIVE AVE STE 810
OKLAHOMA CITY OK 73194        JASON KLEIN                                   TORONTO ON M5V 1H8                             BURBANK CA 91505
                              120 BREMNER BLVD                              CANADA
                              TORONTO ON M5J 0A8
                              CANADA


001719P001-1400A-037          002136P001-1400A-037                          001720P001-1400A-037                           001721P001-1400A-037
OLSON VISUAL                  OMNILAB MEDIA PTY LIMITED                     ON POINT RESOURCES INC                         ON THE SPOT MEDIA LLC
13000 WEBER WAY               LEVEL 1 4 16 YURONG STREET                    41 WINFIELD AVE                                228 EAST 45TH ST 6TH FL
HAWTHORNE CA 90250            EAST SYDNEYNSW2010                            FLEETWOOD NY 10552                             NEW YORK NY 10017
                              AUSTRALIA




001722P001-1400A-037          000125P001-1400S-037                          000126P001-1400S-037                           000127P001-1400S-037
ON-CALL PROJECTION SVC        ONE HUNDRED TOWERS LLC                        ONE HUNDRED TOWERS LLC                         ONE HUNDRED TOWERS LLC
1014 WORCESTER AVE            CBRE INC                                      JP MORGAN ASSET MGT. GLOBAL REAL ASSETS        ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL
PASADENA CA 91104             ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT     REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO   ATTN: ANTON N. NATSIS, ESQ.
                              2049 CENTURY PARK EAST                        2029 CENTURY PARK EAST                         1901 AVENUE OF THE STARS
                              STE 1950                                      SUITE 4150                                     SUITE 1800
                              LOS ANGELES CA 90067-3283                     LOS ANGELES CA 90067                           LOS ANGELES CA 90067


003922P001-1400A-037          003922S002-1400A-037                          003922S001-1400A-037                           002427P001-1400A-037
ONE HUNDRED TOWERS LLC        ONE HUNDRED TOWERS LLC                        ONE HUNDRED TOWERS, LLC                        ONE LUV AGENCY INC
CBRE INC                      ALLEN MATKINS LECK GAMBLE MALLORY             JP MORGAN ASSET MANAGEMENT                     1000 NORTH GREEN VLY PKWY
2049 CENTURY PK EAST          AND NATSIS LLP                                GLOBAL REAL ASSETS REAL ESTATE AMERICAS        STE 440-182
STE 1950                      ANTON N NATSIS                                2029 CENTURY PK EAST                           HENDERSON NV 89074
LOS ANGELES CA 90067          1901 AVE OF THE STARS STE 1800                STE 4150
                              LOS ANGELES CA 90067                          LOS ANGELES CA 90067


001723P001-1400A-037          000725P001-1400A-037                          001724P001-1400A-037                           001725P001-1400A-037
ONE REPRESENTS INC            ONE2ONE MEDIALLC                              ONWARD SEARCH                                  OPEN ROAD ENTERTAINMENT
5550 WILSHIRE BLVD APT 329    50 SOUTH 16TH ST                              PO BOX 5063                                    3003 W OLIVE AVE 1ST FL
LOS ANGELES CA 90036          STE 2500                                      NEW YORK NY 10087                              BURBANK CA 91505
                              PHILADELPHIA PA 19102




000467P001-1400A-037          002998P002-1400A-037                          000101P002-1400S-037                           002982P001-1400A-037
OPEN ROAD FILMS LLC           OPEN ROAD FILMS LLC                           OPEN ROAD FILMS, LLC                           OPEN ROAD INTERNATIONAL LLC
2049 CENTURY PK EAST 4TH FL   CHUBB NATIONAL INSURANCE CO                   ATTN: AMIR AGAM, CRO                           2049 CENTURY PK EAST
LOS ANGELES CA 90067          555 S FLOWER ST                               2049 CENTURY PARK EAST                         4TH FL
                              3RD FL                                        4TH FLOOR                                      LOS ANGELES CA 90067
                              LOS ANGELES CA 90071                          LOS ANGELES CA 90067



002980P001-1400A-037          001726P001-1400A-037                          002257P001-1400A-037                           003620P001-1400A-037
OPEN ROAD RELEASING LLC       OPPOSITE ENTERTAINMENT INC                    OPTIONS FOR LIFE FOUNDATION                    OR PRODUCTIONS LLC
2049 CENTURY PK EAST          6363 RODGERTON DR                             23801 CALABASAS RD                             2049 CENTURY PK EAST 4TH FL
4TH FL                        LOS ANGELES CA 90068                          STE 1017                                       LOS ANGELES CA 90067
LOS ANGELES CA 90067                                                        CALABASAS CA 91302
                                         Case 18-12012-LSS                     Doc 271   Filed 11/02/18           Page 88 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 86 of 133                                                                                                                              10/26/2018 04:42:29 PM
000316P001-1400A-037                     000047P001-1400A-037                              000134P001-1400A-037                    000135P001-1400A-037
OREGON ATTORNEY GENERAL                  OREGON BUREAU OF LABOR AND INDUSTRIES             OREGON DEPT OF ENVIRONMENTAL QUALITY    OREGON DEPT OF FISH AND WILDLIFE
ELLEN F ROSENBLUM                        COMMISSIONER                                      811 SW 6TH AVE                          4034 FAIRVIEW INDUSTRIAL DR SE
OREGON DEPT OF JUSTICE                   800 NE OREGON ST                                  PORTLAND OR 97204-1390                  SALEM OR 97302
1162 COURT ST NE                         STE 1045
SALEM OR 97301-4096                      PORTLAND, OR 97232



000369P001-1400A-037                     000204P001-1400A-037                              000423P001-1400A-037                    001727P001-1400A-037
OREGON DEPT OF JUSTICE                   OREGON DEPT OF REVENUE                            OREGON DEPT OF STATE LANDS              ORLY SITOWITZ
CONSUMER PROTECTION                      955 CENTER ST NE                                  UNCLAIMED PROPERTY SECTION              1713 S DURANGO AVE
1162 COURT ST NE                         SALEM OR 97310                                    775 SUNNER ST NE                        LOS ANGELES CA 90035
SALEM OR 97301-4096                                                                        STE 100
                                                                                           SALEM OR 97301-1279



001886P001-1400A-037                     000131P001-1400S-037                              000132P001-1400S-037                    002628P001-1400A-037
OUTRUN THE MOVIE LLC                     PACHULSKI STANG ZIEHL AND JONES LLP               PACHULSKI STANG ZIEHL AND JONES LLP     PACIFIC CINEMAS CORPORATION/ARCLIGHT CINEMA
1426 MAIN ST                             ROBERT J FEINSTEIN ESQ AND SCOTT L HAZAN ESQ      COLIN R ROBINSON, ESQ                   120 NORTH ROBERTSON BLVD
STE 201                                  780 THIRD AVE, 34TH FLOOR                         919 N MARKET ST, 17TH FLOOR             THIRD FLOOR TREASURY
VENICE CA 90291                          NEW YORK NY 10017                                 WILMINGTON DE 19801                     LOS ANGELES CA 90048




000865P001-1400A-037                     001728P001-1400A-037                              002116P001-1400A-037                    002714P001-1400A-037
PACIFIC CORMORANT LTD F/S/O BEN RIPLEY   PACIFIC DESIGN CENTER 1 LLC                       PACIFIC OFFICE INTERIORS                PACIFIC THEATRES
GERSH AGENCY                             750 NORTH SAN VICENTE BLVD STE 1600               5304 DERRY AVE                          120 NORTH ROBERTSON BLVD
9465 WILSHIRE BLVD                       WEST HOLLYWOOD CA 90069                           STE U                                   3RD FL TREASURY
STE 600                                                                                    AGOURA HILLS CA 91301                   LOS ANGELES CA 90048
BEVERLY HILLS CA 90212



001729P001-1400A-037                     003837P001-1400A-037                              001730P001-1400A-037                    001984P003-1400A-037
PAIGE DAVENPORT HAIR                     PAINTED DESERT MUSIC CORP BMI                     PALACE CINEMA                           PALISADES MEDIA GROUP
24761 LADERA DR                          488 MADISON AVE                                   PO BOX 100                              1601 CLOVERFIELD BLOVD STE 6000N
MISSION VIEJO CA 92691                   NEW YORK NY 10022                                 CORDOVA TN 38088                        SANTA MONICA CA 90404-4178




001900P001-1400A-037                     000706P001-1400A-037                              003900P001-1400A-037                    003967P001-1400A-037
PALM RESTAURANT                          PALM SPRINGS INTERNATIONAL FILM SOCIETY           PANDORA MEDIA INC                       PANDORA MEDIA INC
1730 RHODE ISLAND AVE NW                 1700 E TAHQUITZ CANYON WAY                        LAWRENCE SCHWAB/THOMAS GAA              2100 FRANKLIN ST
STE 900                                  STE 3                                             BIALSON BERGEN AND SCHWAB               SUITE 700
WASHINGTON DC 20036                      PALM SPRINGS CA 92262                             633 MENLO AVE STE 100                   OAKLAND CA 94612
                                                                                           MELO PARK CA 94025



000696P001-1400A-037                     001731P001-1400A-037                              001732P001-1400A-037                    002961P001-1400A-037
PAOLA BAHARI                             PARAGON GROVE                                     PARAMOUNT PICTURES CORP                 PARAMOUNT PICTURES CORP
FLAT 2 27 COLLEGE CRESCENT               3015 GRAND AVE                                    PO BOX 100655                           PAUL D SPRINGER
LONDON NW35LH                            COCONUT GROVE FL 33133                            PASADENA CA 91189                       SVP ASSISTANT GENERAL COUNSEL
UNITED KINGDOM                                                                                                                     5555 MELROSE AVE
                                                                                                                                   LOS ANGELES CA 90038
                                  Case 18-12012-LSS               Doc 271   Filed 11/02/18              Page 89 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 87 of 133                                                                                                                   10/26/2018 04:42:29 PM
002961S001-1400A-037              003717P001-1400A-037                        001985P001-1400A-037                       001733P001-1400A-037
PARAMOUNT PICTURES CORP           PARAMOUNT PICTURES CORP                     PARK AVENUE SCREENING ROOM                 PARKING CONCEPTS INC
JOAN FILIPPINI AND KEVIN SUH      5555 MELROSE AVE                            500 PARK AVE                               1400 IVAR AVE
5555 MELROSE AVE                  LOS ANGELES CA 90038                        NEW YORK NY 10022                          HOLLYWOOD CA 90028
LOS ANGELES CA 90038




002379P001-1400A-037              000736P001-1400A-037                        001734P001-1400A-037                       003698P001-1400A-037
PARNES BAKERY INC                 PARR BROWN GEE AND LOVELESS                 PARS INTERNATIONAL CORP                    PARTICIPANT CHANNEL INC
16255 VENTURA BLVD                185 SOUTH STATE ST STE 800                  253 WEST 35TH ST 7TH FLR                   331 FOOTHILL RD
STE 625                           PO BOX 11019                                NEW YORK NY 10001                          3RD FL
ENCINO CA 91436                   SALT LAKE CITY UT 84147                                                                BEVERLY HILLS CA 90210




002177P001-1400A-037              002027P001-1400A-037                        001735P001-1400A-037                       002792P001-1400A-037
PARTICIPANT MEDIA LLC             PAS DE DEUX MUSIC PRODUCTION                PASATIEMPO PICTURES INC                    PATRICIA ARIAS
331 FOOTHILL RD                   HOCHFELDSTRASSE 13                          2053 KERWOOD AVE                           ADDRESS INTENTIONALLY OMITTED
3RD FL                            AUGSBURG                                    LOS ANGELES CA 90025
BEVERLY HILLS CA 90210            86159BAVARIA
                                  GERMANY



001736P001-1400A-037              001737P001-1400A-037                        001738P001-1400A-037                       001739P001-1400A-037
PATRICIA B REIPLINGER CASS LAKE   PATRICIA BOWERS                             PATRICK ADDY                               PATRICK MCMULLAN CO INC
MOVIE THEATER INC                 10117 JACKSON AVE                           5236 PINNACLE POINTE CT                    321 W 14TH ST #B
539 HIGHLAND INN RD NE            SOUTH GATE CA 90280                         NORCROSS GA 30071                          NEW YORK NY 10014
CASS LAKE MN 56633




001740P001-1400A-037              001741P001-1400A-037                        000015P001-1400S-037                       000016P001-1400S-037
PATRIOT CINEMAS INC               PATTY LONG                                  PAUL HASTINGS LLP                          PAUL HASTINGS LLP
1001 HINGHAM ST STE 204           1809 S ORANGE GROVE AVE                     SUSAN WILLIAMS ESQ                         ANDREW V TENZER ESQ
ROCKLAND MA 02370                 LOS ANGELES CA 90019                        1999 AVENUE OF THE STARS 27TH FL           200 PARK AVENUE
                                                                              27TH FLOOR                                 NEW YORK NY 10166
                                                                              LOS ANGELES CA 90067



000110P001-1400S-037              000516P001-1400A-037                        002137P001-1400A-037                       001742P001-1400A-037
PAUL HASTINGS LLP                 PAUL HASTINGS LLP                           PAUL PATTISON                              PAUL PEREZ
ANDREW V TENZER;SHLOMO MAZA       SUSAN WILIAMS                               71 RAYMOND RDSPRINGWOOD                    3301 ADINA DR
75 EAST 55TH ST                   1999 AVENUE OF THE STARS                    NEW SOUTH WALES NSW2777                    LOS ANGELES CA 90068
NEW YORK NY 10022                 27TH FL                                     AUSTRALIA
                                  LOS ANGELES CA 90067



003903P001-1400A-037              000551P001-1400A-037                        001743P001-1400A-037                       003835P001-1400A-037
PAUL VICKNAIR                     PAYGOV                                      PEER INTERNATIONAL CORP                    PEERMUSIC III LTD
ZIFFREN BRITTENHAM LLP            PROGRAM MANAGER PAYGOV                      901 W ALAMEDA AVE STE 108                  PEERSOUTHERN PRODUCTIONS INC
ATTN: JULIAN ZAJFEN               3201 PENNSY DR BLDG E                       BURBANK CA 91506                           901 W ALAMEDA AVE STE 108
1801 CENTURY PARK WEST            LANDOVER MD 20785                                                                      BURBANK CA 91506
LOS ANGELES CA 90067-6406
                                Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 90 of 135
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 88 of 133                                                                                                                           10/26/2018 04:42:29 PM
001744P001-1400A-037            001903P001-1400A-037                            000495P001-1400A-037                            000317P001-1400A-037
PEN MUSIC GROUP INC             PENELOPE LAYNE MANAGEMENT                       PENN SCHOEN AND BERLAND ASSOCIATES LLC          PENNSYLVANIA ATTORNEY GENERAL
12456 VENTURA BLVD STE 3        F/S/O/ ALLAN PECK                               1110 VERMONT AVE NW STE 1200                    JOSH SHAPIRO
STUDIO CITY CA 91604            8846 AZUL DR                                    WASHINGTON DC 20005                             1600 STRAWBERRY SQUARE
                                WEST HILLS CA 91304                                                                             16TH FL
                                                                                                                                HARRISBURG PA 17120



000370P001-1400A-037            000137P001-1400A-037                            000136P001-1400A-037                            000048P001-1400A-037
PENNSYLVANIA ATTORNEY GENERAL   PENNSYLVANIA DEPT OF CONSERVATION               PENNSYLVANIA DEPT OF ENVIRONMENTAL PROTECTION   PENNSYLVANIA DEPT OF LABOR AND INDUSTRY
BUREAU OF CONSUMER PROTECTION   AND NATURAL RESOURCES                           RACHEL CARSON STATE OFFICE BLDG                 SECRETARY
16 FLOOR STRAWBERRY SQUARE      RACHEL CARSON STATE OFFICE BLDG                 400 MARKET ST                                   651 BOAS ST
HARRISBURG PA 17120             6TH FL                                          HARRISBURG PA 17101                             RM 1700
                                HARRISBURG PA 17105-8522                                                                        HARRISBURG PA 17121



000205P001-1400A-037            000424P001-1400A-037                            001745P001-1400A-037                            001746P001-1400A-037
PENNSYLVANIA DEPT OF REVENUE    PENNSYLVANIA STATE TREASURY                     PENSKE BUSINESS MEDIA LLC                       PENTAGRAM DESIGN INC
11 STRAWBERRY SQUARE            OFFICE OF UNCLAIMED PROPERTY                    11175 SANTA MONICA BLVD                         204 FIFTH AVE
HARRISBURG PA 17128             PO BOX 1837                                     LOS ANGELES CA 90025                            NEW YORK NY 10010
                                HARISBURG PA 17105-1383




001747P001-1400A-037            001748P001-1400A-037                            002012P001-1400A-037                            003798P001-1400A-037
PERCIVAL AND ASSOCIATES LLC     PETE HAMMOND ENTERTAINMENT INC                  PETER AMEND                                     PETER CHARLES HASTY
1455 GORDON ST                  304 N POINSETTIA AVE                            ESCROW ACCOUNT                                  310 S NINTH ST
LOS ANGELES CA 90028            MANHATTAN BEACH CA 90266                        LUDWIGSPLATZ                                    BURBANK CA 91501
                                                                                35390GIESSEN
                                                                                GERMANY



001749P001-1400A-037            001750P001-1400A-037                            003778P001-1400A-037                            001751P001-1400A-037
PETER J LAWSON                  PETRICHOR INC                                   PFEIFER BROZ                                    PFEIFER BROZ MUSIC INC
535 N CURSON AVE                1717 N OGDEN DR                                 557 VIA DE LA PAZ                               557 VIA DE LA PAZ
LOS ANGELES CA 90036            LOS ANGELES CA 90046                            PACIFIC PALISADES CA 90272                      PACIFIC PALISADES CA 90272




000496P001-1400A-037            001752P001-1400A-037                            002819P001-1400A-037                            001753P001-1400A-037
PFEIFFER CONSULTING LLC         PHANTOM POWER                                   PHIL GURIN                                      PHILADELPHIA FILM SOCIETY
10960 WILSHIRE BLVD STE 1900    3431 KEESHEN DR                                 ADDRESS INTENTIONALLY OMITTED                   1412 CHESTNUT ST
LOS ANGELES CA 90024            LOS ANGELES CA 90066                                                                            PHILADELPHIA PA 19102




001754P001-1400A-037            002912P001-1400A-037                            001755P001-1400A-037                            002086P001-1400A-037
PHILIP BRUNO                    PHILIP BUATTI                                   PHILIP DEAN ROBERTS                             PHOENIX WANG
2004 OAK ST                     ADDRESS INTENTIONALLY OMITTED                   PO BOX 3073                                     18950 SALT LAKE PL
SANTA MONICA CA 90405                                                           NEWPORT BEACH CA 92659                          NORTHRIDGE CA 91326
                           Case 18-12012-LSS               Doc 271   Filed 11/02/18           Page 91 of 135
                                                          Open Road Films, LLC, et al.
                                                                Exhibit Pages

Page # : 89 of 133                                                                                                                   10/26/2018 04:42:29 PM
003755P001-1400A-037       001756P001-1400A-037                        001757P002-1400A-037                            003923P001-1400A-037
PHONIX LLC                 PHOTO BAKERY                                PICTURE HEAD LLC                                PICTURE HEAD LLC
7119 W SUNSENT BLVD #706   829 37TH AVE                                JENNIFER FERRER                                 1132 VINE ST
LOS ANGELES CA 90046       SEATTLE WA 98122                            1132 VINE ST                                    LOS ANGELES CA 90038
                                                                       LOS ANGELES CA 90038




001905P001-1400A-037       001758P001-1400A-037                        002323P001-1400A-037                            002526P001-1400A-037
PICTURE PRODUCTION CO      PICTUREMILL                                 PIG FACTORY USA LLC                             PINK FOX INC
6520 PLATT AVE #843        2255 N ONTARIO ST STE 230                   9469 JEFFERSON BLVD                             10960 WILSHIRE BLVD
WEST HILLS CA 91307        BURBANK CA 91504                            STE 114                                         5HT FL
                                                                       CULVER CITY CA 90232                            LOS ANGELES CA 90024




000875P001-1400A-037       001759P001-1400A-037                        001760P001-1400A-037                            002304P001-1400A-037
PIONEERS ASSISTANCE FUND   PITCH HAMMER MUSIC LLC                      PITNEY BOWES                                    PITTSBURGH CINEMAS MANAGEMENT
10045 RIVERSIDE DR         578 WASHINGTON BLVD STE 721                 PO BOX 371896                                   2163 LEE RD
THIRD FL                   MARINA DEL REY CA 90292                     PITTSBURGH PA 15250                             STE 107
TOLUCA LAKE CA 91602                                                                                                   CLEVELAND OH 44118




001761P003-1400A-037       001762P001-1400A-037                        003985P001-1400A-037                            003594P002-1400A-037
PIX SYSTEM                 PIXELOGIC MEDIA PARTNERS LLC                PLACED                                          PLACEIQ INC
SANJIT TOOR                PO BOX 206794                               2025 1ST AVE                                    LAUREN LEGUIZAMON
100 FIRST ST STE 300       DALLAS TX 75320                             4TH FLOOR                                       1065 AVE OF THE AMERICAS 18TH FLR
SAN FRANCISCO CA 94105                                                 SEATTLE WA 98121                                NEW YORK NY 10018
                                                                                                                       UNITED STATES



003982P001-1400A-037       001763P001-1400A-037                        001764P001-1400A-037                            001765P001-1400A-037
PLACEIQ INC                PLATT MEDIA ADVISORS                        PLAYA PUBLISHING LLC                            PLEXUS ENTERTAINMENT LLC
115 EAST 23RD ST           12117 LA CASA LN                            7521 W 91ST ST                                  14 MURRAY ST #103
7TH FL                     LOS ANGELES CA 90049                        LOS ANGELES CA 90045                            NEW YORK NY 10011
NEW YORK NY 10010




000735P001-1400A-037       002270P001-1400A-037                        001990P001-1400A-037                            001766P001-1400A-037
PLIMOTH PLANTATION INC     PLUTINO GROUP INC                           PM HOTEL ASSOCIATES LP DBA LE PARKER MERIDIEN   PMK-BNC
137 WARREN AVE             1444 DUPONT ST UNIT 37D                     119 WEST 56TH ST                                PO BOX 74008221
PO BOX 1620                TORONTO ON M6P 4H3                          NEW YORK NY 10019                               CHICAGO IL 60674
PLYMOUTH MA 02362          CANADA




001767P001-1400A-037       001768P001-1400A-037                        001769P001-1400A-037                            001770P002-1400A-037
POINT 360                  POP SOUND LLC                               POPSUGAR INC                                    POSITION MUSIC INC
2701 MEDIA CTR DR          PO BOX 31001-2010                           PO BOX 83323                                    JULIE HODGES
LOS ANGELES CA 90065       PASADENA CA 91110                           WOBURN MA 01813                                 702 N MARIPOSA ST
                                                                                                                       BURBANK CA 91506
                                   Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 92 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 90 of 133                                                                                                                       10/26/2018 04:42:29 PM
003749P001-1400A-037               001771P001-1400A-037                         001772P001-1400A-037                        001773P001-1400A-037
POSITION MUSIC INC                 POST HASTE DIGITAL                           POST MASTERS LLC SCOTT MANDELL              POST MODERN EDIT INC
702 N MARIPOSA ST                  2700 S LA CIENAGA BLVD                       4514 VAN NOORD AVE                          2941 ALTON PKWY
BURBANK CA 91506                   LOS ANGELES CA 90034                         STUDIO CITY CA 91604                        IRVINE CA 92606




003741P001-1400A-037               001774P001-1400A-037                         001775P001-1400A-037                        001776P001-1400A-037
POST MODERN GROUP                  POST NO BILLS                                POST SVC INC                                POSTHASTE MUSIC CATALOGUE INC
3619 W MAGNOLIA BLVD               8148 SOLUTIONS CTR                           4239 CAMELLIA AVE                           5970 W 2ND ST 6
BURBANK CA 91505                   CHICAGO IL 60677                             STUDIO CITY CA 91604                        LOS ANGELES CA 90036




001778P001-1400A-037               001779P001-1400A-037                         001780P001-1400A-037                        001996P001-1400A-037
POSTHASTE MUSIC LIBRARY            POUND OF IRON INC                            POWERHOUSE MUSIC PRODUCTIONS LLC            POWSTER LTD
842 N FAIRFAX AVE 2ND FL           1623 LYMAN PL                                150 SIERRA ST                               2 NETIL LN
LOS ANGELES CA 90046               LOS ANGELES CA 90027                         EL SEGUNDO CA 90245                         NETIL HOUSE 1 WESTGATE STREET
                                                                                                                            LONDON E8 3RL
                                                                                                                            UNITED KINGDOM



001781P002-1400A-037               001782P001-1400A-037                         001783P001-1400A-037                        002528P001-1400A-037
PRECISION TRANSLATING SVC INC      PREFERRED BOOKING SVC                        PREFERRED SECURITY AND INVESTIGATIONS INC   PRETTY LITTLE PRISON INC
P O BOX 940547                     PO BOX 4369                                  585 STEWART AVE STE 322                     SINGLELEWAK
MIAMI FL 33194-0547                APOPKA FL 32704                              GARDEN CITY NY 11530                        10960 WILSHIRE BLVD STE 700
                                                                                                                            LOS ANGELES CA 90024




001986P001-1400A-037               000507P001-1400A-037                         002082P001-1400A-037                        000813P001-1400A-037
PREVIEW THEATRE JOINT VENTURE II   PRICEWATERHOUSECOOPERS LLP                   PRIME ALERT SECURITY SVC                    PRIME BUSINESS CREDIT INC
636 NORTHLAND BLVD                 601 S FIGUEROA ST                            PO BOX 72                                   THE BRANDORY
CINCINNATI OH 45240                LOS ANGELES CA 90017                         LAKEWOOD CA 90714                           141 MAIN ST
                                                                                                                            SEAL BEACH CA 90740




001784P002-1400A-037               002074P001-1400A-037                         001785P001-1400A-037                        003225P001-1400A-037
PRIME PREMIERE INC                 PRINCIPLE COMMUNICATIONS GROUP LLC           PRINTING AND MORE                           PRIS AUDIOVISUAIS SA
3416 SEDONA LANE                   5883 BLACKWELDER ST                          3719 74TH ST                                GIL SANTOS
PLANO TX 75025-4562                CULVER CITY CA 90232                         JACKSON HEIGHTS NY 11372                    RUA DA ZONA INDUSTRIAL 545
                                                                                                                            4525-540 VILA MAIOR-VFR
                                                                                                                            PORTUGAL



001786P001-1400A-037               000497P001-1400A-037                         000128P001-1400S-037                        001987P001-1400A-037
PRIZM BEAUTY INC                   PROCOPE CONSULTING LLC                       PROCOPIO CORY HARGREAVES & SAVITCH LLP      PRODUCCIONES SIN PERDON DE DIOS LTDA
604 POWELLS LN                     859 MT WASHINGTON DR                         GERALD P KENNEDY, ESQ                       1436CARLOS WILSON
WESTBURY NY 11590                  LOS ANGELES CA 90065                         525 B STREET STE 2200                       SANTIAGO
                                                                                SAN DIEGO CA 92101                          CHILE
                                             Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 93 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 91 of 133                                                                                                                                    10/26/2018 04:42:29 PM
001787P001-1400A-037                         001788P001-1400A-037                         001789P001-1400A-037                           001790P001-1400A-037
PRODUCERS GUILD OF AMERICA INC               PRODUCTIONJUNK INC                           PROJECT XAV LLC                                PROJECTCNET INC
8530 WILSHIRE BLVD STE 400                   1175 CHARLES ST                              2660 W OLIVE AVE                               21505 SERENDIPITY PL
BEVERLY HILLS CA 90211                       PASADENA CA 91103                            BURBANK CA 91505                               SPICEWOOD TX 78669




001791P001-1400A-037                         001792P001-1400A-037                         002963P002-1400A-037                           002963S001-1400A-037
PROMETHEUS GLOBAL MEDIA LLC                  PROMISE ACQUISITION LLC                      PROMISE DISTRIBUTION LLC                       PROMISE DISTRIBUTION LLC
25388 NETWORK PL                             9378 WILSHIRE BLVD #210                      BUSINESS AND LEGAL AFFAIRS                     DAVID BOYLE ESQ
CHICAGO IL 60673                             BEVERLY HILLS CA 90212                       6725 VIA AUSTI WAY                             715 BROADWAY
                                                                                          STE 370                                        STE 310
                                                                                          LAS VEGAS NV 89119                             SANTA MONICA CA 90401



003616P001-1400A-037                         003661P001-1400A-037                         001793P002-1400A-037                           001794P001-1400A-037
PROMISE DISTRIBUTION LLC                     PROMOSHOP                                    PROMOSHOP INC                                  PROOF CREATIVE GROUP LLC
6725 VIA AUSTI WAY                           5420 MCCONNELL AVE                           KARIN MEYER                                    4111 W ALAMEDA AVE #416
STE 370                                      LOS ANGELES CA 90066                         5420 MCCONNELL AVE                             BURBANK CA 91505
LAS VEGAS NV 89119                                                                        LOS ANGELES CA 90066




001795P001-1400A-037                         003226P001-1400A-037                         003226S001-1400A-037                           000750P001-1400A-037
PROSIGHT SPECIALTY INSURANCE SOLUTIONS LLC   PROSIGHT SPECIALTY MANAGEMENT CO INC         PROSIGHT SPECIALTY MANAGEMENT CO INC           PROSPECTS OPPORTUNITY AND ENRICHMENTS INC
412 MT KEMBLE AVE                            ON BEHALF OF GOTHAM INSURANCE CO INC         PROSIGHT SYNDICATE 1110 AT LLOYD'S OF LONDON   C O REBECCA L CIOTA LEGAL GROUP
MILLINGTON NJ 07946                          DAVID MIERCORT                               ARASH KIANKHOOY                                236 MAIN ST
                                             101 N BRAND AVE STE 1200                     101 NORTH BRAND BLVD STE 1200                  RIDGEFIELD CT 06877
                                             GLENDALE CA 91203                            LOS ANGELES CA 91203



001988P001-1400A-037                         001796P001-1400A-037                         001797P001-1400A-037                           003227P001-1400A-037
PROVIDEO S A                                 PRYTANIA THEATRE                             PSULA                                          PT PRIMA CINEMA MULTIMEDIA
CARRERA 7B # 126-27                          5339 PRYTANIA ST                             3120 HOLLYRIDGE DR                             YOEWONO SUTEDJO
BOGOTA                                       NEW ORLEANS LA 70115                         LOS ANGELES CA 90068                           GEDUNG YAYASAN AEKI LANTAI 1
COLUMBIA                                                                                                                                 J1 RP SOEROSO NO 20 MENTENG
                                                                                                                                         JAKARTA PUSAT 10330
                                                                                                                                         INDONESIA


003228P001-1400A-037                         000318P001-1400A-037                         000206P001-1400A-037                           000049P001-1400A-037
PT PRIMA CINEMA MULTIMEDIA                   PUERTO RICO ATTORNEY GENERAL                 PUERTO RICO DEPT DE HACIENDA                   PUERTO RICO DEPT OF LABOR
YOEWONO SUTEDJO                              WANDA VÀZQUEZ GARCED                         PO BOX 9024140                                 SECRETARY
JALAN KH MOH MANSYUR 11                      GPO BOX 902192                               SAN JUAN PR 00902                              EDIFICIO PRUDENCIO RIVERA MARTINEZ AVE
KOMPLEX JEMBARAN LIMA PERMAI BLOK B2022      SAN JUAN PR 00902-0192                                                                      MUÑOS RIVERA #505 PO BOX 195540 HATO REY
JAKARTA PUSAT 10140                                                                                                                      SAN JUAN PR 00917
INDONESIA


001918P001-1400A-037                         002581P001-1400A-037                         001798P001-1400A-037                           001799P002-1400A-037
PURE FPS LLC - SEE GARNISHMENT               PURE GREEN CORP                              PURPLE ROPE ENT                                PUSHER LLC
EMPLOYMENT DEVELOPMENT DEPT                  5455 WILSHIRE BLVD                           4470 S CENTINELA AVE #202                      GIL BERNARDY
PO BOX 989150                                STE 1410                                     LOS ANGELES CA 90066                           1800 S BRAND BLVD STE 109
WEST SACRAMENTO CA 95798                     LOS ANGELES CA 90036                                                                        GLENDALE CA 91204
                                      Case 18-12012-LSS                Doc 271        Filed 11/02/18            Page 94 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 92 of 133                                                                                                                             10/26/2018 04:42:29 PM
003629P001-1400A-037                  001777P001-1400A-037                              002775P003-1400A-037                     001800P001-1400A-037
PUSHER LLC                            PXL BROS LLC                                      PXL BROS LLC                             QUALITY SIGN AND MARQUEE LLC
1800 S BRAND BLVD STE 109             849 S BROADWAY STE 602                            849 S BROADWAY APT 602                   1665 W INDUSTRIAL PK ST
GLENDALE CA 91204                     LOS ANGELES CA 90014                              LOS ANGELES CA 90014-3232                COVINA CA 91722




002405P001-1400A-037                  002004P001-1400A-037                              001801P001-1400A-037                     002902P001-1400A-037
QUBE PROPERTIES LTD                   QUINN SHEPHARD                                    R/GA                                     RACHEL FALIKOFF
549 AVENUE COURCETTES                 C O JARED SHEERWME                                PO BOX 7247-6590                         ADDRESS INTENTIONALLY OMITTED
GOLFE JUAN. 06220                     11 MADISON AVE                                    PHILADELPHIA PA 19170
FRANCE                                18TH FL
                                      NEW YORK NY 10010



001802P001-1400A-037                  001803P001-1400A-037                              001804P001-1400A-037                     001805P001-1400A-037
RACHELL FALIKOFF DBA LETS MAKE NEWS   RACKSPACE CLOUD                                   RADER ELECTRICAL CONTRACTING             RAE COSMETICS INC
4920 BRUGES AVE                       PO BOX 730759                                     10573 W PICO BLVD STE 225                1206 W 38TH ST 3102
WOODLAND HILLS CA 91364               DALLAS TX 75373                                   LOS ANGELES CA 90064                     AUSTIN TX 78705




002846P001-1400A-037                  001806P001-1400A-037                              002065P001-1400A-037                     003788P001-1400A-037
RAFAEL MOLINA                         RAGTAG FILM SOCIETY                               RALPH EHRENPREIS                         RAM'S HORN MUSIC
ADDRESS INTENTIONALLY OMITTED         10 HITT ST                                        RALPH EHRENPREIS A PLC                   PO BOX 860 COOPER STATION
                                      COLUMBIA MO 65201                                 1880 CENTURY PARK EAST SUITE 550         NEW YORK NY 10276
                                                                                        LOS ANGELES CA 90067




001807P001-1400A-037                  002339P001-1400A-037                              000727P001-1400A-037                     001808P001-1400A-037
RAND STOLL INC                        RAVE CINEMAS LLC                                  RAVE MOTION PICTURES UNIV CITY 6         RAY DODSON
7 EAST 86TH ST                        2101 CEDAR SPRINGS RD                             230 S 40TH ST                            13931 CHADRON AVE #12
NEW YORK NY 10028                     STE 800                                           S 40TH ST & WALNUT ST                    HAWTHORNE CA 90250
                                      DALLAS TX 75201                                   PHILADELPHIA PA 19104




003229P001-1400A-037                  003229S001-1400A-037                              003889P001-1400A-037                     001810P001-1400A-037
RAZAVI GLOBAL MEDIA INC               RAZAVI GLOBAL MEDIA INC                           RAZOR AND TIE DIRECT LLC                 RAZOR AND TIE MUSIC PUBLISHING LLC
KAMRAN RAZAVI                         GRAY KRAUSS STRATFORD SANDLER DES ROCHERS LLP     214 SULLIVAN ST 4TH FL                   214 SULLIVAN ST 4TH FL
16943 DULCE YNEZ LN                   IAN STRATFORD                                     NEW YORK NY 10012                        NEW YORK NY 10012
PACIFIC PALISADES CA 90294            207 WEST 25TH ST STE 600
                                      NEW YORK NY 10001



003891P001-1400A-037                  001811P001-1400A-037                              003751P001-1400A-037                     000584P001-1400A-037
RAZOR AND TIE PUBLISHING LLC          RB PRO OF NEW YORK INC                            REACH MUSIC PUBLISHING INC               READING INTERNATIONAL INC
DBA SONGS OF RAZOR AND TIE ASCAP      601 WEST 26TH ST #1310                            321 NORTH PASS AVE STE 500               DBA TOWN SQUARE STADIUM 14
214 SULLIVAN ST 4TH FL                NEW YORK NY 10001                                 BURBANK CA 91505                         LINDA HOGARTY
NEW YORK NY 10012                                                                                                                189 SECOND AVE STE 2S
                                                                                                                                 NEW YORK NY 10003
                                     Case 18-12012-LSS                   Doc 271   Filed 11/02/18             Page 95 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 93 of 133                                                                                                                           10/26/2018 04:42:29 PM
001812P001-1400A-037                 000844P001-1400A-037                            002199P001-1400A-037                      001813P001-1400A-037
READING THEATERS INC                 REAL WORLD PRODUCTIONS LTD                      REALD INC                                 REALLY SLOW MOTION LLC
189 SECOND AVE STE 25                BOX MILL MILL LANE                              100 N CRESCENT DR                         3940 LAUREL CANYON BLVD 407
NEW YORK NY 10003                    WILTSHIRE SN13 8PL                              STE 120                                   STUDIO CITY CA 91604
                                     UNITED KINGDOM                                  BEVERLY HILLS CA 90210




002483P001-1400A-037                 001814P001-1400A-037                            001815P001-1400A-037                      001989P001-1400A-037
REALLY SLOW MOTION LTD               REBECCA DEHERRERA                               REBECCA ROBLES                            REBOOT CORP
7 GROSVENOR GARDENS                  554 E CYPRESS UNIT A                            30 BERGEN ST APT 2                        PO BOX 491059
LONDON SW1W 0AF                      BURBANK CA 91501                                BROOKLYN NY 11201                         LOS ANGELES CA 90049
UNITED KINGDOM




002059P001-1400A-037                 001816P001-1400A-037                            003742P001-1400A-037                      001817P001-1400A-037
REBOOT NETWORKS                      RED CLOUD                                       REDBOX AUTOMATED RETAIL LLC               REDCOLA LLC
11835 WEST OLYMPIC BLVD 435E         1600 SAWTELLE BLVD #108                         ONE TOWER LANE SUITE 900                  525 VENEZIA AVE
LOS ANGELES CA 90064                 LOS ANGELES CA 90025                            OAKBROOK TERRACE IL 60181                 VENICE CA 90291




003971P001-1400A-037                 000448P001-1400A-037                            000448S001-1400A-037                      000448S002-1400A-037
REDDIT                               REDROVER CO LTD                                 REDROVER CO LTD                           REDROVER CO LTD
520 THIRD ST                         12F13F 20 PANGYOYEOKRO 146BEONGIL               HILLER LAW LLC                            ENDGAME RELEASING CO LLC
SUITE 305                            BUNDANG-GU                                      ADAM HILLER                               9100 WILSHIRE BLVD STE 100W
SAN FRANCISCO CA 94107               SEONGNAM-SI, GYEONGGI-DO 13529                  1500 NORTH FRENCH ST                      BEVERLY HILLS CA 90212
                                     SOUTH KOREA                                     2ND FL
                                                                                     WILMINGTON DE 19801


000819P001-1400A-037                 002959P001-1400A-037                            000114P001-1400S-037                      000115P001-1400S-037
REDROVER CO LTD                      REDROVER CO LTD                                 REED SMITH LLP                            REED SMITH LLP
12F/13F 20 PANGYEYEOK-RO             NAYOUNGLEE                                      MARSHA A HOUSTON;CHRISTOPHER O RIVAS      MICHAEL S SHERMAN
146 BEON-GU BUNDANG-GU SEONGNAM-SI   3F BUNDANG M TOWER                              355 SOUTH GRAND AVE STE 2900              1901 AVE OF THE STARS STE 700
GEYONGGI-DO13529                     188 GUMI-DONG BUNDANG-GU SEONGNAM-SI            LOS ANGELES CA 90071-1514                 LOS ANGELES CA 90067
SOUTH KOREA                          GYEONGGI-DO
                                     KOREA


000136P002-1400S-037                 001818P001-1400A-037                            001819P001-1400A-037                      000835P002-1400A-037
REED SMITH LLP                       REEL MUSIC                                      REEL THEATERS 3 LLC                       REFINERY AV LLC
KURT GWYNNE; JASON ANGELO            24777 CALLE ALTAMIRA                            12925 ROAD B7 NW                          ERIC LINGER
1201 N. MARKET ST STE 1500           CALABASAS CA 91302                              EPHRATA WA 98823                          14455 VENTURA BLVD
WILMINGTON DE 19801                                                                                                            SHERMAN OAKS CA 91423




001820P001-1400A-037                 001821P001-1400A-037                            001932P001-1400A-037                      001822P001-1400A-037
REGAL ATLANTIC STATION 16            REGAL CINEMAS INC                               REGAL ENTERTAINMENT GROUP-OXNARD          REGAL GALLERY PLACE
261 19TH ST NW                       PO BOX 844360                                   21700 OXNARD ST                           707 SEVENTH ST NW
ATLANTA GA 30363                     LOS ANGELES CA 90084                            STE 100                                   WASHINGTON DC 20001
                                                                                     WOODLAND HILLS CA 91367
                                             Case 18-12012-LSS                   Doc 271   Filed 11/02/18          Page 96 of 135
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 94 of 133                                                                                                                                         10/26/2018 04:42:29 PM
001823P001-1400A-037                         001824P001-1400A-037                            001825P001-1400A-037                            001826P001-1400A-037
REGAL MERIDIAN 16                            REGAL SAWGRASS # 9                              REGAL WATERFORD LAKES # 6                       REGENTS OF THE UNIVERSITY OF CALIFORNIA
1507 7TH AVE                                 2600 NORTHWEST 136TH AVE                        541 NORTH ALAFAYA TRL                           121 NORTH GATE HALL MC 5860
SEATTLE WA 98101                             SUNRISE FL 33323                                ORLANDO FL 32828                                BERKELEY CA 94720




002213P001-1400A-037                         001827P001-1400A-037                            002779P001-1400A-037                            001828P001-1400A-037
REGENTS OF THE UNIVERSITY OF COLORADO        REGGIE ANDREWS DBA UJIMA MUSIC                  RELIANCE INDUSTRIES LIMITED                     RENAISSANCE RIALTO INC
UNIVERSITY MEMORIAL CENTER 1669 EUCLID AVE   1901 AVENUE OF THE STARS STE 700                MAKER CHAMBERS - IV                             3200 GRAND AVE
UCB 207/UMC 401                              LOS ANGELES CA 90067                            NAIRMAN POINT                                   OAKLAND CA 94610
BOULDER CO 80309                                                                             MUMBAI, MAHARASHTRA 400 021
                                                                                             INDIA



002773P001-1400A-037                         002754P001-1400A-037                            003653P001-1400A-037                            001829P001-1400A-037
RENTRAK CORP                                 RENTRAK CORP AND SUBSIDIARIES                   RENTRAK CORP AND SUBSIDIARIES                   RESERVOIR MEDIA MANAGEMENT INC
7700 NE AMBASSADOR PL                        NW 6135                                         PO BOX 1450                                     225 VARICK ST 6TH FLR
3RD FL                                       PO BOX 1450                                     MINNEAPOLIS MN 55485-6135                       NEW YORK NY 10014
PORTLAND OR 97220                            MINNEAPOLIS MN 55485-6135




001830P001-1400A-037                         002067P001-1400A-037                            003924P001-1400A-037                            002873P001-1400A-037
RESON8 INC                                   RESTORATION HARDWARE                            RETROGRADE MEDIA LLC                            REUBEN WALKER
PO BOX 781                                   8564 MELROSE AVE                                THE LAW OFFICES OF ADAM W ROSEN ESQ             ADDRESS INTENTIONALLY OMITTED
HERMOSA BEACH CA 90254                       WEST HOLLYWOOD CA 90069                         ADAM ROSEN
                                                                                             1801 CENTURY PK E STE 1920
                                                                                             LOS ANGELES CA 90067



001831P001-1400A-037                         001832P001-1400A-037                            001833P001-1400A-037                            001964P001-1400A-037
REV CREATIVE                                 REVOLUTION 9                                    REVOLUTION MARKETING LLC                        REX INC
6159 SANTA MONICA BLVD                       5043 N LAWNDALE                                 170 HAMILTON AVE STE 212                        6311 ROMAINE ST #7235
LOS ANGELES CA 90038                         CHICAGO IL 60625                                WHITE PLAINS NY 10601                           LOS ANGELES CA 90038




001834P001-1400A-037                         003764P001-1400A-037                            003813P001-1400A-037                            003230P001-1400A-037
RHINO ENTERTAINMENT                          RHINO ENTERTAINMENT CO                          RHINO ENTERTAINMENT CO                          RHODA FREEDBERG
PO BOX 749319                                3400 W OLIVE AVE                                A WARNER MUSIC GROUP CO                         46 CHESTER ST
LOS ANGELES CA 90074                         BURBANK CA 91505                                3400 W OLIVE AVE                                STAMFORD CT 06905
                                                                                             BURBANK CA 91505




003230S001-1400A-037                         000319P001-1400A-037                            000138P001-1400A-037                            000050P001-1400A-037
RHODA FREEDBERG                              RHODE ISLAND ATTORNEY GENERAL                   RHODE ISLAND DEPT OF ENVIRONMENTAL MANAGEMENT   RHODE ISLAND DEPT OF LABOR AND TRAINING
LAW OFFICES OF JEFFREY S KONVITZ             PETER KILMARTIN                                 235 PROMENADE ST                                DIRECTOR
JEFFREY KONVITZ                              150 S MAIN STREET                               PROVIDENCE RI 02908-5767                        1511 PONTIAC AVE
1801 CENTURY PK EAST STE 2400                PROVIDENCE RI 02903                                                                             CRANSTON RI 02920
LOS ANGELES CA 90067
                                                Case 18-12012-LSS                 Doc 271   Filed 11/02/18            Page 97 of 135
                                                                                 Open Road Films, LLC, et al.
                                                                                       Exhibit Pages

Page # : 95 of 133                                                                                                                                    10/26/2018 04:42:29 PM
000207P001-1400A-037                            000425P001-1400A-037                          001835P001-1400A-037                      001836P001-1400A-037
RHODE ISLAND DIVISION OF TAXATION               RHODE ISLAND TREASURY OFFICE                  RHONDA RESNICK                            RIBBOW MEDIA LLC
ONE CAPITOL HILL                                UNCLAIMED PROPERTY DIVISION                   4720 BREWSTER DR                          900 DIVISION ST
PROVIDENCE RI 02908                             STATE HOUSE                                   TARZANA CA 91356                          NASHVILLE TN 37203
                                                RM 102
                                                PROVIDENCE RI 02903



003936P001-1400A-037                            002810P001-1400A-037                          002825P001-1400A-037                      003267P002-1400A-037
RICHARD DUTCHER                                 RICHARD FAY                                   RICHARD JORDAN                            RICHARD M FAY
6945 E SAHUARO DR STE 125                       ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED             5481 COLLINGWOOD CIR
SCOTTSDALE AZ 85254                                                                                                                     CALABASAS CA 91302




000137P001-1400S-037                            003945P001-1400A-037                          003763P001-1400A-037                      003774P001-1400A-037
RICHARDS LAYTON & FINGER PA                     RICHIE FAY                                    RIPTIDE MUSIC GROUP LLC                   RIPTIDE MUSIC GROUP LLC
D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD       2049 CENTURY PK EAST                          12301 WILSHIRE BLVD STE 600               9469 JEFFERSON BLVD
ONE RODNEY SQUARE                               4TH FL                                        LOS ANGELES CA 90025                      STE 114
920 NORTH KING ST                               LOS ANGELES CA 90067                                                                    CULVER CITY CA 90232
WILMINGTON DE 19801



002324P001-1400A-037                            001837P001-1400A-037                          002882P001-1400A-037                      001838P001-1400A-037
RIPTIDE MUSIC INC                               RIQUE ROCKS INC                               RITA O'DEA                                RIVERDALE 10 MOVIES
9469 JEFFERSON BLVD                             1728 S GENESEE AVE                            ADDRESS INTENTIONALLY OMITTED             PO BOX 241579
STE 114                                         LOS ANGELES CA 90019                                                                    LITTLE ROCK AR 72223
CULVER CITY CA 90232




000449P001-1400A-037                            000450P001-1400A-037                          000450S001-1400A-037                      000451P001-1400A-037
RIVERSTONE PICTURES (SHOW DOGS) LIMITED         RIVERSTONE PICTURES (SHOW DOGS) LIMITED       RIVERSTONE PICTURES (SHOW DOGS) LIMITED   RIVERSTONE PICTURES (SLEEPLESS NIGHT) LIMITED
72 WELLS ST                                     99 KENTON RD                                  Sheridans                                 72 WELLS ST
LONDON W1T 3QF                                  HARROW, MIDDLESEX HA3 0AN                     JAMES KAY                                 LONDON W1T 3QF
UNITED KINGDOM                                  UNITED KINGDOM                                76 Wardour Street                         UNITED KINGDOM
                                                                                              LONDON W1F 0UR
                                                                                              UNITED KINGDOM


000452P001-1400A-037                            002423P001-1400A-037                          002964P001-1400A-037                      003925P001-1400A-037
RIVERSTONE PICTURES (SLEEPLESS NIGHT) LIMITED   RIVERSTONE PICTURES LIMITED                   RIVERSTONE PICTURES SHOW DOGS LIMITED     RIVERSTONE PICTURES SLEEPLESS LIMITED
99 KENTON RD                                    99 KENTON RD                                  NIK BOWER                                 72 WELLS ST
HARROW, MIDDLESEX HA3 0AN                       HARROW, MIDDLESEX HA3 0AN                     72 WELLS ST                               LONDON W1T 3QF
UNITED KINGDOM                                  UNITED KINGDOM                                LONDON W1T 3QF                            UNITED KINGDOM
                                                                                              UNITED KINGDOM



003925S001-1400A-037                            000453P001-1400A-037                          000453S001-1400A-037                      000454P001-1400A-037
RIVERSTONE PICTURES SLEEPLESS LIMITED           RIVERSTONE SOLUTIONS 2 LIMITED                RIVERSTONE SOLUTIONS 2 LIMITED            RIVERSTONE SOLUTIONS 2 LIMITED
BANK OF AMERICA NA                              72 WELLS ST                                   SHERIDANS                                 99 KENTON RD
333 S HOPE ST 13TH FL                           LONDON W1T 3QF                                JAMES KAY                                 HARROW, MIDDLESEX HA3 0AN
LOS ANGELES CA 90071                            UNITED KINGDOM                                76 Wardour Street                         UNITED KINGDOM
                                                                                              LONDON W1F 0UR
                                                                                              UNITED KINGDOM
                                Case 18-12012-LSS                    Doc 271   Filed 11/02/18           Page 98 of 135
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 96 of 133                                                                                                                     10/26/2018 04:42:29 PM
002002P001-1400A-037            002138P001-1400A-037                             002815P001-1400A-037                    001965P001-1400A-037
RKL ESOLUTIONS LLC              ROADSHOW FILMS PTY LTD                           ROB FRIEDMAN                            ROB NIKI
1800 FRUITVILLE PIKE            1 GARDEN ST                                      ADDRESS INTENTIONALLY OMITTED           85 BLEEKER ST
LANCASTER PA 17601              SOUTH YARRA VIC3141                                                                      TORONTO ON M4X1S1
                                AUSTRALIA                                                                                CANADA




001839P001-1400A-037            001966P001-1400A-037                             002805P001-1400A-037                    001840P001-1400A-037
ROBERT ABELE                    ROBERT BELL                                      ROBERT DISILVIO                         ROBERT DYLAN DBA RAM'S HORN MUSIC
3245 SELBY AVE                  LOS ANGELES CA 90034                             ADDRESS INTENTIONALLY OMITTED           PO BOX 860 COOPER STATION
LOS ANGELES CA 90034                                                                                                     NEW YORK NY 10276




001841P001-1400A-037            002052P001-1400A-037                             001842P001-1400A-037                    001843P001-1400A-037
ROBERT ETOLL PRODUCTIONS INC    ROBERT FRIEDMAN                                  ROBERT G ZUCKERMAN                      ROBERT GERBER
1112 MONTANA AVE STE 445        289 N HOMEWOOD RD                                19380 COLLINS AVE APT 226               7031 PASADENA AVE
SANTA MONICA CA 90403           LOS ANGELES CA 90049                             SUNNY ISLES BEACH FL 33160              DALLAS TX 75214




001844P001-1400A-037            001845P001-1400A-037                             002640P001-1400A-037                    002943P001-1400A-037
ROBERT GUERINGER                ROBERT RUSSELL                                   ROBERT THORNTON                         ROBERT THORNTON
5333 BALBOA BLVD APT 238        2331 COVE AVE                                    ROBERT THORNTON BILL BABBIT             BILL BABBITT
ENCINO CA 91316                 LOS ANGELES CA 90039                             300 NORTH TIGERTAIL RD                  300 N TIGERTAIL RD
                                                                                 LOS ANGELES CA 90049                    LOS ANGELES CA 90049




002878P001-1400A-037            001846P001-1400A-037                             001847P001-1400A-037                    000141P001-1400S-037
ROBERT YATES                    ROBERTA ROGERS                                   ROBIN JONAS                             ROBINS KAPLAN LLP
ADDRESS INTENTIONALLY OMITTED   369 S DOHENY DR 145                              2092 MOUND ST                           HOWARD J WEG;MICHAEL T DELANEY
                                BEVERLY HILLS CA 90211                           HOLLYWOOD CA 90068                      2049 CENTURY PARK EAST STE 3400
                                                                                                                         LOS ANGELES CA 90067




001848P001-1400A-037            001849P001-1400A-037                             002468P001-1400A-037                    003790P001-1400A-037
ROCHELLE BRODIN PHOTOGRAPHY     ROCKET RACING REBELS PUBLISHING LP               ROCKMASTER INTERNATIONAL NETWORK INC    ROCKMASTERS INTERNATIONAL NETWORK INC
7095 HOLLYWOOD BLVD STE 767     4900 OLD MANOR RD                                C O BENNETT LAW OFFICE PC               132 W MAIN ST
LOS ANGELES CA 90028            AUSTIN TX 78723                                  132 W MAIN ST                           LEWISVILLE TX 75057
                                                                                 LEWISVILLE TX 75057




002763P001-1400A-037            002798P001-1400A-037                             001850P001-1400A-037                    001851P001-1400A-037
RODEO FX                        RODOLPHE BUET                                    ROGER LAWSON                            ROGER MORAN
90 QUEEN ST                     ADDRESS INTENTIONALLY OMITTED                    4540 HAZELTINE AVE APT 12               6405 KENNEDY BLVD EAST APT D2
2ND FL                                                                           SHERMAN OAKS CA 91423                   WEST NEW YORK NJ 07093
MONTREAL, QC H3C 6X4
CANADA
                                           Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 99 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 97 of 133                                                                                                                           10/26/2018 04:42:29 PM
001967P001-1400A-037                       001852P001-1400A-037                         003964P001-1400A-037                    001926P001-1400A-037
ROGERS CINEMA INC                          ROGUE PLANET                                 ROKU                                    ROLAND WIESHOFER
407 SOUTH MAPLE AVE                        12959 CORAL TREE PL                          150 WINCHESTER CIR                      2001 IDAHO AVE
MARSHFIELD WI 54449                        LOS ANGELES CA 90066                         LOS GATOS CA 95032                      SANTA MONICA CA 90403




001853P001-1400A-037                       003656P001-1400A-037                         002770P003-1400A-037                    001854P001-1400A-037
ROLLING STONE LLC                          ROMIN INC                                    ROMIN INC A/K/A CINEMASCORE             RONALD BATZDORFF
PO BOX 30895                               8812 RAINBOW RIDGE DR                        EDWARD MINTZ                            3805 BUENA PK DR
NEW YORK NY 10087                          LAS VEGAS NV 89117                           8812 RAINBOW RIDGE DR                   STUDIO CITY CA 91604
                                                                                        LAS VEGAS NV 89117




002003P001-1400A-037                       001855P001-1400A-037                         003853P001-1400A-037                    001856P001-1400A-037
RONALD DORFMAN                             RONALD W PHILLIPS                            RONALD W RINKER                         ROSE CHIRILLO
97 VILLA DR                                131 THE GREENS DR                            10725 OHIO AVE #304                     1915 1/2 APEX AVE
WARMINSTER PA 18974                        FAIRFIELD BAY AR 72088                       LOS ANGELES CA 90024                    LOS ANGELES CA 90039




002484P001-1400A-037                       001857P001-1400A-037                         001858P001-1400A-037                    001859P001-1400A-037
ROSE FORDE LIMITED                         ROSEMARY CUSACK                              ROUTE 66 MOVIE THEATER                  ROYALTY NETWORK INC
LOWER GROUND FLOOR 111 CHARTERHOUSE ST     PO BOX 892                                   24 S MAIN                               224 WEST 30TH ST STE 1007
LONDON EC1M6AW                             TELLURIDE CO 81435                           WEBB CITY MO 84870                      NEW YORK NY 10001
UNITED KINGDOM




001860P001-1400A-037                       000455P001-1400A-037                         000456P001-1400A-037                    003752P001-1400A-037
RPM MSC INC                                RPSD2 LIMITED                                RPSD2 LIMITED                           RRCB MEDIA ASSETS INC
135 GRAND ST STE 5                         72 WELLS ST                                  99 KENTON RD                            24262 CROSS ST
NEW YORK NY 10013                          LONDON W1T 3QF                               HARROW, MIDDLESEX HA3 0AN               NEWHALL CA 91321
                                           UNITED KINGDOM                               UNITED KINGDOM




001861P001-1400A-037                       001991P001-1400A-037                         001862P001-1400A-037                    001863P001-1400A-037
RRCB MEDIA ASSETS INC DBA CABIN 21 SOUND   RSA/THE GREY FILM HOLDINGS                   RSC INSURANCE BROKERAGE INC             RUBENSTEIN COMMUNICATIONS INC
24262 CROSS ST                             634 N LA PEER DR                             DBA RISK STRATEGIES CO                  1345 AVENUE OF THE AMERICAS
NEWHALL CA 91321                           WEST HOLLYWOOD CA 90069                      160 FEDERAL ST                          NEW YORK NY 10105
                                                                                        BOSTON MA 02110




002017P001-1400A-037                       002803P001-1400A-037                         001864P001-1400A-037                    001865P001-1400A-037
RUI CUI                                    RUI CUI                                      RUN AND SHOOT FILMWORKS INC             RUSS SIMMONS
1214 E 57TH ST                             ADDRESS INTENTIONALLY OMITTED                PO BOX 462498                           5922 W 62ND TER
CHICAGO IL 60637                                                                        AURORA CO 80046                         SHAWNEE MISSION KS 66202
                                Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 100 of 135
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 98 of 133                                                                                                                 10/26/2018 04:42:29 PM
001866P001-1400A-037            001867P001-1400A-037                         002616P001-1400A-037                     000756P001-1400A-037
RUTGERS CINEMAS                 RUTH FERNANDEZ                               RYAN HASTINGS                            RYAN MICHAEL PAINTER
2741 JANET AVE                  200 MAUHER ST APT 1A                         2540 ASTRAL DR                           234 EAST 100 SOUTH #B3
NORTH BELLMORE NY 11710         BROOKLYN NY 11206                            LOS ANGELES CA 90046                     SALT LAKE CITY UT 84111




002509P001-1400A-037            000848P001-1400A-037                         002857P001-1400A-037                     002671P001-1400A-037
RYAN MILLER AND ASSOCIATES      RYAN QUICK                                   RYAN SCHARWATH                           RYAN TUREK
4601 WILSHIRE BLVD STE 225      4605 CAHUENGA BLVD 112                       ADDRESS INTENTIONALLY OMITTED            3260 BARHAM BLVD
LOS ANGELES CA 90010            TOLUCA LAKE CA 91602                                                                  LOS ANGELES CA 90068




001879P001-1400A-037            000660P001-1400A-037                         003840P001-1400A-037                     000755P001-1400A-037
RYAN TWEEDY                     RZO MUSIC INC                                RZO MUSIC INC DBA ARZO PUBLISHING OBO    S AND P ON TIME COURIER SVC
7432 ORION AVE                  250 W 57TH ST 11TH FLR                       JONES MUSIC AMERICA                      PO BOX 232915
VAN NUYS CA 91406               NEW YORK NY 10107                            250 W 57TH ST 11TH FLR                   SACRAMENTO CA 95823
                                                                             NEW YORK NY 10107




002648P001-1400A-037            002425P001-1400A-037                         002649P001-1400A-037                     002260P001-1400A-037
S3 MUSIC AND SOUND              SABA AND CO INTELLECTUAL PROPERTY            SACHA INC                                SACHA PFEIFFER
11681 GATEWAY BLVD              SABA HOUSE BLOCK A                           12233 W OLYMPIC BLVD STE 350             52 MURRAY HILL RD
LOS ANGELES CA 90064            SAID FREIHA ST                               LOS ANGELES CA 90064                     CAMBRIDGE MA 02140
                                HAZMIEH
                                LEBANON



002644P001-1400A-037            003231P001-1400A-037                         000523P001-1400A-037                     003895P001-1400A-037
SAG-AFTRA                       SAGE AND TIME LLP                            SALEM PARTNERS LLC                       SALINAS MUSIC LLC
PO BOX 54867                    VOH LIMITED                                  11111 SANTA MONICA BLVD STE 2250         9854 NATIONAL BLVD #485
LOS ANGELES CA 90054            MARTIN RUSHTON-TURNER                        LOS ANGELES CA 90025                     LOS ANGELES CA 90034
                                4 THE GABLES
                                VALE OF HEALTH
                                HAMPSTEAD, LONDON NW3 1AY
                                UNITED KINGDOM
000648P001-1400A-037            000757P001-1400A-037                         002325P001-1400A-037                     000529P001-1400A-037
SALLY HARLOR                    SALT LAKE FILM SOCIETY                       SALT LLC                                 SALTER GROUP
204 WEST 140TH ST APT 5D        111 EAST 300 SOUTH #99                       9503 JEFFERSON BLVD STE B                1840 CENTURY PK EAST STE 400
NEW YORK NY 10030               SALT LAKE CITY UT 84111                      CULVER CITY CA 90232                     LOS ANGELES CA 90067




002863P001-1400A-037            002907P001-1400A-037                         002751P001-1400A-037                     003993P001-1400A-037
SAM SPEISER                     SAMANTHA DESHON                              SAMANTHA KOBRIN                          SAMBA TV
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                12254 SW 105 LN                          123 TOWNSEND ST
                                                                             MIAMI FL 33186                           SAN FRANCISCO CA 94107
                                         Case 18-12012-LSS                Doc 271    Filed 11/02/18           Page 101 of 135
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 99 of 133                                                                                                                                  10/26/2018 04:42:29 PM
002314P001-1400A-037                     002315P001-1400A-037                          003685P003-1400A-037                            000889P001-1400A-037
SAMPLE DIGITAL HOLDING LLC DBA DAX INC   SAMPLE DIGITAL HOLDINGS LLC                   SAMUEL MARQUIS                                  SANDBOX TECHNOLOGIES INC
100 CORPORATE POINTE STE 350             100 CORPORATE POINTE STE 350                  11000 WEYBURN AVENUE #427                       18411 CRENSHAW BLVD STE 100
CULVER CITY CA 90230                     CULVER CITY CA 90230                          WESTWOOD CA 90024                               TORRANCE CA 90504




003232P001-1400A-037                     003232S001-1400A-037                          002897P001-1400A-037                            003257P001-1400A-037
SANDSTONE ENTERTAINMENT LLC              SANDSTONE ENTERTAINMENT LLC                   SANDY FRIEDMAN                                  SANDY FRIEDMAN
MARK MANUEL                              RASKIN ANDERSON LAW                           ADDRESS INTENTIONALLY OMITTED                   SANFORD M FRIEDMAN
325 SOUTH MARYLAND PKWY                  GARY S RASKIN                                                                                 SANDY FRIEDMAN
LAS VEGAS NV 89101                       THE CULVER STUDIOS                                                                            7245 ROCK RIDGE TER
                                         9336 W WASHINGTON BLVD BLDG C                                                                 WEST HILLS CA 91307-1267
                                         CULVER CITY CA 90232


000571P001-1400A-037                     000774P001-1400A-037                          000783P001-1400A-037                            000759P001-1400A-037
SANDY WILBUR MUSIC INC DBA MUSIODATA     SANTA BARBARA INTERNATIONAL FILM FESTIVAL     SANTA MONICA VIDEO INC DBA SMV COMPLETE MEDIA   SANTIKOS PALLADIUM
252 7TH AVE #17G                         1528 CHAPALA ST STE 203                       1102 BROADWAY                                   4630 N LOOP 1604 W
NEW YORK NY 10001                        SANTA BARBARA CA 93101                        SANTA MONICA CA 90401                           STE 501
                                                                                                                                       SAN ANTONIO TX 78249




002529P001-1400A-037                     002205P001-1400A-037                          002927P001-1400A-037                            002463P001-1400A-037
SARA CEBERIO GEROSTIZA                   SARA GLICK                                    SARAH GENAZZANI                                 SARAH LUGO
10970 ASHTON AVE APT 106                 291 LINCON PL B7                              ADDRESS INTENTIONALLY OMITTED                   3005 HOPETON RD
LOS ANGELES CA 90024                     BROOKLYN NY 11238                                                                             LA CRESCENTA CA 91214




002343P001-1400A-037                     000707P001-1400A-037                          002464P001-1400A-037                            002917P001-1400A-037
SARAH MAYS                               SARAH NORRIS                                  SARASOTA FILM SOCIETY INC                       SARIKA DHIMAN
326 WEST HILL ST                         468 W CHARLESTON RD                           10715 RODERO DR # 8                             ADDRESS INTENTIONALLY OMITTED
DECATUR GA 30030                         PALO ALTO CA 94306                            LAKEWOOD RANCH FL 34202




002617P001-1400A-037                     002428P001-1400A-037                          002605P001-1400A-037                            002822P001-1400A-037
SARSHAR SACKET DBA PHONIX                SASCHA HECKS                                  SATIATED PRODUCTIONS                            SATINE HOVYAN
7119 W SUNSENT BLVD #706                 48 4TH ST                                     7600 FLIGHT AVE                                 ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90046                     HERMOSA BEACH CA 90254                        LOS ANGELES CA 90045




003975P001-1400A-037                     003906P001-1400A-037                          002629P001-1400A-037                            002759P001-1400A-037
SAWYER                                   SAWYER STUDIOS LLC                            SAY THE WORD INC                                SCGC INC DBA STAR CINEMA GRILL CONROE
MULLEN LOWE                              ARNIE SAWYER                                  984 STEARNS DR                                  4811 HIGHWAY 6
99 WASHINGTON ST                         SAWYER STUDIOS                                LOS ANGELES CA 90048                            MISSOURI CITY TX 77459
SOUTH NORWALK CT 06854-3818              36 WEST 25TH ST
                                         12TH FLOOR
                                         NEW YORK NY 10010
                                               Case 18-12012-LSS                   Doc 271   Filed 11/02/18            Page 102 of 135
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 100 of 133                                                                                                                                   10/26/2018 04:42:29 PM
002295P001-1400A-037                           002599P001-1400A-037                            002258P001-1400A-037                      002461P001-1400A-037
SCHAWK                                         SCHEHEREZADE DAFTARY                            SCHNEIDER ENTERTAINMENT AGENCY            SCHOOL DISTRICT OF KANSAS CITY MISSOURI
PO BOX 70849                                   2302 FARGO ST                                   22287 MULHOLLAND HWY # 210                2901 TROOST AVE
CHICAGO IL 60673                               LOS ANGELES CA 90039                            CALABASAS CA 91302                        KANSAS CITY MO 64109




002395P001-1400A-037                           000629P001-1400A-037                            003265P003-1400A-037                      003728P001-1400A-037
SCHOOL DISTRICT OF NORTH FOND DU LAC           SCION THREE MUSIC LLC                           SCION THREE MUSIC LLC                     SCN DISTRIBUTION LLC
225 MCKINLEY ST                                240 WEST 37TH ST                                MARK SPIER                                700 N CENTRAL AVE STE 600
FOND DU LAC WI 54937                           STE 504                                         PO BOX 634                                GLENDALE CA 91023
                                               NEW YORK NY 10018                               NEW YORK NY 10116




000804P001-1400A-037                           000805P001-1400A-037                            003810P001-1400A-037                      002630P001-1400A-037
SCORE A SCORE LLC                              SCOREBIRD MUSIC INC                             SCORPIANS RAE AMEND AND KOLLEGEN          SCOTT FEINBERG
2850 OCEAN PK BLVD #300                        602 ASHLAND AVE APT C                           LUDWIGSPLATZ 9                            8811 BURTON WAY APT 305
SANTA MONICA CA 90405                          SANTA MONICA CA 90405                           GIESSEN D-35390                           LOS ANGELES CA 90048
                                                                                               GERMANY




002274P001-1400A-037                           002833P001-1400A-037                            001888P001-1400A-037                      002434P001-1400A-037
SCOTT FUJITA                                   SCOTT KENNEDY                                   SCOTT MANTZ                               SCOTT SHAPIRO
27350 UPPER FORTY DR                           ADDRESS INTENTIONALLY OMITTED                   1222 N KINGS RD 9                         6427 INNSDALE DR
CARMEL VALLEY CA 93924                                                                         WEST HOLLYWOOD CA 90069                   HOLLYWOOD CA 90068




002243P001-1400A-037                           000726P001-1400A-037                            002332P001-1400A-037                      002582P001-1400A-037
SCOTT UCHIDA                                   SCOTT WEINER                                    SCRABBLE VENTURES LLC                     SCREEN ACTORS GUILD
344 WEST LINDEN AVE                            10609 B CLARK ST                                10550 CAMDEN DR                           5757 WILSHIRE BLVD 7TH FL
BURBANK CA 91506                               PHILADELPHIA PA 19116                           CYPRESS CA 90630                          LOS ANGELES CA 90036




002582S001-1400A-037                           002582S002-1400A-037                            003926P001-1400A-037                      000457P001-1400A-037
SCREEN ACTORS GUILD                            SCREEN ACTORS GUILD                             SCREEN ACTORS GUILD                       SCREEN ACTORS GUILD-AMERICAN FEDERATION OF
BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC               FIELDFISHER RIVERBANK HOUSE               TELEVISION AND RADIO ARTISTS
JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ                             2 SWAN LN                                 5757 WILSHIRE BLVD 7TH FL
KIEL IRELAND                                   919 N MARKET ST STE 460                         LONDON EC4R 3TT                           LOS ANGELES CA 90036
801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801                             UNITED KINGDOM
GLENDALE CA 91203


002178P001-1400A-037                           002665P002-1400A-037                            003662P001-1400A-037                      002179P001-1400A-037
SCREEN CAPITAL INTERNATIONAL                   SCREEN ENGINE ASI LLC                           SCREEN ENGINE LLC                         SCREEN INTERNATIONAL SECURITY SVC LTD
345 NORTH MAPLE DR                             LEGAL DEPT                                      1925 CENTURY PK EAST                      9300 WILSHIRE BLVD STE 450
STE 294                                        NICK SINGER                                     STE 950                                   BEVERLY HILLS CA 90210
BEVERLY HILLS CA 90210                         1925 CENTURY PK EAST                            LOS ANGELES CA 90067
                                               STE 950
                                               LOS ANGELES CA 90067
                                     Case 18-12012-LSS                 Doc 271   Filed 11/02/18          Page 103 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 101 of 133                                                                                                                         10/26/2018 04:42:29 PM
002186P001-1400A-037                 002278P001-1400A-037                          002279P001-1400A-037                         003253S001-1400A-037
SCREENING SVC GROUP                  SCRIPPS NETWORKS LLC DBA FOOD NETWORK         SCRIPPS NETWORKS LLC DBA HGTV                SEAKER AND SONS A CALIFORNIA PARTNERSHIP
8670 WILSHIRE BLVD                   PO BOX 602018                                 PO BOX 602028                                ST. JAMES LAW; MICHAEL ST. JAMES
STE 112                              CHARLOTTE NC 28260                            CHARLOTTE NC 28260                           22 BATTERY ST STE 888
BEVERLY HILLS CA 90211                                                                                                          SAN FRANCISCO CA 94111




002498P001-1400A-037                 002020P001-1400A-037                          003833P001-1400A-037                         002672P001-1400A-037
SEARCH FINANCE GROUP                 SEBASTIAN ROCCA                               SECRET ROAD MUSIC PUBLISHING INC             SECRET ROAD MUSIC SVC INC
1055 WILSHIRE BLVD STE 850           54 RUE PIERRE LAROUSSE                        5850 FOOTHILL DR                             5850 FOOTHILL DR
LOS ANGELES CA 90017                 75014PARIS                                    LOS ANGELES CA 90068                         LOS ANGELES CA 90068
                                     FRANCE




000003P001-1400A-037                 000754P001-1400A-037                          002682P001-1400A-037                         000120P001-1400S-037
SECRETARY OF STATE                   SECRETARY OF STATE                            SECURITAS SECURITY SVC USA INC               SECURITIES & EXCHANGE COMMISSION
DIV OF CORPORATIONS FRANCHISE TAX    STATEMENT OF INFORMATION UNIT                 FILE 57220                                   NY REG OFFICE ATTN: BANKRUPTCY DEPT.
PO BOX 898                           PO BOX 944230                                 LOS ANGELES CA 90074                         BROOKFIELD PL
DOVER DE 19903                       SACRAMENTO CA 94244                                                                        200 VESEY ST STE 400
                                                                                                                                NEW YORK NY 10281-1022



000123P001-1400S-037                 000121P001-1400S-037                          000004P001-1400A-037                         000572P002-1400A-037
SECURITIES & EXCHANGE COMMISSION     SECURITIES AND EXCHANGE COMMISSION            SECURITIES AND EXCHANGE COMMISSION           SEE MANAGEMENT INC
PHIL. OFC - ATTN: BANKRUPTCY DEPT.   SEC OF THE TREASURY OFFICE OF GEN COUNSEL     NY REG OFFICE A CALAMARI REG DIR             MICHELLE ROSA
ONE PENN CENTER                      100 F ST NE                                   BROOKFIELD PL                                307 SEVENTH AVE STE 1607
1617 JFK BLVD. STE 520               WASHINGTON DC 20549                           200 VESEY ST STE 400                         NEW YORK NY 10001
PHILADELPHIA PA 19103                                                              NEW YORK NY 10281-1022



003677P001-1400A-037                 002593P001-1400A-037                          002631P001-1400A-037                         003880P001-1400A-037
SEE MANAGEMENT INC                   SEISMIC PRODUCTIONS LLC                       SELECTRACKS INC                              SELECTRACKS INC DBA MUSIC BEYOND LLC
307 SEVENTH AVE STE 1607             7010 SANTA MONICA BLVD                        6100 WILSHIRE BLVD STE1600                   6100 WILSHIRE BLVD STE 1600
NEW YORK NY 10001                    LOS ANGELES CA 90038                          LOS ANGELES CA 90048                         LOS ANGELES CA 90048




003884P001-1400A-037                 002414P001-1400A-037                          000784P001-1400A-037                         002866P001-1400A-037
SELECTRACKS INC DBA XRAY DOG MUSIC   SENCIT MUSIC LLC                              SEQUINS AT NOON MUSIC                        SERA TABB
4011 WEST MAGNOLIA BLVD              1205 ALMA ST                                  1299 OCEAN AVE STE 306                       ADDRESS INTENTIONALLY OMITTED
BURBANK CA 91505                     GLENDALE CA 91202                             SANTA MONICA CA 90401




002890P001-1400A-037                 003260P002-1400A-037                          003836P001-1400A-037                         001889P001-1400A-037
SETH SPECTOR                         SETH SPECTOR                                  SEVEN SUMMITS MUSIC OBO ITSELF AND RAIN CO   SEW PHOTOGRAPHY
ADDRESS INTENTIONALLY OMITTED        10916 ASHTON AVE APT 303                      500 S BUENA VISTA ST                         SEW PHOTO
                                     LOS ANGELES CA 90024                          BURBANK CA 91521-3065                        8721 SANTA MONICA BLVD #30
                                                                                                                                WEST HOLLYWOOD CA 90069
                                Case 18-12012-LSS                 Doc 271   Filed 11/02/18           Page 104 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 102 of 133                                                                                                                10/26/2018 04:42:29 PM
002393P001-1400A-037            000798P001-1400A-037                          002583P001-1400A-037                     002159P001-1400A-037
SFG STUDIOS LLC                 SHADE VFX                                     SHADIK TECHNOLOGIES                      SHAN DONGBING
461 SANDY CREEK RD STE 41261    2415 MICHIGAN AVE BLDG H STE D                410 NORTH POINSETTIA PL                  ROOM 2901 BLDG 1 DONGQUGUOJI CIYUNSI
FAYETTEVILLE GA 30214           SANTA MONICA CA 90404                         LOS ANGELES CA 90036                     BEIJING
                                                                                                                       CHINA




000685P001-1400A-037            002333P001-1400A-037                          000821P001-1400A-037                     000822P001-1400A-037
SHANA XU                        SHANAHAN MANAGEMENT PTY                       SHANGHAI JIAJI SHIYE CO LTD              SHANGHAI YI GUO YI MIN TRANSLATION
11130 OTSEGO ST APT 514         RAPID # 78 MOUNTAIN VIEW ROAD                 555 XIZHANGNAN RD STE 2102 BLDG 3        NO 899 LINGLING ROAD
NORTH HOLLYWOOD CA 91601        DALEFIELD                                     SHANGHAI                                 SHANGHAI
                                QUEENSTOWN                                    CHINA                                    CHINA
                                AUSTRALIA



002679P001-1400A-037            002761P001-1400A-037                          002883P001-1400A-037                     000643P001-1400A-037
SHANGRILA ENTERTAINMENT LLC     SHANI PARRISH                                 SHANNON SKOCZYLAS                        SHAPIRO BERNSTEIN AND CO INC
550 S HOPE ST 700               55 VIRGINIA AVE                               ADDRESS INTENTIONALLY OMITTED            488 MADISON AVE
LOS ANGELES CA 90071            MONTCLAIR NJ 07042                                                                     NEW YORK NY 10022




002676P001-1400A-037            002499P001-1400A-037                          002344P001-1400A-037                     003233P001-1400A-037
SHARON C SWART                  SHASHA LI                                     SHAUL TURNER                             SHAW RENTERS (SINGAPORE) PTE LIMITED
6818 CAHUENGA PK TRL            4431 1/2 AMBROSE AVE                          888 LOGAN ST 10-I                        CHRISTOPHER SHAW
LOS ANGELES CA 90068            LOS ANGELES CA 90027                          DENVER CO 80203                          SHAW CENTRE
                                                                                                                       1 SCOTTS RD 13TH FL
                                                                                                                       SINGAPORE 228208
                                                                                                                       SINGAPORE


002460P001-1400A-037            003682P001-1400A-037                          002230P001-1400A-037                     003772P001-1400A-037
SHAWN EDWARDS                   SHAWN EDWARDS                                 SHAWN JANIFER MAKE UP                    SHELLY BAY MUSIC LLC
FOX 4 NEWS                      3030 SUMMIT                                   928 N SAN FERNANDO BLVD J201             TOMMY BOY MUSIC INC
3030 SUMMIT                     KANSAS CITY MO 64108                          BURBANK CA 91504                         423 MOUNTAINVIEW RD
KANSAS CITY MO 64108                                                                                                   ENGLEWOOD NJ 07631




002380P001-1400A-037            003786P001-1400A-037                          000140P002-1400S-037                     000524P001-1400A-037
SHELTER PR LLC                  SHENANZHU LLC DBA THE DINER                   SHEPPARD MULLIN RICHTER & HAMPTON LLP    SHEPPARD MULLIN RICHTER AND HAMPTON LLP
16000 VENTURA BLVD #1102        200 VARICK ST                                 EDWARD H TILLINGHAST, ESQ                333 SOUTH HOPE ST 43RD FL
ENCINO CA 91436                 STE 609                                       MICHAEL T DRISCOLL, ESQ                  LOS ANGELES CA 90071-1448
                                NEW YORK NY 10014                             30 ROCKEFELLER PLAZA
                                                                              NEW YORK NY 10112



002861P001-1400A-037            002701P001-1400A-037                          003927P001-1400A-037                     003691P001-1400A-037
SHERI SMITH                     SHERIFF PRODUCTION INC                        SHERIFF PRODUCTION INC                   SHERIFF PRODUCTION INC AND JAY RODAN
ADDRESS INTENTIONALLY OMITTED   21103 MULHOLLAND DR                           THE GERSH AGENCY                         21103 MULHOLLAND DR
                                LOS ANGELES CA 91364                          BOB HOHMAN                               LOS ANGELES CA 91364
                                                                              9465 WILSHIRE BLVD 6TH FL
                                                                              BEVERLY HILLS CA 90212
                                              Case 18-12012-LSS                Doc 271   Filed 11/02/18              Page 105 of 135
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 103 of 133                                                                                                                                 10/26/2018 04:42:29 PM
003942P001-1400A-037                          002500P001-1400A-037                         000480P002-1400A-037                        003663P001-1400A-037
SHERIFF PRODUCTION INC FSO JAY RODAN          SHIRA BILLIG                                 SHORELINE A LAW CORP                        SHORELINE A LAW CORP
21103 MULHOLLAND DR                           2826 DELEVAN DR                              ANDREW PAULY                                1299 OCEAN AVE
LOS ANGELES CA 91364                          LOS ANGELES CA 90065                         1299 OCEAN AVE                              STE 400
                                                                                           STE 400                                     SANTA MONICA CA 90401
                                                                                           SANTA MONICA CA 90401



000695P001-1400A-037                          002966P001-1400A-037                         003743P001-1400A-037                        000566P001-1400A-037
SHOWCASE CINEMA SEE NATIONAL AMUSEMENT        SHOWTIME NETWORKS INC                        SHOWTIME NETWORKS INC                       SHUTTERSTOCK
846 UNIVERSITY AVE                            LAW DEPT                                     1633 BROADWAY                               EMPIRE STATE BUILDING
PO BOX 9108                                   1633 BROADWAY                                NEW YORK NY 10019                           350 FIFTH AVE 21ST FL
NORWOOD MA 02062                              NEW YORK NY 10019                                                                        NEW YORK NY 10118




003830P001-1400A-037                          000106P001-1400S-037                         000107P001-1400S-037                        000525P001-1400A-037
SIDE ACTION SOUND                             SIDLEY AUSTIN LLP                            SIDLEY AUSTIN LLP                           SIDLEY AUSTIN LLP
4349 VANTAGE AVE                              JENNIFER C HAGLE, ESQ                        ANNIE C WALLIS, ESQ                         1999 AVENUE OF THE STARS 17TH FL
STUDIO CITY CA 91604                          555 WEST FIFTH ST 40TH FLOOR                 ONE SOUTH DEARBORN                          LOS ANGELES CA 90067
                                              LOS ANGELES CA 90013                         CHICAGO IL 60603




002908P001-1400A-037                          000817P001-1400A-037                         002166P001-1400A-037                        000884P001-1400A-037
SIENNA TSAN                                   SIFF                                         SIGN CENTRIX                                SILENT HILL 2 DCP INC
ADDRESS INTENTIONALLY OMITTED                 305 HARRISON ST                              447 SOUTH ROBERTSON BLVD STE 101            COMPLETE POST ACCOUNTING
                                              SEATTLE WA 98109                             BEVERLY HILLS CA 90211                      2 BERKELEY ST STE 310
                                                                                                                                       TORONTO ON M5A 4J5
                                                                                                                                       CANADA



000830P001-1400A-037                          003165P001-1400A-037                         003619P001-1400A-037                        000700P001-1400A-037
SILENT HILL 2 FILMS                           SILENT HILL 2 FILMS INC                      SILENT HILL 2 FILMS INC                     SILENT HOUSE LLC
15233 VENTURA BLVD STE 610                    MANIFEST INTERNATIONAL LLC                   417 SOUTH HILL ST                           14301 CALIBER DR
SHERMAN OAKS CA 91403                         BRUCE LILLISTON                              STE 1251                                    STE 200
                                              417 SOUTH HILL ST                            LOS ANGELES CA 90013                        OKLAHOMA CITY OK 73134
                                              STE 1251
                                              LOS ANGELES CA 90013


002445P001-1400A-037                          000718P001-1400A-037                         002650P001-1400A-037                        003234P001-1400A-037
SILENTCO INC                                  SILVER CINEMAS ACQUISITION CO                SILVER GIRL LLC                             SILVER REEL ENTERTAINMENT MEZZANINE FUND LP
3300 NE LINCOLN RD                            DBA LANDMARK THEATRES                        2661 VETERAN AVE                            C O SILVER REEL GP LTD
IDABEL OK 74745                               PO BOX 101874                                LOS ANGELES CA 90064                        ROGER HANSON
                                              PASADENA CA 91189                                                                        PO BOX 309
                                                                                                                                       UGLAND HOUSE
                                                                                                                                       GRAND CAYMAN KY1-1104
                                                                                                                                       CAYMAN ISLANDS
003234S001-1400A-037                          000711P001-1400A-037                         000729P001-1400A-037                        000815P001-1400A-037
SILVER REEL ENTERTAINMENT MEZZANINE FUND LP   SILVER SCREEN LIMOUSINES LTD                 SIMON GLENN MICHAEL INC                     SIMPLY MEASURED 1
EQUINOXE ALTERNATIVE INVESTMENT SVC           590A GREEN LANES                             64 GREAT OAKS RD                            2211 ELLIOTT AVE STE 310
IRELAND LTD JULIE CALLAGHAN                   PALMERS GREEN LONDON N14 5RY                 ROSLYN HEIGHTS NY 11577                     SEATTLE WA 98121
EQUINOXE HOUSE MARINA VILLAGE                 UNITED KINGDOM
MALAHIDE
CO. DUBLIN
IRELAND
                                       Case 18-12012-LSS               Doc 271   Filed 11/02/18           Page 106 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 104 of 133                                                                                                                       10/26/2018 04:42:29 PM
002641P001-1400A-037                   003250P002-1400A-037                        002371P001-1400A-037                     002574P001-1400A-037
SINDEE LEVIN                           SINDEE LEVIN                                SIOPIO                                   SIX K MANAGEMENT PRODUCTIONS LLC
149 S BARRINGTON AVE #810              A/K/A YELDARPS                              5665 BABBIT AVE                          1171 S ROBERTSON BLVD 120
LOS ANGELES CA 90049                   ATTORNEY AT LAW                             ENCINO CA 91316                          LOS ANGELES CA 90035
                                       149 S BARRINGTON AVE #810
                                       LOS ANGELES CA 90049



000838P001-1400A-037                   003783P001-1400A-037                        002986P001-1400A-037                     000602P001-1400A-037
SIX8 FSO PIERCE AUSTIN                 SIXFIFTEEN MUSIC LIBRARY LLC                SIXJOY LLC                               SIXTEEN 19
CRITERION                              WARNER CHAPPELL PRODUCTION MUSIC INC        KEJIZHONGYI AVE                          44 WEST 18TH ST FLR 6
4842 SYLMAR AVE                        10585 SANTA MONICA BLVD                     TENCENT BUILDING                         NEW YORK NY 10011
SHERMAN OAKS CA 91423                  LOS ANGELES CA 90025                        NANSHAN DISTRICT SHENZHEN 518057
                                                                                   CHINA



000810P001-1400A-037                   002440P001-1400A-037                        002355P001-1400A-037                     002546P001-1400A-037
SKIP FILMS                             SKYLIGHT ENTERTAINMENT INC                  SKYLINE 8 CINEMA LLC                     SLB PRINTING
2038 BROADWAY                          DBA HOOD RIVER CINEMAS                      PO BOX 402                               2818 S ROBERTSON BLVD
SANTA MONICA CA 90404                  107 OAK ST                                  DILLON CO 80435                          LOS ANGELES CA 90034
                                       HOOD RIVER OR 97015




000468P001-1400A-037                   000573P001-1400A-037                        003235P001-1400A-037                     003605P001-1400A-037
SLEEPLESS NIGHTS PRODUCTIONS LLC       SLOSS ECKHOUSE LAWCO LLP                    SMART ASS PRODUCTIONS LLC                SMART ASS PRODUCTIONS LLC
2049 CENTURY PK EAST 4TH FL            555 W 25TH ST 4TH FLR                       C O IM GLOBAL LLC                        9665 WILSHIRE BLVD STE 900
LOS ANGELES CA 90067                   NEW YORK NY 10001                           MICHAEL ROBAN                            BEVERLY HILLS CA 90212
                                                                                   8322 BEVERLY BLVD STE 300
                                                                                   LOS ANGELES CA 90048



003605S001-1400A-037                   003605S002-1400A-037                        002417P001-1400A-037                     002310P001-1400A-037
SMART ASS PRODUCTIONS LLC              SMART ASS PRODUCTIONS LLC                   SMARTHIRE                                SNACK NATION
ENDGAME RELEASING FUNDING LLC          COMERICA BANK                               2250 LINDSAY WAY                         3534 HAYDEN AVE
9100 WILSHIRE BLVD 100W                1717 MAIN ST                                GLENDORA CA 91740                        CULVER CITY CA 90232
BEVERLY HILLS CA 90212                 DALLAS CA 75201




003958P001-1400A-037                   003958S001-1400A-037                        000612P001-1400A-037                     000890P001-1400A-037
SNAP INC                               SNAP INC                                    SNYDER MUSIC INC                         SOCIAL REWARDS INC
63 MARKET ST                           SHEPPARD MULLIN RICHTER AND HAMPTON LLP     375 GREENWICH ST                         21250 HAWTHORNE BLVD
VENICE CA 90291                        EDWARD H TILLINGHAST, ESQ                   NEW YORK NY 10013                        STE 540
                                       MICHAEL T DRISCOLL, ESQ                                                              TORRANCE CA 90503
                                       30 ROCKEFELLER PLZ
                                       NEW YORK NY 10112


000013P001-1400S-037                   002543P001-1400A-037                        002538P001-1400A-037                     002709P001-1400A-037
SOCIAL SECURITY ADMINISTRATION         SODA ENTERTAINMENT                          SOFIA VERGARA ENTERPRISES INC            SOLE PRODUCTIONS LLC
OFFICE OF THE GEN. COUNSEL, REGION 3   953 EAST 3RD ST                             1990 S BUNDY DR 200                      C O TREVANNA POST INC
300 SPRING GARDEN STREET               LOS ANGELES CA 90026                        LOS ANGELES CA 90025                     11833 MISSISSIPPI AVE # 101
PHILADELPHIA PA 19123                                                                                                       LOS ANGELES CA 90025
                                      Case 18-12012-LSS              Doc 271   Filed 11/02/18           Page 107 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 105 of 133                                                                                                                     10/26/2018 04:42:29 PM
002547P001-1400A-037                  002632P001-1400A-037                       002443P001-1400A-037                       000574P001-1400A-037
SOLO ARTISTS                          SOMATIC LLC                                SOMETHING LLC                              SONGS MUSIC PUBLISHING LLC
2251 GUTHRIE CIR                      6404 WILSHIRE BLVD STE 940                 17011 BEACH BLVD                           307 7TH AVE RM 2104
LOS ANGELES CA 90034                  LOS ANGELES CA 90048                       STE 1110                                   NEW YORK NY 10001
                                                                                 HUNTINGTON BEACH CA 92647




003750P001-1400A-037                  003848P001-1400A-037                       003823P001-1400A-037                       003883P001-1400A-037
SONGS OF UNIVERSAL INC                SONGS OF UNIVERSAL INC OF                  SONGS OF UNIVERSAL INC ON BEHALF OF        SONGS OF UNIVERSAL INC ON BEHALF OF ITSELF
2100 COLORADO AVE                     WATERNBARHAM MUSIC LLC                     U CANT TEACH BEIN THE SHHH INC             AND IMAGINE DRAGONS PUBLISHING
SANTA MONICA CA 90404                 2100 COLORADO AVE                          2100 COLORADO AVE                          2100 COLORADO AVE
                                      SANTA MONICA CA 90404                      SANTA MONICA CA 90404                      SANTA MONICA CA 90404




001924P001-1400A-037                  002271P001-1400A-037                       002437P001-1400A-037                       002191P001-1400A-037
SONGS TO YOUR EYES LTD                SONIA CUDIAMAT                             SONIC POOL INC                             SONIC SYMPHONY PRODUCTIONS
22817 VENTURA BLVD 839                21015 RODAX ST                             6860 LEXINGTON AVE                         324 S BEVERLY DR STE 703
WOODLAND HILLS CA 91364               CANOGA PARK CA 91304                       HOLLYWOOD CA 90038                         BEVERLY HILLS CA 90212




003702P001-1400A-037                  000887P001-1400A-037                       003976P001-1400A-037                       003976S001-1400A-037
SONIFI SOLUTIONS INC                  SONJA SLAVKOVIC                            SONY                                       SONY
3900 WEST INNOVATION ST               1470 QUEEN ST WEST APT 1                   10202 W WASHINGTON BLVD                    BUCHALTER A PROFESSIONAL CORPORATION
SIOUX FALLS SD 57107                  TORONTO ON M6K1M4                          CULVER CITY CA 90232                       PAMELA K WEBSTER
                                      CANADA                                                                                1000 WILSHIRE BLVD STE 1500
                                                                                                                            LOS ANGELES CA 90017



003759P001-1400A-037                  000719P001-1400A-037                       002328P001-1400A-037                       002488P001-1400A-037
SONY ATV MUSIC PUBLISHING LLC         SONY ELECTRONICS INC                       SONY MUSIC ENTERTAINMENT                   SONY MUSIC ENTERTAINMENT UK
EXTREME GROUP HOLDINGS LLC            PO BOX 100172                              10202 W WASHINGTON BLVD                    9 DERRY ST
PO BOX 11407 DEPT 1520                PASADENA CA 91189                          AKIO MORITA BUILDING 6TH FLR               LONDON W8 5HY
BIRMINGHAM AL 35246-1520                                                         CULVER CITY CA 90232                       UNITED KINGDOM




003791P001-1400A-037                  002689P001-1400A-037                       002689S001-1400A-037                       002326P001-1400A-037
SONY MUSIC ENTERTAINMENT UK LIMITED   SONY PICTURES                              SONY PICTURES                              SONY PICTURES ENTERTAINMENT INC
9 DERRY ST                            BANK OF AMERICA FILE 54715                 BUCHALTER A PROFESSIONAL CORP              10202 W WASHINGTON BLVD
LONDON W8 5HY                         LOS ANGELES CA 90074-4715                  PAMELA K WEBSTER                           CULVER CITY CA 90232
UNITED KINGDOM                                                                   1000 WILSHIRE BLVD STE 1500
                                                                                 LOS ANGELES CA 90017



002683P001-1400A-037                  002327P001-1400A-037                       000458P001-1400A-037                       000459P001-1400A-037
SONY PICTURES POST PRODUCTION SVC     SONY PICTURES STUDIOS                      SONY PICTURES WORLDWIDE ACQUISITIONS INC   SONY PICTURES WORLDWIDE ACQUISITIONS INC
DBA SONY PICTURES STUDIO GROUP        10202 WWASHINGTON BL RM 227                10202 WEST WASHINGTON BLVD 2ND FL          10202 WEST WASHINGTON BLVD
FILE 54715                            CULVER CITY CA 90232                       CULVER CITY CA 90232                       CULVER CITY CA 90232
LOS ANGELES CA 90074
                                           Case 18-12012-LSS                 Doc 271   Filed 11/02/18            Page 108 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 106 of 133                                                                                                                             10/26/2018 04:42:29 PM
003909P001-1400A-037                       002202P001-1400A-037                          000558P001-1400A-037                      002544P001-1400A-037
SONY PICTURES WORLDWIDE ACQUISITIONS INC   SONY/ATV MUSIC PUBLISHING INC                 SONY/ATV MUSIC PUBLISHING LLC             SOPHIA LASH CASSIDY
10202 WASHINGTON BLVD                      DBA EXTREME GROUP HOLDINGS LLC                PO BOX 415000 MSC 410768                  1315 MACCOLLUM ST
2ND FL                                     PO BOX 11407 DEPT 1520                        NASHVILLE TN 37241-0768                   LOS ANGELES CA 90026
CULVER CITY CA 90232                       BIRMINGHAM AL 35246-1520




000223P001-1400A-037                       000224P001-1400A-037                          000225P001-1400A-037                      000226P001-1400A-037
SOS DISTRICT OF COLUMBIA                   SOS OF ALABAMA                                SOS OF ALASKA                             SOS OF ARIZONA
LAUREN C VAUGHAN                           JOHN H MERRILL                                ALASKA STATE CAPITOL BLDG                 MICHELLE REAGAN
1350 PENNSYLVANIA AVE NW                   PO BOX 5616                                   PO BOX 110001                             OFFICE OF THE SECRETARY OF STATE
RM 419                                     MONTGOMERY AL 36103-5616                      JUNEAU AK 99811-0001                      1700 W WASHINGTON ST
WASHINGTON DC 20004                                                                                                                F17
                                                                                                                                   PHOENIX AZ 85007-2888


000227P001-1400A-037                       000228P001-1400A-037                          000229P001-1400A-037                      000230P001-1400A-037
SOS OF ARKANSAS                            SOS OF CALIFORNIA                             SOS OF COLORADO                           SOS OF CONNECTICUT
MARK MARTIN                                ALEX PADILLA                                  WAYNE W WILLIAMS                          DENISE W MERRILL
STATE CAPITOL                              1500 11TH ST                                  COLORADO DEPT OF STATE                    30 TRINITY ST
500 WOODLANE AVE                           SACRAMENTO CA 95814                           1700 BROADWAY                             HARTFORD CT 06106
STE 256                                                                                  STE 200
LITTLE ROCK AR 72201                                                                     DENVER CO 80290


000231P001-1400A-037                       000232P001-1400A-037                          000233P001-1400A-037                      000234P001-1400A-037
SOS OF DELAWARE                            SOS OF FLORIDA                                SOS OF GEORGIA                            SOS OF HAWAII
JEFFREY W BULLOCK                          KEN DETZNER                                   BRIAN P KEMP                              SHAN S TSUTSUI
401 FEDERAL ST                             RA GRAY BLDG                                  214 STATE CAPITOL                         LEUTENANT GOVERNOR
STE 3                                      500 SOUTH BRONOUGH ST                         ATLANTA GA 30334                          STATE CAPITOL
DOVER DE 19901                             TALLAHASSEE FL 32399-0250                                                               RM 415
                                                                                                                                   HONOLULU HI 96813


000235P001-1400A-037                       000236P001-1400A-037                          000237P001-1400A-037                      000238P001-1400A-037
SOS OF IDAHO                               SOS OF ILLINOIS                               SOS OF INDIANA                            SOS OF IOWA
LAWERENCE DENNEY                           JESSE WHITE                                   CONNIE LAWSON                             PAUL D PATE
700 WEST JEFFERSON ST RM E205              213 STATE CAPITOL                             200 W WASHINGTON ST                       FIRST FLOOR LUCAS BLDG
PO BOX 83720                               SPRINGFIELD IL 62756                          RM 201                                    321 E 12TH ST
BOISE ID 83720-0080                                                                      INDIANAPOLIS IN 46204                     DES MOINES IA 50319



000239P001-1400A-037                       000240P001-1400A-037                          000241P001-1400A-037                      000276P001-1400A-037
SOS OF KANSAS                              SOS OF KENTUCKY                               SOS OF LOUISIANA                          SOS OF LOUISIANA
KRIS W KOBACH                              ALISON LUNDERGAN GRIMES                       TOM SCHEDLER                              TOM SCHEDLER
MEMORIAL HALL 1ST FL                       OFFICE OF THE KENTUCY SECRETARY OF STATE      8585 ARCHIVES AVE                         PO BOX 94125,
120 SW 10TH AVE                            700 CAPITAL AVE STE 152                       BATON ROUGE LA 70809                      BATON ROUGE LA 70804-9125
TOPEKA KS 66612-1594                       FRANKFORT KY 40601



000242P001-1400A-037                       000243P001-1400A-037                          000244P001-1400A-037                      000245P001-1400A-037
SOS OF MAINE                               SOS OF MARYLAND                               SOS OF MASSACHUSETTS                      SOS OF MICHIGAN
MATTHEW DUNLAP                             JOHN C WOBENSMITH                             WILLIAM FRANCIS GALVIN                    RUTH JOHNSON
148 STATE HOUSE STATION                    FRED L WINELAND BLDG                          ONE ASHBURTON PL                          MICHIGAN DEPARTMENT OF STATE
AUGUSTA ME 00433-0148                      16 FRANCIS ST                                 RM 1611                                   LANSING MI 48919
                                           ANNAPOLIS MD 21401                            BOSTON MA 02108-1512
                                       Case 18-12012-LSS               Doc 271   Filed 11/02/18            Page 109 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 107 of 133                                                                                                                       10/26/2018 04:42:29 PM
000246P001-1400A-037                   000247P001-1400A-037                        000248P001-1400A-037                      000249P001-1400A-037
SOS OF MINNESOTA                       SOS OF MISSISSIPPI                          SOS OF MISSOURI                           SOS OF MONTANA
STEVE SIMON                            DELBERT HORSEMANN                           JOHN R ASHCROFT                           COREY STAPLETON
OFFICE OF THE SECRETARY OF STATE       401 MISSISSIPPI ST                          600 WEST MAIN ST                          STATE CAPITOL BLDG
RETIREMENT SYSTEMS OF MINNESOTA BLDG   JACKSON MS 39201                            JEFFERSON CITY MO 65101                   1301 E 6TH AVE
60 EMPIRE DR STE 100                                                                                                         HELENA MT 59601
ST. PAUL MN 55103


000275P001-1400A-037                   000250P001-1400A-037                        000251P001-1400A-037                      000252P001-1400A-037
SOS OF MONTANA                         SOS OF NEBRASKA                             SOS OF NEVADA                             SOS OF NEW HAMPSHIRE
COREY STAPLETON                        JOHN A GALE                                 BARBARA K CEGAVSKE                        WILLIAM M GARDNER
PO BOX 202801                          PO BOX 94608                                NEVADA STATE CAPITOL BLDG                 107 N MAIN ST RM 204
HELENA MT 59620                        LINCOLN NE 68509-4608                       101 N CARSON ST STE 3                     STATE HOUSE
                                                                                   CARSON CITY NV 89701                      CONCORD NH 03301



000253P001-1400A-037                   000254P001-1400A-037                        000255P001-1400A-037                      000256P001-1400A-037
SOS OF NEW JERSEY                      SOS OF NEW MEXICO                           SOS OF NEW YORK                           SOS OF NORTH CAROLINA
KIM GUADAGNO                           MAGGIE TOULOUSE OLIVER                      ROSSANA ROSADO                            ELAINE F MARSHALL
225 W STATE ST                         NEW MEXICO STATE CAPITOL ANNEX NORTH        ONE COMMERCE PLZ                          2 SOUTH SALISBURY ST
PO BOX 001                             325 DON GASPAR STE 300                      99 WASHINGTON AVE                         PO BOX 29622
TRENTON NJ 08625-0300                  SANTA FE NM 87501                           ALBANY NY 12231-0001                      RALEIGH NC 27626-0622



000257P001-1400A-037                   000258P001-1400A-037                        000259P001-1400A-037                      000260P001-1400A-037
SOS OF NORTH DAKOTA                    SOS OF OHIO                                 SOS OF OKLAHOMA                           SOS OF OREGON
ALVIN A AL JAEGER                      JON HUSTED                                  CHRIS BENGE                               DENNIS RICHARDSON
600 E BOULEVARD AVE                    180 EAST BROAD ST                           2300 N LINCOLN BLVD                       900 COURT ST NE
DEPT 108 1ST FL                        16TH FL                                     STE 101                                   CAPTIAL RM 136
BISMARCK ND 58505-0500                 COLUMBUS OH 43215                           OKLAHOMA CITY OK 73105-4897               SALEM OR 97310-0722



000261P001-1400A-037                   000263P001-1400A-037                        000262P001-1400A-037                      000264P001-1400A-037
SOS OF PENNSYLVANIA                    SOS OF PUERTO RICO                          SOS OF RHODE ISLAND                       SOS OF SOUTH CAROLINA
ROBERT TORRES                          ROSELLO NEVARES                             NELLIE M GORBEA                           MARK HAMMOND
302 NORTH OFFICE BLDG                  LA FORTALEZA                                82 SMITH ST                               EDGAR BROWN BLDG
HARRISBURG PA 17120                    PO BOX 9020082                              STATE HOUSE RM 217                        1205 PENDELTON ST STE 525
                                       SAN JUAN PR 00902-0082                      PROVIDENCE RI 02903                       COLUMBIA SC 29201



000265P001-1400A-037                   000266P001-1400A-037                        000267P001-1400A-037                      000268P001-1400A-037
SOS OF SOUTH DAKOTA                    SOS OF TENNESSEE                            SOS OF TEXAS                              SOS OF UTAH
SHANTEL KREBS                          TRE HARGETT                                 ROLANDO B PABLOS                          160 E 300 S
CAPITOL BLDG                           312 ROSA L PARKS AVE                        JAMES E RUDDER BLDG                       2ND FL
500 E CAPITOL AVE STE 204              8TH FL SNODGRASS TOWER                      1019 BRAZOS                               SALT LAKE CITY UT 84111
PIERRE SD 57501-5070                   NASHVILLE TN 37243-1102                     AUSTIN TX 78701



000269P001-1400A-037                   000270P001-1400A-037                        000271P001-1400A-037                      000272P001-1400A-037
SOS OF VERMONT                         SOS OF VIRGINIA                             SOS OF WASHINGTON                         SOS OF WEST VIRGINIA
JIM CONDOS                             KELLY THOMASSON                             KIM WYMAN                                 MAC WARNER
26 TERREACE ST                         PO BOX 1475                                 LEGISLATEIVE BLDG                         BLDG 1 SUITE 157-K
MONTPELIER VT 05609-1101               RICHMOND VA 23218                           PO BOX 40220                              1900 KANAWHA BLVD EAST
                                                                                   OLYMPIA WA 98504-0220                     CHARLESTON WV 25305-0770
                                           Case 18-12012-LSS                 Doc 271   Filed 11/02/18           Page 110 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 108 of 133                                                                                                                                10/26/2018 04:42:29 PM
000273P001-1400A-037                       000274P001-1400A-037                          003769P001-1400A-037                          002381P001-1400A-037
SOS OF WISCONSIN                           SOS OF WYOMING                                SOUL ASSASSINS                                SOUL ASSASSINS INC
DOUG LAFOLLETTE                            ED MURRAY                                     16000 VENTURA BLVD #600                       DAVID WEISE AND ASSOC
PO BOX 7848                                STATE CAPITOL BLDG                            ENCINO CA 91436                               16000 VENTURA BLVD #600
MADISON WI 53707-7848                      200 WEST 24TH ST                                                                            ENCINO CA 91436
                                           CHEYENNE WY 82002-0020



002382P001-1400A-037                       002435P001-1400A-037                          000622P001-1400A-037                          000597P001-1400A-037
SOUND CELLAR LLC                           SOUNDELUX                                     SOUNDSCAPES PUBLISHING INC                    SOUNDTRACK NEW YORK
3939 BALLINA DR                            7080 HOLLYWOOD BLVD                           244 MADISON AVE STE 314                       936 BROADWAY
ENCINO CA 91436                            HOLLYWOOD CA 90028                            NEW YORK NY 10016                             NEW YORK NY 10010




002712P001-1400A-037                       000847P001-1400A-037                          000847S001-1400A-037                          003932P001-1400A-037
SOURCELINE INC                             SOUS CHEF LLC                                 SOUS CHEF LLC                                 SOUS CHEF LLC
5458 WILSHIRE BLVD                         3835 EAST THOUSAND OAKS BLVD                  LETO BASSUK                                   LETO BASSUK
LOS ANGELES CA 90036                       THOUSAND OAKS CA 91362                        LAWRENCE BATTUK                               3835 EAST THOUSAND OAKS BLVD
                                                                                         777 BRICKELL AVE                              THOUSAND OAKS CA 91362
                                                                                         SUITE 600
                                                                                         MIAMI FL 33131


000320P001-1400A-037                       000373P001-1400A-037                          000139P001-1400A-037                          000051P001-1400A-037
SOUTH CAROLINA ATTORNEY GENERAL            SOUTH CAROLINA DEPT OF CONSUMER AFFAIRS       SOUTH CAROLINA DEPT OF HEALTH                 SOUTH CAROLINA DEPT OF LABOR LICENSING
ALAN WILSON                                3600 FOREST DR ST 300                         AND ENVIRONMENTAL CONTROL                     AND REGULATIONS
REMBERT C DENNIS OFFICE BLDG               PO BOX 5757                                   2600 BULL ST                                  DIRECTOR
1000 ASSEMBLY ST RM 519                    COLUMBIA SC 29250-5757                        COLUMBIA SC 29201                             SYNERGY BUSINESS PK KINGSTREE BLDG
COLUMBIA SC 29211-1549                                                                                                                 110 CENTERVIEW DR
                                                                                                                                       COLUMBIA SC 29210


000140P001-1400A-037                       000208P001-1400A-037                          000426P001-1400A-037                          000321P001-1400A-037
SOUTH CAROLINA DEPT OF NATURAL RESOURCES   SOUTH CAROLINA DEPT OF REVENUE                SOUTH CAROLINA STATE TREASURER                SOUTH DAKOTA ATTORNEY GENERAL
RAMBERT C DENNIS BLDG                      301 GERVAIS ST                                UNCLAIMED PROPERTY DIVISION                   MARTY J JACKLEY
1000 ASSEMBLY ST                           PO BOX 125                                    PO BOX 11778                                  1302 EAST HWY 14
COLUMBIA SC 29201                          COLUMBIA SC 29201                             COLUMBIA SC 29211                             STE 1
                                                                                                                                       PIERRE SD 57501-8501



000141P001-1400A-037                       000052P001-1400A-037                          000209P001-1400A-037                          002422P001-1400A-037
SOUTH DAKOTA DEPT OF ENVIRONMENT           SOUTH DAKOTA DEPT OF LABOR                    SOUTH DAKOTA DEPT OF REVENUE AND REGULATION   SOUTH FIFTH AVENUE PUBLISHING
AND NATURAL RESOURCES                      SECRETARY                                     445 E CAPITOL AVE                             C O PILOT MUSIC BUSINESS SVC LLC
JOE FOSS BLDG PMB 2020                     700 GOVERNORS DR                              PIERRE SD 57501                               25 WOODLAND DR
523 E CAPITAL                              PIERRE SD 57501                                                                             GREENWICH CT 06830
PIERRE SD 57501



003842P001-1400A-037                       003638P001-1400A-037                          003843P001-1400A-037                          002244P002-1400A-037
SOUTH FIFTH AVENUE PUBLISHING              SOUTHERN MUSIC PUBLISHING                     SOUTHERN MUSIC PUBLISHING CO                  SOUTHERN MUSIC PUBLISHING CO INC
HOWE RECORDS LLC                           901 W ALAMEDA AVE                             901 W ALAMEDA AVE                             A/K/A PEERTUNES LTD; PEERMUSIC
25 WOODLAND DR                             STE 108                                       STE 108                                       901 W ALAMEDA AVE
GREENWICH CT 06830                         BURBANK CA 91506                              BURBANK CA 91506                              STE 108
                                                                                                                                       BURBANK CA 91506
                                  Case 18-12012-LSS                  Doc 271   Filed 11/02/18             Page 111 of 135
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 109 of 133                                                                                                                         10/26/2018 04:42:29 PM
000852P001-1400A-037              000565P001-1400A-037                           000845P001-1400A-037                           002510P001-1400A-037
SOUTHFIELD MUSIC                  SOUTHRN CANAL PLACE 5                          SOUTHSIDE WORKS CINEMA                         SP PLUS CORP
18500 W 10 MILE RD                333 CANAL ST 3RD FL 329                        6200 SOM CTR RD C20                            3470 WILSHIRE BLVD
SOUTHFIELD MI 48075               NEW ORLEANS LA 70130                           SOLON OH 44139                                 STE 400
                                                                                                                                LOS ANGELES CA 90010




002465P001-1400A-037              002666P001-1400A-037                           002618P001-1400A-037                           001931P001-1400A-037
SPAGO BEVERLY HILLS               SPARKS AND SHADOWS LLC                         SPEC CONCEPTS INC                              SPECIAL EVENT MANAGEMENT
955 KELLY JOHNSON DR              1880 CENTRY PK EAST STE 1600                   7119 W SUNSET BLVD 637                         22704 VENTURA BLVD # 409
LAS VEGAS NV 89119                LOS ANGELES CA 90067                           LOS ANGELES CA 90046                           WOODLAND HILLS CA 91364




002114P001-1400A-037              002180P001-1400A-037                           003608P001-1400A-037                           000867P001-1400A-037
SPECIALTY GRAPHICS INC            SPEGS LLC F S O STEPHANIE MEYER                SPEGS LLC F S O STEPHENIE MEYER                SPENCER TRAVEL PTY LTD
14675 MIDWAY RD STE 202           UNITED TALENT AGENCY                           9336 CIVIC CTR DR                              64-76 KIPPAX STREET
ADDISON TX 75001                  9336 CIVIC CTR DR                              BEVERLY HILLS CA 90210                         STE 160 LEVEL 6
                                  BEVERLY HILLS CA 90210                                                                        SURREY HILLS, SYDNEY
                                                                                                                                AUSTRALIA



002575P002-1400A-037              000672P001-1400A-037                           003844P001-1400A-037                           003805P001-1400A-037
SPIRIT AWARDS                     SPIRIT ONE MUSIC                               SPIRIT ONE MUSIC INC OBO SONGS OF              SPIRIT ONE MUSIC OBO SPIRIT SVC
5670 WILSHIRE BLVD FL 9           235 WEST 23RD ST 4TH FL                        GLOBAL ENTERTAINMENT BMI                       HOLDINGS SÀRL SUOLUBAF MUSIC
LOS ANGELES CA 90036-5679         NEW YORK NY 10011                              OBO GLOBAL TALENT PUBLISHING LTD               A DIV OF FABULOUS MUSIC LTD AND
                                                                                 235 WEST 23RD ST 4TH FL                        ABKCO MUSIC IN
                                                                                 NEW YORK NY 10011                              235 WEST 23RD ST 4TH FL
                                                                                                                                NEW YORK NY 10011


000603P001-1400A-037              003236P001-1400A-037                           002552P001-1400A-037                           003965P001-1400A-037
SPIRIT TWO MUSIC                  SPLENDID FILM GMBH                             SPM MUSIC GROUP                                SPOTIFY TECHNOLOGY
235 W 23RD ST 4TH FL              ANDREAS R KLEIN AND MAREN SCHULTZ              4470 W SUNSET BLVD                             9200 W SUNSET BLVD
NEW YORK NY 10011                 ALSDORFER STRASSE 3                            STE 90160                                      WEST HOLLYWOOD CA 90069
                                  D-50933 KOLN                                   LOS ANGELES CA 90027
                                  GERMANY



002181P001-1400A-037              003166P001-1400A-037                           003166S001-1400A-037                           000460P001-1400A-037
SPOTLIGHT FILM LLC                SPOTLIGHT FILM LLC                             SPOTLIGHT FILM LLC                             SPOTLIGHT FILMS LLC
331 FOOTHILL RD 3RD FL            PARTICIPANT MEDIA LLC                          O'MELVENY AND MYERS                            331 FOOTHILL RD 3RD FL
BEVERLY HILLS CA 90210            JEFF IVERS AND GABRIEL BRAKIN                  CHRISTOPHER D BREARTON AND KENNETH T DEUTSCH   BEVERLY HILLS CA 90210
                                  331 FOOTHILL RD                                1999 AVE OF THE STARS
                                  3RD FL                                         7TH FL
                                  BEVERLY HILLS CA 90210                         LOS ANGELES CA 90067


000722P001-1400A-037              000690P001-1400A-037                           002501P001-1400A-037                           002838P001-1400A-037
SPOTLIGHT THEATERS EISENHOWER 6   SPUNKSHINE PRODUCTIONS                         SSI-ADVANCED POST SVC                          STACEY LEVIN
EISENHOWER ENTERTAINMENT BROUP    23310 85TH PL                                  7165 W SUNSET BLVD                             ADDRESS INTENTIONALLY OMITTED
156 EAST PEACHTREE CTR # 230      SALEM WI 53168                                 LOS ANGELES CA 90046
PEACHTREE CITY GA 30269
                                         Case 18-12012-LSS                  Doc 271   Filed 11/02/18            Page 112 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 110 of 133                                                                                                                            10/26/2018 04:42:29 PM
002222P001-1400A-037                     001934P001-1400A-037                           002594P002-1400A-037                       003928P001-1400A-037
STACEY M RODRIGUEZ                       STACY HAROLD ROBERTS                           STAMPEDE POST PRODUCTIONS INC              STAMPEDE POST PRODUCTIONS INC
28 ARION PL                              105 SMOKEHILL LN                               BENJAMIN ARNOLD                            816 NORTH HIGHLAND AVE
BROOKLYN NY 11206                        STE 170                                        816 NORTH HIGHLAND AVE                     LOS ANGELES CA 90038
                                         WOODSTOCK GA 30188                             LOS ANGELES CA 90038




002502P001-1400A-037                     002539P001-1400A-037                           002283P001-1400A-037                       002301P001-1400A-037
STANDARD PARKING                         STANDARD PARKING                               STAPLES                                    STAPLES BUSINESS ADVANTAGE
1800 CENTURY PK EAST PARKING OFFICE P1   12301 WILSHIRE BLVD                            DEPT LA PO BOX 83689                       DEPT LA
LOS ANGELES CA 90067                     LOS ANGELES CA 90025                           CHICAGO IL 60696-3689                      PO BOX 83689
                                                                                                                                   CHICAGO IL 60696




003679P001-1400A-037                     003901P001-1400A-037                           002760P001-1400A-037                       002758P001-1400A-037
STAPLES BUSINESS ADVANTAGE               STAPLES BUSINESS CREDIT                        STAR CINEMA GRILL - WEBSTER                STAR SECURITY INC
PO BOX 83689                             PO BOX 105638                                  4811 HIGHWAY 6                             2351 ROYAL WINDSOR DR
CHICAGO IL 60696                         ATLANTA GA 30348-5525                          MISSOURI CITY TX 77459                     STE 205
                                                                                                                                   MISSISSAUGA ON L5J 4S7
                                                                                                                                   CANADA



002453P001-1400A-037                     002336P001-1400A-037                           003001P001-1400A-037                       002584P003-1400A-037
STARPIX LTD                              STARPLEX CINEMAS                               STARR COMPANIES                            STARWORKS ARTISTS
4 BEACON WAY STE 1811                    12400 COIT RD STE 800                          90 PARK AVE                                P O BOX 46309
JERSEY CITY NJ 07304                     DALLAS TX 75251                                7TH FL                                     W HOLLYWOOD CA 90046-0309
                                                                                        NEW YORK NY 10016




003916P001-1400A-037                     003172P001-1400A-037                           003744P001-1400A-037                       000655P001-1400A-037
STARWORKS ARTISTS                        STARWORKS ARTISTS LLC                          STARZ ENTERTAINMENT LLC                    STATE ARTIST MANAGEMENT
440 N LABREA AVE                         STARWORKS ARTISTS LLC90046-9998                9242 BEVERLY BLVD                          200 W 41ST ST STE 1904
LOS ANGELES CA 90036                     1125 N FAIRFAX AVE #46309                      BEVERLY HILLS CA 90210                     NEW YORK NY 10036
                                         WEST HOLLYWOOD CA 90046-9998




000547P001-1400A-037                     002785P001-1400A-037                           000210P001-1400A-037                       000542P002-1400A-037
STATE COMPTROLLER                        STATE OF CALIFORNIA FRANCHISE TAX BOARD        STATE OF CONNECTICUT DEPT OF REVENUE SVC   STATE OF DELAWARE
TAXPAYER AMNESTY                         PO BOX 942867                                  25 SIGOURNEY ST                            DELAWARE DIVISION OF REVENUE
COMPTROLLER OF PUBLIC ACCOUNTS           SACRAMENTO CA 94267                            STE 2                                      2711 CENTERVILLE RD STE 400
PO BOX 13232                                                                            HARTFORD CT 06106                          WILMINGTON DE 19808
AUSTIN TX 78711



000211P001-1400A-037                     000341P001-1400A-037                           000212P001-1400A-037                       000342P001-1400A-037
STATE OF DELAWARE DIVISION OF REVENUE    STATE OF FLORIDA ATTORNEY GENERAL              STATE OF FLORIDA DEPT OF REVENUE           STATE OF GEORGIA GOVERNOR'S OFFICE
CARVEL STATE OFFICE BLDG                 CONSUMER PROTECTION DIVISION                   5050 WEST TENNESSEE ST                     CONSUMER PROTECTION DIVISION
820 N FRENCH ST                          THE CAPITOL PL-01                              TALLAHASSE FL 32399-0100                   2 MARTIN LUTHER KING DR
WILMINGTON DE 19801                      TALLAHASSEE FL 32399-1040                                                                 STE 356
                                                                                                                                   ATLANTA GA 30334-9077
                                     Case 18-12012-LSS                 Doc 271   Filed 11/02/18             Page 113 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 111 of 133                                                                                                                        10/26/2018 04:42:29 PM
000397P001-1400A-037                 000343P001-1400A-037                          000213P001-1400A-037                       000405P001-1400A-037
STATE OF HAWAII                      STATE OF HAWAII CONSUMER PROTECTION           STATE OF HAWAII DEPT OF TAXATION           STATE OF MAINE
UNCLAIMED PROPERTY DIVISION          LEIOPAPA A KAMEHAMEHA BUILDING                PO BOX 259                                 OFFICE OF THE STATE TREASURER
PO BOX 150                           235 SOUTH BERETANIA ST STE 801                HONOLULU HI 96809                          UNCLAIMED PROPERTY
HONOLULU HI 96810                    HONOLULU HI 96816                                                                        39 STATE HOUSE STATION
                                                                                                                              AUGUSTA ME 04333-0039



000354P001-1400A-037                 000538P001-1400A-037                          000806P001-1400A-037                       002125P001-1400A-037
STATE OF MICHIGAN ATTORNEY GENERAL   STATE OF WASHINGTONDEPT OF REVENUE            STATIC MUSIC                               STAY LLC
CONSUMER PROTECTION DIVISION         DEPT OF REVENUE                               1726 WELLESLEY DR                          914 E ROCK SPRINGS RD NE
PO BOX 30213                         PO BOX 47464                                  SANTA MONICA CA 90405                      ATLANTA GA 30306
LANSING MI 48909-7713                OLYMPIA WA 98504




003808P001-1400A-037                 000893P001-1400A-037                          002419P001-1400A-037                       002651P001-1400A-037
STEEL SYNCH                          STEEZ PROMO LLC                               STEP FOUNDATION                            STEPHANI LEWIS
133 W 17TH ST #4C                    404 HILLEN RD                                 16449 LUDLOW ST                            2280 WESTGATE AVE
NEW YORK NY 10011                    TOWSON MD 21286                               GRANADA HILLS CA 91344                     LOS ANGELES CA 90064




002850P001-1400A-037                 002452P001-1400A-037                          002848P001-1400A-037                       000723P001-1400A-037
STEPHANIE NOONAN                     STEPHEN KNIGHT                                STEPHEN NICKERSON                          STEPHEN O'SULLIVAN
ADDRESS INTENTIONALLY OMITTED        13417166 PLACE APT 5C                         ADDRESS INTENTIONALLY OMITTED              537 MANOR RIDGE RD
                                     JAMAICA NY 11434                                                                         PELHAM NY 10803




000598P001-1400A-037                 000143P001-1400S-037                          003847P001-1400A-037                       003929P001-1400A-037
STEPHEN SCHAEFER                     STEPHEN SILVERMAN LAW                         STEPHEN SOUDER MASSIVE NOISE MACHINE       STEPHEN SOUNDER
320 EAST 23RD ST 14C                 STEPHEN E SILVERMAN                           36 BEVERLY RD                              MASSIVE NOISE MACHINE
NEW YORK NY 10010                    6945 E SAHUARO DRIVE STE 125                  MADISON NJ 07940                           36 BEVERLY RD
                                     SCOTTSDALE AZ 85254                                                                      MADISON NJ 07940




003695P001-1400A-037                 003237P001-1400A-037                          002411P001-1400A-037                       000858P001-1400A-037
STER KINEKOR ENTERTAINMENT           STERKINEKOR ENTERTAINMENT                     STERLING TRUST                             STEVE BUSCH
A DIVISION OF PRIMEDIA PTY LTD       A DIVISION OF PRIMEDIA PTY LTD                PO BOX 1043                                4236 ARCH DR 301
185 KATHERINE ST                     STER KINEKOR MOVIE PARK                       GEORGE TOWN, GRAND CAYMAN KY1-1102         STUDIO CITY CA 91604
SANDTON                              185 KATHERINE ST                              CAYMAN ISLANDS
SOUTH AFRICA                         OFF CHARLES CRESCENT
                                     SANDTON
                                     SOUTH AFRICA
002167P001-1400A-037                 002368P001-1400A-037                          002120P001-1400A-037                       002633P001-1400A-037
STEVE HENDRY                         STEVE MILLER                                  STEVEN ANDRIUZZO                           STEVEN BAUMGARTNER
246 PECK DR                          511 ARENA ST                                  ADDRESS INTENTIONALLY OMITTED              6115 ORANGE ST APT 4
BEVERLY HILLS CA 90212               EL SEGUNDO CA 90245                                                                      LOS ANGELES CA 90048
                                          Case 18-12012-LSS                   Doc 271   Filed 11/02/18           Page 114 of 135
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 112 of 133                                                                                                                             10/26/2018 04:42:29 PM
000478P001-1400A-037                      002369P001-1400A-037                            000667P001-1400A-037                     002182P001-1400A-037
STEVEN M KALB A PROFESSIONAL LAW CORP     STEVEN THOMPSON MILLER                          STOCKLAND MARTEL                         STORY-WISE INC
341 BEIRUT AVE                            511 ARENA ST                                    343 EAST 18TH ST                         9601 WILSHIRE BLVD 3RD FLR
PACIFIC PALISADES CA 90272                EL SEGUNDO CA 90245                             NEW YORK NY 10003                        BEVERLY HILLS CA 90210




000476P001-1400A-037                      001892P001-1400A-037                            002619P001-1400A-037                     000575P001-1400A-037
STRATEGY PR CONSULTING LLC                STREET QUALITY ENTERTAINMENT LTD                STREET WORKS PROMOTION                   STRING AND CAN LLC
535 8TH AVE 20 SOUTH                      400-1112 FORT ST                                8033 W SUNSET BLVD 428                   875 AVENUE OF THE AMERICAS 19 FL
NEW YORK NY 10018                         VICTORIA, BC V8V 3K8                            LOS ANGELES CA 90046                     NEW YORK NY 10001
                                          CANADA




002351P001-1400A-037                      000526P001-1400A-037                            002548P001-1400A-037                     002718P001-1400A-037
STRONG TECHNICAL SVC INC                  STROOCK AND STROOCK AND LAVAN LLP               STRUCTURE MUSIC                          STUART W LEVINE
PO BOX 310299                             2029 CENTURY PK EAST STE 1600                   3169 S BENTLEY AVE                       3640 REDWOOD AVE
DES MOINES IA 50331                       LOS ANGELES CA 90067                            LOS ANGELES CA 90034                     LOS ANGELES CA 90066




000481P001-1400A-037                      002334P001-1400A-037                            002107P001-1400A-037                     003167P001-1400A-037
STUBBS ALDERTON AND MARKILES LLP          STUDIO MOVIE GRILL HOLDINGS LLC                 STUDIOCANAL FILMS LTD                    STUDIOCANAL SA
15260 VENTURA BLVD 20TH FL                8350 NORTH CENTRAL EXPWY STE 400                1 PLACE DU SPECTACLE                     ESPACE EIFFEL
SHERMAN OAKS CA 91403                     DALLAS TX 75206                                 92863ISSY LES MOULINEAUX                 1 PLACE DE SPECTACLE
                                                                                          FRANCE                                   92 130 ISSY LES MOULINEAUX
                                                                                                                                   FRANCE



003604P001-1400A-037                      002521P001-1400A-037                            000608P001-1400A-037                     000623P001-1400A-037
STUDIOCANAL SA                            STYLING LIFE INC                                SUBMARINE MEDIA LLC                      SUBMERSIVE MEDIA LLC
1 PLACE DE SPECTACLE                      4524 1/2 EDGEWOOD PL                            580 BROADWAY #905                        37 EAST 28TH ST
92 130 ISSY LES MOULINEAUX                LOS ANGELES CA 90019                            NEW YORK NY 10012                        STE 302
FRANCE                                                                                                                             NEW YORK NY 10016




002358P001-1400A-037                      001925P001-1400A-037                            002308P001-1400A-037                     000811P001-1400A-037
SUCKAFISH FILMS                           SUGAR RAY LEONARD FOUNDATION                    SUGAROO! LLC                             SUMMIT ENTERTAINMENT
424 LINDEN AVE                            21731 VENTURA BLVD STE 300                      3650 HELMS AVE                           BILL BOERSMA
DOYLESTOWN PA 18901                       WOODLAND HILLS CA 91364                         CULVER CITY CA 90232                     1601 CLOVERFIELD BLVD
                                                                                                                                   SANTA MONICA CA 90404




003802P001-1400A-037                      001919P001-1400A-037                            002585P001-1400A-037                     002678P001-1400A-037
SUMMY-BIRCHARD CO WARNER CHAPPELL MUSIC   SUNDANCE CINEMAS LLC                            SUNDANCE INSTITUTE                       SUNSET SCREENING ROOMS
10585 SANTA MONICA BLVD                   32998 DENVER SPRINGS DR                         5900 WILSHIRE BLVD STE 800               8730 W SUNSET BLVD
LOS ANGELES CA 90025                      WESTLAKE VILLAGE CA 91361                       LOS ANGELES CA 90036                     LOS ANGELES CA 90069-2245
                                          Case 18-12012-LSS                Doc 271   Filed 11/02/18            Page 115 of 135
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 113 of 133                                                                                                                           10/26/2018 04:42:29 PM
002121P001-1400A-037                      000675P001-1400A-037                         002657P001-1400A-037                      003703P001-1400A-037
SUPREME BUILDERS AND ASSOCIATES           SUSAN LESLIE ARONS                           SUZANNE HINES                             SWANK MOTION PICTURES INC
411 E HUNTINGTON DR                       RUBENSTEIN COMMUNICATIONS                    12532 MATTESON AVE                        10795 WATSON RD
STE 107-307                               1345 AVENUE OF THE AMERICAS                  LOS ANGELES CA 90066                      ST. LOUIS MO 63127-1012
ARCADIA CA 91006                          NEW YORK NY 10105-0109




002725P001-1400A-037                      002431P002-1400A-037                         003658P001-1400A-037                      002620P001-1400A-037
SWETT AND CRAWFORD                        SWISHER PRODUCTIONS LLC                      SWISHER PRODUCTIONS LLC                   SWITCH ENTERTAINMENT INC
PO BOX 886140                             A/K/A MAGGIE SWISHER NATHAN SWISHER          1438 N GOWER ST                           7119 W SUNSET BLVD 774
LOS ANGELES CA 90088                      1438 N GOWER ST BOX 3                        BOX 3                                     LOS ANGELES CA 90046
                                          HOLLYWOOD CA 90028                           HOLLYWOOD CA 90028




000527P001-1400A-037                      002684P001-1400A-037                         002563P001-1400A-037                      002621P001-1400A-037
SYCAMORE VALUATION                        SYMANTEC CORP                                SYNCHRONIC LLC                            TACK ARTIST GROUP LLC
11633 GORHAM AVE #2                       PO BOX 742345                                6922 HOLLYWOOD BLVD 12TH FLR              7119 W SUNSET BL 190
LOS ANGELES CA 90049                      LOS ANGELES CA 90074                         LOS ANGELES CA 90028                      LOS ANGELES CA 90046




002715P001-1400A-037                      002828P001-1400A-037                         002727P001-1400A-037                      002740P001-1400A-037
TAKEN 2 INC                               TAL KAPELNER                                 TALLAL INC                                TAMING BEAR PUBLISHING
11812 SAN VICENTE BLVD                    ADDRESS INTENTIONALLY OMITTED                31510 ANACAPA VIEW DR                     17 TOPSAIL ST #2
4TH FL                                                                                 MALIBU CA 90265                           MARINA DEL REY CA 90292
LOS ANGELES CA 90049




000465P001-1400A-037                      002978P001-1400A-037                         002976P001-1400A-037                      002974P001-1400A-037
TANG AND PARTNERS LIMITED                 TANG AND PARTNERS LIMITED                    TANG MEDIA PARTNERS HOLDINGS LLC          TANG MEDIA PARTNERS LIMITED
ROOM 1904 19 F TUNG WAI COMMERCIAL BLDG   2049 CENTURY PK EAST                         2049 CENTURY PK EAST                      2049 CENTURY PK EAST
GLOUCESTER ROAD, 109-111                  4TH FL                                       4TH FL                                    4TH FL
HONG KONG                                 LOS ANGELES CA 90067                         LOS ANGELES CA 90067                      LOS ANGELES CA 90067




000466P001-1400A-037                      002975P001-1400A-037                         002970P001-1400A-037                      000775P001-1400A-037
TANG MEDIA PARTNERS LLC                   TANG MEDIA PARTNERS LLC                      TANG MEDIA PARTNERS SECURITIES LLC        TANGRAM
1800 CENTRURY PK EAST STE 580             2049 CENTURY PK EAST                         2049 CENTURY PK EAST                      9200 SORENSEN AVE
LOS ANGELES CA 90067                      4TH FL                                       4TH FL                                    SANTA FE SPRINGS CA 90670
                                          LOS ANGELES CA 90067                         LOS ANGELES CA 90067




002224P001-1400A-037                      003987P001-1400A-037                         000807P001-1400A-037                      000579P001-1400A-037
TANNER CARLSON                            TAPAD INC                                    TARADAM MUSIC INC                         TARHAN CREATIVE INC
245 S 3RD ST 8                            60 MADISON AVE                               1541 OCEAN AVE                            35 MARKET ST #6A
BROOKLYN NY 11211                         3RD FLOOR                                    STE 200                                   NEW YORK NY 10002
                                          NEW YORK NY 10010                            SANTA MONICA CA 90401
                                    Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 116 of 135
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 114 of 133                                                                                                                      10/26/2018 04:42:29 PM
000859P001-1400A-037                002824P001-1400A-037                           001890P001-1400A-037                      002700P001-1400A-037
TARYN THOMAS                        TATYANA JOFFE                                  TBD MARKETING GROUP LLC                   TECHNICOLOR CINEMA DISTRIBUTION
12946 VALLEYHEART DR # 109          ADDRESS INTENTIONALLY OMITTED                  620 N LA CIENEGA BLVD                     PO BOX 887660
STUDIO CITY CA 91604                                                               WEST HOLLYWOOD CA 90069                   LOS ANGELES CA 90088




000880P001-1400A-037                002303P001-1400A-037                           002698P001-1400A-037                      000591P001-1400A-037
TECHNICOLOR CREATIVE SVC - CANADA   TECHNICOLOR CREATIVE SVC USA INC               TECHNICOLOR DIGITAL CINEMA                TECHNICOLOR POSTWORKS NEW YORK
PO BOX 324 STATION H                ACCOUNTS RECEIVABLE                            PO BOX 842389                             PO BOX 5221
TORONTO ON H3G 2K8                  PO BOX 79395                                   LOS ANGELES CA 90084                      NEW YORK NY 10008
CANADA                              CITY OF INDUSTRY CA 91716




000564P001-1400A-037                003707P001-1400A-037                           000761P001-1400A-037                      003238P001-1400A-037
TECTUS MANAGEMENT SVC LLC           TELEMUNDO NETWORK GROUP LLC                    TELEPACIFIC CORP DBA TPX COMMUNICATIONS   TELEPOOL GMBH
836 SOLOMON PL                      2290 W 8TH AVE                                 PO BOX 509013                             THOMAS WEBER PETRA GERNGROSS
NEW ORLEANS LA 70119-3636           HIALEAH FL 33010                               SAN DIEGO CA 92150                        SONNENSTRASSE 21
                                                                                                                             80331 MUNICH
                                                                                                                             GERMANY



003696P001-1400A-037                003745P001-1400A-037                           000559P001-1400A-037                      002777P001-1400A-037
TELEPOOL GMBH                       TELEVICENTRO OF PUERTO RICO LLC                TEN TEN MUSIC GROUP                       TENCENT HOLDINGS LIMITED
SONNENSTRASSE 21                    KM 0 HM 5 RR 19                                33 MUSIC SQUARE WEST                      KEJIZHONGYI AVENUE
MUNICH 80331                        GUAYNABO PR 00966                              STE 110                                   TENCENT BUILDING NANSHAN DISTRICT
GERMANY                                                                            NASHVILLE TN 37203                        SHENZHEN 518057
                                                                                                                             CHINA



000322P001-1400A-037                000375P001-1400A-037                           000142P001-1400A-037                      000053P001-1400A-037
TENNESSEE ATTORNEY GENERAL          TENNESSEE ATTORNEY GENERAL                     TENNESSEE DEPT OF ENVIRONMENT             TENNESSEE DEPT OF LABOR
HERBERT H SLATERY III               CONSUMER PROTECTION                            AND CONSERVATION                          COMMISSIONER
PO BOX 20207                        500 JAMES ROBERTSON PKWY                       BOB MARTINEAU                             220 FRENCH LANDING DR
NASHVILLE TN 37202-0207             5TH FL                                         312 ROSA L PARKS AVE                      NASHVILLE TN 37243
                                    NASHVILLE TN 37243-0600                        NASHVILLE TN 37243



000214P001-1400A-037                000537P001-1400A-037                           000428P001-1400A-037                      001875P001-1400A-037
TENNESSEE DEPT OF REVENUE           TENNESSEE DEPT OF REVENUE                      TENNESSEE DEPT OF TREASURY                TENSION MUSIC LLC
ANDREW JACKSON BLDG                 ANDREW JACKSON STATE OFFICE BUILDING           UNCLAIMED PROPERTY DIVISION               5248 BLUEBELL AVE
500 DEADRICK ST                     500 DEADERICK ST                               502 DEADERICK ST                          VALLEY VILLAGE CA 91607
NASHVILLE TN 37242                  NASHVILLE TN 37242                             NASHVILLE TN 37243-0203




002119P001-1400A-037                002240P001-1400A-037                           002450P001-1400A-037                      003704P001-1400A-037
TENTELINO/MIDWAY CINEMA 9           TERRY HINES AND ASSOCIATES                     TERRY QIAN                                TERRY STEINER INTERNATIONAL INC
MIDWAY CINEMA 9 BOX 967             2550 NORTH HOLLYWOOD WAY STE 600               63 GRANDVIEW                              130 WEST 57TH ST STE 10B
ALEXANDRIA MN 56308                 BURBANK CA 91505                               IRVINE CA 92603                           NEW YORK NY 10019
                                             Case 18-12012-LSS                  Doc 271   Filed 11/02/18             Page 117 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 115 of 133                                                                                                                                  10/26/2018 04:42:29 PM
000323P001-1400A-037                         000376P001-1400A-037                           000143P001-1400A-037                        000215P001-1400A-037
TEXAS ATTORNEY GENERAL                       TEXAS ATTORNEY GENERAL                         TEXAS COMMISSION OF ENVIRONMENTAL QUALITY   TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
KEN PAXTON                                   CONSUMER PROTECTION                            PO BOX 13087                                PO BOX 13528 CAPITOL STATION
300 W 15TH ST                                300 W 15TH ST                                  MAIL CODE TCEQ                              AUSTIN TX 78711-3528
AUSTIN TX 78701                              9TH FL                                         AUSTIN TX 78711-3087
                                             AUSTIN TX 78711-2548



000429P001-1400A-037                         000546P001-1400A-037                           002932P001-1400A-037                        000698P001-1400A-037
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS         TEXAS COMPTROLLER OF PUBLIC ACCOUNTS           TEXAS COMPTROLLER OF PUBLIC ACCOUNTS        TEXAS THEATRE
UNCLAIMED PROPERTY CLAIMS SECTION            PO BOX 149348                                  111 E 17TH ST                               231 W JEFFERSON BLVD
PO BOX 12046                                 AUSTIN TX 78714                                AUSTIN TX 78774-0100                        OAK CLIFF TX 75208
AUSTIN TX 78711-2046




000054P001-1400A-037                         003241P001-1400A-037                           002673P001-1400A-037                        002673S001-1400A-037
TEXAS WORKFORCE COMMISSION                   TF1 VIDEO SAS                                  THATS DOPE LLC                              THATS DOPE LLC
EXECUTIVE DIRECTOR                           REGIS RAVANAS AND OLIVIER JACOBS               3349 CAHUENGA BLVD STE 5                    Cohen Gardner LLP
101 EAST 15TH ST                             1 QUAI DU PT DU JOUR                           LOS ANGELES CA 90068                        Jonathan Gardner
ROOM 651                                     92100 BOULOGNE                                                                             345 North Maple Drive
AUSTIN TX 78778-0001                         FRANCE                                                                                     LOS ANGELES CA 90210



002520P001-1400A-037                         002416P001-1400A-037                           002421P001-1400A-037                        002329P001-1400A-037
THE ACLU FOUNDATION OF SOUTHERN CALIFORNIA   THE ACT 1 GROUP INC                            THE ALLISON JACKSON CO                      THE ARTERIE INC
1313 W 8TH ST                                PO BOX 29048                                   12111 JEANETTE PL                           6101 WASHINGTON BLVD STE 200
LOS ANGELES CA 90017                         GLENDALE CA 91209                              GRANADA HILLS CA 91344                      CULVER CITY CA 90232




001899P001-1400A-037                         001930P001-1400A-037                           002168P001-1400A-037                        002188P001-1400A-037
THE ARTIST AGENCY INC                        THE AUDIO GROUP                                THE BEVERLY HILTON                          THE BICYCLE MUSIC CO INC
1207 POTOMAC ST NW                           5930 PENFIELD AVE                              9876 WILSHIRE BLVD                          8447 WILSHIRE BLVD #400
WASHINGTON DC 20007                          WOODLAND HILLS CA 91367                        BEVERLY HILLS CA 90210                      BEVERLY HILLS CA 90211




002204P001-1400A-037                         000686P001-1400A-037                           000814P001-1400A-037                        000679P001-1400A-037
THE BOSCO BOOTH LLC                          THE BRAND GROUP LLC                            THE BRANDORY                                THE CDM CO INC
1182 FLUSHING AVE #308                       11254 W HUSTON ST STE 104                      141 MAIN ST                                 12 CORPORATE PLZ DR STE 200
BROOKLYN NY 11237                            NORTH HOLLYWOOD CA 91601                       SEAL BEACH CA 90740                         NEWPORT BEACH CA 92660




000717P001-1400A-037                         000639P001-1400A-037                           000585P001-1400A-037                        003673P001-1400A-037
THE CIMARRON GROUP                           THE CINEMA SOCIETY                             THE CLAPBACK INC                            THE CLAPBACK INC
DEPT LA 23924                                11 EAST 76TH ST                                BRIAN HENRY                                 200 PARK AVE SOUTH
PASADENA CA 91185                            NEW YORK NY 10021                              200 PARK AVE SOUTH                          8TH FL
                                                                                            8TH FL                                      NEW YORK NY 10003
                                                                                            NEW YORK NY 10003
                                    Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 118 of 135
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 116 of 133                                                                                                                           10/26/2018 04:42:29 PM
002685P001-1400A-037                000834P001-1400A-037                         000677P001-1400A-037                           000669P001-1400A-037
THE CREATIVE GROUP                  THE CRITERION GROUP INC                      THE CW NETWORK LLC                             THE DINER
PO BOX 743295                       4842 SYLMAR AVE                              PO BOX 13576                                   200 VARICK ST
LOS ANGELES CA 90074                SHERMAN OAKS CA 91423                        NEWARK NJ 07188-3576                           STE 609
                                                                                                                                NEW YORK NY 10014




003983P001-1400A-037                002209P001-1400A-037                         000644P001-1400A-037                           000885P001-1400A-037
THE DOG AGENCY                      THE EGYPTIAN THEATRE                         THE ELITE INTELLIGENCE AND PROTECTION AGENCY   THE FAIRMONT ROYAL YORK
135 MADISON AVE                     700 W MAIN ST                                1040 FIRST AVE STE 211                         CREDIT DEPT
5TH FL                              BOISE ID 83702                               NEW YORK NY 10022                              100 FRONT ST W
NEW YORK NY 10016                                                                                                               TORONTO ON M5J 1E3
                                                                                                                                CANADA



002350P001-1400A-037                002157P001-1400A-037                         002307P001-1400A-037                           000562P001-1400A-037
THE FLEUR CINEMA AND CAFE           THE GARVEY GROUP WEST                        THE GATEWAY FILM CENTER                        THE GLEASON INITIATIVE FOUNDATION
4545 FLEUR DR                       PO BOX 904                                   1550 N HIGH ST                                 930 ROBERT E LEE BLVD
DES MOINES IA 50321                 BEDFORD PARK IL 60499                        COLUMBUS OH 43201                              NEW ORLEANS LA 70124




000561P001-1400A-037                002719P001-1400A-037                         000699P001-1400A-037                           002364P001-1400A-037
THE GRAND THEATRE OPERATING CO LP   THE GREY FILM HOLDINGS                       THE GREY LLC                                   THE HAMPTONS INTERNATIONAL FILM FESTIVAL INC
305 BARONNE ST STE 900              1888 CENTURY PK EAST # 1540                  14301 CALIBER DR                               47 NEWTOWN LN
NEW ORLEANS LA 70112                LOS ANGELES CA 90067                         STE 300                                        EASTHAMPTON NY 11937
                                                                                 OKLAHOMA CITY OK 73134




002337P001-1400A-037                002595P001-1400A-037                         003634P001-1400A-037                           003863P001-1400A-037
THE HARTFORD                        THE HEART PROJECT                            THE HIT HOUSE LLC                              THE HOLLYWOOD EDGE
PO BOX 660916                       1140 N CITRUS AVE                            4611 MILNE DR                                  PO BOX 31001-2010
DALLAS TX 75266                     LOS ANGELES CA 90038                         TORRANCE CA 90505                              PASADENA CA 91110




003168P001-1400A-037                003169P001-1400A-037                         000687P001-1400A-037                           002348P001-1400A-037
THE HOST FILM HOLDINGS LLC          THE HOST FILM HOLDINGS LLC                   THE HURWITZ ENTERTAINMENT CO                   THE ICONFACTORY INC
1888 CENTURY PK EAST                11601 WILSHIRE BLVD                          5344 VINELAND AVE                              7204 WEST FRIENDLY AVE
STE 1540                            STE 2200                                     NORTH HOLLYWOOD CA 91601                       BLDG 2 UNIT F
LOS ANGELES CA 90067                LOS ANGELES CA 90025                                                                        GREENSBORO NC 27410-6382




002602P001-1400A-037                002221P001-1400A-037                         003977P001-1400A-037                           002564P001-1400A-037
THE IN-HOUSE WRITER                 THE INDEPENDENT FEATURE PROJECT INC          THE INFLUENTIAL NETWORK                        THE INK FACTORY INC
5239 HIGHLAND VIEW AVE              30 JOHN ST                                   823 SOUTH LAS VEGAS BLVD                       1419 WILCOX AVE
LOS ANGELES CA 90041                BROOKLYN NY 11201                            SUITE 500                                      LOS ANGELES CA 90028
                                                                                 LAS VEGAS NV 89101
                                              Case 18-12012-LSS                Doc 271   Filed 11/02/18             Page 119 of 135
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 117 of 133                                                                                                                                10/26/2018 04:42:29 PM
003242P001-1400A-037                          003610P001-1400A-037                         000586P001-1400A-037                       001904P001-1400A-037
THE INK FACTORY LIMITED                       THE JOBS FILM LLC                            THE KARPEL GROUP                           THE LIONS SHARE GROUP INC
YOGITA PURI                                   1909 WOODALL RODGERS STE 300                 47 E 19TH ST 6TH FL                        COPE MANAGEMENT
49 NEAL ST                                    DALLAS TX 75201                              NEW YORK NY 10003                          8846 AZUL DR
LONDON WC2H 9PZ                                                                                                                       WEST HILLS CA 91304
UNITED KINGDOM



001891P001-1400A-037                          002436P001-1400A-037                         000576P001-1400A-037                       000609P001-1400A-037
THE LONDON WEST HOLLYWOOD                     THE LOS ANGELES FILM SCHOOL                  THE MADISON SQUARE GARDEN CO               THE MAGNET AGENCY
1020 N SAN VICENTE BLVD                       6363 SUNSET BLVD                             ELEVEN PENN PLAZA 3RD FLOOR                270 LAFAYETTE ST
WEST HOLLYWOOD CA 90069                       HOLLYWOOD CA 90028                           NEW YORK NY 10001                          STE 901
                                                                                                                                      NEW YORK NY 10012




002469P001-1400A-037                          002553P001-1400A-037                         000519P001-1400A-037                       000799P001-1400A-037
THE MARY RIEPMA ROSS MEDIA ARTS CENTER        THE MATH CLUB LLC                            THE MCGREGOR CO                            THE MEDIA GRIND LLC
BOARD OF REGENTS DBA UNIVERSITY OF NEBRASKA   4610 HOLLYWOOD BLVD                          9766 WILSHIRE BLVD STE 100                 1810 14TH ST STE 207
313 N 13TH ST                                 LOS ANGELES CA 90027                         BEVERLY HILLS CA 90212                     SANTA MONICA CA 90404
LINCOLN NE 68588




001992P001-1400A-037                          000646P001-1400A-037                         000649P001-1400A-037                       000635P001-1400A-037
THE MILTON AGENCY INC                         THE MOMS NETWORK INC                         THE MOTION PICTURE CLUB FOUNDATION         THE MUSEUM OF MODERN ART
AS AGENT FOR MARIE LARKIN                     155 W 68TH ST STE 2005                       PO BOX 970                                 11 WEST 53RD ST
6715 HOLLYWOOD BLVD STE 206                   NEW YORK NY 10023                            NEW YORK NY 10185                          NEW YORK NY 10019
LOS ANGELES CA 90028




002342P001-1400A-037                          002164P001-1400A-037                         000741P001-1400A-037                       000599P001-1400A-037
THE NEON CINEMA CAFE INC DBA THE NEON         THE NEWS LITERACY PROJECT INC                THE NPD GROUP                              THE ONLY AGENCY INC
130 E 5TH ST                                  5525 DEVON RD                                900 WEST SHORE RD                          20 WEST 22ND ST STE 701
DAYTON OH 45402                               BETHESDA MD 20814                            PORT WASHINGTON NY 11050                   NEW YORK NY 10010




003665P001-1400A-037                          002596P001-1400A-037                         000771P001-1400A-037                       002132P001-1400A-037
THE REFINERY                                  THE REX AGENCY                               THE RIGHTS WORKSHOP                        THE RITZCARLTON LOS ANGELES
14455 VENTURA BLVD                            6311 ROMAINE ST # 7235                       39 MESA ST STE 101                         DBA MARRIOTT BUSINESS SVC
SHERMAN OAKS CA 91423                         LOS ANGELES CA 90038                         SAN FRANCISCO CA 94129                     PO BOX 402642
                                                                                                                                      ATLANTA GA 30384




003856P001-1400A-037                          002508P001-1400A-037                         002489P001-1400A-037                       002726P001-1400A-037
THE ROYALTY NETWORK INC                       THE SHADE ROOM                               THE SPECIAL TREATS PRODUCTION CO           THE SPEED ART MUSEUM
224 WEST 30TH ST STE 1007                     PO BOX 88160                                 GRAFTON HOUSE 2 & 3 GOLDEN SQUARE          2035 SOUTH THIRD ST
NEW YORK NY 10001                             LOS ANGELES CA 90009                         LONDON W1F9HR                              LOUISVILLE KY 40208
                                                                                           UNITED KINGDOM
                                Case 18-12012-LSS                     Doc 271   Filed 11/02/18           Page 120 of 135
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 118 of 133                                                                                                                            10/26/2018 04:42:29 PM
002692P001-1400A-037            003239P001-1400A-037                              003240P001-1400A-037                           000708P001-1400A-037
THE TANK                        THE TANK LLC                                      THE TANK LLC                                   THE THEATER GROUP LLC
10772 CHALON RD                 IRWIN M RAPPAPORT PC                              MICHAEL WEXLER                                 1837 N SUMNER ST
LOS ANGELES CA 90077            1550 N SIERRA BONITA AVE                          1999 AVENUE OF THE STARS STE 1100              PAMPA TX 79065
                                LOS ANGELES CA 90046                              LOS ANGELES CA 90067




000600P001-1400A-037            003243P001-1400A-037                              003243S001-1400A-037                           002652P001-1400A-037
THE WALL GROUP LA LLC           THE WELSH MINISTERS                               THE WELSH MINISTERS                            THE WRAP NEWS INC
38 WEST 21 ST                   JOEDI LANGLEY                                     PINEWOOD FILM ADVISORS (W) LIMITED             2260 S CENTINELA AVE STE 150
11TH FL                         CATHAYS PARK                                      ROBERT NORRIS AND SARAH MICCICHE               LOS ANGELES CA 90064
NEW YORK NY 10010               CARDIFF, WALES CF10 3NQ                           3RD FLOOR 12 GREAT PORTLAND ST
                                UNITED KINGDOM                                    LONDON W1W 8QN
                                                                                  UNITED KINGDOM


002752P001-1400A-037            002192P001-1400A-037                              000849P001-1400A-037                           001881P001-1400A-037
THEATRES AT MALL OF AMERICA     THINK COMMON TOURING INC                          THINK LATINO!                                  THINKINGBOX MEDIA AND DESIGN
60 EAST BROADWAY                MONARCH                                           2780 SANTA MARIA RD                            200-319 WEST HASTINGS ST
MINNEAPOLIS MN 55425            9350 WILSHIRE BL STE 328                          TOPANGA CA 90290                               VANCOUVER BC V6B 1H6
                                BEVERLY HILLS CA 90212                                                                           CANADA




003171P001-1400A-037            002762P001-1400A-037                              003855P001-1400A-037                           000555P001-1400A-037
THINKLATINO INC                 THIRD SIDE MUSIC                                  THIRD SIDE MUSIC INC OBO JUST ISNT MUSIC LTD   THIS IS HIT INC DBA BROKEN BOW RECORDS
ROCIO PRADO KISSLING            1334 NOTREDAME ST WEST STE 2                      1334 NOTREDAME ST WEST STE 2                   1111 16TH AVE SOUTH
THINKLATINO                     MONTREAL QC H3C 1K7                               MONTREAL QC H3C 1K7                            NASHVILLE TN 37212
24311 SYLVAN GLEN RD            CANADA                                            CANADA
CALABASAS CA 91302



000764P001-1400A-037            003251P001-1400A-037                              000663P001-1400A-037                           002248P003-1400A-037
THISMOMENT INC                  THOMAS HARTZELL                                   THOMAS J FITZSIMMONS INC                       THOMAS MICHAEL CELLI
222 KEARNY ST STE 500           DLL FINANCIAL SOLUTIONS PARTNER                   1641 3RD AVE # 25H                             565 SPARKS BLVD APT CN298
SAN FRANCISCO CA 94108          LITIGATION & RECOVERY SPECIALIST II               NEW YORK NY 10128                              SPARKS NV 89434-7967
                                1111 OLD EAGLE SCHOOL RD
                                WAYNE PA 19087



002845P001-1400A-037            000873P001-1400A-037                              002622P001-1400A-037                           003207P001-1400A-037
THOMAS MOFFETT                  THOMAS MUNROE                                     THREE CHAPEAU PRODUCTIONS                      THREE POINT CAPITAL LLC
ADDRESS INTENTIONALLY OMITTED   DBA MUNROE CONSTRUCTION                           7201 MELROSE AVE #203                          MICHAEL HANSEN
                                1990 FULLBROKE DR                                 LOS ANGELES CA 90046                           630 FIFTH AVE STE 2505
                                THOUSAND OAKS CA 91362                                                                           NEW YORK NY 10111




003207S001-1400A-037            003244P001-1400A-037                              003244S001-1400A-037                           000668P001-1400A-037
THREE POINT CAPITAL LLC         THREE POINT CAPITAL LLC                           THREE POINT CAPITAL LLC                        THRILLIST
BRUNS BRENNAN AND BERRY PLLC    ALI JAZAYERI                                      RAMO LAW PC                                    568 BROADWAY
Hamish Berry                    1334 PARKVIEW AVE STE 100                         ELSA RAMO                                      STE 605
99 Madison Avenue, 5th Fl.      MANHATTAN BEACH CA 90266                          315 SOUTH BEVERLY DR STE 210                   NEW YORK NY 10012
NEW YORK NY 10016                                                                 BEVERLY HILLS CA 90212-4310
                                   Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 121 of 135
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 119 of 133                                                                                                                   10/26/2018 04:42:29 PM
001868P001-1400A-037               001870P001-1400A-037                         001869P001-1400A-037                     002193P001-1400A-037
THUY NGUYEN DBA THE COSMO STUDIO   THX LTD                                      TI SHARED SVC                            TICKINGSOUND INC
3957 ARTESIA BLVD                  1255 BATTERY ST STE 100                      LOCKBOX 223545                           9934 1/2 DURANT DR
TORRANCE CA 90504                  SAN FRANCISCO CA 94111                       PITTSBURGH PA 15251                      BEVERLY HILLS CA 90212




000760P002-1400A-037               003669P001-1400A-037                         002540P001-1400A-037                     002910P001-1400A-037
TICKTBOX ENTERPRISES LLC           TICKTBOX ENTERPRISES LLC                     TIFFANY A MYERS                          TIFFANY BENSON
ANDREW LY                          7670 OPPORTUNITY RD STE 250                  12301 WILSHIRE BLVD STE 203              ADDRESS INTENTIONALLY OMITTED
7670 OPPORTUNITY RD STE 250        SAN DIEGO CA 92111                           LOS ANGELES CA 90025
SAN DIEGO CA 92111




000610P001-1400A-037               002920P001-1400A-037                         003980P001-1400A-037                     000732P001-1400A-037
TIM HOWARD MANAGEMENT              TIM ROSENMAN                                 TIME WARNER                              TIME WARNER CABLE
190 BOWERY STE 309                 ADDRESS INTENTIONALLY OMITTED                BOX 223085                               BOX 223085
NEW YORK NY 10012                                                               PITTSBURGH PA 15251-2085                 PITTSBURGH PA 15251-2085




002467P001-1400A-037               002795P001-1400A-037                         002554P001-1400A-037                     002862P002-1400A-037
TIMERAZOR INC                      TIMOTHY BOCK                                 TIMOTHY MICHAEL GRIMES                   TIMOTHY R SOMMERFELD
1602 VILLAGE MARKET BLVD           ADDRESS INTENTIONALLY OMITTED                1407 N HOBART BLVD 2                     ADDRESS INTENTIONALLY OMITTED
STE 205                                                                         LOS ANGELES CA 90027
LEESBURG VA 20175




001914P001-1400A-037               000800P001-1400A-037                         002738P002-1400A-037                     002357P001-1400A-037
TIMOTHY SHARON BLAKE               TINKA L WHITE                                TINY HORSE LLC                           TIVOLI ENTERPRISES INC DBA CLASSIC CINEMAS
1643 SUNSET PLZ DR                 1315 23RD ST UNIT B                          6121 W SUNSET BLVD FL 5                  603 ROGERS ST
WEST HOLLYWOOD CA 90069            SANTA MONICA CA 90404                        LOS ANGELES CA 90028-6449                DOWNERS GROVE IL 60515




002971P001-1400A-037               002979P001-1400A-037                         002972P001-1400A-037                     002667P001-1400A-037
TMP GLOBAL LLC                     TMP INVESTMENT SHANGHAI                      TMPTV LLC                                TNC TOURING INC
2049 CENTURY PK EAST               2049 CENTURY PK EAST                         2049 CENTURY PK EAST                     1880 CENTURY PK EAST #1600
4TH FL                             4TH FL                                       4TH FL                                   LOS ANGELES CA 90067
LOS ANGELES CA 90067               LOS ANGELES CA 90067                         LOS ANGELES CA 90067




002122P001-1400A-037               002331P001-1400A-037                         002187P001-1400A-037                     000716P001-1400A-037
TODAYS CONFERENCING INC            TODD BURANDT                                 TODD KING                                TODD-AO HOLLYWOOD
126 E WING ST UNIT 292             1430 MAGNOLIA PK CIR                         JASAN PAGNI WME                          TODD-SOUNDELUX LLC
ARLINGTON HEIGHTS IL 60004         CUMMING GA 30040                             9601 WILSHIRE BLVD 3RD FL                PO BOX 31001-2010
                                                                                BEVERLY HILLS CA 90210                   PASADENA CA 91110
                                      Case 18-12012-LSS               Doc 271        Filed 11/02/18            Page 122 of 135
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 120 of 133                                                                                                                              10/26/2018 04:42:29 PM
000808P001-1400A-037                  002503P001-1400A-037                             003827P001-1400A-037                        002728P001-1400A-037
TOM ORTENBERG                         TOM SMITH                                        TOMAS COSTANZA / RAZOR AND THE WOLF MUSIC   TOMLINSON MANAGEMENT GROUP INC
ADDRESS INTENTIONALLY OMITTED         1816 SANTA YNEZ ST                               4665 ST CLAIRE AVE                          23410 CIVIC CTR WAY STE E-7
                                      LOS ANGELES CA 90026                             VALLEY VILLAGE CA 91607                     MALIBU CA 90265




000836P001-1400A-037                  000791P001-1400A-037                             002491P001-1400A-037                        000772P001-1400A-037
TONI GARAVAGLIA CRITERION GROUP INC   TONY CRONIN                                      TONY LEE                                    TONY TOSCANO
CRITERION                             1142 9TH                                         48 CHARLOTTE ST                             10726 SOUTH 1090 EAST
4842 SYLMAR AVE                       SANTA MONICA CA 90403                            LONDON W1T 2NS                              SANDY UT 84094
SHERMAN OAKS CA 91423                                                                  UNITED KINGDOM




002960P001-1400A-037                  000878P001-1400A-037                             000886P001-1400A-037                        003816P001-1400A-037
TOON BOX ENTERTAINMENT LTD            TOONBOX ENTERTAINMENT                            TORONTO INTERNATIONAL FILM FESTIVAL         TORQUE DESIGN
100 BROADVIEW AVE                     100 BROADVIEW AVE STE 400                        TIFF BELL LIGHTHOUSE                        11928 N RICASOLI WAY
UNIT 400                              TORONTO, ON M4M 3H3                              350 KING ST WEST                            NORTHRIDGE CA 91326
TORONTO ON M4M 3H3                    CANADA                                           TORONTO ON M5V 3X5
CANADA                                                                                 CANADA



003990P001-1400A-037                  002305P001-1400A-037                             000587P001-1400A-037                        002229P001-1400A-037
TOTALLYHER MEDIA LLC                  TOWER CITY CINEMAS                               TOWN SQUARE STADIUM 14                      TOY BOX ENTERTAINMENT
5140 GOLDLEAF CIR                     2163 LEE RD STE 107                              LINDA HOGARTY                               400 SOUTH VICTORY BLVD
3RD FLOOR                             CLEVELAND OH 44118                               189 SECOND AVE STE 2S                       STE 201
LOS ANGELES CA 90056                                                                   NEW YORK NY 10003                           BURBANK CA 91502




002597P001-1400A-037                  002217P001-1400A-037                             002466P001-1400A-037                        002296P001-1400A-037
TRACEY MATTINGLY LLC                  TRACEY SCHAEFER                                  TRACINDA CORP                               TRAILER PARK INC
717 N HIGHLAND AVE #9                 11807 LAKE BALDWIN DR                            DBA PROMISE DISTRIBUTION LLC                29437 NETWORK PL
LOS ANGELES CA 90038                  BRISTOW VA 20136                                 6725 VIA AUSTI PKWY STE 370                 CHICAGO IL 60673
                                                                                       LAS VEGAS NV 89119




003268P002-1400A-037                  001902P001-1400A-037                             000785P001-1400A-037                        002143P001-1400A-037
TRAILER PARK INC                      TRANSAMERICA FINANCIAL LIFE INSURANCE AGENCY     TRANSIT LLC                                 TRANSMISSION ENTERTAINMENT LLC
A/K/A ART MACHINE                     8488 SHEPHERD FARM DR                            1441 4TH STREEET                            DBA TRANSMISSION EVENTS
6922 HOLLYWOOD BLVD                   WEST CHESTER OH 45069                            SANTA MONICA CA 90401                       902 E 5TH ST STE 209
LOS ANGELES CA 90028                                                                                                               AUSTIN TX 78702




000792P001-1400A-037                  002634P001-1400A-037                             002821P001-1400A-037                        003994P001-1400A-037
TRANSMISSION HOLDINGS INC             TRAVIS BAUMANN                                   TRAVIS HENNING                              TREMOR VIDEO
1223 WILSHIRE BLVD 183                101 N CROFT AVE 307                              ADDRESS INTENTIONALLY OMITTED               1177 6TH AVE
SANTA MONICA CA 90403                 LOS ANGELES CA 90048                                                                         9TH FLOOR
                                                                                                                                   NEW YORK NY 10036
                                    Case 18-12012-LSS              Doc 271   Filed 11/02/18             Page 123 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 121 of 133                                                                                                                     10/26/2018 04:42:29 PM
002383P001-1400A-037                003970P001-1400A-037                       003252P002-1400A-037                       000776P001-1400A-037
TRENDERA LLC                        TRESENSA INC                               TRESENSA INC A/K/A MULLEN LOWE             TREVOR TETZLAFF
16255 VENTURA BL 900                443 PARK AVE SOUTH                         CEO                                        915 MARINE ST APT 3
ENCINO CA 91436                     SUITE 601                                  443 PARK AVE SOUTH                         SANTA MONICA CA 90405
                                    NEW YORK NY 10016                          SUITE 506
                                                                               NEW YORK NY 10016



002748P001-1400A-037                002284P001-1400A-037                       002653P001-1400A-037                       002767P001-1400A-037
TRIANA URIBE AND MICHELSEN LTDA     TRIBUNE PUBLISHING CO LLC                  TRIGGER LLC                                TRISTATE INDEPENDENT THEATRE OWNERS ASSOC
COL 2137                            435 N MICHIGAN AVE                         2237 CORINTH AVE                           PO BOX 679
PO BOX 025720                       CHICAGO IL 60611                           LOS ANGELES CA 90064                       MURRAY KY 42071
MIAMI FL 33102




000743P001-1400A-037                002146P001-1400A-037                       002522P001-1400A-037                       002366P001-1400A-037
TRL SYSTEMS                         TROUBLEMAKER STUDIOS                       TROY JENSEN                                TROY QUEZADA
ACCOUNTS RECEIVABLE                 4900 OLD MANOR RD                          1262 S HIGHLAND AVE                        7232 LADY HAWK CT
9531 MILIKEN AVE                    AUSTIN TX 78723                            LOS ANGELES CA 90019                       EL PASO TX 79912
RANCHO CUCAMONGA CA 91730




000658P001-1400A-037                000613P001-1400A-037                       002363P001-1400A-037                       000628P001-1400A-037
TRU-TV                              TRUMP SOHO                                 TRUPHONE                                   TSG REPORTING INC
PO BOX 32183                        246 SPRING ST 36TH FL                      4819 EMPEROR BLVD STE 400                  747 THIRD AVE STE 10A
NEW YORK NY 10087                   NEW YORK NY 10013                          DURHAM NC 27703                            NEW YORK NY 10017




000786P001-1400A-037                002285P001-1400A-037                       003951P001-1400A-037                       000659P001-1400A-037
TUNNEL INC                          TUR PARTNERS                               TURNER                                     TURNER BROADCASTING SYSTEM INC
233 WILSHIRE BLVD STE 100           900 N MICHIGAN AVE STE 1720                1 COLUMBUS CIR                             PO BOX 32183
SANTA MONICA CA 90401               CHICAGO IL 60611                           NEW YORK NY 10019                          NEW YORK NY 10087




003700P001-1400A-037                002658P001-1400A-037                       002586P001-1400A-037                       002197P001-1400A-037
TURNER ENTERTAINMENT NETWORKS INC   TVGLA                                      TWELVE TONE PRODUCTIONS INC                TWENTIETH CENTURY FOX FILM CORP
1050 TECHWOOD DR NW                 5340 ALLA RD STE 100                       PO BOX 36356                               PO BOX 900
ATLANTA GA 30318                    LOS ANGELES CA 90066                       LOS ANGELES CA 90036                       BEVERLY HILLS CA 90213




000656P001-1400A-037                000877P001-1400A-037                       003960P001-1400A-037                       003174P001-1400A-037
TWENTIETH CENTURY FOX FILMS         TWENTY FOUR SEVEN SOUND LLC                TWITTER                                    TWITTER INC
1211 AVENUE OF THE AMERICAS         2801 HALSEY RD STUDIO A                    1355 MARKET ST                             NICOLE LEIER CREDIT AND COLLECTIONS
3RD FL                              TOPANGA CA 90290                           #900                                       1355 MARKET STREET SUITE 900
NEW YORK NY 10036                                                              SAN FRANCISCO CA 94103                     SAN FRANCISCO C 94104
                                                                                                                          UNITED STATES
                                           Case 18-12012-LSS                   Doc 271   Filed 11/02/18           Page 124 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 122 of 133                                                                                                                             10/26/2018 04:42:29 PM
000866P001-1400A-037                       002894P001-1400A-037                            002390P001-1400A-037                     002347P001-1400A-037
TYLER LOGUZZO                              TYLER MASSEY                                    TYLER T STEADMAN                         UA COLORADO CENTER
11784 SHELDON ST STE 2                     ADDRESS INTENTIONALLY OMITTED                   1118 N 1290 W                            2000 S COLORADO BLVD UNIT C
SUN VALLEY CA 91352                                                                        FARMINGTON UT 84025                      DENVER CO 80222




002457P001-1400A-037                       002668P001-1400A-037                            003963P001-1400A-037                     000604P001-1400A-037
UA KING OF PRUSSIA STADIUM                 UB CONTROL - FINTAGE CAM/THE HOST               UFC                                      ULTRA INTERNATIONAL MUSIC PUBLISHING LLC
300 GODDARD BLVD                           UNION BANK                                      MULLEN LOWE                              235 WEST 23RD ST 6TH FLR
KING OF PRUSSIA PA 19406                   1901 AVENUE OF THE STARS                        99 WASHINGTON ST                         NEW YORK NY 10011
                                           LOS ANGELES CA 90067                            SOUTH NORWALK CT 06854-3818




003784P001-1400A-037                       000605P001-1400A-037                            002253P001-1400A-037                     003849P001-1400A-037
ULTRA INTERNATIONAL MUSIC PUBLISHING LLC   ULTRA RECORDS LLC                               UN PUNEDAS DE MONETAS INC                UN PUNEDAS DE MONETAS INC
DBA ULTRA TUNES ASCAP                      235 WEST 23RD ST 6TH FL                         FIRST ARTISTS MANAGEMENT                 4764 PARK GRANADA STE 210
A C ELIZAB MUSIC ASCAP                     NEW YORK NY 10011                               4764 PARK GRANADA STE 210                CALABASAS CA 91302
235 WEST 23RD ST 6TH FLR                                                                   CALABASAS CA 91302
NEW YORK NY 10011



002289P001-1400A-037                       000739P001-1400A-037                            002254P001-1400A-037                     003245P001-1400A-037
UNCOMMON CULTURE                           UNIDISC MUSIC INC                               UNIFI COMPLETION GUARANTORS INSURANCE    UNIFI COMPLETION GUARANTORS ON
610 N FAIRBANKS CT 3RD FL                  57-B HYMUS BLVD                                 SOLUTIONS INC                            BEHALF OF HOMELAND INSUR CO OF NY
CHICAGO IL 60611                           POINTE CLAIRE QC H9R 4T2                        22287 MULHOLLAND HWY 367                 ONEBEACON ENTERTAINMENT
                                           CANADA                                          CALABASAS CA 91302                       PETER WILLIAMS
                                                                                                                                    1100 GLENDON AVE STE 900
                                                                                                                                    LOS ANGELES CA 90024


002946P001-1400A-037                       002276P001-1400A-037                            002392P001-1400A-037                     002669P001-1400A-037
UNION OF BRITISH COLUMBIA PERFORMERS       UNIQUE COMMUNICATIONS                           UNIQUE STREAK LLC                        UNITED EXPRESS MESSENGERS AND
300 - 380 WEST 2ND AVE                     PO BOX 5220                                     684 E LUDINGTON DR                       ATTORNEY SVC INC
VANCOUVER BC V5Y 1C8                       CERRITOS CA 90703                               FARWELL MI 48622                         2029 CENTURY PK EAST STE 1150
CANADA                                                                                                                              LOS ANGELES CA 90067




002724P001-1400A-037                       000548P003-1400A-037                            003684P001-1400A-037                     002169P001-1400A-037
UNITED HEALTHCARE                          UNITED STATES TREASURY                          UNITED STATES TREASURY                   UNITED TALENT AGENCY LLC
DEPT 3118                                  INTERNAL REVENUE SVC                            PO BOX 249                               9336 CIVIC CTR DR
LOS ANGELES CA 90084-3118                  PO BOX 249                                      CINC.INNATI OH 45999-0039                BEVERLY HILLS CA 90210
                                           CINCINNATI OH 45999-0039




002316P001-1400A-037                       002292P001-1400A-037                            002686P001-1400A-037                     002113P001-1400A-037
UNITED VALET PARKING INC                   UNIV OF CHICAGO-DOCUMENTARY FILM GROUP          UNIVERSAL CITY STUDIOS LLC               UNIVERSAL EDITION AG
5839 GREEN VLY CIR STE 202                 ORCSA                                           PO BOX 56257                             KARLSPLATZ 6
CULVER CITY CA 90230                       5706 S UNIVERSITY AVE                           LOS ANGELES CA 90074                     A1010 VIENNA
                                           CHICAGO IL 60637                                                                         AUSTRIA
                                           Case 18-12012-LSS                   Doc 271   Filed 11/02/18           Page 125 of 135
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 123 of 133                                                                                                                                 10/26/2018 04:42:29 PM
003811P001-1400A-037                       002302P001-1400A-037                            002299P001-1400A-037                        003632P001-1400A-037
UNIVERSAL MUSIC MGB SONGS ON BEHALF OF     UNIVERSAL MUSIC - Z TUNES LLC                   UNIVERSAL MUSIC CORP                        UNIVERSAL MUSIC CORP
ED ARABELLA MUSIK MUENCHEN                 15035 COLLECTIONS CTR DR                        7475 COLLECTIONS CTR DR                     2100 COLORADO AVE
2100 COLORADO AVE                          CHICAGO IL 60693                                CHICAGO IL 60693                            SANTA MONICA CA 90404
SANTA MONICA CA 90404




003828P001-1400A-037                       003762P001-1400A-037                            002300P001-1400A-037                        003626P001-1400A-037
UNIVERSAL MUSIC CORP AND MAYDAY MALONE     UNIVERSAL MUSIC CORP SONGS OF UNIVERSAL INC     UNIVERSAL MUSIC ENTERPRISES                 UNIVERSAL MUSIC ENTERPRISES
2100 COLORADO AVE                          AND UNIVERSAL TUNES                             UME FINANCE -FILM/TVMUSIC                   2200 COLORADO AVE
SANTA MONICA CA 90404                      A DIVISION OF SONGS OF UNIVERSAL INC            62910 COLLECTION CTR DR                     SANTA MONICA CA 90404
                                           2100 COLORADO AVE                               CHICAGO IL 60693
                                           SANTA MONICA CA 90404



003753P001-1400A-037                       003804P001-1400A-037                            003779P001-1400A-037                        000896P001-1400A-037
UNIVERSAL MUSIC ENTERPRISES                UNIVERSAL MUSIC ENTERPRISES                     UNIVERSAL MUSIC PUBLISHING GROUP            UNIVERSAL PICTURES
A DIVISION OF UMG RECORDINGS INC           A DIVISION OF UMG RECORDING INC                 2100 COLORADO AVE                           100 UNIVERSAL CITY PLZ BLDG 2160 8H
2200 COLORADO AVE                          2200 COLORADO AVE                               SANTA MONICA CA 90404                       UNIVERSAL CITY CA 91608
SANTA MONICA CA 90404                      SANTA MONICA CA 90404




000773P001-1400A-037                       000897P001-1400A-037                            002781P001-1400A-037                        002781S001-1400A-037
UNIVERSAL PROTECTION SECURITY SYSTEMS LP   UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC        UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC    UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC
DBA ALLIED UNIVERSAL SECURITY SYSTEMS      100 UNIVERSAL CITY PLZ 1440/6                   10 UNIVERSAL CITY PLZ                       REED SMITH LLP
1815 E WILSHIRE AVE STE 910                UNIVERSAL CITY CA 91608                         33RD FL                                     MARSHA A HOUSTON CHRISTOPHER O RIVAS
SANTA ANA CA 92705                                                                         UNIVERSAL CITY CA 91608                     355 SOUTH GRAND AVE STE 2900
                                                                                                                                       LOS ANGELES CA 90071-1514



003708P001-1400A-037                       002968P001-1400A-037                            002968S001-1400A-037                        002642P001-1400A-037
UNIVERSAL TELEVISION NETWORKS              UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC       UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC   UNIVERSITY KIDNEY RESEARCH ORGANIZATION
30 ROCKFELLER PLZ                          SVP-BUSINESS AND LEGAL AFFAIRS                  PRESIDENT                                   (UKRO) MANN PRODUCTIONS
NEW YORK NY 10112                          100 UNIVERSAL CITY PLZ                          100 UNIVERSAL CITY PLZ                      167 GRANVILLE AVE
                                           UNIVERSAL CITY CA 91608                         UNIVERSAL CITY CA 91608                     LOS ANGELES CA 90049




002293P001-1400A-037                       002749P001-1400A-037                            003959P001-1400A-037                        003179P002-1400A-037
UNIVERSITY OF CHICAGO                      UNIVERSITY OF MIAMI                             UNIVISION                                   UNIVISION COMMUNICATIONS INC
5801 S ELLIS AVE                           PO BOX 248106                                   5999 CENTER DR                              SZABO ASSOCIATES
CHICAGO IL 60637                           CONTROLLER'S OFFICE                             LOS ANGELES CA 90045                        3355 LENOX RD NE STE 945
                                           MIAMI FL 33124                                                                              ATLANTA GA 30326




000860P001-1400A-037                       002134P001-1400A-037                            000630P001-1400A-037                        002282P001-1400A-037
UNLIKELY FILMS INC                         UNUM LIFE INSURANCE CO OF AMERICA               UPDATE INC                                  UPSTAGE RIGHT PRODUCTIONS INC
13057 WOODBRIDGE ST                        PO BOX 406990                                   1040 AVENUE OF THE AMERICAS                 32 COLES AVE
STUDIO CITY CA 91604                       ATLANTA GA 30384                                3RD FL                                      CHERRY HILL NJ 08002
                                                                                           NEW YORK NY 10018
                                  Case 18-12012-LSS                 Doc 271   Filed 11/02/18             Page 126 of 135
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 124 of 133                                                                                                                     10/26/2018 04:42:29 PM
002352P001-1400A-037              002739P001-1400A-037                          002711P001-1400A-037                       000007P002-1400S-037
UPTOWN ENTERTAINMENT              URBAN ENTERTAINMENT INSTITUTE                 URBAN SIREN INC                            US ATTORNEY FOR DELAWARE
2211 WOODWARD AVE                 13488 MAXELLA AVE #518                        6767 SUNSET BLVD                           CHARLES OBERLY C/O ELLEN SLIGHTS
DETROIT MI 48201                  MARINA DEL REY CA 90292                       STE 455                                    1007 N. ORANGE STREET STE 700
                                                                                LOS ANGELES CA 90028                       PO BOX 2046
                                                                                                                           WILMINGTON DE 19899-2046



000055P001-1400A-037              000056P001-1400A-037                          000057P001-1400A-037                       000058P001-1400A-037
US DEPT OF LABOR                  US DEPT OF LABOR OSHA                         US DEPT OF LABOR OSHA                      US DEPT OF LABOR OSHA
200 CONSTITUTION AVE NW           OSHA REGION 1                                 OSHA REGION 2                              OSHA REGION 3
WASHINGTON DC 20210               JFK FEDERAL BLDG                              FEDERAL BLDG                               THE CURTIS CTR STE 740 WEST
                                  25 NEW SUDBURY ST RM E340                     201 VARICK ST RM 670                       170 S INDEPENDENCE MALL WEST
                                  BOSTON MA 02203                               NEW YORK NY 10014                          PHILADELPHIA PA 19106



000059P001-1400A-037              000060P001-1400A-037                          000061P001-1400A-037                       000062P001-1400A-037
US DEPT OF LABOR OSHA             US DEPT OF LABOR OSHA                         US DEPT OF LABOR OSHA                      US DEPT OF LABOR OSHA
OSHA REGION 4                     OSHA REGION 5                                 OSHA REGION 6                              OSHA REGION 7
61 FORSYTH ST SW                  JOHN C KLUCZYNSKI FEDERAL BLDG                525 GRIFFIN ST STE 602                     TWO PERSHING SQUARE BLDG
RM 6T50                           230 SOUTH DEARBORN ST RM 3244                 DALLAS TX 75202                            2300 MAIN ST STE 1010
ATLANTA GA 30303                  CHICAGO IL 60604                                                                         KANSAS CITY MO 64108



000063P001-1400A-037              000064P001-1400A-037                          000065P001-1400A-037                       000012P002-1400S-037
US DEPT OF LABOR OSHA             US DEPT OF LABOR OSHA                         US DEPT OF LABOR OSHA                      US EPA REG. 3, OFFICE OF REG. COUNSEL
OSHA REGION 8                     OSHA REGION 9                                 OSHA REGION 10                             ATTN: BANKRUPTCY DEPT.
CESAR CHAVEZ MEMORIAL BLDG        SAN FRANCISCO FEDERAL BLDG                    300 FIFTH AVE                              1650 ARCH STREET
1244 SPEER BLVD STE 551           90 7TH ST STE 18100                           STE 1280                                   PHILADELPHIA PA 19103
DENVER CO 80204                   SAN FRANCISCO CA 94103                        SEATTLE WA 98104-2397



001898P001-1400A-037              002994P001-1400A-037                          002133P001-1400A-037                       000854P001-1400A-037
US NAVY MEMORIAL FOUNDATION       US SPECIALTY INSURANCE CO                     USA NETWORK-NBC                            USE # 1233 WEHRENBERG
701 PENNSYLVANIA AVE NW STE 123   37 RADIO CIR DR                               PO BOX 402971                              12800 MANCHESTER RD
WASHINGTON DC 20004               MOUNT KISCO NY 10549                          ATLANTA GA 30384                           ST. LOUIS MO 63131




000324P001-1400A-037              000144P001-1400A-037                          000066P001-1400A-037                       000216P001-1400A-037
UTAH ATTORNEY GENERAL             UTAH DEPT OF ENVIRONMENTAL QUALITY            UTAH LABOR COMMISSION                      UTAH STATE TAX COMMISSION
SEAN D REYES                      PO BOX 144810                                 COMMISSIONER                               210 NORTH 1950 WEST
PO BOX 142320                     SALT LAKE CITY UT 84114-4810                  160 E 300 S                                SALT LAKE CITY UT 84134
SALT LAKE CITY UT 84114-2320                                                    STE 300
                                                                                SALT LAKE CITY UT 84114



000430P001-1400A-037              003706P001-1400A-037                          002216P001-1400A-037                       002415P001-1400A-037
UTAH TREASURER'S OFFICE           VAA FILM DISTRIBUTORS LTD                     VACO LOS ANGELES LLC                       VALERIE DE LA PENA
UNCLAIMED PROPERTY DIVISION       CORNER SPRINGFIELD AND POULI AVENUES          5410 MARYLAND WAY STE 460                  460 OAK ST 310
168 N 1950 W                      VALYSAN TRINIDAD                              BRENTWOOD TN 37027                         GLENDALE CA 91204
STE 102                           WEST INDIES
SALT LAKE CITY UT 84116
                                  Case 18-12012-LSS                Doc 271     Filed 11/02/18           Page 127 of 135
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 125 of 133                                                                                                                   10/26/2018 04:42:29 PM
000837P001-1400A-037              002880P001-1400A-037                           002444P001-1400A-037                     000645P001-1400A-037
VALERIE NELSON                    VALERIE ZIM                                    VALUEMANDER INC                          VAN WAGNER COMMUNICATIONS LLC
14320 VENTURA BLVD #242           ADDRESS INTENTIONALLY OMITTED                  5501 ENGINEER DR                         DBA VAN WAGNER OUTDOOR
SHERMAN OAKS CA 91423                                                            HUNTINGTON BEACH CA 92649                800 THIRD AVE
                                                                                                                          28TH FL
                                                                                                                          NEW YORK NY 10022



002362P001-1400A-037              000874P001-1400A-037                           002847P001-1400A-037                     000498P001-1400A-037
VANESSA DAVIS-KAIB                VANESSA JORGE PERRY                            VANESSA MOULTRIE                         VANN STRUTH CONSULTING GROUP
401 DUNBAR DR                     5776 LINDERO CYN RD STE D367                   ADDRESS INTENTIONALLY OMITTED            2395 LAKEWOOD DR
DUNWOODY GA 30338                 THOUSAND OAKS CA 91362                                                                  VANCOUVER, V5N 4T8
                                                                                                                          CANADA




002567P001-1400A-037              000762P001-1400A-037                           000763P001-1400A-037                     002454P001-1400A-037
VARIETY BOYS AND GIRLS CLUB       VARIETY CHILDREN'S CHARITY-SF                  VARIETY CLUB OF NORTHERN CALIFORNIA      VARIETY OF GEORGIA TENT 21
2530 CINCINNATI ST                THE PREVIEW ROOM                               582 MARKET ST STE 101                    CHASE ANDREWS
LOS ANGELES CA 90033              582 MARKET ST STE 101                          SAN FRANCISCO CA 94104                   9800 MEDLOCK BRIDGE RD STE 1
                                  SAN FRANCISCO CA 94104                                                                  JOHNS CREEK GA 30097




001933P001-1400A-037              000632P001-1400A-037                           002149P001-1400A-037                     002511P001-1400A-037
VARIETY OF ILLINOIS 501C3         VARIETY THE CHILDREN'S CHARITY OF NEW YORK     VARIETY THE CHILDRENS CHARITY OF TEXAS   VARIETY-THE CHILDREN'S CHARITY OF
1001 W 75TH ST #153               505 EIGHTH AVE STE 1800                        5555 N LAMAR BLVD STE K113               SOUTHERN CALIFORNIA
WOODRIDGE IL 60517                NEW YORK NY 10018                              AUSTIN TX 78751                          4601 WILSHIRE BLVD STE 260
                                                                                                                          LOS ANGELES CA 90010




002598P001-1400A-037              000883P001-1400A-037                           002674P001-1400A-037                     000133P001-1400S-037
VARSHA MOHANRAJ                   VARSITY THEATRE                                VEENA CROWNHOLM                          VENABLE LLP
1145 N MCCADDEN PL                55 BLOOR ST WEST                               2159 FERN DELL PL                        JAMIE L EDMONSON;DANIEL A O'BRIEN
LOS ANGELES CA 90038              TORONTO ON M4W 1A5                             LOS ANGELES CA 90068                     1201 N MARKET ST STE 1400
                                  CANADA                                                                                  WILMINGTON DE 19801




000134P001-1400S-037              000518P001-1400A-037                           003246P001-1400A-037                     003246S001-1400A-037
VENABLE LLP                       VENABLE LLP                                    VENTURE 4TH AG LLC                       VENTURE 4TH AG LLC
KEITH C OWENS                     PO BOX 62727                                   JACOB PECHENIK                           BRUNS BRENNAN AND BERRY PLLC
2049 CENTURY PARK EAST STE 2300   BALTIMORE MD 21264                             1308 ALTA VISTA AVE                      HAMISH BERRY
LOS ANGELES CA 90067                                                             AUSTIN TX 78704                          99 MADISON AVE 5TH FL
                                                                                                                          NEW YORK NY 10016



002732P001-1400A-037              002391P001-1400A-037                           002766P001-1400A-037                     002699P001-1400A-037
VENUS KANANI                      VENUS SOUND LLC                                VERITAS TECHNOLOGIES LLC                 VERITES
C O BETTY MAE INC                 1118 N 1290 W                                  500 E MIDDLEFIELLD RD                    DEPT 5032
13375 BEACH AVE                   FARMINGTON UT 84025                            MOUNTAIN VIEW CA 94043                   LOS ANGELES CA 90084
MARINA DEL REY CA 90291
                                             Case 18-12012-LSS                  Doc 271   Filed 11/02/18          Page 128 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 126 of 133                                                                                                                              10/26/2018 04:42:29 PM
002341P001-1400A-037                         002340P001-1400A-037                           000145P001-1400A-037                    000325P001-1400A-037
VERIZON COMMUNICATIONS                       VERIZON WIRELESS                               VERMONT AGENCY OF NATURAL RESOURCES     VERMONT ATTORNEY GENERAL
PO BOX 920041                                PO BOX 660108                                  EXECUTIVE OFFICE OF GOVERNOR            TJ DONOVAN
DALLAS TX 75392-0041                         DALLAS TX 75266                                PETER SHUMLIN                           PAVILLION OFFICE BLDG
                                                                                            109 STATE ST                            109 STATE ST
                                                                                            MONTPELIER VT 05609                     MONTPELIER VT 05609-1001



000146P001-1400A-037                         000067P001-1400A-037                           000217P001-1400A-037                    000431P001-1400A-037
VERMONT DEPT OF ENVIRONMENTAL CONSERVATION   VERMONT DEPT OF LABOR AND INDUSTRY             VERMONT DEPT OF TAXES                   VERMONT OFFICE OF THE STATE TREASURER
COMMISIONER'S OFFICE                         COMMISSIONER                                   109 STATE ST PAVILION OFFICE BLDG       UNCLAIMED PROPERTY DIVISION
ALYSSA B SCHUREN                             NATIONAL LIFE BUILDING DRAWER #20              MONTPELIER VT 05609                     109 STATE ST
1 NATIONAL LIFE DR                           MONTPELIER, VT 05620                                                                   FL 4
DAVIS 2                                                                                                                             MONTPELLIER VT 05609-6200
MONTPELIER VT 05620-3520


003948P001-1400A-037                         003948S001-1400A-037                           000651P001-1400A-037                    000676P001-1400A-037
VIACOM                                       VIACOM                                         VIACOM INTERNATIONAL INC                VIACOM INTERNATIONAL INC MTV2 BET
1575 N GOWER ST                              LUSKIN STERN AND EISLER LLP                    PO BOX 13683                            PO BOX 13683
HOLLYWOOD CA 90028                           RICHARD STERN; STEPHAN E HORNUNG               NEWARK NJ 07188                         NEWARK NJ 07188
                                             ELEVEN TIMES SQUARE
                                             NEW YORK NY 10036



003705P001-1400A-037                         002317P001-1400A-037                           002893P001-1400A-037                    002349P001-1400A-037
VIACOM MEDIA NETWORKS                        VIBE CREATIVE INC                              VICKY BLAKE                             VICTOR ORLY CONSULTING
1515 BROADWAY                                3861 SEPULVEDA BLVD                            ADDRESS INTENTIONALLY OMITTED           PO BOX 29
NEW YORK NY 10036                            CULVER CITY CA 90230                                                                   HARBOR CITY CA 90710




000606P001-1400A-037                         002764P001-1400A-037                           000853P001-1400A-037                    002189P001-1400A-037
VIDEOHELPER INC                              VIDEOVILLE SHOWTIME INC DBA VVS FILMS          VIDEX INTERNATIONAL MEDIA LTD           VIEWPOINT
50 WEST 17TH ST 10TH FL                      4030 BOUL POIRIER                              ONE THE ESPLANADE                       LINDSEY LUDWIG
NEW YORK NY 10011                            MONTREAL QC H4R 2A5                            ST HELIER JE 2 3QA                      8820 WILSHIRE BLVD
                                             CANADA                                         JERSEY                                  STE 220
                                                                                                                                    BEVERLY HILLS CA 90211



002995P001-1400A-037                         002996P001-1400A-037                           002643P001-1400A-037                    000657P001-1400A-037
VIGILANT INSURANCE CO                        VIGILANT INSURANCE CO                          VILIJA VITARTAS                         VINCENT PAGLIARO
15 MOUNTAIN VIEW RD                          CHUBB NATIONAL INSURANCE CO                    289 SOUTH BARRINGTON AVE # A107         400 WEST 43RD ST APT 14F
WARREN NJ 07059                              555 S FLOWER ST                                LOS ANGELES CA 90049                    NEW YORK NY 10036
                                             3RD FL
                                             LOS ANGELES CA 90071



002023P001-1400A-037                         002145P001-1400A-037                           002139P001-1400A-037                    000326P001-1400A-037
VINCENT TURBE                                VIOLET CROWN CINEMA LLC                        VIOLET KAI INC                          VIRGIN ISLANDS ATTORNEY GENERAL
11 RUE MULLER                                1614 W 5TH ST                                  15316 HARRIER MARSH DR                  CLAUDE E WALKER
75018PARIS                                   AUSTIN TX 78703                                AUSTIN TX 78738                         34-38 KRONPRINDSENS GADE
FRANCE                                                                                                                              GERS BLDG 2ND FL
                                                                                                                                    ST THOMAS VI 00802
                                          Case 18-12012-LSS                  Doc 271    Filed 11/02/18            Page 129 of 135
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 127 of 133                                                                                                                              10/26/2018 04:42:29 PM
000327P001-1400A-037                      000378P001-1400A-037                            000147P001-1400A-037                      000068P001-1400A-037
VIRGINIA ATTORNEY GENERAL                 VIRGINIA DEPT OF AGRICULTURE                    VIRGINIA DEPT OF ENVIRONMENTAL QUALITY    VIRGINIA DEPT OF LABOR AND INDUSTRY
MARK R HERRING                            AND CONSUMER SVC                                629 EAST MAIN ST                          COMMISSIONER
900 E MAIN ST                             DIVISION OF CONSUMER PROTECTION                 PO BOX 1105                               13 SOUTH THIRTEENTH ST
RICHMOND VA 23219                         102 GOVERNOR ST                                 RICHMOND VA 23218                         RICHMOND VA 23219
                                          RICHMOND VA 23219



000218P001-1400A-037                      000432P001-1400A-037                            000801P001-1400A-037                      001872P001-1400A-037
VIRGINIA DEPT OF TAXATION                 VIRGINIA DEPT OF TREASURY                       VISHAL NEIL SHAH                          VISION MEDIA MANAGEMENT AND FULFILLMENT
OFFICE OF CUSTOMER SVC                    UNCLAIMED PROPERTY DIVISION                     1323 14TH ST APT F                        29125 AVENUE PAINE
PO BOX 1115                               101 NORTH 14TH ST                               SANTA MONICA CA 90404                     VALENCIA CA 91355
RICHMOND VA 23218-1115                    RICHMOND VA 23219




002372P001-1400A-037                      003247P001-1400A-037                            002741P001-1400A-037                      002723P001-1400A-037
VISUAL ICON INC                           VIVA COMMUNICATIONS INC                         VOLFONI INC                               VOLT MANAGEMENT CORP
2150 PARK PL STE 100                      VINCENT DEL ROSARIO                             4712 ADMIRALTY WAY #884                   FILE#53102
EL SEGUNDO CA 90245                       7TH FLOOR EAST TOWER PHILIPPINE STOCK           MARINA DEL REY CA 90292                   LOS ANGELES CA 90074-3102
                                          EXCHANGE CENTER ORTIGAS CENTER
                                          PASIG CITY 1606
                                          PHILIPPINES


000714P001-1400A-037                      002346P001-1400A-037                            002384P001-1400A-037                      000881P001-1400A-037
VORTEX INDUSTRIES INC                     VOTIGO INC                                      VOXAGE LLC                                VP PROTECTION INC
1801 W OLYMPIC BLVD                       PO BOX 561515                                   16000 VENTURA BLVD STE 1102               259 YORKLAND RD
PASADENA CA 91199                         DENVER CO 80256-1515                            ENCINO CA 91436                           TORONTO ON M2J 5B2
                                                                                                                                    CANADA




003248S001-1400A-037                      003248P001-1400A-037                            003160P002-1400A-037                      003612P001-1400A-037
VRELONORAMA LLC AND MACHETE PRODUCTIONS   VRELONORAMA LLC AND MACHETE PRODUCTIONS LLC     VRELONOVAMA LLC                           VRELONOVAMA LLC
RASKIN LAW LLP                            C O ALDAMISA ENTERTAINMENT LLC                  ALDAMISA ENTERTAINMENT                    15760 VENTURA BLVD
GARY S RASKIN                             SERGEI BESPALOV                                 SERGEI BESPALOV                           ENCINO CA 91436
THE CULVER STUDIOS                        15670 VENTURA BLVD STE 1450                     15760 VENTURA BLVD
9336 W WASHINGTON BLVD BLDG C             ENCINO CA 91436                                 ENCINO CA 91436
CULVER CITY CA 90232


003746P001-1400A-037                      003747P001-1400A-037                            003748P001-1400A-037                      003249P001-1400A-037
VUBIQUITY INC                             VUDU INC                                        VVS FILMS                                 VX119 MEDIA CAPITAL LLC
3900 W ALAMEDA AVE STE 1700               600 W CALIFORNIA AVE                            4030 POIRIER BLVD                         JEFFREY KONVITZ
BURBANK CA 91505                          SUNNYVALE CA 94086                              MONTREAL QC H4R 2A5                       1801 CENTURY PK EAST STE 2400
                                                                                          CANADA                                    LOS ANGELES CA 90067




002142P001-1400A-037                      000588P001-1400A-037                            000477P001-1400A-037                      001896P001-1400A-037
W AUSTIN                                  W NEW YORK UNION SQUARE                         WACHTELL LIPTON ROSEN AND KATZ            WACO HIPPODROME THEATRE INC
200 LAVACA ST                             201 PARK AVE SOUTH                              51 WEST 52ND ST                           724 AUSTIN AVE
AUSTIN TX 78701                           NEW YORK NY 10003                               NEW YORK NY 10019                         WACO TX 76701
                                      Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 130 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 128 of 133                                                                                                                         10/26/2018 04:42:29 PM
000636P001-1400A-037                  000744P001-1400A-037                           000670P001-1400A-037                     003832P001-1400A-037
WAGGINGTAIL ENTERTAINMENT LIMITED     WAKIDA CORP                                    WALDORF ASTORIA HOTEL                    WALT DISNEY MUSIC CO
119 W 57TH ST STE 400                 PO BOX 80279                                   301 PARK AVE                             500 S BUENA VISTA ST
NEW YORK NY 10019                     RANCHO SANTA MARGARITA CA 92688                NEW YORK NY 10022                        BURBANK CA 91521




002722P001-1400A-037                  000777P001-1400A-037                           000734P001-1400A-037                     000556P001-1400A-037
WALT DISNEY PICTURES                  WALT KUENSTLER                                 WALTER V ROBINSON                        WAMA INC
BANK OF AMERICA                       1450 5TH ST UNIT 212                           30 ISLAND ROCK                           PO BOX 120667
FILE 51082                            SANTA MONICA CA 90401                          PLYMOUTH MA 02360                        NASHVILLE TN 37212
LOS ANGELES CA 90074




003890P001-1400A-037                  003892P001-1400A-037                           003845P001-1400A-037                     002490P001-1400A-037
WAMA INC O B O BIG YELLOW DOG LLC     WAMA INC O B O INTERNATIONAL DOG MUSIC         WARDLAW BANKS LIMITED                    WARDLAW MUSIC
PO BOX 120667                         PO BOX 120667                                  85 GREAT PORTLAND ST FIRST FL            85 GREAT PORTLAND ST FIRST FL
NASHVILLE TN 37212                    NASHVILLE TN 37212                             LONDON W1W7LT                            LONDON W1W7LT
                                                                                     UNITED KINGDOM                           UNITED KINGDOM




002250P001-1400A-037                  002297P001-1400A-037                           002495P001-1400A-037                     000720P001-1400A-037
WARNER BROS ADVANCED MEDIA SVC INC    WARNER BROS CONSUMER PRODUCTS INC              WARNER BROS DE LANE LEA STUDIOS          WARNER BROS ENTERTAINMENT
4000 WARNER BLVD BLDG 156N RM 3819    21477 NETWORK PL                               75 DEAN ST                               PO BOX 101307
BURBANK CA 91522                      CHICAGO IL 60673                               LONDON SW1X 9SR                          PASADENA CA 91189
                                                                                     UNITED KINGDOM




002687P001-1400A-037                  003630P001-1400A-037                           003776P001-1400A-037                     003888P001-1400A-037
WARNER CHAPPELL MUSIC INC             WARNER CHAPPELL MUSIC INC                      WARNER CHAPPELL PRODUCTION MUSIC INC     WARNER CHAPPELL PRODUCTION MUSIC INC
PO BOX 749938                         10585 SANTA MONICA BLVD                        10585 SANTA MONICA BLVD                  OBO WARNER CHAPPELL MUSIC INC
LOS ANGELES CA 90074                  LOS ANGELES CA 90025                           LOS ANGELES CA 90025                     10585 SANTA MONICA BLVD
                                                                                                                              LOS ANGELES CA 90025




003818P001-1400A-037                  003879P001-1400A-037                           003773P001-1400A-037                     003839P001-1400A-037
WARNER MUSIC CORP                     WARNERTAMERLAND PUBLISHING CORP                WARNERTAMERLANE PUBLISHING CORP          WARNERTAMERLANE PUBLISHING CORP
10585 SANTA MONICA BLVD               WARNER CHAPPELL MUSIC INC                      WARNER CHAPPELL MUSIC INC                OBO GOLDEN SYRUP MUSIC
LOS ANGELES CA 90025                  10585 SANTA MONICA BLVD                        10585 SANTA MONICA BLVD                  10585 SANTA MONICA BLVD
                                      LOS ANGELES CA 90025                           LOS ANGELES CA 90025                     LOS ANGELES CA 90025




003869P001-1400A-037                  000840P001-1400A-037                           000328P001-1400A-037                     000069P001-1400A-037
WARNERTAMERLANE PUBLISHING CORP BMI   WARREN BETTS COMMUNICATIONS                    WASHINGTON ATTORNEY GENERAL              WASHINGTON DEPT OF LABOR AND INDUSTRIES
10585 SANTA MONICA BLVD               391 FOOTHILL AVE                               BOB FERGUSON                             DIRECTOR
LOS ANGELES CA 90025                  SIERRA MADRE CA 91024                          1125 WASHINGTON ST SE                    PO BOX 44000
                                                                                     PO BOX 40100                             OLYMPIA WA 98504-4000
                                                                                     OLYMPIA WA 98504-0100
                                             Case 18-12012-LSS                  Doc 271   Filed 11/02/18           Page 131 of 135
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 129 of 133                                                                                                                                10/26/2018 04:42:29 PM
000433P001-1400A-037                         002933P001-1400A-037                           000382P001-1400A-037                      000148P001-1400A-037
WASHINGTON DEPT OF REVENUE                   WASHINGTON DEPT OF REVENUE                     WASHINGTON STATE ATTORNEY GENERAL         WASHINGTON STATE DEPT OF ECOLOGY
UNCLAIMED PROPERTY SECTION                   TREASURY MANAGEMENT                            CONSUMER PROTECTION DIVISION              PO BOX 47600
PO BOX 34053                                 PO BOX 47464                                   1125 WASHINGTON ST SE                     OLYMPIA WA 98504-7600
SEATTLE WA 98124-1053                        OLYMPIA WA 98504-7464                          OLYMPIA WA 98501-0100




000149P001-1400A-037                         000219P001-1400A-037                           000150P001-1400A-037                      002587P001-1400A-037
WASHINGTON STATE DEPT OF NATURAL RESOURCES   WASHINGTON STATE DEPT OF REVENUE               WASHINGTON STATE DEPT OF TRANSPORTATION   WATSON DESIGN GROUP INC
PO BOX 47000                                 PO BOX 47464                                   TRANSPORTATION BUILDING                   5900 WILSHIRE BLVD STE 2050
1111 WASHINGTON ST SE                        OLYMPIA WA 98504-7476                          310 MAPLE PK AVE SE                       LOS ANGELES CA 90036
OLYMPIA WA 98504-7000                                                                       PO BOX 47300
                                                                                            OLYMPIA WA 98504-7300



003258P002-1400A-037                         002704P001-1400A-037                           003873P001-1400A-037                      002530P001-1400A-037
WATTPAD CORP (WP TECHNOLOGIES)               WAXPLOITATION                                  WAXPLOITATION ENTERTAINMENT GROUP INC     WAY TO BLUE AMERICA INC
A/K/A MULLEN COMMUNICATIONS INC              411 S MAIN ST STE 222                          411 S MAIN ST STE 222                     10250 CONSTELLATION BLVD STE 100 3RD FLR
36 WELLINGTON STREET EAST #200               LOS ANGELES CA 90013                           LOS ANGELES CA 90013                      LOS ANGELES CA 90024
TORONTO O M5E1C7
CANADA



002515P001-1400A-037                         003765P001-1400A-037                           003814P001-1400A-037                      003792P001-1400A-037
WAYU INC                                     WB MUSIC CORP                                  WB MUSIC CORP                             WB MUSIC CORP ASCAP
460 S SPRING ST STE 616                      WARNER CHAPPELL MUSIC INC                      10585 SANTA MONICA BLVD                   10585 SANTA MONICA BLVD
LOS ANGELES CA 90013                         10585 SANTA MONICA BLVD                        LOS ANGELES CA 90025                      LOS ANGELES CA 90025
                                             LOS ANGELES CA 90025




002249P001-1400A-037                         002406P001-1400A-037                           000749P001-1400A-037                      002504P001-1400A-037
WB STUDIO ENTERPRISES INC                    WEATHERMAKER MUSIC LLC                         WEBEDIA ENTERTAINMENT LLC                 WEI CHEN
4000 WARNER BLVD                             PO BOX 1899                                    63 COPPS HILL RD                          2491 PURDUE AVE APT 114
BURBANK CA 91522                             FREDERICK, MD 21702                            RIDGEFIELD CT 06877                       LOS ANGELES CA 90064




000479P001-1400A-037                         002694P001-1400A-037                           002126P001-1400A-037                      002286P001-1400A-037
WEINTRAUB TOBIN                              WEIWARD                                        WELLSAID ENTERTAINMENT LLC                WENCHEN TU
400 CAPITOL MALL 11TH FL                     PO BOX 1512                                    602 MORELAND AVE NE                       332 S MICHIGAN AVE 1032
SACRAMENTO CA 95814                          LOS ANGELES CA 90078                           ATLANTA GA 30307                          CHICAGO IL 60604




001915P001-1400A-037                         002117P001-1400A-037                           000846P001-1400A-037                      002255P002-1400A-037
WENDY HELLER LAW INC                         WEST COAST DISPLAYS INC                        WEST COAST MAILERS                        WEST COAST MARKETING
9000 SUNSET BLVD #1250                       33863 SIERRA VALLEJO RD                        5630 BORWICK AVE                          PO BOX 9142
WEST HOLLYWOOD CA 90069                      AGUA DULCE CA 91390                            SOUTH GATE CA 90280                       CALABASAS CA 91372-9142
                                              Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 132 of 135
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 130 of 133                                                                                                                                    10/26/2018 04:42:29 PM
002654P001-1400A-037                          002565P001-1400A-037                         000329P001-1400A-037                           000151P001-1400A-037
WEST LA STORAGE LLC D B A SELF STORAGE 1      WEST ONE MUSIC GROUP INC                     WEST VIRGINIA ATTORNEY GENERAL                 WEST VIRGINIA DEPT OF
11820 W OLYMPIC BLVD                          6565 SUNSET BLVD STE 520                     PATRICK MORRISEY                               ENVIRONMENTAL PROTECTION
LOS ANGELES CA 90064                          LOS ANGELES CA 90028                         STATE CAPITOL COMPLEX                          601 57TH ST
                                                                                           BLDG 1 RM E-26                                 CHARLESTON WV 25304
                                                                                           CHARLESTON WV 25305-0220



000220P001-1400A-037                          000070P001-1400A-037                         000434P001-1400A-037                           000691P001-1400A-037
WEST VIRGINIA DEPT OF REVENUE                 WEST VIRGINIA DIVISION OF LABOR              WEST VIRGINIA STATE TREASURER'S OFFICE         WESTATES THEATRES INC
1206 QUARRIER ST                              COMMISSIONER                                 UNCLAIMED PROPERTY DIVISION                    1111 BRICKYARD RD STE 106
CHARLESTON WV 23501                           BUREAU OF COMMERCE,STATE CAPITOL COMPLEX     ONE PLAYERS CLUB DR                            SALT LAKE CITY UT 84106
                                              BUILDING #6 RM B749                          CHARLESTON WV 25311
                                              CHARLESTON WV 25305



002655P001-1400A-037                          002212P001-1400A-037                         000728P001-1400A-037                           000624P001-1400A-037
WESTSIDE POST INC DBA WESTSIDE MEDIA GROUP    WGBH EDUCATIONAL FOUNDATION                  WHIRLED MUSIC PUBLISHING INC                   WHISTLE SPORTS INC
12233 W OLYMPIC BLVD 152                      PO BOX 414670                                1810 W NORTHERN AVE                            FINANCE
LOS ANGELES CA 90064                          BOSTON MA 02241                              STE A5 BOX 186                                 79 MADISON AVE
                                                                                           PHOENIX AZ 85021                               8TH FL
                                                                                                                                          NEW YORK NY 10016



001873P001-1400A-037                          000839P001-1400A-037                         000112P001-1400S-037                           002656P001-1400A-037
WHITAKER ENTERTAINMENT GROUP                  WHITE SPARK CREATIVE                         WHITEFORD, TAYLOR & PRESTON LLC                WIDE ANGLE GROUP INC
204 DOGWOOD RD                                13545 VENTURA BLVD                           C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   11700 NATIONAL BLVD STE L#230
VALLEY STREAM NY 11580                        SHERMAN OAKS CA 91423                        THE RENAISSANCE CENTRE                         LOS ANGELES CA 90064
                                                                                           405 NORTH KING ST., STE 500
                                                                                           WILMINGTON DE 19801



002129P001-1400A-037                          002330P001-1400A-037                         002241P001-1400A-037                           002194P001-1400A-037
WILD 1 TOURING LLC                            WILD CARD MEDIA LLC                          WILDTRACKS                                     WILL COOK FOR DOUGH INC
133 PEACHTREE ST NE STE 4070                  3542 HAYDEN AVE                              4111 W ALAMEDA AVE                             501 S BEVERLY DR 3RD FL
ATLANTA GA 30339                              CULVER CITY CA 90232                         STE 102                                        BEVERLY HILLS CA 90212
                                                                                           BURBANK CA 91505




000876P001-1400A-037                          002571P001-1400A-037                         000589P001-1400A-037                           002555P001-1400A-037
WILL ROGERS MOTION PICTURE                    WILL STEPHENS INC                            WILLI HILL INC F S O MARK RUFFALO              WILLIAM CASEY
PIONEERS FOUNDATION                           3735 BAGLEY AVE APT 306                      200 PARK AVE SOUTH                             4221 LOS FELIZ BLVD 7
10045 RIVERSIDE DR 3RD FLR                    LOS ANGELES CA 90034                         8TH FL                                         LOS ANGELES CA 90027
TOLUCA LAKE CA 91602                                                                       NEW YORK NY 10003




000747P001-1400A-037                          002818P001-1400A-037                         002183P001-1400A-037                           002231P001-1400A-037
WILLIAM D MUTH DBA RICHLAND THEATER SYSTEMS   WILLIAM GRUENBERG                            WILLIAM MORRIS ENDEAVOR ENTERTAINMENT LLC      WILLIAM SHERWOOD JONES
23339 US HWY 14                               ADDRESS INTENTIONALLY OMITTED                9601 WILSHIRE BLVD                             2420 N BUENA VISTA ST APT A
RICHLAND CENTER WI 53581                                                                   BEVERLY HILLS CA 90210                         BURBANK CA 91504
                                          Case 18-12012-LSS              Doc 271   Filed 11/02/18           Page 133 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 131 of 133                                                                                                                             10/26/2018 04:42:29 PM
000869P001-1400A-037                      002272P001-1400A-037                       001929P001-1400A-037                          002541P001-1400A-037
WILLIAM W HALLENBECK JR                   WILLIE PRODUCTIONS INC                     WILSHIRE PACIFIC HOLDINGS LLC                 WILSHIRE PACIFIC PARTNERS LLC
1105 ABBEYS WAY                           8846 AZUL DR                               SUNRISE MANAGEMENT                            12301 WILSHIRE BLVD STE 206
TAMPA FL 33602                            CANOGA PARK CA 91304                       20501 VENTURA BLVD STE 295                    LOS ANGELES CA 90025
                                                                                     WOODLAND HILLS CA 91364




002635P001-1400A-037                      000862P001-1400A-037                       003777P001-1400A-037                          003781P001-1400A-037
WILSHIRE TOWER                            WINCO GLOBAL MUSIC                         WINCO GLOBAL MUSIC                            WINCO GLOBAL MUSIC
6222 WILSHIRE BLVD STE 270                WINOGRADSKY/SOBEL                          DBO DISTORTION MX PUBLISHING                  12650 RIVERSIDE DR 200
LOS ANGELES CA 90048                      12650 RIVERSIDE DR 200                     12650 RIVERSIDE DR 200                        STUDIO CITY CA 91607
                                          STUDIO CITY CA 91607                       STUDIO CITY CA 91607




001921P001-1400A-037                      000520P001-1400A-037                       000330P001-1400A-037                          000221P001-1400A-037
WINDSLOW THEATER LLC                      WINSTON AND STRAWN LLP                     WISCONSIN ATTORNEY GENERAL                    WISCONSIN DEPT OF REVENUE
115 N KINSLEY AVE                         35 W WACKER DR                             BRAD SCHIMEL                                  2135 RIMROCK RD
WINSLOW AZ 86047                          CHICAGO IL 60601                           114 EAST STATE CAPITOL                        MADISON WI 53713
                                                                                     MADISON WI 53707-7857




000071P001-1400A-037                      000435P001-1400A-037                       000152P001-1400A-037                          000153P001-1400A-037
WISCONSIN DEPT OF WORKFORCE DEVELOPMENT   WISCONSIN STATE TREASURER                  WISCONSON DEPT OF NATURAL RESOURCES           WISCONSON DNR ENVIRONMENTAL PROTECTION
SECRETARY                                 UNCLAIMED PROPERTY UNIT                    101 S WEBSTER ST                              101 S WEBSTER ST
PO BOX 7946                               PO BOX 2114                                PO BOX 7921                                   PO BOX 7921
MADISON WI 53707-7946                     MADISON WI 53701-2114                      MADISON WI 53707-7921                         MADISON WI 53707-7921




002523P001-1400A-037                      002256P001-1400A-037                       000577P001-1400A-037                          002311P001-1400A-037
WIT PR LLC                                WIXEN MUSIC PUBLISHING                     WME IMG HOLDINGS LLC D/B/A ART+COMMERCE LLC   WOLCOTT ARCHITECTURE INTERIORS
911 SOUTH TREMAINE AVE                    24025 PARK SORRENTO STE 130                531 WEST 25TH ST 4TH FL                       3859 CARDIFF AVE
LOS ANGELES CA 90019                      CALABASAS CA 91302                         NEW YORK NY 10001                             CULVER CITY CA 90232




002195P001-1400A-037                      002518P001-1400A-037                       002373P001-1400A-037                          001916P001-1400A-037
WOLF KASTELER AND ASSOCIATES              WOLFGANG PUCK CATERING                     WOODY FRASER ENTERPRISES INC                  WORKSHOP CREATIVE LLC
DBA WKT PUBLIC RELATIONS                  800 W OLYMPIC BLVD                         BRUCE HERSH CPA                               9006 MELROSE AVE
9350 WILSHIRE BLVD                        LOS ANGELES CA 90015                       17547 VENTURA BLVD 206                        WEST HOLLYWOOD CA 90069
STE 450                                                                              ENCINO CA 91316
BEVERLY HILLS CA 90212



003686P003-1400A-037                      003946P001-1400A-037                       003974P001-1400A-037                          000870P001-1400A-037
WORLDWIDE EXPRESS                         WORLDWIDE EXPRESS                          WP TECHNOLOGY                                 WRIGHTS MEDIA LLC
TOM MADINE CEO                            2323 VICTORY AVE STE 1600                  4950 YONGE ST                                 2407 TIMBERLOCH PL STE B
2323 VICTORY AVE #1600                    DALLAS TX 75219                            SUITE 208                                     THE WOODLANDS TX 77380
DALLAS TX 75219                                                                      TORONTO ON M2M 3V5
                                                                                     CANADA
                                               Case 18-12012-LSS                               Doc 271   Filed 11/02/18             Page 134 of 135
                                                                                          Open Road Films, LLC, et al.
                                                                                                Exhibit Pages

Page # : 132 of 133                                                                                                                                                    10/26/2018 04:42:29 PM
002675P001-1400A-037                           003621P001-1400A-037                                        003621S001-1400A-037                           003621S002-1400A-037
WRITER GIRL                                    WRITERS GUILD OF AMERICA                                    WRITERS GUILD OF AMERICA                       WRITERS GUILD OF AMERICA
6022 GRACIOSA DR                               7000 WEST 3RD ST                                            BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC
LOS ANGELES CA 90068                           LOS ANGELES CA 90048                                        JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ
                                                                                                           KIEL IRELAND                                   919 N MARKET ST STE 460
                                                                                                           801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801
                                                                                                           GLENDALE CA 91203


002938P002-1400A-037                           000615P001-1400A-037                                        000461P001-1400A-037                           000614P001-1400A-037
WRITERS GUILD OF AMERICA EAST                  WRITERS GUILD OF AMERICA EAST FOUNDATION                    WRITERS GUILD OF AMERICA EAST INC              WRITERS GUILD OF AMERICA EAST INC
ANN BURDICK                                    250 HUDSON ST STE 700                                       555 W 57TH ST                                  AWARDS
250 HUDSON ST                                  NEW YORK NY 10013                                           NEW YORK NY 10019                              250 HUDSON ST STE 700
STE 700                                                                                                                                                   NEW YORK NY 10013
NEW YORK NY 10013



000462P002-1400A-037                           000462S001-1400A-037                                        002637P001-1400A-037                           003908P001-1400A-037
WRITERS GUILD OF AMERICA WEST INC              WRITERS GUILD OF AMERICA WEST INC                           WRITERS GUILD OF AMERICA WEST INC              WRITERS GUILD OF AMERICA WEST INC
KATHERINE SHANNON CHRISTOVICH                  Bush Gottlieb Singer Lopez Kohanski Adelstein               FINANCE DEPT                                   7000 WEST 3RD ST
7000 WEST 3RD ST                               Miriam Lopez                                                7000 WEST THIRD ST                             LOS ANGELES CA 90048
LOS ANGELES CA 90048                           500 N. Central Avenue, Ste 800                              LOS ANGELES CA 90048
                                               GLENDALE CA 91203



003908S001-1400A-037                           003908S002-1400A-037                                        001901P001-1400A-037                           000139P001-1400S-037
WRITERS GUILD OF AMERICA WEST INC              WRITERS GUILD OF AMERICA WEST INC                           WVP BOSTON INC                                 WYATT TARRANT & COMBS LLP
BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC                           50 HUNT ST                                     MARY L FULLINGTON
JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ                                         WATERTOWN MA 02472                             250 WEST MAIN ST STE 1600
KIEL IRELAND                                   919 N MARKET ST STE 460                                                                                    LEXINGTON KY 40507
801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801
GLENDALE CA 91203


000331P001-1400A-037                           000072P001-1400A-037                                        000154P001-1400A-037                           000222P001-1400A-037
WYOMING ATTORNEY GENERAL                       WYOMING DEPT OF EMPLOYMENT                                  WYOMING DEPT OF ENVIRONMENTAL QUALITY          WYOMING DEPT OF REVENUE
PETER K MICHAEL                                DIRECTOR                                                    DEQ HEADQUARTERS                               122 WEST 25TH ST HERSCHLER BLDG
200 W 24TH ST                                  1510 EAST PERSHING BLVD                                     200 WEST 17TH ST                               CHEYENNE WY 82002
STATE CAPITOL BLDG RM 123                      CHEYENNE WY 82002                                           CHEYENNE WY 82002
CHEYENNE WY 82002



000436P001-1400A-037                           003862P001-1400A-037                                        001887P001-1400A-037                           000688P001-1400A-037
WYOMING TREASURER'S OFFICE                     X5 MUSIC GROUP                                              XIT MUSIC INC                                  XLRATOR MEDIA LLC
UNCLAIMED PROPERTY DIVISION                    SLUSSPLAN 9 3 TR                                            942 WILMER ST                                  5250 LANKERSHIM BLVD STE 730
2515 WARREN AVE                                STOCKHOLM 111 30                                            VICTORIA BC V8S 4B7                            NORTH HOLLYWOOD CA 91601
STE 502                                        SWEDEN                                                      CANADA
CHEYENNE WY 82002



002242P001-1400A-037                           000567P001-1400A-037                                        002438P001-1400A-037                           002600P002-1400A-037
XRAY DOG MUSIC INC                             YASONG KELSEY WANG                                          YE SHEN                                        YEAH! RENTALS
4011 WEST MAGNOLIA BLVD                        71 BROADWAY APT 19K                                         1800 CENTURY PK E #580                         4514 N FIGUEROA ST
STE 101                                        NEW YORK NY 10006                                           LOS ANGELES CA 90067                           LOS ANGELES CA 90065-3040
BURBANK CA 91505
                                        Case 18-12012-LSS                Doc 271   Filed 11/02/18           Page 135 of 135
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 133 of 133                                                                                                                         10/26/2018 04:42:29 PM
000102P001-1400S-037                    000103P001-1400S-037                         000104P001-1400S-037                     000500P001-1400A-037
YOUNG CONAWAY STARGATT & TAYLOR LLP     YOUNG CONAWAY STARGATT & TAYLOR LLP          YOUNG CONAWAY STARGATT & TAYLOR LLP      YOUNG CONAWAY STARGATT AND TAYLOR LLP
MICHAEL R. NESTOR                       SEAN M. BEACH                                ROBERT F. POPPITI, JR.                   1000 NORTH KING ST
RODNEY SQUARE                           RODNEY SQUARE                                RODNEY SQUARE                            WILMINGTON DE 19801
1000 NORTH KING STREET                  1000 NORTH KING STREET                       1000 NORTH KING STREET
WILMINGTON DE 19801                     WILMINGTON DE 19801                          WILMINGTON DE 19801



002196P001-1400A-037                    002788P002-1400A-037                         002439P001-1400A-037                     003688P001-1400A-037
YOUNGER THAN YOU PRODUCTIONS INC        YVONNE ABT                                   YVONNE BUCHANAN                          ZACHARY BILGORE
9100 WILSHIRE BLVD 400W                 HIU YEE YVONNE ABT                           1962 S CRESCENT HEIGHTS BLVD
BEVERLY HILLS CA 90212                  ADDRESS INTENTIONALLY OMITTED                LOS ANGELES CA 90034




002505P001-1400A-037                    002840P001-1400A-037                         002494P001-1400A-037                     002273P001-1400A-037
ZACHARY LOMIS                           ZACHARY LOMIS                                ZACHARY M WINFIELD                       ZACHARY RODGER BROWN
10364 ALMAYO AVE APT 401                ADDRESS INTENTIONALLY OMITTED                22 TYERS ESTATE BERMONDSEY ST            COPE MANAGEMENT
LOS ANGELES CA 90064                                                                 LONDON SE1 3JG                           8846 AZUL DR
                                                                                     UNITED KINGDOM                           CANOGA PARK CA 91304




002531P001-1400A-037                    000607P001-1400A-037                         002123P001-1400A-037                     002361P001-1400A-037
ZD PRODS INC                            ZEALOT                                       ZERO GRAVITY CORP                        ZINEMA 2
10990 WILSHIRE BLVD 8TH FL              6 WEST 18TH ST 4R                            4601 N FAIRFAX DR                        222 E SUPERIOR ST
LOS ANGELES CA 90024                    NEW YORK NY 10011                            STE 1200                                 STE 302
                                                                                     ARLINGTON VA 22203                       DULUTH MN 55802




002407P001-1400A-037                    000818P001-1400A-037                         002623P001-1400A-037                     002158P001-1400A-037
ZOLEXA                                  ZONES                                        ZOOTORIAN PRODUCTIONS                    ZYACORP ENTERTAINMENT I LLC
1508 WINCHESTER ST                      PO BOX 34740                                 833 N EDINBURGH AVE 307                  DBA CINEMAGIC STDM THTRS
FREDERICKSBURG, VA 22401                SEATTLE WA 98124-1740                        LOS ANGELES CA 90046                     80 PALOMINO LN # 204
                                                                                                                              BEDFORD NH 03110




000611P001-1400A-037
ZYNC MUSIC GROUP LLC
243 MULBERRY ST STE 4R
NEW YORK NY 10012




          Records Printed :           3717
